EXHIBIT A
                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                                                           2031-CC00459

            IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

LESTER E. COX MEDICAL CENTERS d/b/a
COX MEDICAL CENTERS; KENNETT
HMA, LLC f/k/a TWIN RIVERS REGIONAL   Case No. __________________
MEDICAL CENTER; KIRKSVILLE
MISSOURI HOSPITAL COMPANY, LLC
d/b/a NORTHEAST REGIONAL MEDICAL      JURY TRIAL DEMANDED
CENTER; MOBERLY HOSPITAL
COMPANY, LLC d/b/a MOBERLY
REGIONAL MEDICAL CENTER; POPLAR
BLUFF REGIONAL MEDICAL CENTER,
LLC d/b/a POPLAR BLUFF REGIONAL
MEDICAL CENTER - NORTH AND
POPLAR BLUFF REGIONAL MEDICAL
CENTER – SOUTH; COX BARTON
COUNTY HOSPITAL; COX-MONETT
HOSPITAL, INC. d/b/a COX MONETT
HOSPITAL; THE SKAGGS COMMUNITY
HOSPITAL ASSOCIATION d/b/a COX
MEDICAL CENTER BRANSON; FREEMAN
HEALTH SYSTEM d/b/a FREEMAN
HOSPITAL EAST, FREEMAN HOSPITAL
WEST, and FREEMAN NEOSHO
HOSPITAL; CITIZENS MEMORIAL
HOSPITAL DISTRICT d/b/a CITIZENS
MEMORIAL HOSPITAL; and SAINT
FRANCIS MEDICAL CENTER;

       Plaintiffs,

  v.

AMNEAL PHARMACEUTICALS, LLC;
AMNEAL PHARMACEUTICALS, INC.;
AMNEAL PHARMACEUTICALS OF NEW
YORK LLC; IMPAX LABORATORIES, LLC;
TEVA PHARMACEUTICAL INDUSTRIES,
LTD.; TEVA PHARMACEUTICALS USA,
INC.; CEPHALON, INC.; WATSON
LABORATORIES, INC.; WARNER
CHILCOTT COMPANY, LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA
INC.; ACTAVIS SOUTH ATLANTIC LLC;
ACTAVIS ELIZABETH LLC; ACTAVIS MID
ATLANTIC LLC; ACTAVIS TOTOWA LLC;
                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
ACTAVIS LLC; ACTAVIS KADIAN LLC;
ACTAVIS LABORATORIES UT, INC.;
ACTAVIS LABORATORIES FL, INC.;
JOHNSON & JOHNSON; ABBVIE, INC.;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC., JANSSEN
PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; NORAMCO,
INC.; TASMANIAN ALKALOIDS PTY.
LTD.; ABBOTT LABORATORIES; ABBOTT
LABORATORIES, INC.; SMITH DRUG
COMPANY; ASSERTIO THERAPEUTICS,
INC.; ENDO HEALTH SOLUTIONS, INC.;
ENDO PHARMACEUTICALS, INC.;; PAR
PHARMACEUTICAL, INC.; PAR
PHARMACEUTICALS COMPANIES, INC.;
MALLINCKRODT, LLC; MALLINCKRODT
PLC; SPECGX, LLC; ALLERGAN PLC;
ALLERGAN FINANCE, LLC; ALLERGAN
SALES, LLC; ALLERGAN USA, INC.;
ANDA, INC.; H.D. SMITH, LLC f/k/a H.D.
SMITH WHOLESALE DRUG CO.; HENRY
SCHEIN, INC.; KVK-TECH, INC.;
AMERISOURCEBERGEN DRUG
CORPORATION; CARDINAL HEALTH,
INC.; THE KROGER CO.; KROGER
LIMITED PARTNERSHIP I; KROGER
LIMITED PARTNERSHIP II; CVS HEALTH
CORPORATION; CVS PHARMACY, INC.;
INTERLOCK PHARMACY SYSTEMS, LLC;
OMNICARE PHARMACY OF THE
MIDWEST, LLC d/b/a OMNICARE OF
KANSAS CITY; WALGREENS BOOTS
ALLIANCE, INC.; WALGREEN CO.,
WALGREEN EASTERN CO., INC.,
WALMART, INC.; WAL-MART STORES
EAST, LP; PRACTICE FUSION, INC.; and
ALLSCRIPTS HEALTHCARE SOLUTIONS,
INC.

      Defendants.
______________________________________
                                                                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                                                 TABLE OF CONTENTS
I.     INTRODUCTION .............................................................................................................. 2
       A.The Opioid Crisis in Missouri......................................................................................... 2
       B. The Opioid Crisis Nationally .......................................................................................... 6
       C. The Impact of Opioids on Missouri Hospitals .............................................................. 15
       D.Financial Impact of Defendants’ Activities on Plaintiffs ............................................. 20
       E. The Roles of Defendants in Causing and Perpetuating the Opioid Crisis .................... 22
II.    JURISDICTION AND VENUE ....................................................................................... 26
III.   PARTIES .......................................................................................................................... 27
       A.Plaintiffs ........................................................................................................................ 27
       B. Defendants and Co-conspirators ................................................................................... 29
                  1.         Marketing Defendants and Co-conspirators ............................................. 29
                             a.          Purdue ........................................................................................... 29
                             b.          Cephalon and Associated Companies ........................................... 38
                             c.          Actavis Entities ............................................................................. 41
                             d.          Janssen and Associated Companies .............................................. 46
                             e.          Endo and Associated Companies .................................................. 51
                             f.          Abbott Laboratories ...................................................................... 52
                             g.          Amneal .......................................................................................... 55
                             h.          Assertio ......................................................................................... 56
                             i.          Mallinckrodt Entities .................................................................... 56
                             j.          KVK Tech ..................................................................................... 59
                             k.          Practice Fusion .............................................................................. 59
                  2.         Distributor Defendants .............................................................................. 63
                             a.          AmerisourceBergen Drug Corporation ......................................... 63
                             b.          Anda, Inc. ...................................................................................... 64
                             c.          Cardinal ......................................................................................... 64
                             d.          H. D. Smith, LLC.......................................................................... 65
                             e.          Henry Schein ................................................................................. 66
                             f.          Smith Drug Company ................................................................... 66
                  3.         National Retail Pharmacies ....................................................................... 67
                             a.          CVS ............................................................................................... 67
                             b.          The Kroger Co. ............................................................................. 69

                                                                    ii
                                                                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                              c.         Walgreens ..................................................................................... 71
                              d.         Walmart Inc. ................................................................................. 73
                   4.         Defendants’ Agents and Affiliated Persons .............................................. 75
IV.      FACTUAL BACKGROUND ........................................................................................... 76
         A.The History of Opioids ................................................................................................. 76
         B. The Opioid Epidemic .................................................................................................... 78
         C. Congressional Response to the Opioid Crisis ............................................................... 82
V.   THE MARKETING DEFENDANTS AND PURDUE’S FALSE, DECEPTIVE, AND
UNFAIR MARKETING OF OPIOIDS ........................................................................................ 82
         A.The Marketing Defendants and Purdue’s False and Deceptive Statements About
               Opioids. ................................................................................................................. 86
                   1.         Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                              Low ........................................................................................................... 88
                              a.         Purdue and Abbott’s Misrepresentations Regarding Addiction Risk
                                         ....................................................................................................... 89
                              b.         Endo’s Misrepresentations Regarding Addiction Risk ................. 98
                              c.         Janssen’s Misrepresentations Regarding Addiction Risk ........... 100
                              d.         Cephalon’s Misrepresentations Regarding Addiction Risk ........ 101
                              e.         Actavis’s misrepresentations regarding addiction risk ............... 102
                              f.         Mallinckrodt’s Misrepresentations Regarding Addiction Risk .. 103
                   2.         Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be
                              Easily Identified and Managed ............................................................... 105
                   3.         Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                              Requiring More Opioids ......................................................................... 108
                   4.         Falsehood #4: Blaming Addicted Patients as “Untrustworthy” “Abusers”
                              ................................................................................................................. 112
                   5.         Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering .......... 113
                   6.         Falsehood #6: Opioid Doses Can Be Increased Without Limit or Greater
                              Risk ......................................................................................................... 114
                   7.         Falsehood #7: Long-term Opioid Use Improves Functioning ................ 117
                   8.         Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks Than
                              Opioids .................................................................................................... 123
                   9.         Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief ......... 126
                   10.        Falsehood #10: New Formulations of Certain Opioids Successfully Deter
                              Abuse ...................................................................................................... 131


                                                                     iii
                                                                                                                                 Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                a.        Purdue’s Deceptive Marketing of Reformulated OxyContin and
                          Hysingla ER ................................................................................ 132
                b.        Endo’s Deceptive Marketing of Reformulated Opana ER ......... 135
                c.        Other Marketing Defendants and Purdue’s Misrepresentations
                          Regarding Abuse Deterrence ...................................................... 139
B. The Marketing Defendants and Purdue Directly Targeted Hospitals ......................... 141
C. The Marketing Defendants and Purdue Disseminated Their Misleading Messages
       About Opioids Through Multiple Direct and Indirect Channels ........................ 143
        1.      The Marketing Defendants and Purdue Used “Detailers” To Directly
                Disseminate Their Misrepresentations to Prescribers ............................. 143
        2.      The Marketing Defendants and Purdue Deceptively Directed Front Groups
                to Promote Opioid Use............................................................................ 150
                a.        American Pain Foundation ......................................................... 153
                b.        American Academy of Pain Medicine and the American Pain
                          Society......................................................................................... 155
                c.        Federation of State Medical Boards ............................................ 159
                d.        The Alliance for Patient Access .................................................. 161
                e.        The U.S. Pain Foundation ........................................................... 165
                f.        American Geriatrics Society ....................................................... 166
                g.        American Chronic Pain Association ........................................... 169
        3.      The Marketing Defendants and Purdue Deceptively Paid KOLs to
                Promote Opioid Use................................................................................ 169
                a.        Dr. Russell Portenoy ................................................................... 171
                b.        Dr. Lynn Webster........................................................................ 174
                c.        Dr. Perry Fine.............................................................................. 176
                d.        Dr. Scott Fishman ....................................................................... 179
        4.      The Marketing Defendants and Purdue Also Spread Their Misleading
                Messages to Reputable Organizations .................................................... 180
        5.      The Marketing Defendants and Purdue Disseminated Their
                Misrepresentations Through CME Programs ......................................... 182
        6.      The Marketing Defendants and Purdue Used “Branded” Advertising to
                Promote Their Products to Doctors and Consumers ............................... 185
        7.      The Marketing Defendants and Purdue Used “Unbranded” Advertising to
                Promote Opioid Use for Chronic Pain Without FDA Review ................ 186
        8.      The Marketing Defendants and Purdue Funded, Edited and Distributed
                Publications That Supported Their Misrepresentations .......................... 187

                                                    iv
                                                                                                                                               Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                9.         The Marketing Defendants and Purdue Used Speakers’ Bureaus and
                           Programs to Spread Their Deceptive Messages...................................... 189
      D.The Marketing Defendants and Purdue’s Goal Was for More Patients to Take More
            Opioids at Higher Doses for Longer Periods of Time ........................................ 190
                1.         Increasing the Patient Population............................................................ 190
                           a.         The Marketing Defendants and Purdue Focused on Vulnerable
                                      Populations.................................................................................. 190
                           b.         The Marketing Defendants and Purdue Focused on Having Opioids
                                      Perceived as a “First Line” of Medication for “Opioid-Naïve”
                                      Patients, Rather Than as a Last Resort for Cancer Patients and the
                                      Terminally Ill .............................................................................. 191
                2.         Increasing Dosages and Increasing Them Quickly to Keep Patients on
                           Longer ..................................................................................................... 193
      E. The Marketing Defendants and Purdue’s Scheme Succeeded, Creating A Public Health
             Epidemic ............................................................................................................. 194
                1.         Dramatically Expanded Opioid Prescribing and Use ............................. 194
                2.         The Marketing Defendants and Purdue’s Deception in Expanding Their
                           Market Created and Fueled the Opioid Epidemic................................... 197
      F. Each of the Marketing Defendants and Purdue Made Materially Deceptive Statements
             and Concealed Material Facts ............................................................................. 198
                1.         Purdue ..................................................................................................... 198
                2.         Endo ........................................................................................................ 203
                3.         Janssen .................................................................................................... 205
                4.         Assertio ................................................................................................... 206
                5.         Cephalon ................................................................................................. 207
                6.         Actavis .................................................................................................... 208
                7.         Mallinckrodt ............................................................................................ 209
VI.  DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS AND TO
IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS ................... 209
      A.All Defendants Have, and Breached, Duties to Guard Against, and Report, Unlawful
             Diversion and to Report and Prevent Suspicious Orders .................................... 210
                1.         Defendants’ Use of Trade and Other Organizations ............................... 217
                           a.         Pain Care Forum ......................................................................... 218
                           b.         Healthcare Distribution Alliance (HDA) .................................... 219




                                                                 v
                                                                                                                                              Electronically Filed - Greene - April 14, 2020 - 01:48 PM
             2.       Defendants Were Aware of and Have Acknowledged Their Obligations to
                      Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders
                      ................................................................................................................. 224
             3.       Defendants Kept Careful Track of Prescribing Data and Knew About
                      Suspicious Orders and Prescribers .......................................................... 225
             4.       Defendants Failed to Report Suspicious Orders or Otherwise Act to
                      Prevent Diversion.................................................................................... 235
             5.       Defendants Delayed a Response to the Opioid Crisis by Pretending to
                      Cooperate with Law Enforcement .......................................................... 237
     B. The Marketing Defendants and Purdue’s Unlawful Failure to Prevent Diversion and
            Monitor, Report, And Prevent Suspicious Orders .............................................. 241
     C. The Distributor Defendants’ Unlawful Distribution of Opioids ................................. 247
     D.The Distributor Defendants Breached Their Duties ................................................... 248
             1.       Inadequate Compliance Staffing and Training ....................................... 255
             2.       Inadequate Scrutiny of Customers .......................................................... 255
             3.       Failure to Detect, Block and Report Suspicious Orders ......................... 256
             4.       Distributor Defendants Failed to Suspend Suspicious Customers.......... 258
             5.       Distributor Defendants Failed to Adequately Maintain Accessible Data
                      Concerning Customers and Prescribers .................................................. 258
             6.       The Distributor Defendants Failed to Report Violations to Government
                      Authorities............................................................................................... 259
             7.       Each of the Distributor Defendants Engaged in Wrongful Conduct ...... 260
                      a.         Cardinal ....................................................................................... 260
                      b.         AmerisourceBergen .................................................................... 270
                      c.         H.D. Smith .................................................................................. 276
             8.       The Distributor Defendants Have Sought to Avoid and Have
                      Misrepresented Their Compliance with Their Legal Duties................... 277
             9.       The National Retail Pharmacies Were on Notice of and Contributed to
                      Illegal Diversion of Opioids.................................................................... 283
             10.      The National Retail Pharmacies Have a Duty to Prevent Diversion ...... 284
             11.      Multiple Enforcement Actions Against the National Retail Pharmacies
                      Confirms their Compliance Failures ....................................................... 287
                      a.         CVS ............................................................................................. 287
                      b.         Walgreens ................................................................................... 290
VII. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED HEREIN ................... 293

                                                             vi
                                                                                                                                             Electronically Filed - Greene - April 14, 2020 - 01:48 PM
VIII.   CONSPIRACY ALLEGATIONS .................................................................................. 297
        A.Conspiracy Among the Marketing Defendants and Purdue ....................................... 298
        B. Conspiracy Among the Marketing Defendants, Purdue and the Supply Chain
               Defendants .......................................................................................................... 301
IX.     ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES ........................... 303
        A.The Marketing Defendants and Purdue Persisted in Their Fraudulent Scheme Despite
              Repeated Admonitions, Warnings, and Even Prosecutions ................................ 304
                  1.         FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion
                             of Duragesic ............................................................................................ 305
                  2.         Governmental Action, Including Large Monetary Fines, Failed to Stop
                             Cephalon From Falsely Marketing Actiq For Off-label Uses ................ 305
                  3.         FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
                             Label Marketing of Fentora .................................................................... 306
                  4.         A Guilty Plea and a Large Fine did not Deter Co-conspirator Purdue from
                             Continuing its Fraudulent Marketing of OxyContin ............................... 307
                  5.         Endo Continued to Aggressively Promote Opana After Becoming Aware
                             of Its Widespread Abuse ......................................................................... 309
        B. Repeated Admonishments and Fines Did Not Stop the Supply Chain Defendants from
               Ignoring Their Obligations to Control the Supply Chain and Prevent Diversion310
X.      TOLLING AND FRAUDULENT CONCEALMENT................................................... 312
XI.     WAIVER OF CERTAIN CLAIMS FOR RELIEF ......................................................... 314
XII.    CLAIMS FOR RELIEF .................................................................................................. 314
        FIRST CLAIM FOR RELIEF ........................................................................................ 314
        A.The Defendants Owed a Duty of Care ........................................................................ 315
        B. Defendants Breached Their Duty of Care ................................................................... 316
                  1.         Defendants’ Conduct, in Violation of Applicable Statutes, Constitutes
                             Negligence Per Se ................................................................................... 316
        C. Defendants Breached Their Duty of Reasonable Care ............................................... 318
                  1.         Negligent Misrepresentation (in Marketing) .......................................... 318
                  2.         Negligent Distribution ............................................................................ 320
        D.The Marketing and Supply Chain Defendants’ Breaches of Care Were Intentional,
              Willful, Wanton and/or Reckless ........................................................................ 320
        E. Injury, Causation and Damages .................................................................................. 321
        SECOND CLAIM FOR RELIEF ................................................................................... 322
        THIRD CLAIM FOR RELIEF ....................................................................................... 325
        FOURTH CLAIM FOR RELIEF ................................................................................... 326
                                                                 vii
                                                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
         FIFTH CLAIM FOR RELIEF ........................................................................................ 333
XIII.    PRAYER FOR RELIEF ................................................................................................. 340
XIV. JURY DEMAND ............................................................................................................ 340




                                                              viii
                                                                                               Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill,
       and a pharmaceutical sales force arms race was part of the excess of the time … A
       pharmaceutical Wild West emerged. Salespeople stampeded into offices. They
       made claims that helped sell the drugs to besieged doctors. Those claims also lead
       years later to blockbuster lawsuits and criminal cases against their companies. 1

                                           PETITION

       Plaintiffs Lester E. Cox Medical Centers d/b/a Cox Medical Centers; Kennett HMA, LLC

f/k/a Twin Rivers Regional Medical Center; Kirksville Missouri Hospital Company, LLC d/b/a

Northeast Regional Medical Center; Moberly Hospital Company, LLC d/b/a Moberly Regional

Medical Center; Poplar Bluff Regional Medical Center, LLC d/b/a Poplar Bluff Regional

Medical Center – North and Poplar Bluff Regional Medical Center – South; Cox Barton County

Hospital; Cox-Monett Hospital, Inc. d/b/a Cox Monett Hospital; The Skaggs Community

Hospital Association d/b/a Cox Medical Center Branson; Freeman Health System d/b/a Freeman

Hospital East, Freeman Hospital West, and Freeman Neosho Hospital; Citizens Memorial

Hospital District d/b/a Citizens Memorial Hospital; and Saint Francis Medical Center

(“Plaintiffs”) bring this cause of action against Defendants Amneal Pharmaceuticals, LLC;

Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals of New York LLC; Impax Laboratories,

LLC; Teva Pharmaceutical Industries, Ltd.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;

Watson Laboratories, Inc.; Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson

Pharma Inc.; Actavis South Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC;

Actavis Totowa LLC; Actavis LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc.;

Actavis Laboratories FL, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-

McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen



1
 Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic at 133 (Bloomsbury
Press 2015) (hereinafter referred to as “Dreamland”).

                                                1
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Smith Drug Company; Noramco, Inc.;

Tasmanian Alkaloids Pty. Ltd.; Abbott Laboratories; Abbott Laboratories, Inc.; Abbvie, Inc.;

Assertio Therapeutics, Inc.; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.; Par

Pharmaceutical, Inc.; Par Pharmaceuticals Companies, Inc.; Mallinckrodt, LLC; Mallinckrodt

Plc; SpecGx, LLC; Allergan Plc; Allergan Finance, LLC; Allergan Sales, LLC; Allergan USA,

Inc.; Anda, Inc.; H.D. Smith, LLC f/k/a H.D. Smith Wholesale Drug Co.; Henry Schein, Inc.;

KVK-Tech, Inc.; AmerisourceBergen Drug Corporation; Cardinal Health, Inc., The Kroger Co.;

Kroger Limited Partnership I; Kroger Limited Partnership II; CVS Health Corporation; CVS

Pharmacy, Inc.; Interlock Pharmacy Systems, LLC; Ominicare Pharmacy of the Midwest, LLC

d/b/a Omnicare of Kansas City; Walgreens Boots Alliance, Inc.; Walgreen Co.; Walgreen

Eastern Co., Inc.; Walmart, Inc.; Wal-Mart Stores East, LP; Practice Fusion, Inc. and Allscripts

Healthcare Solutions, Inc. (collectively “Defendants”) under Missouri Negligence; Nuisance;

Civil Conspiracy, Unjust Enrichment, and Fraud and Deceit seeking judgment against

Defendants and in favor of Plaintiffs; compensatory damages; pre-judgment and post-judgment

interest; cost of suit; and equitable relief, including injunctive relief, and alleges as follows:

                                     I.      INTRODUCTION

A.      The Opioid Crisis in Missouri

        1.      Plaintiffs operate hospitals located throughout Missouri. Many of the service

areas of Plaintiffs’ hospitals have been hit hard by the opioid crisis.

        2.      On June 21, 2017, Missouri Attorney General Josh Hawley filed a lawsuit in the

Circuit Court of St. Louis City, State of Missouri against Purdue Pharma L.P., Purdue Pharma

Inc., Purdue Frederick Company Inc., Endo Health Solutions Inc., Janssen Pharmaceuticals Inc.,

and Johnson & Johnson for their carefully crafted campaign of deception which created the

opioids epidemic, including claims for deceptive marketing, advertising, and sales of opioid

                                                   2
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
drugs, all violations of Missouri’s Merchandising Practices Act. The petition alleged that these

Defendants benefitted from an opioid crisis that they helped to create and prolong through a

decades-long campaign of lies and misrepresentations.2

       3.      The opioid epidemic poses an ongoing crisis in Missouri. Opioid use has had

tragic consequences for communities across Missouri.

       4.      During the period from 2006 to 2014, opioid distributors shipped approximately

2,168,750,877 pills for distribution in Missouri.3 That is enough pills for all 5,988,927

Missourian4 to each have 362 opioid pills during this eight-year period.

       5.      In 2017, there were 952 overdose deaths involving opioids in Missouri, a rate of

16.5 deaths per 100,000 persons, which is higher than the national rate of 14.6 deaths per

100,000 persons.5 Also in 2017, enough opioid prescriptions were issued for every 71.8 persons

out of 100 persons, which is higher than the average rate in the U.S. of 58.7 prescriptions for

every 100 persons.6

       6.      Overdose deaths are just one devastating consequence of opioid abuse. Addicts

who are not killed by drug addiction experience a variety of health consequences (including non-



2
 The State of Missouri, ex rel. Joshua D. Hawley v. Purdue Pharma L.P., et al., Case No. 1722-
CC10626 (MO. Cir. Ct., City of St. Louis).
3
 Drilling into the DEA’s pain pill database, Washington Post, Jan. 17, 2020, available at
https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
4
 2010 Demographic Profile Census, Missouri, U.S. Census Bureau, available at
https://factfinder.census.gov/faces/nav/jsf/pages/community_facts.xhtml?src=bkmk.
5
 Missouri Opioid Study, National Institute of Drug Abuse (“NIDA”), March 2019, available at
https://www.drugabuse.gov.
6
 Missouri Opioid Study, National Institute of Drug Abuse (“NIDA”), March 2019, available at
https://www.drugabuse.gov.

                                                 3
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
fatal overdoses) and engage in a variety of risky drug-seeking behaviors. Widespread drug

addiction imposes costs on the community including health care and substance abuse treatment

costs – a substantial portion of which were provided by Plaintiffs – as well as other costs borne

by the community, increased costs and burdens imposed on the criminal justice system and the

costs associated with the lost productivity of addicts. 7

           7.     A study by the American Enterprise Institute concluded that, in 2015, Missouri’s

total “cost per capita” resulting from the opioid crisis was $1,727, or approximately $10.3 billion

total.8 Missouri’s state government estimates that the total cost of the opioid epidemic in

Missouri for 2016 was $12.6 billion.9

           8.     Children have been especially vulnerable to the opioid epidemic. Along with

overdose deaths, the number and rate of neonatal abstinence syndrome (“NAS”) or neonatal

opioid withdrawal syndrome (“NOWS”) births - conditions suffered by babies born to mothers

addicted to opioids – has also increased dramatically. From 2004 to 2014, hospital costs for

NAS/NOWS births increased from $91 million to $563 million in the United States. 10 In

Missouri, in 2016 alone, there were 2,112 reported cases of newborns diagnosed with

NAS/NOWS.11 This is a more than 4.5x increase from 461 NAS infants born in 2011 in


7
 Alex Brill & Scott Ganz, The Geographic Variation in the Cost of the Opioid Crisis, at 1-4,
American Enter. Inst. (Mar. 20, 2018), available at https://www.aei.org/wp-
content/uploads/2018/03/Geographic_Variation_in_Cost_of_Opioid_Crisis.pdf.
8
    Id. at 4, 5-6 (state data), 8-9 (county data).
9
 Missouri Opioid Data Factsheet, Missouri DHSS Bureau of Vital Statistics & Bureau of Health
Care Analysis and Data Dissemination, 2017, available at https://health.mo.gov/data/opioids/.
10
  National Institute on Drug Abuse, Missouri Opioid Summary, (last updated March 2019),
available at https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.
11
     Id.

                                                     4
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Missouri.12 These NAS/NOWS infants will spend weeks in neonatal intensive care units while

they painfully withdraw from the drugs – a process so painful that it traps many adults on

opioids. Children are also injured by the removal from their homes due to opioid abuse and

addiction.

       9.      Opioids have endangered public health in Missouri even beyond addiction and

overdose. Addicts who are not killed by drug addiction experience a variety of health

consequences (including non-fatal overdoses) and engage in a variety of risky drug-seeking

behaviors. Widespread drug addiction imposes costs on the community including health care and

substance abuse treatment costs – a substantial portion of which were provided by Plaintiffs – as

well as other costs borne by the community, increased costs and burdens imposed on the criminal

justice system and the costs associated with the lost productivity of addicts. 13

       10.     From 2006-2014, certain Defendants and their co-conspirators topped the supply

chain lists for the number of oxycodone and hydrocodone opioid pills that were tracked entering

Missouri: Walgreen Co. (434,751,920 pills), AmerisourceBergen Drug (326,552,585 pills),

Wal-Mart (291,172,080 pills) and Cardinal Health (177,559,526 pills) SpecGx LLC

(799,339,247 pills), Actavis Pharma, Inc. (714,339,247 pills), Par Pharmaceutical (324,154,474

pills) Amneal Pharmaceuticals LLC (123,437,600 pills), and Purdue Pharma LP (72,554,356




12
   Missouri Department of Health and Senior Services, Bureau of Health Care Analysis and Data
Dissemination, Neonatal Abstinence Syndrome (NAS) Infants Born in Missouri, available at
https://health.mo.gov/data/opioids/pdf/nas-1.pdf.
13
  Alex Brill & Scott Ganz, The Geographic Variation in the Cost of the Opioid Crisis, at 1-4, Am.
Enter.     Inst.     (Mar.     20,   2018),      available      at      https://www.aei.org/wp-
content/uploads/2018/03/Geographic_Variation_in_Cost_of_Opioid_Crisis.pdf

                                                  5
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pills).14 Three Walgreens locations each dispensed more than a million pills per year from 2006-

2014, and were identified as three of the top five opioid pill distributors in Missouri: Walgreen

Co., Festus (8,232,170 pills); Walgreen Co., Farmington (7,753,540 pills); and Walgreen Co.,

Springfield (7,644,860 pills).15

           11.   Throughout Missouri, families and communities face heartbreaking tragedies that

cannot be adequately conveyed by statistics, and they have faced them all too often. Many

grieving families have been financially tapped out by the costs of repeated cycles of addiction

treatment programs; other have lost hope and given up. The increasing number of cases takes

both a physical and mental toll on investigators, first-responders, and hospitals such as Plaintiffs.

B.         The Opioid Crisis Nationally

           12.   The United States is in the midst of an opioid epidemic caused by Defendants’

unlawful marketing, sale, and distribution of opioids that has resulted in opioid dependence,

criminal activity, serious health issues, and the loss of life. 16 According to the Centers for

Disease Control and Prevention (“CDC”), from 1999 to 2014, the sales of opioids in the U.S.

nearly quadrupled, but there was no overall change in the amount of pain that Americans

reported.17

           13.   The United States constitutes 4.6% of the world’s population, but consumed 80%



14
   Drilling into the DEA’s pain pill database, Washington Post, Jan. 17, 2020, available at
https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
15
     Id.
16
  As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
synthetic, and semi-synthetic opiates.
17
   Centers for Disease Control and Prevention, Prescribing Data, available at
https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed August 1, 2018).

                                                   6
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
of the world’s opioid supply in 2011.18 According to the Centers for Disease Control and

Prevention (“CDC”), from 1999 to 2014, the sales of opioids in the U.S. nearly quadrupled, but

there was no overall change in the amount of pain that Americans reported. 19

       14.     It is undisputed that opioids are both addictive and deadly. Between 1999 and

2014, more than 165,000 Americans died of opioid overdose. 20 Deaths related to opioids are

accelerating. In 2011, the CDC declared that opioid deaths had reached “epidemic levels.” 21 That

year, 11,693 people died of opioid overdoses. 22 Since then, opioid deaths have more than

quadrupled, reaching 47,600 Americans in 2017—more than ten times the number of Americans

who have died in the entire Iraq War.23


18
   Donald Teater, Nat’l Safety Council, The Psychological and Physical Side Effects of Pain
Medications,
https://www.colorado.gov/pacific/sites/default/files/Psycholigical%20and%20Physical%20Side
%20Effects%20Teater%20NSC.pdf (citing Daneshvari R. Solanki et al., Monitoring Opioid
Adherence in Chronic Pain Patients: Assessment of Risk of Substance Abuse, PAIN PHYSICIAN
JOURNAL, 14:E119-E131, (2011), available at,
https://www.painphysicianjournal.com/current/pdf?article=MTQ0NQ%3D%3D&journal=60.
19
    Centers for Disease Control and Prevention, Prescribing Data, available                      at
https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed Aug. 1, 2018).
20
   Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain – United
States, 2016, 65(1) Morbidity and Mortality Weekly Report (Mar. 2016), at 2, available at
https://www.cdc.gov/mmwr/volumes/65/rr/pdfs/rr6501e1.pdf (hereinafter “Dowell, CDC
Guideline”).
21
   Press Release, Centers for Disease Control and Prevention: Prescription Painkiller Overdoses at
Epidemic                   Levels                 (Nov.                  1,                 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html            (hereinafter
“Prescription Painkiller Overdoses at Epidemic Levels”).
22
  Li Hui Chen et al., Drug-poisoning Deaths Involving Opioid Analgesics: United States, 1999-
2011, 166 NCHS Data Brief (Sept. 2014), https://www.cdc.gov/nchs/data/databriefs/db166.pdf.
23
   U.S. Dep’t of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
https://www.hhs.gov/opioids/about-the-epidemic/index.html; German Lopez, 2017 was the worst



                                                7
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           15.   According to the CDC, opioid overdoses killed more than 45,000 people, over a

12-month timeframe that ended in September 2017. It is already the deadliest drug epidemic in

American history.24 If current trends continue, lost lives from opioid overdoses will soon

represent the vast majority of all drug overdose deaths in the United States.

           16.   Between the start of the century and the year 2014, opioid-related death rates have

increased by 200%, with 14% of that increase occurring between 2013 and 2014. 25

           17.   The opioid epidemic is killing scores of individuals each and every day and is

having a similarly drastic impact on the total cost of medical care.




year ever for drug overdose deaths in America, VOX, Aug. 16, 2018,
https://www.vox.com/science-and-health/2018/8/16/17698204/opioid-epidemicoverdose-deaths-
2017.
24
   The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES, Apr. 21, 2018,
https://www.nytimes.com/2018/04/21/opinion/an-opioid-crisis-foretold.html.
25
     Id.

                                                  8
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
Prevention | By THE NEW YORK TIMES.26

           18.   A particular tragedy of the opioid epidemic is that it has caused law-abiding

citizens who experience routine injuries to become dependent on opioids, and in many cases, has

resulted in the total ruination of their lives.

           19.   The opioid epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”27 In many cases, heroin abuse starts with opioid dependence.

An inflated volume of opioids invariably leads to increased diversion and abuse. Indeed, there is

a “parallel relationship between the availability of opioid analgesics through legitimate pharmacy

channels and the diversion and abuse of these drugs and associated adverse outcomes.” 28 For

most people who misuse opioids, the source of their drugs can typically be found in the excess

supply of drugs in the community, beyond what is needed for legitimate medical purposes.

Filling an opioid prescription is a significant risk factor for overdose. 29

           20.   According to the CDC, the United States is currently seeing the highest overdose

death rate ever recorded.30 Aside from overdose, long-term opioid use is associated with a



26
     Id.
27
   See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. End. J.
Med. 1480 (Apr. 14, 2016), doi: 10.1056/NEJMsr1601307,
https://www.nejm.org/doi/full/10.1056/NEJMsr1601307 (hereinafter “Califf et al.”).
28
   Dart, Richard C. et al., Trends in Opioid Analgesic Abuse and Mortality in the United States,
372 N. Eng. J. Med. 241 (2015), DOI: 10.1056/NEJMsa1406143, available at
https://www.nejm.org/doi/full/10.1056/nejmsa1406143.
29
     Dowell, CDC Guideline, supra n. 20, at 22-24.
30
   Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says CDC,
THE GUARDIAN (March 6, 2018), https://www.theguardian.com/us-news/2018/mar/06/opioid-
crisis-overdoses-increased-by-a-third-across-us-in-14-months-says-cdc.

                                                   9
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
significant increase in mortality from other causes. 31 As opioid-related deaths increase, the life

expectancy in the United States decreases. 32

        21.    On October 28, 2017, the President of the United States declared the opioid crisis

a public health emergency.33

        22.    This suit takes aim at the primary cause of the opioid crisis: A False Narrative

marketing scheme, in which the Supply Chain Defendants joined and conspired, involving the

false and deceptive marketing of opioids, which was designed to dramatically increase demand

for and sale of opioids and opioid distribution.

        23.    On the demand side, the Defendants who manufacture, sell and market opioid

pain killers (the “Marketing Defendants and Purdue34”) precipitated the crisis. These opioids

have various brand names and generic names, and include OxyContin, fentanyl, hydrocodone,

oxycodone, and others mentioned in this Petition. Through a massive marketing campaign

premised on false and incomplete information, the Marketing Defendants and Purdue engineered

a dramatic shift in how and when opioids are prescribed by the medical community and used by

patients.


31
  Wayne A. Ray et al., Prescription of Long-Acting Opioids and Mortality in Patients With
Chronic Noncancer Pain, 315(22):2415-2423, JAMA (Jun. 2016), doi:10.1001/jama.2016.7789,
available at https://jamanetwork.com/journals/jama/fullarticle/2528212.
32
   Nat’l Ctr. for Health Statistics, Life Expectancy, https://www.cdc.gov/nchs/fastats/life-
expectancy.htm, (last accessed Aug. 1, 2018); Centers for Disease Control and Prevention, U.S.
drug overdose deaths continue to rise; increase fueled by synthetic opioids, (March 18, 2018),
https://www.cdc.gov/media/releases/2018/p0329-drug-overdose-deaths.html.
33
   Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No
Funds,          THE        NEW        YORK         TIMES,         Oct.       26,       2017,
https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-crisis.html.
34
  The Purdue entities and individuals described in this Section are Co-conspirators with the
other Defendants charged in this Petition. They are not charged as Defendants.

                                                   10
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
         24.    The Marketing Defendants and Purdue relentlessly and methodically—but

untruthfully—asserted that the risk of opioid dependence was low when opioids were used to

treat chronic pain and overstated the benefits and trivialized the risk of the long-term use of

opioids. Contrary to these assertions, opioids are extremely addictive. Studies have found

diagnosed opioid dependence rates in primary care settings as high as 26%. 35 Among opioid

users who received four prescriptions in a year, 41.3% meet diagnostic criteria for a lifetime

opioid-use disorder.36 Because opioids cause tolerance and dependence, patients who take the

drugs for even a short time become a physiologically captured market. According to the U.S.

Department of Health and Human Services, more than two million Americans are opioid-

dependent.37 The difficulty in stopping use is particularly true for patients first prescribed an

extended release opioid. Patients who initiated treatment on an extended release opioid – such as

OxyContin – have a 27.3% likelihood to be using opioids one year later, and a 20.5% likelihood

of using opioids three years later. 38

         25.    Opioids pose high risks for children and adolescents. Most of the use in this


35
     Dowell, CDC Guideline, supra n. 20.
36
   Joseph A. Boscarino et al., Opioid-Use Disorder Among Patients on Long-Term Opioid
Therapy: Impact of Final DSM-5 Diagnostic Criteria on Prevalence and Correlates, 6:83-91,
Substance       Abuse       and     Rehabilitation   (Aug.     2015),      available     at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4548725/; see also Joseph A. Boscarino et al.,
Prevalence of Prescription Opioid-Use Disorder Among Chronic Pain Patients: Comparison of
the DSM-5 vs. DSM-4 Diagnostic Criteria, 30(3):185-94, Journal of Addictive Diseases (Sept.
2011), available at https://www.ncbi.nlm.nih.gov/pubmed/21745041 (showing a 34.9% lifetime
opioid use disorder).
37
  U.S. Dept. of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
available at https://www.hhs.gov/opioids/about-the-epidemic/index.html.
38
  Anuj Shah et al., Characteristics of Initial Prescription Episodes and Likelihood of Long-Term
Opioid Use – United States, 2006-2015, 66(10):265-269, Morbidity and Mortality Weekly Report
(Mar. 2017), available at https://www.cdc.gov/mmwr/volumes/66/wr/mm6610a1.htm.

                                                 11
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
population is off-label as opioids are not approved for children. Use of prescription opioid pain

medication before high school graduation is associated with a 33% increase in the risk of later

opioid misuse. The misuse of opioids in adolescents strongly predicts the later onset of heroin

use.39 Nonetheless, the 2016 CDC guidelines found that there have been significant increases in

opioid prescribing for children and adolescents, for conditions such as headaches and sports

injuries.

         26.    The Marketing Defendants and Purdue’s goal was simple: dramatically increase

sales by convincing doctors to prescribe opioids not only for the kind of severe pain associated

with cancer or short-term post-operative pain, but also for common chronic pain, such as back

pain and arthritis. They did this even though they knew that opioids were addictive and subject to

abuse, and that their claims regarding the risks, benefits, and superiority of opioids for long-term

use were untrue and unfounded.

         27.    The Supply Chain Defendants saw the profit potential in opioid sales, participated

in the conspiracy by ignoring their legal responsibilities, and flooded affected areas with opioids

while knowing they were contributing to, and profiting from, widespread opioid dependence and

human misery. The Supply Chain Defendants, through their willingness to uncritically supply

whatever quantities of opioids pharmacies ordered, normalized overprescribing and caused

widespread proliferation and availability of these dangerous drugs throughout communities in

Missouri.

         28.    Defendants succeeded. Opioid abuse has quickly become one of the nation’s most

pressing health management issues, not only because of its toll on patients, but increasingly




39
     Dowell, CDC Guideline, supra n. 20.

                                                 12
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
because of the financial impact on hospitals and the rest of the healthcare system. 40

       29.     The Marketing Defendants and Purdue and the Supply Chain Defendants extract

billions of dollars of revenue from the opioid-dependent American public while hospitals sustain

billions of dollars in losses caused as a result of the reasonably foreseeable consequences of the

opioid dependence epidemic. In fact, Defendants depend on hospitals to mitigate the health

consequences of their illegal activities – at no cost to Defendants – thereby permitting

Defendants to perpetuate their wrongful scheme. Defendants knew that but for the hospitals

providing at least some aspect of a safety net, the number of overdose deaths and other related

health consequences arising from opioid dependence would have been far greater than actually

occurred, and the public outcry and political backlash threatening their profitmaking activities

would have been swifter and far more certain.

       30.     The Marketing Defendants and Purdue and Supply Chain Defendants have

continued their wrongful, intentional, and unlawful conduct, despite their knowledge that such

conduct has caused and/or is continuing to cause a national, state, and local opioid epidemic.

       31.     The deceptive marketing campaign of the Marketing Defendants and Purdue

substantially contributed to an explosion in the use of opioids across the country. Approximately

20% of the population between the ages of 30 and 44, and nearly 30% of the population over 45

have used opioids. Opioids are the most common treatment for chronic pain, and 20% of office

visits now include an opioid.

       32.     The sharp increase in opioid use resulting from Defendants’ conduct has led

directly to a dramatic increase in opioid abuse, dependence, overdose, and death throughout the


40
  Jennifer Bresnick, Hospitals Face Higher Costs, More ED Visits from Opioid Abuse, HealthIT
Analytics (Dec. 21, 2016), https://healthitanalytics.com/news/hospitals-face-higher-costs-more-
ed-visits-from-opioid-abuse.

                                                 13
                                                                                                            Electronically Filed - Greene - April 14, 2020 - 01:48 PM
United States, including Missouri. Representing the NIH’s National Institute of Drug Abuse in

hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora

Volkow explained that “aggressive marketing by pharmaceutical companies” is “likely to have

contributed to the severity of the current prescription drug abuse problem.” 41

           33.   In August 2016, then U.S. Surgeon General Vivek Murthy published an open

letter to physicians nationwide, enlisting their help in combating this “urgent health crisis” and

linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and

the “devastating” results that followed, had “coincided with heavy marketing to doctors [m]any

of [whom] were even taught—incorrectly—that opioids are not addictive when prescribed for

legitimate pain.”42

           34.   In a 2016 report, the CDC explained that “[o]pioid prescribing has quadrupled

since 1999 and has increased in parallel with [opioid] overdoses.” 43 Patients’ receiving opioids

for chronic pain account for the majority of overdoses. For these reasons, the CDC concluded

that efforts to rein in the use of opioids for chronic pain are critical “to reverse the epidemic of

opioid drug overdose deaths and prevent opioid-related morbidity.” 44


41
   America’s Addiction to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on
International Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement); Testimony of Dr.
Nora D. Volkow, Director, National Institute on Drug Abuse, available at
https://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-
congress/2014/americas-addiction-to-opioids-heroin-prescription-drug-abuse.
42
    Letter from Vivek H. Murthy, M.D., U.S. Surgeon                         General,    available      at
http://www.turntheriderx.org/ (last accessed July 23, 2018).
43
  Rose A. Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid
Overdose Deaths – United States, 2000-2014, 64(50); 1378-82, Morbidity and Mortality Weekly
Report (Jan. 2016), available at https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm
(hereinafter “2000-2014 Increases in Drug and Opioid Overdose Deaths”).
44
     Id.

                                                  14
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       35.     Defendants’ practice of continually filling opioid prescriptions, including from

suspicious prescribers, and failing to report suspicious orders of opioids has enabled an

oversupply of opioids to communities, including in the regions that Plaintiffs serve. The Supply

Chain Defendants had financial incentives to distribute higher volumes of opioids and not report

suspicious orders or guard against diversion. Wholesale drug distributors acquire

pharmaceuticals, including opioids, from manufacturers at an established wholesale acquisition

cost. Discounts and rebates from this cost may be offered by manufacturers based on market

share and volume. As a result, higher volumes may decrease the cost per pill to distributors.

Decreased cost per pill in turn, allows wholesale distributors to offer more competitive prices, or

alternatively, pocket the difference as additional profit.

       36.     Further, either explicitly or implicitly, all Defendants in this action worked

together to stifle the reporting of suspicious orders. This is because even one defection and

reporting to the DEA could have reduced the overall quantity of opioids allowed to be dispensed

within the United States. Therefore, to ensure that profits remained artificially high, the

Defendants worked together to ensure oversupply of the market.

       37.     The widespread use of opioids and corresponding increases in opioid dependence

and abuse have led to increased emergency room visits, emergency responses to overdoses, and

emergency medical technicians’ administration of naloxone—the antidote to opioid overdose.

       38.     As communities work to restore their lives, the opioid epidemic continues to

outpace their efforts.

C.     The Impact of Opioids on Missouri Hospitals

       39.     Hospitals—legally and morally—are compelled to act and treat patients with




                                                  15
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
opioid-related conditions45 and, as a result, are directly and monetarily damaged by the opioid

epidemic. In addition to the cost of the opioid drugs themselves, hospitals have incurred and

continue to incur millions of dollars in damages for the costs of uncompensated care as a result

of the unlawful marketing, distribution, and sale of opioids. Arguably, more than any other

institution, hospitals directly and monetarily bear the brunt of the opioid crisis.

       40.     Because of Defendants’ conduct, the opioid epidemic is placing an increasing

strain on the overburdened health care system in Missouri.

       41.     Plaintiffs are struggling from the relentless and crushing financial burdens caused

by the epidemic of opioid dependence.

       42.     The effects of the opioid epidemic on hospitals may soon become even worse.

The coverage rules under the Affordable Care Act (“ACA”) are in transition, thus creating the

possibility of increased costs for hospitals for treatment of opioid-dependent patients admitted

under the Emergency Medical Treatment and Labor Act (“EMTALA”), 42 U.S.C. § 1395dd. 46

       43.     As a result of these statutes, hospitals in Missouri must admit opioid-dependent

patients who present themselves in need of intensive care or who display symptoms of mental

illness. In addition, if an opioid-dependent patient is pregnant, and presents herself for treatment,

hospitals also have to provide care for both the opioid-dependent mother and her opioid-



45
   “Opioid-related conditions” include but are not limited to opioid addiction and overdose;
psychiatric and mental health treatment; NAS or other opioid-related conditions of newborns;
illnesses associated with opioid use, such as endocarditis, hepatitis-C, and HIV; surgical
procedures that are more complex and expensive due to opioid addiction; illnesses or conditions
claimed by a person with opioid addiction in order to obtain an opioid prescription; and any other
condition identified in Plaintiff’s records as related to opioid use and abuse.
46
    American Hospital Association, AHA Priorities to Address the Opioid Crisis,
https://www.aha.org/guidereports/2018-03-02-aha-priorities-address-opioid-crisis, (last accessed
August 1, 2018).

                                                  16
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
dependent baby. As a result of the opioid dependence epidemic, including in the area which

Plaintiffs serve, opioid-dependent patients routinely occupy beds in hospitals, including hospitals

operated by Plaintiffs. Opioid-dependent mothers and babies routinely present themselves for

admission at ERs and occupy beds in the NICUs, including those operated by Plaintiffs. Many of

those patients have no insurance and do not pay for their care.

           44.   Plaintiffs encounter patients with opioid dependence on a daily basis. It must try

and help patients who have serious medical conditions that require extra care and expense

because the patient is dependent on opioids.

           45.   The statistics are startling. Adult hospitalizations due substantially to opioid-

related medical conditions doubled from 2000 to 2012. From 2005 to 2014, emergency

department visits exhibited a 99.4% cumulative increase. 47

           46.   Between 2005 and 2014, there was a dramatic increase nationally in

hospitalizations involving opioids: the rate of opioid-related inpatient stays increased 64%, and

the rate of opioid-related emergency department (“ED”) visits nearly doubled. 48

           47.   The average health care costs for those diagnosed with an opioid use disorder

were eight times higher than those without an opioid use disorder. 49

           48.   The cost to hospitalize those with opioid-dependent patients has more than tripled



47
     Id.
48
  Audrey J. Weiss, et al, Patient Characteristics of Opioid-Related Inpatient Stays and
Emergency Department Visits Nationally and by State, 2014 (June 2017), https://www.hcup-
us.ahrq.gov/reports/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-Stays-ED-Visits-
by-State.pdf.
49
  Alen G. White, PhD, et al., Direct Costs of Opioid Abuse in an Insured Population in the
United States, published in Journal of Managed Care Pharmacy, Vol. 11, No. 6 July/August
2005, at 469.

                                                   17
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
in a decade, up to nearly $15 billion in 2012. Similarly, the number of patients hospitalized due

to the effects of these drugs surged by more than 72% in 2012, although overall hospitalizations

during that time stayed relatively flat.50

           49.   Private insurance covers only a portion of those costs. The burden is carried by

hospitals, patients, and government programs. 51 In 2012, hospitals provided almost $15 billion

for opioid-related inpatient care, more than double of what they billed in 2002. 52 A substantial

portion of these costs were under-insured or unreimbursed.

           50.   In 2012, an average hospital stay for a patient with an opioid-related condition

cost about $28,000 and only about 20% of the hospital stays related to those incidents were

covered by private insurance. The number increased to $107,000 if there was an associated

infection, with merely 14% covered by insurance. 53

           51.   Patients with complex opioid dependence-related histories (medically and

psychosocially) often cannot get treatment at skilled nursing facilities if they are discharged by

hospitals. In Missouri, there is nowhere for these patients to go other than hospitals due to the

behavioral and security issues that are often associated with those who are dependent on opioids.

As a result, they wind up staying in hospitals longer, resulting in the cost of care going up.

           52.   The cost of treating opioid overdose victims in hospital intensive care units


50
   Marty Stempniak, Opioids Add to a Sharp Rise in Hospitalizations, Costs, (May 5, 2016),
https://www.hhnmag.com/articles/7231-opioids-contribute-to-a-sharp-rise-in-hospitalizations-
health-care-costs (last accessed on July 11, 2018).
51
     Id.
52
  Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH
NEWS (May 2, 2016), https://khn.org/news/opioid-epidemic-fueling-hospitalizations-hospital-
costs/.
53
     Id.

                                                  18
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
jumped 58% in a six-year span. Between 2009 and 2015, the average cost of care per opioid

overdose admission increased from $58,000 to $92,400. This was during a period when the

overall medical cost escalation was about 19%. This cost increase also highlights a troubling

trend: overdose patients are arriving in worse shape, requiring longer stays and a higher level of

treatment.54

       53.     Pregnant women and their children have been significantly impacted by the

opioid epidemic. There are negative consequences of drug use for pregnant women including

increased risks of assault and abuse, miscarriage, and contracting hepatitis or HIV. Each year,

thousands of infants are exposed to opioids while in the womb. Infants who are chronically

exposed to opioids and other drugs will often experience a constellation of withdrawal signs after

birth, collectively referred to as NAS.

       54.     The rates of opioid abuse during pregnancy have increased nationally and in

Missouri. There has been an almost four‐fold increase in admissions to NICUs for NAS over the

past decade: from seven cases per 1,000 NICU admissions in 2004, to 27 cases per 1,000 NICU

admissions in 2012. Costs have been increasing rapidly.

       55.     The misconduct of Marketing Defendants and Purdue, Supply Chain Defendants

and others prompted Missouri health care providers to prescribe, patients to take, and payors to

cover opioids for the treatment of chronic pain. Through their marketing, the Marketing

Defendants and Purdue and Supply Chain Defendants overcame barriers to widespread

prescribing of opioids for chronic pain with deceptive messages about the risks, benefits, and

sustainability of long-term opioid use. These harms were compounded by supplying opioids



54
  Casey Ross, The Cost of Treating Opioid Overdose Victims is Skyrocketing, STAT NEWS (Aug.
11, 2017), https://www.statnews.com/2017/08/11/opioid-overdose-costs/.

                                                19
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
beyond what the market could bear, funneling so many opioids into Missouri communities that

the only logical conclusion was that the product was being diverted and used illicitly. The

massive quantities of opioids that flooded into Missouri as a result of Defendants’ wrongful

conduct has devastated communities across this State, including the communities served by

Plaintiffs.

D.      Financial Impact of Defendants’ Activities on Plaintiffs

        56.    Plaintiffs have treated, and continues to treat, numerous patients for opioid-related

conditions, including: (1) opioid overdose; (2) opioid dependence; (3) hepatitis C, HIV and other

infections occurring as a result of intravenous drug use; (4) neonatal treatment in its NICU for

babies born opioid-dependent, for which treatment is specialized, intensive, complex, lengthy

and highly expensive; and (5) psychiatric and related treatment for patients with opioid

dependence who present in need of mental health treatment programs.

        57.    Plaintiffs have incurred and continue to incur substantial unreimbursed costs for

their treatment of patients with opioid-related conditions. These patients with opioid-related

conditions seek treatment from Plaintiffs as a proximate result of the opioid epidemic created and

engineered by Defendants. As a result, Plaintiffs’ monetary losses with respect to treatment of

these patients were and are foreseeable to Defendants and were and are the proximate result of

Defendants’ acts and omissions specified herein.

        58.    Plaintiffs also have incurred and continue to incur operational costs in the form of

surgical procedures and other care that have been and are more complex and expensive than

would otherwise be the case if the patients were not opioid affected. Surgical procedures on

opioid affected patients have been and are complicated and costly and require special protective

measures and related prescription drugs.

        59.    Additionally, individuals with opioid dependence have presented and continue to
                                                20
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
present themselves to Plaintiffs claiming to have illnesses and medical problems in an effort to

obtain opioids. Plaintiffs have incurred and continues to incur operational costs related to the

time and expenses in diagnosing, testing, and otherwise attempting to treat these individuals.

       60.     Increased numbers of opioid-dependent patients have continued to cause

substantial financial burden on Plaintiffs. Plaintiffs have borne substantial reimbursement

shortages when they have continued to treat opioid- dependent patients with opioid-related

conditions or comorbidities. Plaintiffs’ effective treatment of all patients has been affected by

their treatment of opioid-dependent patients.

       61.     The costs incurred by Plaintiffs are the direct and proximate result of the opioid

epidemic created and engineered by Defendants.

       62.     Because opioids are very dangerous and highly addictive drugs, it was foreseeable

to Defendants that the increase in the use of opioids would result in a corresponding epidemic of

patients with opioid-related conditions going to hospitals for treatment, including to Plaintiffs. It

was foreseeable to Defendants that Plaintiffs would suffer substantial monetary losses because of

the opioid epidemic, because hospitals are on the front line of treatment for these patients and

must bear the additional costs of treatment.

       63.     Plaintiffs have purchased and continue to purchase and administer opioids

marketed and sold by Defendants. Defendants have marketed and continue to market their opioid

products directly to Plaintiffs, their pharmacy representatives, and their doctors. Defendants

directly marketed their opioid products through the False Narrative campaign. Plaintiffs are

direct customers and victims of Defendants’ false, deceptive, and unfair marketing of opioids

described hereafter.

       64.     Plaintiffs have purchased opioids from Defendants, have used them as falsely and



                                                 21
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
deceptively marketed by Defendants, and have suffered damages as a direct and proximate result

of Defendants’ acts and omissions as described in this Petition.

       65.     Plaintiffs would not have purchased the quantity of opioids they had from

Defendants had they known the truth about Defendants’ false marketing scheme, i.e. that

Defendants’ claims regarding the risks, benefits, and superiority of opioids for long-term use

were untrue and unfounded, as described herein.

       66.     Plaintiffs bring this civil action to recover monetary losses that they have incurred

as a direct and proximate result of Defendants’ false, deceptive, unfair marketing and distribution

of opioids. Such economic damages were foreseeable to Defendants and were sustained because

of Defendants’ unlawful actions and omissions.

       67.     Plaintiffs bring this suit against the manufacturers of opioids. The manufacturers

aggressively pushed highly addictive, dangerous opioids, falsely representing to doctors that

patients would only rarely succumb to drug dependence. These pharmaceutical companies

aggressively advertised to and persuaded hospitals and their doctors to purchase and prescribe

highly addictive, dangerous, opioids and turned patients into opioid-dependent patients for their

own corporate profit. Such actions were unlawful.

       68.     Plaintiffs also bring this suit against the Supply Chain Defendants of these highly

addictive drugs. In addition to participating in the False Narrative campaign, the Supply Chain

Defendants (along with the Manufacturers) unlawfully breached their legal duties under Missouri

law to monitor, detect, investigate, report, and refuse to fill suspicious orders of opiates, which

enabled the manufacturers’ deceptive advertising to increase sales, profits and distribution of

their products to hospitals, including Plaintiffs.

E.     The Roles of Defendants in Causing and Perpetuating the Opioid Crisis

       69.     The Marketing Defendants and Purdue’s push to increase opioid sales worked.
                                                     22
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Through publications and websites, endless streams of sales representatives, “education”

programs, and other means, the Marketing Defendants and Purdue dramatically increased their

sales of opioids and reaped billions of dollars of profit as a result. Since 1999, the amount of

opioids sold in the U.S. has nearly quadrupled. In 2016, 289 million prescriptions for opioids

were filled in the U.S.—enough to medicate every adult in America around the clock for a

month.

         70.   On the supply side, the crisis was fueled and sustained by those involved in the

supply chain of opioids, including manufacturers and distributors, who failed to maintain

effective controls over the distribution of opioids, and who instead have actively sought to evade

such controls. Defendants have contributed substantially to the opioid crisis by selling and

distributing far greater quantities of opioids than they know should be necessary for legitimate

medical uses, while failing to report, and take steps to halt, suspicious orders when they were

identified, thereby exacerbating the oversupply of such drugs and fueling an illegal secondary

market.

         71.   From the day they made the pills to the day those pills were consumed in each

community, the Marketing Defendants and Purdue had control over the information regarding

addiction they chose to spread and emphasize as part of their massive marketing campaign. By

providing misleading information to doctors about addiction being rare and opioids being safe

even in high doses, then pressuring those doctors into prescribing their products by arguing,

among other things, that no one should be in pain, especially chronic pain, the Marketing

Defendants and Purdue created a population of opioid-dependent patients who sought opioids at

never-before-seen rates. The scheme worked, although perversely, and through it the Marketing

Defendants and Purdue caused their profits to soar as more and more people became dependent



                                                 23
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
on opioids.

       72.     Defendants systematically and repeatedly disregarded the health and safety of the

public. Charged by law to monitor and report dangerous behavior, they failed to do so in favor of

maximizing corporate profits and increasing their market share.

       73.      Corporate greed and callous indifference to the known, serious potential for

human suffering and death have caused this public health crisis. Defendants unleashed a

healthcare crisis that has had far-reaching financial and social consequences in this country,

including opioid dependence and death.

       74.     The Marketing Defendants and Purdue falsely and misleadingly, and contrary to

the language of their drugs’ labels: (1) downplayed the serious risk of addiction; (2) promoted

the concept of “pseudo addiction” and thus advocated that the signs of addiction should be

treated with more opioids; (3) exaggerated the effectiveness of screening tools in preventing

addiction; (4) claimed that opioid dependence and withdrawal are easily managed; (5) denied the

risks of higher opioid dosages; (6) promoted the falsehood that long-term opioid use improves

functioning; (7) misrepresented the effectiveness of time-released dosing, and, in particular, the

effectiveness of a version of OxyContin that purportedly provided twelve hours of pain relief;

and (8) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse,

addiction and death.

       75.     The Marketing Defendants and Purdue disseminated these common messages to

reverse the popular and medical understanding of opioids. They disseminated these messages

directly, through their sales representatives, and in speaker groups led by physicians who were

recruited by and paid by the Marketing Defendants and Purdue for their support of the Marketing

Defendants and Purdue’ marketing messages.



                                                24
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       76.     The Marketing Defendants and Purdue also worked through third parties they

controlled by: (a) funding, assisting, encouraging, and directing doctors, known as “key opinion

leaders” (“KOLs”) and (b) creating, funding, assisting, directing, and/or encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to hereinafter as

“Front Groups”). The Marketing Defendants and Purdue then worked together with those KOLs

and Front Groups to profoundly influence, and at times control, the sources that doctors and

patients relied on for ostensibly “neutral” guidance, such as treatment guidelines, continuing

medical education (“CME”) programs, medical conferences and seminars, and scientific articles.

Thus, working individually and collectively, and through these Front Groups and KOLs, the

Marketing Defendants and Purdue persuaded doctors and patients that what they had long known

– that opioids are addictive drugs, unsafe in most circumstances for long-term use – was untrue,

and quite the opposite, that the compassionate treatment of pain required opioids.

       77.     Each Marketing Defendant and Purdue knew that its misrepresentations of the

risks and benefits of opioids were not supported by or were directly contrary to the scientific

evidence. Indeed, the falsity of each Defendant’s misrepresentations has been confirmed by the

U.S. Food and Drug Administration (“FDA”) and the CDC, including by CDC’s Guideline for

Prescribing Opioids for Chronic Pain, issued in 2016 and approved by the FDA. 55

       78.      The Supply Chain Defendants facilitated the supply of far more opioids that

could have been justified to serve the legal and appropriate market. The failure of the Supply

Chain Defendants to maintain effective controls, and to investigate, report, and take steps to halt


55
  See Centers for Disease Control and Prevention, Guideline for Prescribing Opioids For
Chronic Pain, https://www.cdc.gov/drugoverdose/pdf/guidelines_factsheet-a.pdf (last accessed
August 1, 2018); Pat Anson, FDA Endorses CDC Opioid Guidelines, PAIN NEWS NETWORK
(Feb. 4, 2016), https://www.painnewsnetwork.org/stories/2016/2/4/fda-endorses-cdc-opioid-
guidelines.

                                                25
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
orders that they knew or should have known were suspicious, breached both their statutory and

common law duties.

       79.     For over a decade, the Supply Chain Defendants aggressively sought to bolster

their revenue, increase profit, and grow their share of the prescription painkiller market by

unlawfully and surreptitiously increasing the volume of opioids they sold. However, Supply

Chain Defendants are not permitted to engage in a limitless expansion of their sales through the

unlawful sales of regulated painkillers. Rather, as described below, multiple sources impose

duties on the Supply Chain Defendants to maintain effective controls against diversion and to

prevent oversupply into the illicit market.

       80.     As facilitated and caused by Supply Chain Defendants’ actions, opioids’

distribution has skyrocketed.

                             II.     JURISDICTION AND VENUE

       81.     This Missouri Circuit Court has subject matter jurisdiction over this action

because pursuant to V.A.M.S. Const. Art. 5, §14(a), circuit courts of Missouri have original

subject matter jurisdiction over all cases and matters.

       82.     The Court has personal jurisdiction over Defendants because at all relevant times

Defendants engaged in substantial business activities in Missouri and purposefully directed their

actions toward Missouri, consensually submitted to the jurisdiction of Missouri when obtaining a

manufacturer or distributor license, and have the requisite minimum contacts with Missouri

necessary to constitutionally permit the Court to exercise jurisdiction.

       83.     Venue is proper in Greene County, pursuant to Missouri Rev. Stat. §508.010

because a substantial part of the events or omissions giving rise to Plaintiffs’ cause of action

occurred in Greene County, and because Defendants’ unfair and deceptive practice took place, in

part, in Greene County.
                                                 26
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       84.     This action is non-removable because there is incomplete diversity of residents

and no substantial federal question is presented.

                                        III.    PARTIES

A.     Plaintiffs

       85.     Lester E. Cox Medical Centers is a domestic nonprofit corporation organized

under the laws of Missouri with its principal place of business in Springfield, Missouri. Lester

E. Cox Medical Centers operates and does business as Cox Medical Centers located in

Springfield, Missouri.

       86.     Kennett HMA, LLC is a domestic limited liability company with its principal

place of business in Franklin, Tennessee. Kennett HMA, LLC formerly operated and did

business as Twin Rivers Regional Medical Center located in Kennett, Missouri. Kennett HMA,

LLC’s sole member is Central States HMA Holdings, LLC, a Delaware limited liability

company. Central States HMA Holdings, LLC’s majority owner is Health Management

Associates, LP, a Delaware limited partnership. Central States HMA Holdings, LLC’s minority

owner is HMA Hospitals Holdings, LP, which is also a Delaware limited partnership.

       87.     Kirksville Missouri Hospital Company, LLC is a domestic limited liability

company with its principal place of business in Kirksville, Missouri. Kirksville Missouri

Hospital Company, LLC operates and does business as Northeast Regional Medical Center

located in Kirksville, Missouri. Kirksville Missouri Hospital Company, LLC’s sole member is

Kirksville Hospital Company, LLC, a Delaware limited liability company. Kirksville Hospital

Company, LLC’s sole member is Community Health Investment Company, LLC, a Delaware

limited liability company. Community Health Investment Company, LLC’s sole member is

Community Health Systems, Inc., a Delaware corporation.

       88.     Plaintiff Moberly Hospital Company, LLC is a Delaware limited liability

                                                27
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
company with its principal place of business in Moberly, Missouri. Moberly Hospital Company,

LLC operates and does business as Moberly Regional Medical Center in Moberly, Missouri.

Moberly Hospital Company, LLC’s sole member is Community Health Investment Company,

LLC, a Delaware limited liability company. Community Health Investment Company, LLC’s

sole member is Community Health Systems, Inc., a Delaware corporation.

       89.     Poplar Bluff Regional Medical Center, LLC is a domestic limited liability

company with its principal place of business in Poplar Bluff, Missouri. Poplar Bluff Regional

Medical Center, LLC operates and does business as Poplar Bluff Regional Medical Center -

North and Poplar Bluff Regional Medical Center – South, both located in Poplar Bluff, Missouri.

Poplar Bluff Regional Medical Center, LLC’s sole member is Central States HMA Holdings,

LLC, a Delaware limited liability company. Central States HMA Holdings, LLC’s majority

owner is Health Management Associates, LP, a Delaware limited partnership. Central States

HMA Holdings, LLC minority owner is HMA Hospitals Holdings, LP, which is also a Delaware

limited partnership.

       90.     Plaintiff Cox-Monett Hospital, Inc. is a domestic nonprofit corporation organized

under the laws of Missouri with its principal place of business in Monett, Missouri. Cox-Monett

Hospital, Inc. operates and does business as Cox Monett Hospital located in Monett, Missouri.

       91.     Plaintiff Cox Barton County Hospital is a domestic nonprofit corporation

organized under the laws of Missouri with its principal place of business in Lamar, Missouri.

       92.     Plaintiff The Skaggs Community Hospital Association is a domestic nonprofit

corporation organized under the laws of Missouri with its principal place of business in Branson,

Missouri. The Skaggs Community Hospital Association operates and does business as Cox

Medical Center Branson located in Branson, Missouri.



                                               28
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       93.     Freeman Health System is a domestic nonprofit corporation organized under the

laws of Missouri. Freeman Health System operates and does business as Freeman Hospital East,

located in Joplin, Missouri, Freeman Hospital West, located in Joplin, Missouri, and Freeman

Neosho Hospital, located in Neosho, Missouri.

       94.     Citizens Memorial Hospital District is a hospital district organized under Mo.

Rev. Stat. § 206.010 et seq., which operates and does business as Citizens Memorial Hospital

located in Bolivar, Missouri.

       95.     Saint Francis Medical Center is a domestic nonprofit corporation organized under

the laws of the State of Missouri, which operates and does business as Saint Francis Medical

Center in Cape Girardeau, Missouri.

B.     Defendants and Co-conspirators

       1.      Marketing Defendants and Co-conspirators

               a.         Purdue

       96.     The Purdue entities and individuals described in this Section are co-conspirators

with the other Defendants charged in this Petition. They are not charged as Defendants.

                     i.         Purdue Co-conspirators56

       97.     Co-conspirator Purdue Pharma L.P. (“PPL”) is a limited partnership organized

under the laws of Delaware with its principal place of business in Stamford, Connecticut.

According to ARCOS data, between 2006 and 2014, Purdue Pharma LP sold 72,554,356 pills of

oxycodone and hydrocodone in Missouri. Among all manufacturers, Purdue manufactured the

fifth highest number of pills of oxycodone and hydrocodone sold in Missouri during that eight-


56
  Purdue Pharma Inc. and certain affiliated business entities have filed for bankruptcy
protection. Plaintiffs do not intend to name any of the Purdue entities as defendants in this
action, but identify them as Co-conspirators with certain persons who are named as defendants.

                                                29
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
year period.

         98.     Co-conspirator Purdue Pharma Inc. (“PPI”) is a New York corporation with its

principal place of business in Stamford, Connecticut, and is the general partner of Purdue

Pharma, L.P.

         99.     Co-conspirator The Purdue Frederick Company (“PFC”) is a New York

corporation with its principal place of business in Stamford, Connecticut.

         100.    Co-conspirator Rhodes Pharmaceuticals L.P. is a limited partnership organized

under the laws of Delaware with its principal place of business in Coventry, Rhode Island.

Rhodes Pharmaceuticals L.P. has one general partner, Rhodes Pharmaceuticals, Inc.; and one

limited partner, Coventry Technologies L.P., which holds Rhodes Pharmaceuticals, L.P.’s shares.

Coventry Technologies L.P. is a Delaware limited partnership with its principal place of business

in Stamford, Connecticut. Its general partner is Purdue Pharma Inc.

         101.    Co-conspirator Rhodes Technologies Inc. is a corporation organized under the

laws of Delaware with its principal place of business in Coventry, Rhode Island. Rhodes

Technologies is a Delaware general partnership with its principal place of business in Coventry,

Rhode Island. Rhodes Technologies Inc. is the general partner of Rhodes Technologies and is a

subsidiary of Purdue Pharma, L.P. (Rhodes Technologies and Rhodes Pharmaceuticals are

collectively referred to as “Rhodes”). Rhodes manufactures and distributes generic opioids,

including authorized generic versions of OxyContin and Butrans. Rhodes Technologies also

manufacturers the active pharmaceutical ingredient in drugs including Purdue’s OxyContin. 57

Among the drug products manufactured by Rhodes is buprenorphine, a drug used to treat opioid

dependence.


57
     At various times, Defendant Mallinckrodt also supplied Purdue with oxycodone.

                                                30
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       102.    PPL, PPI, PFC, Rhodes and their subsidiaries and affiliates (collectively, “Purdue-

Co-conspirators”) engaged in the manufacture, promotion, distribution, and sale of opioids

nationally and in Missouri, including OxyContin, MS Contin, Dilaudid, Dilaudid-HP, Butrans,

Hysingla ER and Targiniq ER.

                    ii.       Purdue Individual Co-conspirators

       103.    The following individuals, all members of the Sackler family that beneficially

owns Purdue, have served on the Board of Purdue during the relevant times indicated in

parenthesis:

          a. Richard Sackler (at all pertinent times until 201858), a resident of Florida;

          b. Beverly Sackler (all pertinent times until 2017), a resident of Connecticut;

          c. David Sackler (2012-18), a resident of New York;

          d. Ilene Sackler Lefcourt (all pertinent times), a resident of New York;

          e. Jonathan Sackler (all pertinent times), a resident of Connecticut;

          f. Kathe Sackler (all pertinent times), a resident of Connecticut;

          g. Mortimer D.A. Sackler (all pertinent times), a resident of New York 59; and

          h. Theresa Sackler (all pertinent times until 2018), a resident of the United Kingdom.

       104.    The foregoing individuals (collectively, the “Sackler Co-conspirators”) controlled

Purdue’s misconduct. Each of them took a seat on the Board of Directors of Purdue Pharma Inc.

Together, the Sackler Co-conspirators, at all pertinent times, constituted a majority of Board,


58
  Beverly Sackler left the Board in 2017. Richard, David and Theresa Sackler left the Board in
2018. Defendants Jonathan Sackler, Ilene Sackler Lefcourt, Kathe Sackler, and Mortimer D.A.
Sackler remain on the Board.
59
  References to “Mortimer D.A. Sackler” in this Petition are to Mortimer David Alfons Sackler.
Mortimer Sackler’s father, the late Mortimer D. Sackler, was also involved in Purdue Pharma
during his lifetime

                                                31
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
which gave them full power over Purdue. They directed and otherwise participated in Purdue’s

deceptive sales and marketing practices, sending hundreds of orders to executives and other

employees.

       105.    While the Sackler Co-conspirators relinquished their officer titles in or around

2003 to try to shield themselves from future criminal and civil liability, they remained Purdue’s

owners, in control of its Board of Directors, and thus in firm control.

       106.    At all pertinent times, at least through the end of 2018, the Sackler Co-

conspirators controlled Purdue’s deceptive sales campaign. They directed the company to hire

hundreds more sales representatives to visit doctors thousands more times. They insisted that

sales representatives repeatedly visit the most prolific prescribers. They directed representatives

to encourage doctors to prescribe more of the highest doses of opioids. They studied unlawful

tactics to keep patients on opioids longer and then ordered Purdue staff to implement these

unlawful tactics. They asked for detailed reports about doctors suspected of misconduct, how

much money Purdue made from them, and how few of them Purdue had reported to the

authorities. They sometimes demanded more detail than anyone else in the entire company, so

staff had to create special reports just for them. Richard Sackler even went into the field to

promote opioids to doctors and supervise representatives face to face. In connection with a

single meeting in 2011, for example, sales and marketing staff scrambled to prepare responses to

questions from the Sackler Co-conspirators, Co-conspirator Mortimer D.A. Sackler asked about

launching a generic version of OxyContin to “capture more cost sensitive patients,” Co-

conspirator Kathe Sackler recommended looking at the characteristics of patients who had

switched to OxyContin to see if Purdue could identify more patients to convert, and Co-

conspirator Jonathan Sackler wanted to study changes in market share for opioids, focusing on



                                                 32
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
dose strength.

       107.      The Sackler Co-conspirators’ micromanagement was so intrusive that staff

begged for relief. Co-conspirator Gasdia (identified below) wrote to the CEO: “Anything you can

do to reduce the direct contact of Richard into the organization is appreciated.” To convince the

Sackler Co-conspirators to make him CEO, Co-conspirator Landau (identified below) wrote a

plan that he titled: “SACKLER PHARMA ENTERPRISE.” He started by admitting that the

Sackler Co-conspirators in fact controlled the company like chief executive officers. The family

ran “the global Sackler pharmaceutical enterprise … with the Board of Directors serving as the

‘de-facto’ CEO.”

       108.      The Sackler Co-conspirators concealed their extensive involvement at all costs. In

2000, the Sackler Co-conspirators were warned that a reporter was “sniffing about the

OxyContin abuse story.” The Sackler Co-conspirators put the threat on the agenda for the next

Board meeting and began covering their tracks. They planned a response that “deflects attention

away from the company owners.” More recently, in November 2016, staff prepared statements

to the press denying the Sackler Co-conspirators’ involvement in Purdue. Their draft claimed:

“Sackler family members hold no leadership roles in the companies owned by the family trust.”

A staff member reviewing the draft knew what was up and commented with apparent sarcasm:

“Love the … statement.” Staff eventually told the press: “Sackler family members hold no

management positions.” Some employees worried about the deception. When journalists asked

follow-up questions about the Sackler Co-conspirators, communications staff deliberated about

whether to repeat the “no management positions” claim. They double-checked that Purdue’s top

lawyers had ordered the statement. Then they arranged for one of the Sackler Co-conspirators’

foreign companies to issue it, so U.S. employees would not be blamed: “The statement will come



                                                 33
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
out of Singapore.”

       109.    Most of all, the Sackler Co-conspirators cared about money. Millions of dollars

were not enough. They wanted billions. They cared more about money than about patients, or

their employees, or the truth. In 1999, when employee Michael Friedman reported to Co-

conspirator Richard Sackler that Purdue was making more than $20,000,000 per week, Richard

replied immediately, at midnight, that the sales were “not so great.” “After all, if we are to do

900M this year, we should be running at 75M/month. So it looks like this month could be 80 or

90M. Blah, humbug. Yawn. Where was I?” Missives of this nature from Richard to Purdue’s

ostensible management were a routine, if not daily, occurrence. There was no such thing as

enough.

       110.    From the money that Purdue collected as a result of its wrongful conduct, they

paid themselves and their family billions of dollars. From the 2007 convictions (of certain

Purdue officers) until 2018, the Sackler Co-conspirators voted dozens of times to pay out

Purdue’s opioid profits to their family - in total more than four billion dollars.




                                                 34
                                                                                                 Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       111.   When the Sackler Co-conspirators directed Purdue to pay their family, they

knew and intended that they were paying themselves from opioid sales in Missouri. Purdue

and the Sackler Co-conspirators tracked revenue from Missouri.

       112.   In order to enhance their own and Purdue’s social standing and prestige, the

Sackler Co-conspirators endowed many cultural, educational and scientific institutions,

many of which bear their family name, including many academic programs at Harvard

University and Tufts University in Massachusetts, the New York Academy of Sciences,

Columbia University, Dia Art Foundation, the Metropolitan Museum of Art and the

Guggenheim art museum, all in New York, London’s Victoria and Albert Museum, and the

Louvre in Paris. There is a Sackler gallery at the Princeton University Art Museum and Sackler

museums at Harvard University and Peking University in Beijing. The Sackler Co-conspirators

and their relatives include many prominent New York and international socialites.

                                              35
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       113.    Co-conspirator John Stewart (CEO from 2007 to 2013), Mark Timney (2014 to

2017), a resident of Connecticut, and Craig Landau (2017 to the present), a resident of

Connecticut, each directed Purdue’s deception as CEO of Purdue Pharma Inc. and Russell

Gasdia, Purdue Pharma L.P. Vice President of Sales and Marketing at all pertinent times until

June 2014, carried out the misconduct. These Co-conspirators named in this paragraph are

collectively referred to as the “Purdue Officer Co-conspirators.”

       114.    The Sackler Co-conspirators and the Purdue Officer Co-conspirators are

collectively referred to as the “Purdue Individual Co-conspirators.” Purdue Co-conspirators

and Purdue Individual Co-conspirators are collectively referred to as “Purdue.”

       115.    The Purdue Individual Co-conspirators all actively participated in the common

law torts and statutory violations of Purdue and benefited therefrom. The tortious conduct of the

Purdue Individual Co-conspirators was not, and could not have been through the exercise of due

diligence, known to the public until their conduct was detailed in recent court filings by the

Attorney General of Massachusetts.

       116.    Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States,

including to Plaintiffs. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual

nationwide sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-

fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

for analgesic drugs (painkillers).

         117. In 2007, Purdue settled criminal and civil charges against it for misbranding

 OxyContin and agreed to pay the United States $635 million – one of the largest settlements

 with a drug company for marketing misconduct. In the same year, Purdue settled with 27 states



                                                 36
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
 for its Consumer Protection Act violations regarding the Purdue’s extensive off-label marketing

 of OxyContin and Purdue’s failure to adequately disclose abuse and diversion risks associated

 with the drug. None of this stopped Purdue. In fact, Purdue continued to create the false

 perception that opioids were safe and effective for long-term use, even after being caught using

 unbranded marketing methods to circumvent the system. In short, Purdue paid the fine when

 caught and then continued business as usual, deceptively marketing and selling billions of

 dollars of opioids each year. Substantially all of the Sackler Co-conspirators (all of those

 except David Sackler) were heavily involved in the conduct that led to the fines and criminal

 convictions in 2007. The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and

 Theresa Sackler was particularly unfair, deceptive, unreasonable, and unlawful because they

 already had been given a second chance. From the 1990s until 2007, they directed a decade of

 misconduct, which led to criminal convictions, a judgment of this Court, and commitments that

 Purdue would not deceive doctors and patients again. That background confirms that their

 misconduct since 2007 was knowing, purposeful, reckless, and intentional.

       118.    Each of the Purdue Individual Co-conspirators acted directly and through agents

to transact business and cause injury in Missouri.

       119.    Purdue employed scores of sales representatives in Missouri to promote Purdue’s

opioids in Missouri and sold hundreds of millions of dollars of opioids in Missouri.

       120.    The Sackler Co-conspirators and Purdue Officer Co-conspirators voted for

and/or directed sales representatives to go door-to-door, making thousands of visits to doctors in

Missouri. Although they did not knock on the doors to clinics and family practices themselves,

these individuals voted for and/or ordered sales representatives to deceptively promote Purdue’s

dangerous drugs in person, as a central facet of their deceptive marketing scheme that killed



                                                37
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
hundreds of people in Missouri.

       121.    The Sackler Co-conspirators and Purdue Officer Co-conspirators voted for

and/or directed payments to Missouri doctors to promote Purdue’s drugs.

       122.    The Sackler Co-conspirators and Purdue Officer Co-conspirators all directed the

dissemination of tens of thousands of copies of unfair or deceptive marketing materials to

doctors and other health care providers throughout Missouri for the purpose of getting more and

more prescribers to put their patients on Purdue’s drugs for longer and longer periods of time at

higher and higher doses. These individuals voted for and/or managed a chain-of-command

causing these mailings in Missouri because they meant increased sales and profits for the Sackler

Co-conspirators and their executives.

       123.    This misconduct caused tortious injury in Missouri by killing hundreds of people

and injuring many more.

               b.      Cephalon and Associated Companies

       124.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. Teva Ltd. acquired Cephalon in October 2011, and Cephalon

Inc. became a wholly owned subsidiary of Defendant Teva Ltd.

       125.    Defendant Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is an Israeli

corporation with its principal place of business in Petah Tikva, Israel. Teva Ltd. Is traded on the

New York Stock Exchange (NYSE: TEVA). In its most recent Form 10-K filed with the

Securities and Exchange Commission, Teva Ltd. stated that it is the leading generic drug

company in the United States. Teva Ltd. operates globally, with significant business transactions

in the United States. In 2018, its gross profit from North American operations was $4.979

million.

       126.    Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its
                                                 38
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
principal place of business in North Wales, Pennsylvania, and is a wholly owned subsidiary of

Teva Ltd.

       127.      Teva USA and Cephalon Inc. work together closely to market and sell Cephalon

products in the United States. Since its acquisition of Cephalon in October 2011, Teva USA has

conducted all sales and marketing activities for Cephalon in the United States, through its

“specialty medicines” division.

       128.      Teva USA and Cephalon, Inc. worked together to manufacture, promote, sell, and

distribute opioids such as Actiq and Fentora in the United States. Teva USA holds out Actiq and

Fentora as Teva products to the public. The FDA-approved prescribing information and

medication guide, which is distributed with Cephalon opioids, discloses that the guide was

submitted by Teva USA, and directs physicians to contact Teva USA to report adverse events.

All of Cephalon’s promotional websites, including those for Actiq and Fentora, display Teva

Ltd.’s logo.60

       129.      Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd. lists

Cephalon and Teva USA’s sales as its own on its financial reports, and its year-end report for

2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase in

its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,”

including sales of Fentora.61

       130.      Actiq has been approved by the FDA only for the “management of breakthrough

cancer pain in patients 16 years and older with malignancies who are already receiving and who


60
  E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last accessed April
12August 1, 2018).
61
      Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.

                                                 39
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
are tolerant to around-the-clock opioid therapy for the underlying persistent cancer pain.” 62

Fentora has been approved by the FDA only for the “management of breakthrough pain in cancer

patients 18 years of age and older who are already receiving and who are tolerant to around-the-

clock opioid therapy for their underlying persistent cancer pain.” 63

       131.    In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug

and Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to pay a

$425 million fine.64

       132.    Teva USA also sells generic opioids in the United States, including generic

opioids previously sold by Allergan plc, whose generics business Teva Ltd., Teva USA’s parent

company based in Israel, acquired in August 2016.

       133.    Teva USA and Cephalon Inc. are collectively referred to herein as “Cephalon.”

       134.    From 2000 forward, Cephalon has made thousands of payments to physicians

nationwide, including in Missouri, ostensibly for activities including participating on speakers’

bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

services, many of whom were not oncologists and did not treat cancer pain, but in fact these

activities were used by Cephalon to deceptively promote and maximize the use of opioids.



62
   Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge,
CII (2009), ACTIQ PI/Med Guide,
https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last accessed
August 1, 2018).
63
  Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII
(2011), https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last
accessed August 1, 2018).
64
   Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.

                                                 40
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               c.        Actavis Entities

       135.    Defendant Allergan plc (“Allergan”) is a public limited company incorporated in

Ireland with its principal place of business in Dublin, Ireland. Shares of Allergan are traded on

the New York Stock Exchange (NYSE: AGN). In its most recent Form 10-K filed with the SEC,

Allergan plc stated that it does business in the United States through its U.S. Specialized

Therapeutics and U.S. General Medicine segments, which generated nearly 80% of the

company’s $15.8 billion in net revenue during the year ended December 31, 2018.

       136.        Before (the entities defined below as Actavis was sold to Teva Ltd. in August

2016), Actavis was part of the same corporate family as Allergan and sold and marketed opioids

as part of a coordinated strategy to sell and market the branded and generic opioids of Allergan

and Actavis. In October 2012, the Actavis Group was acquired by Watson Pharmaceuticals, Inc.,

and the combined company changed its name to Actavis, Inc. as of January 2013, and then to

Actavis plc in October 2013. In October 2013, Actavis plc (n/k/a Allergan plc) acquired Warner

Chilcott plc pursuant to a transaction agreement dated May 19, 2013. Actavis plc (n/k/a Allergan

plc) was established to facilitate the business combination between Actavis, Inc. (n/k/a Allergan

Finance, LLC) and Warner Chilcott plc. Following the consummation of the October 1, 2013

acquisition, Actavis, Inc. (n/k/a Allergan Finance, LLC Inc.) and Warner Chilcott plc became

wholly-owned subsidiaries of Actavis plc (n/k/a Allergan plc). Pursuant to the transaction, each

of Actavis, Inc.’s common shares were converted into one Actavis plc share. Further, Actavis plc

(n/k/a Allergan plc) was the “successor issuer” to Actavis, Inc. and Warner Chilcott. Actavis plc

acquired Allergan, Inc. in March 2015, and the combined company thereafter changed its name

to Allergan plc.

       137.    Defendant Allergan Finance, LLC (f/k/a Actavis, Inc., f/k/a Watson

Pharmaceuticals, Inc.) is a limited liability company incorporated in Nevada and headquartered
                                                  41
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
in Madison, New Jersey. Allergan Finance, LLC is a wholly-owned subsidiary of defendant

Allergan plc. In 2008, Actavis, Inc. (n/k/a Allergan Finance, LLC), acquired the opioid Kadian

through its subsidiary, Actavis Elizabeth LLC, which had been the contract manufacturer of

Kadian since 2005. Since 2008, Kadian’s label has identified the following entities as the

manufacturer or distributor of Kadian: Actavis Elizabeth LLC, Actavis Kadian LLC, Actavis

Pharma, Inc., and Allergan USA, Inc. Currently, Allergan USA, Inc. is contracted with UPS

SCS, Inc. to distribute Kadian on its behalf.

        138.   Defendant Allergan Sales, LLC is incorporated in Delaware and headquartered in

Irvine, California. Allergan Sales, LLC is the current New Drug Application (“NDA”) holder for

Kadian, and in 2016, Allergan Sales, LLC held the Abbreviated New Drug Applications

(“ANDAs”) for Norco. Allergan Sales, LLC is the wholly-owned subsidiary of Allergan plc.

The Norco ANDAs are currently held by Allergan Pharmaceuticals International Limited, which

is incorporated in Ireland.

        139.   Defendant Allergan USA, Inc. is incorporated in Delaware and headquartered in

Madison, New Jersey. Allergan USA, Inc. is currently responsible for Norco and Kadian sales.

Allergan USA, Inc. is a wholly-owned subsidiary of Allergan plc.

        140.   Defendant Allergan plc has, at all times, exercised control over these marketing

and sales efforts and profits from the sale of its subsidiaries’ products ultimately inure to its

benefit, including those sales by Actavis during the period of its ownership and control by

Allergan. Allergan is or has been in the business of manufacturing, selling, promoting, and/or

distributing both brand name and generic opioids throughout the United States, including to

Plaintiffs.

        141.   Defendant Watson Laboratories, Inc. (“Watson”) is a Nevada corporation with its



                                                  42
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
principal place of business in Corona, California. Watson Laboratories, Inc. was sold to Teva

Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

Teva. Prior to the sale, Watson Laboratories, Inc. was a direct subsidiary of Actavis, Inc., (n/k/a

Allergan Finance, LLC). Between 2000 and 2015, Watson Laboratories, Inc. held the ANDAs

for Norco and was the manufacturer of the drug. Watson Laboratories, Inc. was also the ANDA

holder of various generic opioids.

        142.   Defendant Warner Chilcott Company, LLC is a limited liability company

incorporated in Puerto Rico. Since 2015, Warner Chilcott Company, LLC has been the

manufacturer of Norco. Warner Chilcott Company, LLC was a subsidiary of Warner Chilcott plc

until Warner Chilcott plc became a wholly owned subsidiary of Allergan plc in 2013. Warner

Chilcott Company LLC was sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s

2016 sale of its generic businesses to Teva.

        143.   Defendant Actavis Pharma, Inc. (f/k/a Watson Pharma Inc.) (“Actavis Pharma”)

is a Delaware corporation with its principal place of business in New Jersey. Actavis Pharma was

previously responsible for sales of Kadian and Norco. Actavis Pharma was sold to Teva

Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

Teva.

        144.   According to ARCOS data, from 2006 through 2014, Actavis Pharma, Inc. sold

714,494,293 pills of oxycodone and hydrocodone into Missouri. Among all manufacturers,

Actavis Pharma Inc. manufactured the second highest number of pills of oxycodone and

hydrocodone that became part of the supply chain in Missouri during this eight-year period.

        145.   Defendant Actavis South Atlantic LLC is a Delaware limited liability company

with its principal place of business in Sunrise, Florida. Actavis South Atlantic LLC was listed as



                                                 43
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
the ANDA holder for oxymorphone and fentanyl transdermal. Actavis South Atlantic LLC was

sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic

businesses to Teva.

        146.   Defendant Actavis Elizabeth LLC is a Delaware limited liability company with its

principal place of business in Elizabeth, New Jersey. From December 19, 2005, until it

purchased the medication in December 2008, Actavis Elizabeth LLC served as the contract

manufacturer of Kadian for Alpharma. Actavis Elizabeth LLC held the ANDA for Kadian from

2008 to 2013. Actavis Elizabeth LLC was also the holder of ANDAs for the following opioid

products: oxycodone/acetaminophen; homatropine methylbromide/hydrocodone bitartrate;

morphine sulfate capsule; morphine sulfate tablet; oxycodone/hydrochloride tablet;

oxycodone/ibuprofen; and oxymorphone tablet. Actavis Elizabeth LLC was sold to Teva

Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

Teva.

        147.   Defendant Actavis Mid Atlantic LLC is a Delaware limited liability company

with its principal place of business in Parsippany, New Jersey. Actavis Mid Atlantic LLC has

held the ANDA for homatropine methylbromide/hydrocodone bitartrate. Actavis Mid Atlantic

LLC was sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its

generic businesses to Teva.

        148.   Defendant Actavis Totowa LLC is a Delaware limited liability company with its

principal place of business in Parsippany, New Jersey. Actavis Totowa LLC has held the

ANDAs for the following Schedule II opioid products: oxycodone/acetaminophen; homatropine

methylbromide; oxycodone/hydrochloride.

        149.   Defendant Actavis LLC (f/k/a Actavis Inc.) (“Actavis LLC”) is a Delaware



                                                44
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
limited liability company with its principal place of business in Parsippany, New Jersey.

Defendants Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, and

Actavis Totowa LLC were all direct subsidiaries of Actavis LLC, which was an indirect

subsidiary of defendant Watson. Watson, in turn, was a direct subsidiary of Actavis, Inc. (n/k/a

Allergan Finance, LLC). Actavis LLC was sold to Teva Pharmaceutical Industries Ltd. as part of

Allergan plc’s 2016 sale of its generic businesses to Teva.

       150.    Defendant Actavis Kadian LLC is a Delaware limited liability company with its

principal place of business in Morristown, New Jersey. Actavis Kadian LLC has been identified

on Kadian’s label as a manufacturer or distributor of Kadian. Actavis Kadian LLC was sold to

Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses

to Teva.

       151.    Defendant Actavis Laboratories UT, Inc. (f/k/a Watson Laboratories, Inc.-Salt

Lake City) is a Delaware limited liability company with its principal place of business in Salt

Lake City, Utah. Actavis Laboratories UT, Inc. was the Kadian NDA holder from 2013 to 2016

and was listed as the NDA holder for morphine sulfate capsule. Actavis Laboratories UT, Inc.

was sold to Teva Pharmaceutical Industries Limited as part of Allergan plc’s 2016 sale of its

generic businesses to Teva. Prior to the sale, Actavis Laboratories UT, Inc. was a direct

subsidiary of Actavis, Inc. (n/k/a Allergan Finance, LLC).

       152.    Defendant Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc.-Florida)

is a Florida limited liability company with its principal place of business in Davie, Florida.

Actavis Laboratories FL, Inc. was a Norco ANDA holder in 2015 and was the ANDA holder of

the following opioid products: hydrocodone/acetaminophen; hydrocodone/ibuprofen;

oxycodone/aspirin; and hydromorphone tablet. Actavis Laboratories FL, Inc. was sold to Teva



                                                 45
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

Teva. Prior to the sale, Actavis Laboratories FL, Inc. was a direct subsidiary of Andrx

Corporation, which was a direct subsidiary of Actavis, Inc. (n/k/a Allergan Finance, LLC).

Andrx Corporation was transferred to Teva as part of the 2016 sale.

       153.    Each of these defendants and entities currently is or was previously owned by

Defendant Allergan plc, which uses them to market and sell its drugs in the United States.

Collectively, these defendants and entities, and their subsidiaries and affiliates that manufacture,

promote, distribute, and sell opioids, are referred to as “Actavis.”

       154.    Actavis manufactures, promotes, sells, and distributes opioids, including the

branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

and Opana in the United States. Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. on December 30, 2008, and began marketing Kadian in 2009.

               d.      Janssen and Associated Companies

       155.    Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

       156.    Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.

       157.    Defendant Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-

Janssen Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

       158.    Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had

been part of J&J’s opium processing. It makes active pharmaceutical ingredients (“APIs”) for

opioid painkillers.

       159.    Defendant Tasmanian Alkaloids Pty Ltd. (“Tasmanian Alkaloids”) is an
                                                 46
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Australian private company based in Westbury, Australia and incorporated in Tasmania,

Australia. Tasmanian Alkaloids Pty Ltd. was a wholly owned subsidiary of J&J until July 2016

when J&J sold its interests to SK Capital Partners LP, a limited partnership incorporated in

Delaware.

       160.    Johnson & Johnson is the only company that owns over 10% of Janssen

Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs

and Janssen Pharmaceuticals profits inure to J&J’s benefit.

       161.    J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., Tasmanian Alkaloids Pty Ltd. and Janssen Pharmaceutica, Inc.

(collectively, “Janssen”) are or have been in the business of manufacturing, selling, promoting,

and/or distributing both brand name and generic opioids throughout the United States.

       162.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,

including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1

billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

Nucynta (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

million in sales in 2014.

       163.    Janssen made thousands of payments to physicians nationwide, including in

Missouri, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

these activities were used by Janssen to deceptively promote and maximize the use of opioids.

       164.    On August 26, 2019, a Judge in Oklahoma ruled that Johnson & Johnson had

intentionally played down the dangers and oversold the benefits of opioids, and ordered it to pay

the state $572 million in the first trial of a drug manufacturer for the destruction wrought by



                                                 47
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
opioid painkillers.65 The Judge found that the state had proven that Johnson & Johnson had

created a public nuisance by exaggerating the benefits of narcotic painkillers and minimizing

their addiction risks. The Oklahoma Court also found that “the public in general are currently

experiencing an opioid crisis and epidemic.” 66

          165.   According to the Oklahoma Court, Johnson & Johnson’s marketing and

promotion activities included, among other things, their sales representatives providing

education, literature they funded in medical journals and publications, materials from

professional societies/patient advocacy groups, continuing medical education they funded,

unbranded marketing materials, and paid speakers. 67 The key messages in this marketing

strategy included promoting the concept that chronic pain was undertreated, and the solution to

this problem was increasing opioid use.68 They used the phrase, “pseudoaddiction,” to describe

patients returning to the doctor before a prescription should have run out, not as individuals

suffering from addiction but rather as suffering from the under-treatment of their pain, which

could best be solved by prescribing those patients more opioids. 69 Sales representatives did not,

however, receive training regarding “pill mill” red flags, such as “pain clinics with patients lined




65
  Jan Hoffman, Johnson & Johnson Ordered to Pay $572 Million in Landmark Opioid Trial,
THE NEW YORK TIMES (Aug. 26, 2019) https://www.nytimes.com/2019/08/26/health/oklahoma-
opioids-johnson-and-johnson.html. See also Judgment After Non-Jury Trial, Aug. 26, 2019,
Case No. CJ-2017-816 (Okla. Cleveland Cty. Dist. Ct.) (“Okla. Judgment”).
66
     Okla. Judgment, Findings of Fact, ¶1.
67
     Okla. Judgment, Findings of Fact. ¶19.
68
     Okla. Judgment, Findings of Fact. ¶20.
69
     Okla. Judgment, Findings of Fact. ¶22.

                                                  48
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
up out the door or patients passed out in the waiting room.” 70

          166.   According to the Oklahoma Court, Johnson & Johnson, through its wholly owned

subsidiaries, Tasmanian Alkaloids Limited and Noramco, Inc., supplied opioid manufacturers

with active pharmaceutical ingredients (“APIs”) from the 1990s until at least 2016. Tasmanian

Alkaloids Limited “cultivated and processed opium poppy plants to manufacture narcotic raw

materials that were imported into the U.S. to be processed and made into APIs for manufacturing

opioids.” Noramco, Inc. imported the raw materials from Tasmanian Alkaloids Limited,

processed these materials into APIs for manufacturing opioids, and sold the APIs to other opioid

manufacturers in the United States.71

          167.   According to the Oklahoma Court, Drug manufacturers in the United States,

including Purdue and Teva, were supplied the following opioid APIs through Johnson &

Johnson’s operations: oxycodone, hydrocodone, morphine, codeine, fentanyl, sufentanil,

buprenorphine, hydromorphone, and naloxone. 72 Noramco sold its APIs, including oxycodone,

hydrocodone, morphine, codeine, buprenorphine, hydromorphone, and naloxone, through long-

term agreements with all 7 of the top U.S. generic manufacturing companies. 73

          168.   According to the Oklahoma Court, in 2015, Johnson & Johnson’s operations,

comprised of Noramco and Tasmanian Alkaloids, and called “Noramco World Wide Narcotics

Franchise,” held the distinction of being “the #1 supplier of Narcotic APIs in the United States,




70
     Okla. Judgment, Findings of Fact. ¶33.
71
     Okla. Judgment, Findings of Fact. ¶6.
72
     Okla. Judgment, Findings of Fact. ¶7.
73
     Okla. Judgment, Findings of Fact. ¶14.

                                                49
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
the world’s largest market.”74 “Noramco grew to become the No. 1 narcotic API supplier of

oxycodone, hydrocodone, codeine and morphine in the United States.” 75

          169.   Janssen, like many other companies, has a corporate code of conduct, which sets

forth the organization’s mission, values and principles. Janssen’s employees are required to read,

understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J. 76 Documents

posted on J&J’s and Janssen’s websites confirm J&J’s control of the development and marketing

of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research and

Development,” names only J&J and does not mention Janssen anywhere within the document.

The “Ethical Code for the Conduct of Research and Development” posted on the Janssen website

is J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.

          170.   The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

including those of Janssen, “market, sell, promote, research, develop, inform and advertise

Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,

employees, sales associates must certify that they have “read, understood and will abide by” the

code. The code governs all of the forms of marketing at issue in this case. J&J made payments to

thousands of physicians nationwide, including in Missouri, ostensibly for activities including


74
     Okla. Judgment, Findings of Fact. ¶8.
75
     Okla. Judgment, Findings of Fact. ¶15.
76
     Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.

                                                50
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
participating on speakers’ bureaus, providing consulting services, assisting in post-marketing

safety surveillance and other services, but in fact these activities were used by J&J to deceptively

promote and maximize the use of opioids.

               e.      Endo and Associated Companies

       171.    Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania.

       172.    Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo

Health Solutions Inc. and is a Delaware corporation with its principal place of business in

Malvern, Pennsylvania.

       173.    Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is wholly

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

       174.    Defendant Par Pharmaceuticals Companies, Inc. is a Delaware corporation with

its principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc.

and Par Pharmaceutical Companies, Inc. collectively, “Par Pharmaceutical”). Par Pharmaceutical

was acquired by Endo International plc in September 2015 and is an operating company of Endo

International plc.

       175.    According to ARCOS data, between 2006 and 2014, Par Pharmaceutical sold

324,494,293 pills of oxycodone and hydrocodone in Missouri. Among all manufacturers, Par

Pharmaceutical manufactured the third highest number of pills of oxycodone and hydrocodone in

Missouri during that eight-year period.

       176.    Endo Health Solutions Inc., and Endo Pharmaceuticals Inc. (collectively, “Endo”)

are or have been in the business of manufacturing, selling, promoting, and/or distributing both

brand name and generic opioids throughout the United States.
                                                51
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       177.    Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,

hydromorphone and hydrocodone in the United States. Opioids made up roughly $403 million of

Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the

FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of

HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray

to an injectable.77 In response to the FDA’s request, Endo removed Opana ER from the market in

July 2017, the first time the agency had ever moved to pull an opioid medication from sale. 78

Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,

hydromorphone, and hydrocodone products in the United States, by itself and through its

subsidiary, Qualitest Pharmaceuticals, Inc.

       178.    Endo made thousands of payments to physicians nationwide, including in

Missouri, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

these activities were used by Endo to deceptively promote and maximize the use of opioids.

               f.      Abbott Laboratories

       179.    Defendant AbbVie, Inc. (“AbbVie”), is a corporation organized under the laws of



77
   Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for
Risks Related to Abuse (June 8, 2017),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
(hereinafter “FDA Requests Removal of Opana ER”).
78
   Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
http://investor.endo.com/news-releases/news-release-details/endo-provides-update-opanar-er
(hereinafter “Endo Provides Update on Opana ER”).

                                                 52
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Delaware, with its principal place of business in North Chicago, Illinois. AbbVie, at times

relevant to this Petition, manufactured, promoted, sold, and distributed branded and generic

opioids in the United States and Missouri.

       180.    Defendant Abbott Laboratories, Inc. is a corporation organized under the laws of

the State of Delaware, with its principal place of business in Chicago, Illinois. Before splitting

from AbbVie in 2013, Abbott Laboratories, Inc. manufactured, promoted, sold, and distributed

branded and generic opioids in the United States and Missouri.

       181.    Defendant Abbott Laboratories is an Illinois corporation with its principal place

of business in Abbott Park, Illinois. Defendant Abbott Laboratories, Inc. is a subsidiary of

Abbott Laboratories, whose principal place of business is also in Abbott Park, Illinois.

Defendants Abbott Laboratories, AbbVie, Inc. and Abbott Laboratories, Inc. are referred to

collectively as “Abbott.”

       182.    Abbott was primarily engaged in the promotion and distribution of opioids

nationally due to the co-promotional agreement with Purdue. Pursuant to that agreement,

between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue’s opioid

products as set forth above.

       183.    Abbott, as part of the co-promotional agreement, helped turn OxyContin into the

largest selling opioid in the nation. Abbott, a much larger company than Purdue, had a sales

force entrenched in hospitals and surgical centers, and had existing relationships with

anesthesiologists, emergency room doctors, surgeons, and pain management teams. Abbott

devoted at least 300 sales representatives to OxyContin sales - about the same number of people




                                                 53
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Purdue initially dedicated to the drug - as part of a co-promotional agreement with Purdue. 79

Winning Abbott's help was so important to Purdue that it agreed to indemnify the larger

company from any legal costs that might arise from the selling of the drug. It was a provision

that ended up saving Abbott millions of dollars, and also kept the company out of the headlines

as Purdue was forced to pay huge fines and settlements from the illegal marketing of

OxyContin.80

           184.   Under the co-promotional agreement with Purdue, the more Abbott generated in

sales, the higher the reward. Specifically, Abbott received 25% to 30% of all net sales for

prescriptions written by doctors its sales force called on. This agreement was in operation from

1996-2002, following which Abbott continued to receive a residual payment of 6% of net sales

up through at least 2006.

           185.   With Abbott’s help, sales of OxyContin went from a mere $49 million in its first

full year on the market to $1.2 billion in 2002. Over the life of the co-promotional agreement,

Purdue paid Abbott nearly half a billion dollars.

           186.   Abbott and Purdue’s conspiring with Pharmacy Benefit Managers (PBMs) to

drive opioid use is well established. As described in an October 28, 2016, article from

Psychology Today entitled America’s Opioid Epidemic:

           Abbott and Purdue actively misled prescribers about the strength and safety of the
           painkiller [OxyContin]. To undermine the policy of requiring prior authorization,
           they offered lucrative rebates to middlemen such as Merck Medco [now Express
           Scripts] and other pharmacy benefits managers on condition that they eased
           availability of the drug and lowered co-pays. The records were part of a case
           brought by the state of West Virginia against both drug makers alleging
           inappropriate and illegal marketing of the drug as a cause of widespread

79
  “Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster” by David Armstrong.
STAT. September 22, 2016.
80
     Id.

                                                  54
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           addiction…. One reason the documents are so troubling is that, in public at least,
           the drug maker was carefully assuring authorities that it was working with state
           authorities to curb abuse of OxyContin. Behind the scene, however, as one Purdue
           official openly acknowledged, the drug maker was “working with Medco (PBM)
           [now Express Scripts] to try and make parameters [for prescribing] less stringent.” 81

                  g.      Amneal

           187.   Defendant Amneal Pharmaceuticals, LLC (“Amneal LLC”) is a Delaware limited

liability company with its principal place of in New Jersey.

           188.   Defendant Amneal Pharmaceuticals, Inc. (“API”) is a Delaware corporation with

its principal place of business in New Jersey. API is the managing member of Amneal LLC, and

conducts and exercises full control over all activities of Amneal LLC. 82

           189.   Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc., is a

Delaware limited liability company with its principle place of business in Bridgewater, New

Jersey. Upon information and belief, in May 2018, Impax laboratories, Inc. merged with and into

Amneal Pharmaceuticals LLC to form Defendant Amneal Pharmaceuticals, Inc.

           190.   Defendant Amneal Pharmaceuticals of New York LLC is a Delaware limited

liability company with its principal place of business in Hauppauge, New York.

           191.   API, Impax laboratories, LLC, Amneal Pharmaceuticals of New York LLC and

Amneal LLC are referred to herein as “Amneal.”

           192.   At all relevant times, Amneal has sold prescription drugs including opioids in

Missouri and across the United States.

           193.   According to ARCOS data, between 2006 and 2014, Amneal sold 123,437,600


81
  American Society of Addiction Medicine, America’s Opioid Epidemic – Court released
documents show drug makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY (Oct. 28,
2016), https://www.psychologytoday.com/blog/side-effects/201610/america-s-opioid-epidemic.
82
     Id.

                                                    55
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pills of oxycodone and hydrocodone in Missouri. Among all manufacturers, Amneal

manufactured the fourth highest number of pills of oxycodone and hydrocodone in Missouri

during the eight-year period.

        194.    Defendant Amneal breached its duties under Missouri law. As shown by the

ARCOS Data, from 2006 to 2014, Amneal sold 123,437,600 hydrocodone and oxycodone pills

into Missouri, making it one of the top five manufactures selling opioids into Missouri during

this eight-year period. Amneal’s excessive sales were made possible by, and are evidence of,

Amneal’s failures to comply with its duties under applicable state law and regulations. Further,

Amneal failed to meet its suspicious order monitoring requirements, failed to stop shipment on

suspicious orders, and failed to effectively prevent diversion in breach of its duties under

Missouri law. These breaches contributed substantially to the harms borne by Plaintiffs as

alleged in this Petition.

                h.      Assertio

        195.    Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc. (“Assertio” or

“Depomed”) is a Delaware corporation with its principal place of business in Lake Forest,

Illinois. Assertio describes itself as a specialty pharmaceutical company focused on pain and

other central nervous system conditions. Assertio develops, markets, and sells prescriptions

drugs in Missouri and across the United States. Assertio acquired the rights to Nucynta and

Nucynta ER for $1.05 billion from Janssen pursuant to a January 15, 2015, Asset Purchase

Agreement. This agreement closed on April 2, 2015.

                i.      Mallinckrodt Entities

        196.    Defendant Mallinckrodt plc is an Irish public limited company with its

headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

                                                 56
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

headquarters in Hazelwood, Missouri.

       197.    Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in

Hazelwood, Missouri.

       198.    Defendant SpecGx LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc.

       199.    Mallinckrodt LLC, Mallinckrodt plc and SpecGx LLC are referred to as

“Mallinckrodt.” Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs

throughout the United States, and to Plaintiffs. Mallinckrodt is the largest U.S. supplier of opioid

pain medications and among the top ten generic pharmaceutical manufacturers in the United

States, based on prescriptions.

       200.    According to ARCOS data, SpecGx LLC sold 799,399,247 pills of oxycodone

and hydrocodone into Missouri between 2006 and 2014. Among all manufacturers, SpecGx LLC

manufactured the highest number of pills of oxycodone and hydrocodone sold in Missouri during

that eight-year period.

       201.    Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is

extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

Inc., a subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo

for treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio

in 2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt

developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,



                                                 57
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.

Mallinckrodt promoted its branded opioid products with its own direct sales force.

       202.    While it has sought to develop its branded opioid products, Mallinckrodt has long

been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

approximately 25% of the DEA’s entire annual quota for controlled substances that it

manufactures. Mallinckrodt also estimated, based on IMS Health 83 data for the same period, that

its generics claimed an approximately 23% market share of DEA Schedules II and III opioid and

oral solid dose medications.84

       203.    Mallinckrodt operates a vertically integrated business in the United States: (1)

importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

that have mail-order pharmacies, and hospital buying groups.

       204.    Among the drugs Mallinckrodt manufactures or has manufactured are the

following: Schedule II: Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone

(Oxycodone hydrochloride), Xartemis XR (Oxycodone hydrochloride and acetaminophen),

Methadose (Methadone hydrochloride), generic morphine sulfate extended release, morphine

sulfate oral solution, fentanyl transdermal system, oral transmucosal fentanyl citrate, oxycodone

and acetaminophen, hydrocodone bitartrate and acetaminophen, hydromorphone hydrochloride,



83
   “IMS Health was a [provider of] information, services and technology for the healthcare
industry, including U.S. physician prescribing data.” It has changed its corporate form and is now
known as “IQVIA.”
84
   Mallinckrodt plc, 2016 Annual Report (Form 10-K), available at
http://www.mallinckrodt.com/investors/annual-reports/ .

                                                58
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
hydromorphone hydrochloride, extended release, oxymorphone hydrochloride Schedule III:

buprenorphine and naloxone. Unscheduled: naltrexone hydrochloride.

        205.   Mallinckrodt made thousands of payments to physicians nationwide, including in

Missouri, ostensibly for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services, but in fact

Mallinckrodt used these activities to deceptively promote and maximize the use of opioids.

               j.      KVK Tech

        206.   Defendant KVK-Tech, Inc. is a privately held Pennsylvania corporation with its

principal place of business in Pennsylvania. KVK-Tech, Inc.is a manufacturer of generic

prescription opioids, including many Schedule II controlled substances such as Oxycodone and

Hydrocodone.

        207.   KVK-Tech, Inc. has engaged in the manufacture, promotion, distribution, and sale

of the generic prescription opioid drugs sold throughout the country, including into Missouri.

               k.      Practice Fusion

        208.   Defendant Practice Fusion, Inc. (“Practice Fusion”) was a Delaware corporation

with headquarters in San Francisco, California.

        209.   Defendant Allscripts Healthcare Solutions, Inc. (“Allscripts”) is a Delaware

corporation, with headquarters in Chicago, Illinois, and by merger completed February 13, 2018,

acquired Practice Fusion, Inc.

        210.   Defendant Practice Fusion, Inc. was a cloud-based electronic health records

(“EHR”) company that provides its cloud-based EHR products to traditionally hard-to-reach

small independent physician practices without charge.

        211.   Practice Fusion and Allscripts are referred to as “Practice Fusion” throughout the

Petition.

                                                  59
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       212.    Beginning in and around 2013, Practice Fusion solicited remuneration from

Purdue Pharma in exchange for creating and embedding an alert, known as a clinical decision

support (referred to hereafter as the “Pain CDS”), in Practice Fusion’s EHR to prompt doctors to

take certain clinical decisions for the purpose of increasing Purdue’s extended-release opioid

prescriptions. The Pain CDS suggested that doctors focus on assessing and treating a patient’s

pain symptoms and provided the doctor with a list of potential care plan treatment options,

including extended-release opioids medications.

       213.    Practice Fusion understood and has admitted that Purdue Pharma provided

remuneration in exchange for the Pain CDS because the Pain CDS could boost sales of Purdue

Pharma’s extended-release opioid products.

       214.    Practice Fusion understood and has admitted that it was unlawful to sell clinical

decision support programs based upon anticipated returns on investment that a pharmaceutical

company clients like Purdue Pharma could achieve through the programs, and that any clinical

decision support programs must be consistent with any applicable evidence-based medical

guidelines and department of Health and Human Services (“HHS”) Centers for Medicare and

Medicaid Services (“CMS”) Clinical Quality Measures (“CQM”).

       215.    Practice Fusion has admitted that it and Purdue Pharma did not pursue a clinical

decision support alert to assist doctors in screening patients; instead the parties developed the

Pain CDS to increase sales of Purdue Pharma’s extended-release opioid products.

       216.    Practice Fusion and Purdue Pharma entered into a written statement of work

contracting for the Pain CDS effective March 1, 2016, pursuant to which Purdue Pharma paid

Practice Fusion $959,700 for a program directed at chronic pain management treatment with

immediate release opioids and chronically used NSAIDs that would support the identification



                                                 60
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
and/or treatment of patients who are recommended to be screened for and receive the treatment

specified in what the contract described as “gold standard evidence based clinical guidelines.”

       217.    The Pain CDS that Practice Fusion and Purdue jointly developed in the next three

months violated clinical guidelines current at that time and that have been developed during the

time of its use and did not incorporate the recommendations contained in the CDC’s Guidelines

for Prescribing Opioids for Chronic Pain issued on March 15, 2016, nor did it implement the

recommendations provided by the New England Journal of Medicine (“NEJM”) 2016 article

entitled “Opioid Abuse in Chronic Pain-Misconceptions and Mitigation Strategies”.

       218.    The Pain CDS went live on Practice Fusion’s platform on or about July 6, 2016. It

deviated from the various evidence-based guidelines in several material respects, including

advocating for the use of Purdue’s extended -release opioid products for patients with less than

severe pain; listing those products as an option for patients with pain without regard to whether

the pain could be adequately treated by non-opioid products; listing Purdue’s extended-release

opioid products as an option for patients who had not previously received opioid therapy; and

suggesting Purdue’s extended-release opioid products as a treatment option for patients whose

pain was not chronic, but who presented with separate complaints of acute pain within three

months.

       219.    In so doing, at a time when evidence-based guidelines issued by the CDC and by

scientific journals such as the NEJM were advocating for limited use of Purdue’s extended-

release opioid products, Practice Fusion solicited payment from Purdue to use its EHR platform

to cause the healthcare professionals who used that platform to increase prescriptions of such

products in situations that violated those Guidelines. In sum, the Pain CDS on Practice Fusion’s

platform was not consistent with the guidelines such as the CDC Guidelines; the Pain CDS was



                                                61
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
inconsistent with applicable CQM; and the Pain CDS was funded by Purdue Pharma’s marketing

department and Purdue Pharma’s drug marketers were involved in its design.

       220.    On November, 6, 2017, Practice Fusion and Purdue Pharma employees publicly

announced at a national American Medical Informatics association (“AMIA”) Annual

Symposium held in Washington, D.C. that they had begun to study the effectiveness of the CDS

Pain Program on Practice Fusion’s platform. The researchers tested pain alerts for roughly 13

million patients per year. They concluded that such reminders “may have a sustained influence

on the rate of opioid prescribing.”

       221.    The CDS Pain Program that went live on July 2016 continued until the spring of

2019, more than a year after Defendant Allscripts Healthcare Solutions, Inc.’s acquisition of

Practice Fusion. The rigged alerts popped up on doctors’ computers more than 230 million times

between July 2006 and the spring of 2019 when criminal charges were filed. The healthcare

providers who received them prescribed extended-release opioids at a higher rate than those who

did not receive them.

       222.    On information and belief, at the time of Practice Fusion’s merger with Allscripts

and for some time before the merger, Allscripts was aware of Practice Fusion’s arrangement with

Purdue Pharma described herein and the investigation of the illegality of Practice Fusion’s

conduct under that arrangement by the U.S. Attorney for the District of Vermont, but took no

steps to stop Practice Fusion’s conduct until the U.S. Attorney charged Practice Fusion with

unlawful criminal conduct in the spring of 2019.

       223.    On January 27, 2020, Practice Fusion paid a total of $145 million to resolve

criminal and civil investigations that asserted that the arrangement described above and thirteen

others like it constituted illegal kickback schemes under the Anti-Kickback Statute, 42 U.S.C.



                                                62
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
sections 1320(a)-7(b)(1) and that it had conspired with Purdue Pharma to violate Section 371 of

that statute. Practice Fusion admitted only to its opioids agreement with Purdue Pharma. It paid a

total of $118.6 million to the federal government and to the states to resolve allegations that it

accepted kickbacks from Purdue Pharma and other pharmaceutical companies and also caused its

users to submit false claims for federal incentive payments by misrepresenting the capabilities of

its EHR software.

       224.    Collectively, Actavis, Amneal, Cephalon, Janssen, Assertio, Endo, Abbott,

Actavis, Mallinckrodt, Practice Fusion and KVK-Tech, Inc. are referred to as “Marketing

Defendants.”

       2.      Distributor Defendants

       225.    The Distributor Defendants are defined below. At all relevant times, the

Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

Defendants, who are wholesale distributors that engaged in the chain of distribution or resale of

Schedule II controlled substances, universally failed to comply with Missouri law regulating that

activity. Plaintiffs allege the unlawful conduct by the Distributor Defendants is a substantial

cause for the volume of prescription opioids plaguing Plaintiffs’ communities.

               a.      AmerisourceBergen Drug Corporation

       226.    Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

AmerisourceBergen is a wholesaler of pharmaceutical drugs that distributes opioids throughout

the country, including in Missouri. AmerisourceBergen is a Delaware corporation with its

principal place of business in Chesterbrook, Pennsylvania.

                                                 63
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          227.   AmerisourceBergen is the eleventh largest company by revenue in the United

States, with annual revenue of $147 billion in 2016.

          228.   According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

global pharmaceutical sourcing and distribution services companies, helping both healthcare

providers and pharmaceutical and biotech manufacturers improve patient access to products and

enhance patient care.”85

          229.   AmerisourceBergen, at all relevant times, operated as a licensed distributor

wholesaler in Missouri, licensed by the Missouri Board of Pharmacy.

          230.   According to ARCOS data, between 2006 and 2014, AmerisourceBergen

distributed 326,552,585 pills of hydrocodone and oxycodone into Missouri during that eight-year

period.

                 b.     Anda, Inc.

          231.   Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries

and affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth

largest distributor of generic pharmaceuticals in the United States. Anda is a Florida corporation

with its principal place of business in Weston, Florida. In October 2016, Defendant Teva Ltd.

acquired Anda from Allergan plc (i.e. Defendant Actavis), for $500 million in cash. At all times

relevant to this Petition, Anda distributed prescription opioids throughout the United States,

including in Missouri and within the communities served by Plaintiffs.

                 c.     Cardinal

          232.   Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its


85
   AmerisourceBergen, 2016 Summary Annual Report,
http://investor.amerisourcebergen.com/static-files/37daf1ed-4d41-4547-bb87-86d501087dbb
(last accessed Aug. 1, 2018).

                                                 64
                                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5

billion.

           233.   Cardinal is a global distributor of pharmaceutical drugs and medical products. It is

one of the largest distributors of opioids in the United States. It has annual resources of over

$120 billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS

Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,

at all relevant times, had distribution centers throughout the United States, including Missouri,

and has distributed opioids nationwide.

           234.   Cardinal Health, at all relevant times, operated as a licensed distributor wholesaler

in Missouri, licensed by the Missouri Board of Pharmacy.

                  d.     H. D. Smith, LLC

           235.   Defendant H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co. (“H. D.

Smith”) through its various DEA registered subsidiaries and affiliated entities, is a wholesaler of

pharmaceutical drugs that distributes opioids throughout the United States, including Missouri

and the communities served by Plaintiffs. H. D. Smith is a privately held independent

pharmaceuticals distributor of wholesale brand, generic and specialty pharmaceuticals and is a

Delaware corporation with its principal place of business in Illinois. H. D. Smith Wholesale

Drug Co. has been restructured and is currently doing business as H. D. Smith, LLC. H.D.

Smith, LLC’s sole member is H. D. Smith Holdings, LLC, and its sole member is H. D. Smith

Holding Company, a Delaware corporation with its principal place of business in Illinois. H. D.

Smith is the largest independent wholesaler in the United States. In January 2018, Defendant

AmerisourceBergen acquired H. D. Smith. At all relevant times, H. D. Smith distributed

prescription opioids throughout the United States including in Missouri.



                                                   65
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                e.     Henry Schein

        236.    Defendant Henry Schein, Inc. (Henry Schein) describes its business as providing

a products and services to integrated health systems, designed specifically for and focused

exclusively on, the non-acute care space. Henry Schein Inc. is incorporated in Delaware, with its

principal place of business located in Melville, New York.

        237.    Henry Schein Inc. distributes, among other things, branded and generic

pharmaceuticals to customers that include dental practitioners, dental laboratories, animal health

practices and clinics, and office-based medical practitioners, ambulatory surgery centers, and

other institutions.

        238.    At all relevant times, Henry Schein was in the business of distributing, and

redistributing, pharmaceutical products to consumers within the state of Missouri.

        239.    In 2015, Henry Schein reported that its sales reached a record $10.4 billion and

that it had grown at a compound annual rate of approximately 16 percent since becoming a

public company in 1995. Overall, it is the world’s largest provider of health care products and

services to office-based dental, animal health, and medical practitioners.

                f.     Smith Drug Company

        240.    Defendant Smith Drug Company is a South Carolina business entity with its

principal place of business in South Carolina.

        241.    At all times relevant to this Petition, Smith Drug Company was in the business of

distributing and redistributing prescription opioids through the United States, including in

Missouri.

        242.    Based on the ARCOS data, opioids sold and distributed by Smith Drug Company

represent a substantial market share in Missouri during the relevant time period. Between 2006

and 2014, Smith Drug Company distributed 15,563,570 pills of hydrocodone and oxycodone in

                                                 66
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Missouri during this eight-year period.

       243.    Cardinal, Anda, H. D. Smith, Henry Schein, AmerisourceBergen, and Smith Drug

Company are collectively referred to as the “Distributor Defendants.”

       3.      National Retail Pharmacies

               a.     CVS

       244.    Defendant CVS Health Corporation is a Delaware corporation with its principal

place of business in Rhode Island.

       245.    Defendant CVS Pharmacy, Inc. is a Rhode Island corporation with its principal

place of business in Rhode Island.

       246.    Defendant Interlock Pharmacy Systems, LLC is a Missouri limited liability

company with its principal place of business in Florissant, Missouri. Interlock Pharmacy

Systems, LLC is a subsidiary of CVS Health Corporation. Between 2006 and 2014, Interlock

Pharmacy Systems, LLC dispensed 13,095,320 pills of hydrocodone and oxycodone in Missouri

during this eight-year period, making it Missouri’s top pharmacy.

       247.    Defendant Omnicare Pharmacy of the Midwest, LLC is Delaware limited liability

company with its principal place of business in Kansas City, Missouri. Defendant Omnicare

Pharmacy of the Midwest, LLC is a subsidiary of CVS Health Corporation and operates and does

business as Omnicare of Kansas City. Between 2006 and 2014, Omnicare Pharmacy of the

Midwest, LLC dispensed 8,254,580 pills of hydrocodone and oxycodone in Missouri during this

eight-year period, making it Missouri’s second largest pharmacy.

       248.    CVS Health Corporation, CVS Pharmacy Inc., Interlock Pharmacy Systems,

LLC, and Omnicare Pharmacy of the Midwest, LLC are collectively referred to as “CVS.” CVS

distributed prescription opioids throughout the United States, including in Missouri.

       249.    As a vertically integrated seller of opioids, CVS knew or should have known that

                                                67
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
an excessive volume of pills was being sold into Missouri.

       250.    Discovery will reveal that CVS knew or should have known that its pharmacies in

Missouri were (a) filling multiple prescriptions to the same patient using the same doctor (b)

filling multiple prescriptions by the same patient using different doctors (c) filling prescriptions

of unusual size and frequency for the same patient (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling prescriptions of unusual size and frequency paid

for in cash (f) filling prescriptions of unusual size and frequency from the same prescribing

physician (g) filling prescriptions of unusual size and frequency from out-of-state physicians;

and (h) filing prescriptions for patients and doctors in combinations that were indicative of

diversion and abuse. Upon information and belief, the volumes of opioids distributed to and

dispensed by these pharmacies were disproportionate to non- controlled drugs and other products

sold by these pharmacies, and disproportionate to the sales of opioids in similarly sized

pharmacy markets.

       251.    At all relevant times, and as the parent company of the Defendant CVS Pharmacy,

Inc., Defendant CVS Health Corporation established national policies and procedures governing

the distribution and sales of controlled substances throughout the United States that it directed

and intended that those policies and procedures would be implemented on a nationwide basis

including, specifically, Missouri. At all times relevant to this Petition, Defendant CVS

Pharmacy, Inc. was responsible for directing and implementing policies and procedures

governing the distribution and sales of controlled substances by its subsidiaries throughout the

United States, including in Missouri and Plaintiffs’ Community specifically.

       252.    CVS Pharmacy, Inc. had complete access to, and full visibility of, all opioid

distribution data related CVS pharmacies in and around Missouri.



                                                 68
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       253.    CVS Pharmacy, Inc. had complete access to, and full visibility of, all prescription

opioid dispensing data related CVS pharmacies in and around Missouri.

       254.    CVS Pharmacy, Inc. had complete access to information revealing the customers

which filled (or sought to fill) prescriptions for opioids in CVS pharmacies in and around

Missouri.

       255.    CVS Pharmacy, Inc. had complete access to information revealing the opioid and

non-opioid prescriptions dispensed by CVS pharmacies in Missouri, including those which were

being paid for in cash. CVS Pharmacy, Inc. had complete access to information revealing the

geographic location of out-of-state prescriptions for opioids that were being filled in and around

Missouri.

               b.      The Kroger Co.

       256.    Defendant The Kroger Co. is an Ohio corporation with headquarters in

Cincinnati, Ohio.

       257.    Defendant Kroger Limited Partnership I is an Ohio corporation with its principal

place of business located in Cincinnati, Ohio.

       258.    Defendant Kroger Limited Partnership II is an Ohio limited partnership with its

principal place of business located in Columbus, Ohio

       259.    The Kroger Co. Kroger Limited Partnership I and Kroger Limited Partnership II

are collectively referred to as “Kroger.” Kroger operates 2,268 pharmacies in the United States,

including in Missouri. At all times relevant to this Petition, Kroger distributed prescription

opioids throughout the United States, including in Missouri.

       260.    As a vertically integrated dispenser of prescription opioids, Kroger knew or

should have known that an excessive volume of pills was being sold into Missouri.

       261.    Discovery will reveal that Kroger knew or should have known that its pharmacies
                                                 69
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
in Missouri were (a) filling multiple prescriptions to the same patient using the same doctor (b)

filling multiple prescriptions by the same patient using different doctors (c) filling prescriptions

of unusual size and frequency for the same patient (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling prescriptions of unusual size and frequency paid

for in cash (f) filling prescriptions of unusual size and frequency from the same prescribing

physician (g) filling prescriptions of unusual size and frequency from out-of-state physicians;

and (h) filing prescriptions for patients and doctors in combinations that were indicative of

diversion and abuse. Upon information and belief, the volumes of opioids distributed to and

dispensed by these pharmacies were disproportionate to non-controlled drugs and other products

sold by these pharmacies, and disproportionate to the sales of opioids in similarly sized

pharmacy markets.

       262.    At all relevant times, and as the parent company, Defendant The Kroger Co.

established national policies and procedures governing the distribution and dispensing of

controlled substances throughout the United States that it directed and intended that those

policies and procedures would be implemented on a nationwide basis including, specifically,

Missouri. At all times relevant to this Petition, Defendant The Kroger Co. was responsible for

directing and implementing policies and procedures governing the distribution and dispensing of

controlled substances by its subsidiaries throughout the United States, including in Missouri and

Plaintiffs’ Community specifically.

       263.    Kroger had complete access to, and full visibility of, all prescription opioid

distribution data related Kroger pharmacies in and around Missouri.

       264.    Kroger had complete access to, and full visibility of, all prescription opioid

dispensing data related Kroger pharmacies in and around Missouri.



                                                 70
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       265.    Kroger had complete access to information revealing the customers which filled

(or sought to fill) prescriptions for opioids in Kroger pharmacies in and around Missouri.

       266.    Kroger had complete access to information revealing the opioid and non-opioid

prescriptions dispensed by Kroger pharmacies in Missouri, including those which were being

paid for in cash. Kroger had complete access to information revealing the geographic location of

out-of-state prescriptions for opioids that were being filled in and around Missouri.

               c.      Walgreens

       267.    Defendant Walgreen Co. (“Walgreen Co.”) is an Illinois corporation with its

principal place of business in Deerfield, Illinois. Walgreen Co. conducted business as a license

wholesale distributor. At all times relevant to this Petition, Walgreen Co. distributed opioids

throughout the United States, including into Missouri. Between 2006 and 2012, Walgreen Co.

sold 367,845,590 pills of oxycodone and hydrocodone in Missouri. Among all distributors,

Walgreen Co. sold the highest number of pills of oxycodone and hydrocodone in Missouri

during the six -year period.

       268.    Defendant Walgreen Eastern Co., Inc. (“WEC”) is a New York corporation with

its principal place of business in Deerfield, Illinois. Walgreen Eastern Co. conducted business as

a licensed wholesale distributor. At all times relevant to this Petition, Walgreen Eastern Co.

distributed opioids throughout the United States, including into Missouri.

       269.    Defendant Walgreens Boots Alliance, Inc. (“WBA”) is a Delaware corporation

with its principal place of business in Illinois. WBA acted by and through its own subsidiaries

and affiliated entities to distribute opioids throughout the country, including into Missouri.

       270.    Walgreens Co., WBA and WEC are collectively referred to herein as

“Walgreens.” At all times relevant to this Petition, Walgreens distributed prescription opioids

throughout the United States, including in Missouri.
                                                 71
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       271.    According to ARCOS data, Walgreen Co. distributed 434,751,920 oxycodone and

hydrocodone pills delivered into the Missouri supply chain between 2006 and 2014. Walgreen

Co. was both the top distributor in Missouri as well as responsible for three of the top five

pharmacies for distribution of oxycodone and hydrocodone pills in Missouri during the eight-

year period from 2006-2014: Walgreen Co., Festus (8,232,170 pills); Walgreen Co., Farmington

(7,753,540 pills); and Walgreen Co., Springfield (7,644,860 pills).

       272.    As a vertically integrated dispenser of prescription opioids, Walgreens knew or

should have known that an excessive volume of pills were being distributed in Missouri.

       273.    Discovery will reveal that Walgreens knew or should have known that its

pharmacies in Missouri were (a) filling multiple prescriptions to the same patient using the same

doctor (b) filling multiple prescriptions by the same patient using different doctors (c) filling

prescriptions of unusual size and frequency for the same patient (d) filling prescriptions of

unusual size and frequency from out-of-state patients; (e) filling prescriptions of unusual size and

frequency paid for in cash (f) filling prescriptions of unusual size and frequency from the same

prescribing physician (g) filling prescriptions of unusual size and frequency from out-of-state

physicians; and (h) filing prescriptions for patients and doctors in combinations that were

indicative of diversion and abuse. Upon information and belief, the volumes of opioids

distributed to and dispensed by these pharmacies were disproportionate to non-controlled drugs

and other products sold by these pharmacies, and disproportionate to the sales of opioids in

similarly sized pharmacy markets.

       274.    At all relevant times, Walgreens established national policies and procedures

governing the distribution of controlled substances throughout the United States that it directed

and intended that those policies and procedures would be implemented on a nationwide basis



                                                 72
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
including, specifically, Missouri. At all times relevant to this Petition, Walgreens was

responsible for directing and implementing policies and procedures governing the distribution of

controlled substances by its subsidiaries throughout the United States, including in Missouri and

Plaintiffs’ Community specifically.

       275.    Walgreens had complete access to, and full visibility of opioid distribution data

related to its pharmacies in and around Missouri. Walgreens had complete access to, and full

visibility of, all prescription opioid dispensing data related Rite Aid pharmacies in and around

Missouri.

       276.    Walgreens had complete access to information revealing the customers which

filled (or sought to fill) prescriptions for opioids in Rite Aid pharmacies in and around Missouri.

       277.    Walgreens had complete access to information revealing the opioid and non-

opioid prescriptions dispensed by Rite Aid pharmacies in Missouri, including those which were

being paid for in cash. Rite Aid had complete access to information revealing the geographic

location of out-of-state prescriptions for opioids that were being filled in and around Missouri.

       278.    Collectively, Defendants CVS, Kroger, Rite Aid, and Walgreens, are referred to

as “National Retail Pharmacies.”

       279.    Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, sale and/or dispensing of opioids.

               d.      Walmart Inc.

       280.    Defendant Walmart Inc., formerly known as Wal-Mart Stores, Inc., is a Delaware

corporation with its principal place of business in Arkansas.

       281.    Defendant Wal-Mart Stores East, LP is a Delaware limited partnership with its

principal place of business in Arkansas.
                                                 73
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       282.    Walmart, Inc. and Wal-Mart Stores East, LP are collectively referred to as “Wal-

Mart.” At all times relevant to this Petition, Wal-Mart distributed prescription opioids throughout

the United States, including in Missouri.

       283.    According to ARCOS data, between 2006 and 2014, Walmart was the fourth

largest distributor of oxycodone and hydrocodone pills in Missouri. It distributed 291,172,080

pills of oxycodone and hydrocodone in Missouri, including in Plaintiffs’ community during this

eight--year period. Walmart’s noncompliant sales were made possible by, and are evidence of,

Walmart’s failures to comply with its duties under state and federal controlled substance laws.

       284.    From 1996 to 2010, Walmart utilized employees at its distribution centers to

review orders for controlled substances, speak to pharmacies about the orders, and escalate any

order needing further review. However, Walmart had no written criteria regarding how to

identify orders that needed further review. Walmart simply relies on the experience of hourly

associates reviewing hundreds of orders each day to recall what an unusual order would be for

one of Walmart’s more than 4000 pharmacies. Under this system, few, if any orders were ever

identified by distribution center employees as needing further review or followed up on.

       285.    Walmart’s policies during this time period failed to identify suspicious orders

before shipment or anytime, and, as a consequence, Walmart routinely shipped suspicious orders.

Walmart failed to use available reports and information to monitor for suspicious orders.

Walmart further did not have a process to monitor or keep track of any order that was flagged.

       286.    Walmart conducted very little due diligence during the relevant time period. Even

once Walmart put policy in place requiring flagged orders to be reviewed, Walmart failed to

follow its own policy and the review of these orders failed to occur.

       287.    Though Walmart had access to significant information about red flags due to its



                                                74
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
vertical integration with its stores, Walmart failed to use available information from indicating

red flags in order to more effectively prevent diversion.

       288.    As a National Pharmacy, Walmart knew or should have known that its

pharmacies in Illinois were (a) filling multiple prescriptions to the same patient using the same

doctor (b) filling multiple prescriptions by the same patient using different doctors (c) filling

orders of unusual size and frequency for the same patient (d) filling orders of unusual size and

frequency from out-of-state patients; (e) filling orders of unusual size and frequency paid for in

cash (f) filling orders of unusual size and frequency from the same prescribing physician (g)

filling orders of unusual size and frequency from out-of-state physicians.

       289.    Because of its vertically integrated structure, Walmart has access to complete

information regarding red flags of diversion across its pharmacies in and around Illinois,

including Plaintiffs’ Community, but Walmart failed to utilize this information to effectively

prevent diversion.

       290.    Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Wal-Mart are

referred to as “National Retail Pharmacies.”

       291.    Defendants include the above referenced entities as well as their predecessors,

successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged

in the manufacture, promotion, distribution, sale and/or dispensing of opioids.

       292.    The Distributor Defendants and the National Retail Pharmacies are collectively

referred to as the “Supply Chain Defendants.”

       4.      Defendants’ Agents and Affiliated Persons

       293.    All of the actions described in this Petition are part of, and in furtherance of, the

unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

officers, agents, employees, or other representatives while actively engaged in the management
                                                 75
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
of Defendants’ affairs within the course and scope of their duties and employment, and/or with

Defendants’ actual, apparent, and/or ostensible authority.

                               IV.     FACTUAL BACKGROUND

A.       The History of Opioids

         126.    The synthetic opioids manufactured and distributed by Defendants are related to

the opium poppy, which has been used to relieve pain for centuries.

         127.    The opium poppy was a well-known symbol signified both sleep and death in

Roman Civilization. The Romans used opium not only as a medicine but also as a poison. 86

         128.    During the Civil War, opioids, then known as “tinctures of laudanum,” gained

popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on

the battlefield. They were also used in a wide variety of commercial products ranging from pain

elixirs to cough suppressants to beverages.

         129.    Missouri law imposes a hierarchy of restrictions on prescribing and dispensing

drugs based on their medicinal value, likelihood of addiction or abuse, and safety. Opioids

generally have been categorized as Schedule II or Schedule III drugs. Schedule II drugs have a

high potential for abuse, have a currently accepted medical use, and may lead to severe

psychological or physical dependence; Schedule III drugs are deemed to have a lower potential

for abuse, but their abuse may lead to moderate or low physical dependence or high

psychological dependence. See M.S.A. § 152.02.

         130.    The strength of various opioids is defined by medical professionals in terms of

morphine milligram equivalents (“MME”). Opioids provide varying levels of MMEs. For

example, just 33 mg of oxycodone provides 50 MME. According to the CDC, doses at or above


86
     Martin Booth, Opium: A History, at 20 (Simon & Schuster Ltd. 1996).

                                                 76
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
50 MME/day double the risk of overdose compared to 20 MME/day. Thus, at OxyContin’s

twice-daily dosing, the 50 MME/day threshold is nearly reached by a prescription of 15 mg twice

daily. One 160 mg tablet of OxyContin, which Purdue took off the market in 2001, delivered 240

MME.

       131.    The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s

Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address

“episodic pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental

opioid therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Subsys,

(a product of nonparty, and co-conspirator, Insys Therapeutics, Inc. (“Insys”)), are designed to be

taken in addition to long-acting opioids to specifically address breakthrough cancer pain,

excruciating pain suffered by some patients with end-stage cancer. The Marketing Defendants

and Purdue promoted the idea that non-cancer related pain should be treated by taking long-

acting opioids continuously and supplementing them by also taking short-acting, rapid-onset

opioids for episodic or “breakthrough” pain.

       132.    Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

tolerance increases, a patient typically requires progressively higher doses in order to obtain the

same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the

“high.” However, opioids depress respiration, and at very high doses can and often do arrest

respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term

opioid use can also cause hyperalgesia, a heightened sensitivity to pain.



                                                 77
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       133.    Discontinuing opioids after more than just a few weeks of therapy will cause most

patients to experience withdrawal symptoms. These withdrawal symptoms include: severe

anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

pain, and other serious symptoms, which may persist for months after a complete withdrawal

from opioids, depending on how long the opioids were used.

       134.    Opioids provide effective treatment for short-term, post-surgical and trauma-

related pain, and for palliative end-of-life care. They are approved by the FDA for use in the

management of moderate to severe pain when use of an opioid analgesic is appropriate for more

than a few days. Defendants, however, have manufactured, promoted, marketed, and distributed

opioids for the management of chronic pain by misleading consumers and medical providers,

such as hospitals, through misrepresentations or omissions regarding the appropriate uses, risks,

and safety of opioids.

       135.    As one doctor put it, the widespread, long-term use of opioids “was an experiment

on the population of the United States. It wasn’t randomized, it wasn’t controlled, and no data

was collected until they started gathering death statistics.”

B.     The Opioid Epidemic

       136.    Opioids have become widely used. In 2010, enough prescription opioids were

sold to medicate every adult in the United States with a dose of 5 milligrams of hydrocodone

every 4 hours for 1 month.87 Marketing Defendants and Purdue manufacture, market, sell, and

distribute branded and/or generic prescription opioid pain medications. Some of the relevant

brand-name drugs include OxyContin, Butrans, Hysingla ER, Actiq, Fentora, Opana/Opana ER,


87
   Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical
Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59 (2014),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.

                                                 78
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Percodan, Percocet, Zydone, Nucynta/Nucynta ER, Duragesic, Exalgo, and Xartemis XR.

Marketing Defendants and Purdue used misrepresentations regarding the risks and benefits of

opioids to enable the widespread prescribing of opioids for common, chronic pain conditions like

low back pain, arthritis, and headaches.

       137.    Despite the enormous number of prescriptions, recent studies have concluded that

treatment with opioids is not superior to treatment with non-opioid medications for improving

pain-related function.88 Even for patients presenting to the emergency room with acute extremity

pain, there is no significant or clinically important difference in pain reduction at 2 hours among

single-dose treatment with ibuprofen and acetaminophen or with three different opioid and

acetaminophen combination analgesics. 89

       138.    In 2011, the CDC declared prescription painkiller overdoses at epidemic levels.

The News Release noted:

               a.      The death toll from overdoses of prescription painkillers has more than
                       tripled in the past decade.

               b.      More than 40 people die every day from overdoses involving narcotic pain
                       relievers like hydrocodone (Vicodin), methadone, oxycodone (OxyContin),
                       and oxymorphone (Opana).

               c.      Overdoses involving prescription painkillers are at epidemic levels and now
                       kill more Americans than heroin and cocaine combined.

               d.      The increased use of prescription painkillers for nonmedical reasons, along
                       with growing sales, has contributed to a large number of overdoses and

88
  Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related
Function in Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA
872-882 (2018), doi: 10.1001/jama.2018.0899, https://jamanetwork.com/journals/jama/article-
abstract/2673971?redirect=true.
89
  Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid
Analgesics on Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667
(2017), doi: 10.1001/jama.2017.16190, https://jamanetwork.com/journals/jama/article-
abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.

                                                79
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                        deaths. In 2010, 1 in every 20 people in the United States age 12 and older—
                        a total of 12 million people—reported using prescription painkillers non-
                        medically according to the National Survey on Drug Use and Health. Based
                        on the data from the Drug Enforcement Administration, sales of these drugs
                        to pharmacies and health care providers have increased by more than 300
                        percent since 1999.

                 e.     Prescription drug abuse is a silent epidemic that is stealing thousands of
                        lives and tearing apart communities and families across America.

                 f.     Almost 5,500 people start to misuse prescription painkillers every day. 90

          139.   The CDC has also identified addiction to prescription pain medication as the

strongest risk factor for heroin addiction. People who are dependent on prescription opioid

painkillers – which, at the molecular level and in their effect, closely resemble heroin – are forty

times more likely to be addicted to heroin. 91 According to a recent study, among young urban

heroin users, 86% used opioid pain relievers prior to using heroin. 92

          140.   The synthetic opioid fentanyl has been a driving force behind the nation’s opioid

epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

now being used to execute prisoners on death row. 93

          141.   In a November 2016 report, the DEA declared opioid prescription drugs, heroin,




90
     See Prescription Painkiller Overdoses at Epidemic Levels, supra n. 21.
91
   See Centers for Disease Control and Prevention, Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed August 1, 2018).
92
   Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018),
https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-
heroin.pdf.
93
  Mitch Smith, Fentanyl Used to Execute Nebraska Inmate, in First for U.S., THE NEW YORK
TIMES (Aug. 14, 2018), https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-
execution-fentanyl.html.

                                                 80
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
and fentanyl as the most significant drug-related threats to the United States. 94

           142.   The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

States, 28,647 (60.9%) involved an opioid.95

           143.   The rate of death from opioid overdose has quadrupled during the past 15 years in

the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

department have increased by a factor of six in the past 15 years. 96

           144.   The National Institute on Drug Abuse identifies misuse and dependence on

opioids as “a serious national crisis that affects public health as well as social and economic

welfare.”97 The economic burden of prescription opioid misuse alone is $78.5 billion a year,

including the costs of healthcare, lost productivity, addiction treatment, and criminal justice

expenditures.98

           145.   In 2016, the President of the United States officially declared an opioid and heroin


94
   Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
Wkly. Rep.Weekly. Report. 2016; 65; 1445-1452, doi:
http://dx.doi.org/10.15585/mmwr.mm655051e1, available at
https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
95
     Id.
96
  See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), doi:
10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (hereinafter
“Volkow & McLellan”).
97
     Id.
98
   Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid
Overdose, Abuse, and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906
(2016), doi: 10.1097/MLR.0000000000000625, available at
https://www.ncbi.nlm.nih.gov/pubmed/27623005.

                                                   81
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
epidemic.99

C.     Congressional Response to the Opioid Crisis

       146.    Congressional interest in the opioid crisis has been intense. Multiple committees

in both the House and Senate have conducted dozens of hearings exploring the issue from almost

every angle, including effects on the health care system, people and their communities, law

enforcement, workplaces, schools, and the Native American community. Congressional efforts

culminated in the passage of the “Substance Use-Disorder Prevention that Promotes Opioid

Recovery and Treatment for Patients and Communities Act,” or the “SUPPORT for Patients and

Communities Act.” This Bill passed the House by a vote of 396-14 on June 22, 2018, passed the

Senate by a vote of 99-1 on September 17, 2018, and was signed into law by the President on

October 24, 2018. Among other provisions, the Bill made it easier to intercept drugs being

shipped into the country, authorized new funding for more comprehensive treatment, sped up

research on non-addictive painkillers, and provided for broader coverage for substance abuse

under Medicare and Medicaid regulations that have occasionally stood in the way of treatment.

Congressional interest in the issue is ongoing.

V.     THE MARKETING DEFENDANTS AND PURDUE’S FALSE, DECEPTIVE, AND
                   UNFAIR MARKETING OF OPIOIDS

       147.    The opioid epidemic did not happen by accident.

       148.    Before the 1990s, generally accepted standards of medical practice dictated that

opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved



99
   See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription
Opioid and Heroin Epidemic Awareness Week”), available at
https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf.

                                                  82
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

as patients developed tolerance to opioids over time and the serious risk of addiction and other

side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result,

doctors generally did not prescribe opioids for chronic pain.

        149.   Each Marketing Defendant and Purdue has conducted a marketing scheme

designed to persuade doctors and patients that opioids can and should be used for chronic pain,

resulting in opioid treatment for a far broader group of patients who are much more likely to

become addicted and suffer other adverse effects from the long-term use of opioids. In

connection with this scheme, each Marketing Defendant and Purdue spent, and continues to

spend, millions of dollars on promotional activities and materials that falsely deny, trivialize, or

materially understate the risks of opioids while overstating the benefits of using them for chronic

pain.

        150.   The Marketing Defendants and Purdue have disseminated these common

messages to reverse the generally accepted medical understanding of opioids and risks of opioid

use. They disseminated these messages directly, through their sales representatives, in speaker

groups led by physicians that the Marketing Defendants and Purdue recruited for their support of

their marketing messages, and through unbranded marketing and industry-funded Front Groups.

        151.   The Marketing Defendants and Purdue’s efforts have been wildly successful.

Opioids are now the most prescribed class of drugs. Globally, opioid sales generated $11 billion

in revenue for drug companies in 2010 alone; sales in the United States have exceeded $8 billion

in revenue annually since 2009.100 In an open letter to the nation’s physicians in August 2016,


100
   See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9,
2011), http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/; David
Crow, Drugmakers Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).

                                                 83
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
the then U.S. Surgeon General expressly connected this “urgent health crisis” to “heavy

marketing of opioids to doctors ... [m]any of [whom] were even taught – incorrectly – that

opioids are not addictive when prescribed for legitimate pain.” 101 This epidemic has resulted in a

flood of opioids available for illicit use or sale (the supply), and a population of patients

physically and psychologically dependent on them (the demand). And when those patients can

no longer afford or obtain opioids from licensed dispensaries, they often turn to the street to buy

opioids or even non-prescription opioids, like heroin.

          152.   The Marketing Defendants and Purdue promoted, and profited from, their

misrepresentations about the risks and benefits of opioids for chronic pain even though they

knew that their marketing was false and misleading. The history, research as well as and clinical

experience over the last 20 years of opioids, established that opioids were highly addictive and

responsible for a long list of very serious adverse outcomes. The FDA and other regulators

warned Marketing Defendants and Purdue of these risks. The Marketing Defendants and Purdue

had access to scientific studies, detailed prescription data, and reports of adverse events,

including reports of addiction, hospitalization, and deaths—all of which made clear the harms

from long-term opioid use and that patients were suffering from addiction, overdoses, and death

in alarming numbers. More recently, the FDA and CDC issued pronouncements based on

existing medical evidence that conclusively expose the known falsity of these Defendants’

misrepresentations.

          153.   The Marketing Defendants and Purdue intentionally continued their conduct, as

alleged herein, with knowledge that such conduct was creating the opioid nuisance and causing

the harms and damages alleged herein.


101
      Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 42.

                                                  84
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       154.    As alleged throughout this Petition, Defendants’ conduct created a public health

crisis and a public nuisance. The harm and endangerment to the public health, safety, and the

environment created by this public nuisance is ongoing and has not been abated.

       155.    The public nuisance—i.e., the opioid epidemic—created, perpetuated, and

maintained by Defendants can be abated and further recurrence of such harm can be ameliorated

by, (a) educating prescribers (especially primary care physicians and the most prolific prescribers

of opioids) and patients regarding the true risks and benefits of opioids, including the risk of

addiction, in order to prevent the next cycle of addiction; (b) providing addiction treatment to

patients who are already addicted to opioids; and (c) making naloxone widely available so that

overdoses are less frequently fatal.

       156.    Defendants have the ability to act to abate the public nuisance, and the law

recognizes that they must do so. It is the manufacturer of a drug that has primary responsibility to

ensure the safety, efficacy, and appropriateness of a drug’s labeling, marketing, and promotion.

All companies in the supply chain of a controlled substance are primarily responsible for

ensuring that such drugs are only distributed and dispensed to appropriate patients and not

diverted. These responsibilities, to ensure that their products and practices meet state-controlled

substances and consumer protection laws and regulations, exist independent of any FDA or DEA

regulation. As registered manufacturers and distributors of controlled substances, Defendants are

placed in a position of special trust and responsibility, and are uniquely positioned, based on

their knowledge of prescribers and orders, to act as a first line of defense.

       157.    The Marketing Defendants and Purdue spread their false and deceptive statements

by marketing their branded opioids directly to doctors and patients throughout the United States.

The Marketing Defendants and Purdue also deployed seemingly unbiased and independent third



                                                 85
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
parties that they controlled to spread their false and deceptive statements about the risks and

benefits of opioids for the treatment of chronic pain throughout Missouri.

       158.    Across the pharmaceutical industry, “core message” development is funded and

overseen on a national basis by the drug manufacturers’ corporate headquarters. This

comprehensive approach ensures that the Marketing Defendants and Purdue’s messages are

accurately and consistently delivered across marketing channels – including detailing visits,

speaker events, and advertising – and in each sales territory. The Marketing Defendants and

Purdue consider this high level of coordination and uniformity crucial to successfully marketing

their drugs.

       159.    The Marketing Defendants and Purdue ensure marketing consistency nationwide

through national and regional sales representative training; national training of local medical

liaisons (the company employees who respond to physician inquiries); centralized speaker

training; single sets of visual aids, speaker slide decks, and sales training materials; and

nationally coordinated advertising. The Marketing Defendants and Purdue’s sales representatives

and physician speakers were required to stick to prescribed talking points, sales messages, and

slide decks, and supervisors rode along with them periodically to both check on their

performance and compliance.

A.     The Marketing Defendants and Purdue’s False and Deceptive Statements About
       Opioids.

       160.    The Marketing Defendants and Purdue’s misrepresentations fall into the

following ten categories:

               a.      The risk of addiction from chronic opioid therapy is low;

               b.      To the extent there is a risk of addiction, it can be easily identified
                       and managed;


                                                  86
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               c.      Signs of addictive behavior are “pseudoaddiction,” requiring more
                       opioids;

               d.      Blaming persons dependent on opioids as “abusers” of opioids;

               e.      Opioid withdrawal can be avoided by tapering;

               f.      Opioid doses can be increased without limit or greater risks;

               g.      Long-term opioid use improves functioning;

               h.      Alternative forms of pain relief pose greater risks than opioids;

               i.      A version of OxyContin marketed by Purdue was effective in providing
                       12-hour pain relief; and

               j.      New formulations of certain opioids successfully deter abuse.

       161.    Each of these propositions was false. The Marketing Defendants and Purdue knew

this, but they nonetheless set out to convince physicians, patients, and the public at large of the

truth of each of these propositions in order to expand the market for their opioids.

       162.    The categories of misrepresentations are offered to organize the numerous

statements the Marketing Defendants and Purdue made and to explain their role in the overall

marketing effort, not as a checklist for assessing each Marketing Defendant’s liability. While

each Marketing Defendant and Purdue deceptively promoted their opioids specifically, and,

together with other Marketing Defendants and Purdue, opioids generally, not every Marketing

Defendant propagated (or needed to propagate) each misrepresentation. Each Marketing

Defendant’s and Purdue’s conduct, and each misrepresentation, contributed to an overall

narrative that aimed to—and did—mislead doctors, patients, and payors about the risks and

benefits of opioids. While this Petition endeavors to document examples of each Marketing

Defendant’s and Purdue’s misrepresentations and the manner in which they were disseminated,

they are just that—examples. The Petition is not, especially prior to discovery, an exhaustive


                                                 87
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
catalog of the nature and manner of each deceptive statement by each Marketing Defendant and

Purdue.

       1.      Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is Low

       163.    Central to the Marketing Defendants and Purdue’s promotional scheme was the

misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

marketing efforts, the Marketing Defendants and Purdue advanced the idea that the risk of

addiction is low when opioids are taken as prescribed by “legitimate” pain patients. That, in turn,

directly led to the expected and intended result that doctors prescribed more opioids to more

patients—thereby enriching the Marketing Defendants and Purdue and substantially contributing

to the opioid epidemic.

       164.    Each of the Marketing Defendants and Purdue claimed that the potential for

addiction from its opioids was relatively small or non-existent, even though there was no

scientific evidence to support those claims. None of them have acknowledged, retracted, or

corrected their false statements.

       165.    In fact, studies have shown that a substantial percentage of long-term users of

opioids experience addiction. Addiction can result from the use of any opioid, “even at

recommended dose,”102 and the risk substantially increases with more than three months of




102
    FDA announces safety labeling changes and post market study requirements for extended-
release and long-acting opioid analgesics, FDA (Sept. 10, 2013), available at
https://www.fda.gov/drugs/information-drug-class/new-safety-measures-announced-extended-
release-and-long-acting-opioids; see also FDA announces enhanced warnings for immediate-
release opioid pain medications related to risks of misuse, abuse, addiction, overdose and death,
FDA (Mar. 22, 2016), available at https://www.fda.gov/drugs/information-drug-class/new-
safety-measures-announced-immediate-release-ir-opioids.

                                                88
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
use.103 As the CDC Guideline states, “[o]pioid pain medication use presents serious risks,

including overdose and opioid use disorder” (a diagnostic term for addiction). 104

                  a.     Purdue and Abbott’s Misrepresentations Regarding Addiction Risk

           166.   When it launched OxyContin, Purdue knew it would need data to overcome

decades of wariness regarding opioid use. It needed some sort of research to back up its

messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as

part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)

found this “research” in the form of a one-paragraph letter to the editor published in the New

England Journal of Medicine (“NEJM”) in 1980.

           167.   This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of

addiction “rare” for patients treated with opioids. 105 They had analyzed a database of hospitalized

patients who were given opioids in a controlled setting to ease suffering from acute pain. Porter

and Jick considered a patient not addicted if there was no sign of addiction noted in patients’

records.




103
   Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for
Chronic Pain, at 21 (March 15, 2016), https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm,
(hereinafter “2016 CDC Guideline”).
104
      Id. at 2.
105
   Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics,
302(2) N Engl J Med. 123 (Jan. 10, 1980),
http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221 (hereinafter “Porter and Jick
Letter”).

                                                   89
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       168.    As Dr. Jick explained to a journalist years later, he submitted the statistics to

NEJM as a letter because the data were not robust enough to be published as a study. 106

       169.    Purdue nonetheless began repeatedly citing this letter in promotional and

educational materials as evidence of the low risk of addiction, while failing to disclose that its

source was a letter to the editor, not a peer-reviewed paper. 107 Citation of the letter, which was

largely ignored for more than a decade, significantly increased after the introduction of

OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their

opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”

according to Dr. Jick.

       170.    Purdue specifically used the Porter and Jick letter in its 1998 promotional video “I


106
   Barry Meier, Pain Killer: A “Wonder” Drug’s Trail Of Addiction And Death, 47 (Rodale
2003) (hereinafter “Pain Killer”).
107
   Jane Porter & Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics, 302(2)
N Engl J Med. 123 (Jan. 10, 1980),
http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.

                                                 90
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
got my life back,” in which Dr. Alan Spanos states “In fact, the rate of addiction amongst pain

patients who are treated by doctors is much less than 1%.”108 Purdue trained its sales

representatives to tell prescribers that less than 1% of patients who took OxyContin became

addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found

that the addiction rate was 13 %.)109

       171.    Other Defendants relied on and disseminated the same false and deceptive

messaging. The enormous impact of Defendants’ misleading amplification of this letter was well

documented in another letter published in the NEJM on June 1, 2017, describing the way the

one-paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly

misrepresented.” In particular, the authors of this letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was
       heavily and uncritically cited as evidence that addiction was rare with long-term
       opioid therapy. We believe that this citation pattern contributed to the North
       American opioid crisis by helping to shape a narrative that allayed prescribers’
       concerns about the risk of addiction associated with long-term opioid therapy. 110

       172.    “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the




108
   Our Amazing World, Purdue Pharma OxyContin Commercial,
https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed August 1, 2018) (emphasis
added).
109
   Patrick R. Keefe, The Family that Built an Empire of Pain, The New Yorker (Oct. 30,
2017), https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
pain (hereinafter “Empire of Pain”).
110
  Pamela T.M. Leung, et al., A 1980 Letter on the Risk of Opioid Addiction, 376 N Engl. J
Med 2194-95 (June 1, 2017), http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.

                                                  91
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
opiate manufacturers convince front-line doctors that addiction is not a concern.” 111

       173.    Alongside its use of the Porter and Jick letter, Purdue also crafted its own

materials and spread its deceptive message through numerous additional channels. In its 1996

press release announcing the release of OxyContin, for example, Purdue declared, “The fear of

addiction is exaggerated.”112

       174.    Abbott sales staff were instructed about the euphoria patients were receiving on

the shorter-acting painkiller Vicodin; they should tell physicians that “OxyContin has fewer such

effects.” Abbott’s “King of Pain” taught his staff of “Royal Crusaders” that OxyContin would

“minimize[e] the risk of dependence” and “lower[] euphoria,” when, in fact, he had little

knowledge of pharmacology and no basis for these statements.

       175.    In an internal memo, Abbott told representatives to highlight the “less

abuse/addiction potential” of the drug, which could be taken just twice a day because of its time-

release formulation.113

       176.    Abbott’s sales representatives were also given a graphic to show doctors that

depicted levels of its pain-killing ingredient in the bloodstream holding steady, but it looked

“flatter” than the levels actually were, according to the court records. The use of a similar graph

was cited in the federal case against Purdue as a key part of evidence that it falsely marketed



111
   Marilynn Marchione, Painful words: How a 1980 letter fueled the opioid epidemic,
STAT NEWs (May 31, 2017), https://www.statnews.com/2017/05/31/opioid-epidemic-
nejm-letter/.
112
   Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent
Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996),
http://documents.latimes.com/oxycontin-press-release-1996/.
113
  “Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster” by David Armstrong.
STAT. September 22, 2016.

                                                 92
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
OxyContin as having less euphoric effects and abuse potential than shorter-acting opioids. 114

            177.   A “coaching sheet” prepared for Abbott sales personnel advised discussing the

potential abuse of OxyContin only if a doctor brought it up, and to tell physicians that “street

users” were misusing the drug not “true pain patients.”115

            178.   The more Abbott generated in sales, the higher the reward for the company, as

well. Under the agreement with Purdue, Abbott received 25 percent of all net sales, up to $10

million, for prescriptions written by doctors its sales reps called on, and 30 percent of sales above

$10 million, according to court records. Purdue deducted an unspecified amount for costs related

to items such as shipping and distribution.116

            179.   Abbott refused to provide West Virginia's lawyers figures showing its earnings

from OxyContin, according to the court records, but documents obtained by the state in its

lawsuit “show millions of dollars in earnings to Abbott.”117

            180.   In an attached letter from an Abbott executive to Purdue’s vice president of

marketing, Abbott pledged to take the relationship between the companies to “new heights with

our positioning of OxyContin as a key component of Abbott Pain Management.”118

            181.   The sales forces of Abbott and Purdue worked in tandem. They held regular

strategy sessions, alternating meeting locations between Purdue’s headquarters and Abbott’s




114
      Id.
115
      Id.
116
      Id.
117
      Id.
118
      Id.

                                                   93
                                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
corporate offices in Illinois, according to the court records. 119

            182.   At a hearing before the House of Representatives’ Subcommittee on Oversight

and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

emphasized “legitimate” treatment, dismissing cases of overdose and death as something that

would not befall “legitimate” patients: “Virtually all of these reports involve people who are

abusing the medication, not patients with legitimate medical needs under the treatment of a

healthcare professional.”120

            183.   Purdue spun this baseless “legitimate use” distinction out even further in a patient

brochure about OxyContin, called A Guide to Your New Pain Medicine and How to Become a

Partner Against Pain. In response to the question “Aren’t opioid pain medications like

OxyContin Tablets ‘addicting’?” Purdue claimed that there was no need to worry about addiction

if taking opioids for legitimate, “medical” purposes: “Drug addiction means using a drug to get

“high” rather than to relieve pain. You are taking opioid pain medication for medical purposes.

The medical purposes are clear and the effects are beneficial, not harmful.”

            184.   Sales representatives marketed OxyContin as a product “to start with and to stay

with.”121 Sales representatives also received training in overcoming doctors’ concerns about

addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that


119
      Id.
120
    Oxycontin: Its Use and Abuse: Hearing Before the House Subcommittee. on Oversight and
Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
(statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
Pharma, L.P.), https://www.gpo.gov/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
107hhrg75754.htm (herein after Oxycontin: Its Use and Abuse”).
121
      Empire of Pain, supra n. 109.

                                                    94
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
“[a]s you prepare to fire your ‘message,’ you need to know where to aim and what you want to

hit!”122 According to the memo, the target is physician resistance based on concern about

addiction: “The physician wants pain relief for these patients without addicting them to an

opioid.”123

            185.   Purdue, through its unbranded website Partners Against Pain,124 stated the

following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

psychological dependence are exaggerated when treating appropriate pain patients with opioids.”

            186.   Former sales representative Steven May, who worked for Purdue from 1999 to

2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

objections to prescribing opioids. The most common objection he heard about prescribing

OxyContin was that “it’s just too addictive.”125 May and his coworkers were trained to “refocus”

doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not

become addicted. In addition, they were trained to say that the 12-hour dosing made the

extended-release opioids less “habit-forming” than painkillers that need to be taken every four


122
      Pain Killer, supra n. 106, at 102.
123
      Id.
124
   Partners Against Pain consists of both a website, styled as an “advocacy community” for
better pain care, and a set of medical education resources distributed to prescribers by sales
representatives. It has existed since at least the early 2000s and has been a vehicle for Purdue to
downplay the risks of addiction from long-term opioid use. One early pamphlet, for example,
answered concerns about OxyContin’s addictiveness by claiming: “Drug addiction means
using a drug to get ‘high’ rather than to relieve pain. You are taking opioid pain medication for
medical purposes. The medical purposes are clear and the effects are beneficial, not harmful.”
125
   David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with
Patrick Radden Keefe), The New Yorker (Oct. 27, 2017),
https://www.newyorker.com/podcast/the-new- yorker-radio-hour/how-oxycontin-was-sold-to-
the-masses.

                                                   95
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
hours.

         187.   According to interviews with prescribers and former Purdue sales representatives,

Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

misrepresentations, leaving many doctors with the false impression that pain patients will only

rarely become addicted to opioids.

         188.   With regard to addiction, Purdue’s label for OxyContin has not sufficiently

disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated

in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is

increased in patients with a personal or family history of substance abuse.”

         189.   However, the FDA made clear to Purdue as early as 2001 that the disclosures in

its OxyContin label were insufficient. In 2001, Purdue revised the indication and warnings for

OxyContin.

         190.   In the end, Purdue narrowed the recommended use of OxyContin to situations

when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

“potentially fatal dose.” However, Purdue did not, until 2014, change the label to indicate that

OxyContin should not be the first therapy, or even the first opioid, used, and did not disclose the

incidence or risk of overdose and death even when OxyContin was not abused. Purdue

announced the label changes in a letter to health care providers.

         191.   Purdue’s awareness of the addictive properties of their opioid products is

exemplified by their cynical attempts to profit from addiction treatment. In 2007, Co-conspirator

Richard Sackler filed an application for a patent for a purported treatment for opioid addiction. In

September 2014, Co-conspirator Kathe Sackler dialed in to a confidential call about Project



                                                  96
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Tango -- a secret plan for Purdue to expand into the business of selling drugs to treat opioid

addiction. In their internal documents, Ms. Sackler and staff wrote down what Purdue publicly

denied for decades: that addictive opioids and opioid addiction are “naturally linked.” They

determined that Purdue should expand across “the pain and addiction spectrum,” to become “an

end-to-end pain provider.” Purdue illustrated the end-to-end business model with a picture of a

dark hole labeled “Pain treatment” that a patient could fall into — and “Opioid addiction

treatment” waiting at the bottom. Ms. Sackler and the Project Tango team reviewed their findings

that the “market” of people addicted to opioids, measured coldly in billions of dollars, had

doubled from 2009 to 2014:




                        Purdue’s measure of the opioid addiction “market”

       192.    Co-conspirator Kathe Sackler and the staff found that the catastrophe provided an


                                                97
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
excellent compound annual growth rate (“CAGR”): “Opioid addiction (other than heroin) has

grown by ~20% CAGR from 2000 to 2010.” Kathe and the staff revealed in their internal

documents that Purdue’s tactic of blaming addiction on untrustworthy patients was a lie. Instead,

the truth is that opioid addiction can happen to anyone who is prescribed opioids:




                        Purdue’s “Project Tango” patient and clinical rationale


Kathe and the staff concluded that millions of people who became addicted to opioids were the

Sackler Co-conspirators’ next business opportunity. Staff wrote: “It is an attractive market. Large

unmet need        for vulnerable, underserved and stigmatized patient population suffering from

substance abuse,       dependence and addiction.” The team identified eight ways that Purdue’s

experience getting patients on opioids could now be used to sell treatment for opioid addiction.

           180.    In June 2017, the Sackler Co-conspirators met to discuss a revised version of

 Project Tango - another try at profiting from the opioid crisis. This time, they considered a

 scheme to sell the overdose antidote NARCAN. The need for NARCAN to reverse overdoses

 was rising so fast that the Sacklers calculated it could provide a growing source of revenue,

 tripling from 2016 to 2018.

                  b.     Endo’s Misrepresentations Regarding Addiction Risk

       182.       Endo also falsely represented that addiction is rare in patients who are prescribed

opioids.

       183.       Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

healthcare providers who treat patients with pain agree that patients treated with prolonged

opioid medicines usually do not become addicted.”
                                                   98
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
         184.   In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that Endo improperly instructed its sales representatives to diminish

and distort the risk of addiction associated with Opana ER. One of the Front Groups with which

Endo worked most closely was the American Pain Foundation (“APF”), described more fully

below.

         185.   APF conveyed through its National Initiative on Pain Control (“NIPC”) and its

website www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed

usually do not become addicted.”

         186.   Another Endo website, www.PainAction.com, stated: “Did you know? Most

chronic pain patients do not become addicted to the opioid medications that are prescribed for

them.”

         187.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,” an

Endo- sponsored NIPC, stated that “people who have no history of drug abuse, including

tobacco, and use their opioid medication as directed will probably not become addicted.” In

numerous patient education pamphlets, Endo repeated this deceptive message.

         In a patient education pamphlet titled “Understanding Your Pain: Taking Oral
         Opioid Analgesics,” Endo answers the hypothetical patient question— “What
         should I know about opioids and addiction?” —by focusing on explaining what
         addiction is (“a chronic brain disease”) and is not (“Taking opioids for pain
         relief”). It goes on to explain that “[a]ddicts take opioids for other reasons, such
         as unbearable emotional problems. Taking opioids as prescribed for pain relief is
         not addiction.” This publication is still available online and was edited by KOL
         Dr. Russell Portenoy.126



126
   Margo McCaffery, RN MS, FAAN & Chris Pasero, RN, MS FAAN, Understanding Your Pain,
Taking           Oral            Opioid          Analgesics,            available          at
http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf (last accessed October
26, 2018).

                                                  99
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       188.    In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded

by Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks”

of opioids, as shown below:




               c.     Janssen’s Misrepresentations Regarding Addiction Risk

       189.    Janssen likewise misrepresented the addiction risk of opioids on its websites and

print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

addiction.”

       190.    The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug

use or deception” with undertreated pain which can be resolved with “effective pain

management.”

       191.    A Janssen unbranded website, www.PrescribeResponsibly.com, states that

concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a




                                               100
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
small percentage of patients.”127

       192.    Janssen reviewed, edited, approved, and distributed a patient education guide

entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

“myth” that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are

rarely addictive when used properly for the management of chronic pain” (emphasis in original).

Until recently, this guide was still available online.




       193.    Janssen’s website for Duragesic included a section addressing “Your Right to

Pain Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The

website’s response: “Addiction is relatively rare when patients take opioids appropriately.”

               d.      Cephalon’s Misrepresentations Regarding Addiction Risk

       194.    Cephalon sponsored and facilitated the development of a guidebook, Opioid

Medications and REMS: A Patient’s Guide, which included claims that “patients without a

history of abuse or a family history of abuse do not commonly become addicted to opioids.”

Similarly, Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain


127
  Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe
Responsibly, http://www.prescriberesponsibly.com/articles/opioid-pain-management (last
modified July 2, 2015).

                                                 101
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
(2007), which taught that addiction is rare and limited to extreme cases of unauthorized dose

escalations, obtaining opioids from multiple sources, or theft.

       195.    For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

       [C]hronic pain is often undertreated, particularly in the non-cancer patient
       population. … The continued stigmatization of opioids and their prescription,
       coupled with often unfounded and self-imposed physician fear of dealing with the
       highly regulated distribution system for opioid analgesics, remains a barrier to
       effective pain management and must be addressed. Clinicians intimately involved
       with the treatment of patients with chronic pain recognize that the majority of
       suffering patients lack interest in substance abuse. In fact, patient fears of
       developing substance abuse behaviors such as addiction often lead to under
       treatment of pain. The concern about patients with chronic pain becoming addicted
       to opioids during long-term opioid therapy may stem from confusion between
       physical dependence (tolerance) and psychological dependence (addiction) that
       manifests as drug abuse.128

               e.      Actavis’s misrepresentations regarding addiction risk

       196.    Through its “Learn More about customized pain control with Kadian” material,

Actavis claimed that it is possible to become addicted to morphine-based drugs like Kadian, but

that it is “less likely” to happen in those who “have never had an addiction problem.” The piece

goes on to advise that a need for a “dose adjustment” is the result of tolerance, and “not

addiction.”

       197.    Training for Actavis sales representatives deceptively minimized the risk of

addiction by: (i) attributing addiction to “predisposing factors” like family history of addiction or

psychiatric disorders; (ii) repeatedly emphasizing the difference between substance dependence

and substance abuse; and (iii) using the term pseudoaddiction, which, as described below,

dismisses evidence of addiction as the under treatment of pain and, dangerously, counsels


128
  Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
Medscape, http://www.medscape.org/viewarticle/449803, (last accessed July 27, 2017).

                                                102
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
doctors to respond to its signs with more opioids.

       198.    Actavis conducted a market study on takeaways from prescribers’ interactions

with Kadian sales representatives. The doctors had a strong recollection of the sales

representatives’ discussion of the low-abuse potential. Actavis’ sales representatives’

misstatements on the low- abuse potential was considered an important factor to doctors, and

was most likely repeated and reinforced to their patients. Additionally, doctors reviewed visual

aids that the Kadian sales representatives use during the visits, and Actavis noted that doctors

associate Kadian with less abuse and no highs, in comparison to other opioids. Numerous

marketing surveys of doctors in 2010 and 2012, for example, confirmed Actavis’s messaging

about Kadian’s purported low addiction potential, and that it had less abuse potential than other

similar opioids.

       199.    A guide for prescribers under Actavis’s copyright deceptively represented that

Kadian is more difficult to abuse and less addictive than other opioids. The guide includes the

following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

protection from extraction of morphine sulfate for intravenous use by illicit users,” and 2)

KADIAN may be less likely to be abused by health care providers and illicit users” because of

“Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to

trough plasma levels of morphine at steady state.” These statements convey both that (1) Kadian

does not cause euphoria and therefore is less addictive and that (2) Kadian is less prone to

tampering and abuse, even though Kadian was not approved by the FDA as abuse deterrent, and,

upon information and belief, Actavis had no studies to suggest it was.

               f.      Mallinckrodt’s Misrepresentations Regarding Addiction Risk

       182.    As described below, Mallinckrodt promoted its branded opioids Exalgo and
                                                103
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

communications distributed through the “C.A.R.E.S. Alliance” it created and led.

Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting Responsibly to Ensure

Safety) Alliance, which it describes as “a coalition of national patient safety, provider and drug

diversion organizations that are focused on reducing opioid pain medication abuse and increasing

responsible prescribing habits.” The “C.A.R.E.S. Alliance” itself is a service mark of

Mallinckrodt LLC (and was previously a service mark of Mallinckrodt, Inc.) copyrighted and

registered as a trademark by Covidien, its former parent company. Materials distributed by the

C.A.R.E.S. Alliance, however, include unbranded publications that do not disclose a link to

Mallinckrodt.

       183.     By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

titled Defeat Chronic Pain Now! This book is still available online.129 The false claims and

misrepresentations in this book include the following statements:

           a. “Only rarely does opioid medication cause a true addiction when prescribed
              appropriately to a chronic pain patient who does not have a prior history of
              addiction.”

           b. “It is currently recommended that every chronic pain patient suffering from
              moderate to severe pain be viewed as a potential candidate for opioid therapy.”

           c. “When chronic pain patients take opioids to treat their pain, they rarely develop a
              true addiction and drug craving.”

           d. “Only a minority of chronic pain patients who are taking long-term opioids develop
              tolerance.”

129
   Available at,
https://books.google.com/books?id=VcSQGYKXWdYC&printsec=frontcover&source=gbs_Vie
wAPI#v=snippet&q=only%20rarely%20does%20opioid%20medication&f=false




                                                104
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            e. “The bottom line: Only rarely does opioid medication cause a true addiction when
               prescribed appropriately to a chronic pain patient who does not have a prior history
               of addiction.”

            f. “Here are the facts. It is very uncommon for a person with chronic pain to become
               ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any addiction and
               (2) he only takes the medication to treat pain.”

            g. “Studies have shown that many chronic pain patients can experience significant
               pain relief with tolerable side effects from opioid narcotic medication when taken
               daily and no addiction.”

       184.    In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt

stated that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

undertreated” and cites to a report that concludes that “the majority of people with pain use their

prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

access because of the misdeeds or carelessness of others.”

       185.    Marketing Defendants and Purdue’ suggestion that the opioid epidemic is the

result of bad patients who manipulate doctors to obtain opioids illicitly helped further their

marketing scheme is at odds with the facts. While there are certainly patients who unlawfully

obtain opioids, they are a small minority. For example, patients who “doctor-shop”—i.e., visit

multiple prescribers to obtain opioid prescriptions—are responsible for roughly 2% of opioid

prescriptions. The epidemic of opioid addiction and abuse is overwhelmingly a problem of false

marketing (and unconstrained distribution) of the drugs, not problem patients.

       2.      Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be Easily
               Identified and Managed

       186.    While continuing to maintain that most patients can safely take opioids long-term

for chronic pain without becoming addicted, the Marketing Defendants and Purdue assert that to

the extent that some patients are at risk of opioid addiction, doctors can effectively identify and
                                                105
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
manage that risk by using screening tools or questionnaires. In materials they produced,

sponsored, or controlled, Defendants instructed patients and prescribers that screening tools can

identify patients predisposed to addiction, thus making doctors feel more comfortable prescribing

opioids to their patients and patients more comfortable starting opioid therapy for chronic pain.

These tools, they say, identify those with higher addiction risks (stemming from personal or

family histories of substance use, mental illness, trauma, or abuse) so that doctors can then more

closely monitor those patients. Purdue shared its Partners Against Pain “Pain Management Kit,”

which contains several screening tools and catalogues of Purdue materials.

            187.   Janssen, on its website www.PrescribeResponsibly.com, states that the risk of

opioid addiction “can usually be managed” through tools such as opioid agreements between

patients and doctors.130 The website, which directly provides screening tools to prescribers for

risk assessments,131 includes a “[f]our question screener” to purportedly help physicians identify

and address possible opioid misuse.132

            188.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for

People Living with Pain (2007), which also falsely reassured patients that opioid agreements

between doctors and patients can “ensure that you take the opioid as prescribed” and counseled

patients that opioids “give [pain patients] a quality of life we deserve.”



130
   Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC,
FASAM, What a Prescriber Should Know Before Writing the First Prescription, Prescribe
Responsibly, http://www.prescriberesponsibly.com/articles/before-prescribing-
opioids#pseudoaddiction, (last modified July 2, 2015) (hereinafter “What a Prescriber Should
Know Before Writing the First Prescription.”).
131
   Risk Assessment Resources, PRESCRIBE RESPONSIBLY,
http://www.prescriberesponsibly.com/risk-assessment-resources (last accessed August 1, 2018).
132
      Id.

                                                  106
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       189.    Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, entitled Managing

Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

“overuse of prescriptions” and “overdose deaths.”

       190.    Purdue sponsored a similar 2011 CME program titled Managing Patient’s Opioid

Use: Balancing the Need and Risk. This presentation deceptively instructed prescribers that

screening tools, patient agreements, and urine tests prevented “overuse of prescriptions” and

“overdose deaths.”

       191.    Purdue also funded a 2012 CME program called Chronic Pain Management and

Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

other techniques, even high-risk patients showing signs of addiction could be treated with

opioids.

       192.    Endo paid for a 2007 supplement available for continuing education credit in the

Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s

bureau in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of

Opioids, (i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT)

created by Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for

Patients with Pain, and (ii) taught that patients at high risk of addiction could safely receive

chronic opioid therapy using a “maximally structured approach” involving toxicology screens

and pill counts. The ORT was linked to Endo-supported websites, as well.

       193.    There are three fundamental flaws in the Marketing Defendants and Purdue’s

representations that doctors can consistently identify and manage the risk of addiction. First,



                                                 107
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
there is no reliable scientific evidence that doctors can depend on the screening tools currently

available to materially limit the risk of addiction. Second, there is no reliable scientific evidence

that high-risk patients identified through screening can take opioids long-term without triggering

addiction, even with enhanced monitoring. Third, there is no reliable scientific evidence that

patients who are not identified through such screening can take opioids long-term without

significant danger of addiction.

         194.   The CDC Guideline confirmed the falsity of Marketing Defendants and Purdue’s

claims about the utility of patient screening and management strategies in managing addiction

risk. The Guideline notes that there are no studies assessing the effectiveness of risk mitigation

strategies— such as screening tools or patient contracts—“for improving outcomes related to

overdose, addiction, abuse, or misuse.” The CDC Guideline recognized that available risk

screening tools “show insufficient accuracy for classification of patients as at low or high risk for

[opioid] abuse or misuse” and counseled that doctors “should not overestimate the ability of

these tools to rule out risks from long-term opioid therapy.” 133

         3.     Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction” Requiring
                More Opioids

         195.   The Marketing Defendants and Purdue instructed patients and prescribers that

signs of addiction are actually indications of untreated pain, such that the appropriate response is

to prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director

for Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he

characterized as “the iatrogenic syndrome of abnormal behavior developing as a direct




133
      CDC Guideline at 28.

                                                 108
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
consequence of inadequate pain management.” 134 In other words, people on prescription opioids

who exhibited classic signs of addiction—for example, asking for more and higher doses of

opioids, self-escalating their doses, or claiming to have lost prescriptions in order to get more

opioids—were not addicted, but rather simply suffering from under-treatment of their pain.

       196.    In the materials and outreach they produced, sponsored, or controlled, the

Marketing Defendants and Purdue made each of these misrepresentations and omissions, and

have never acknowledged, retracted, or corrected them.

       197.    Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

(“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and discussed in

more detail below, which taught that behaviors such as “requesting drugs by name,” “demanding

or manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which

are signs of genuine addiction, are all really signs of “pseudoaddiction.”

       198.    Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

Prescribing on its unbranded website, www.PartnersAgainstPain.com, in 2005, and circulated

this pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

conduct including “illicit drug use and deception” that it claimed was not evidence of true

addiction but “pseudoaddiction” caused by untreated pain:

       “A term which has been used to describe patient behaviors that may occur when
       pain is undertreated. Patients with unrelieved pain may become focused on
       obtaining medications, may ‘clock watch,” and may otherwise seem inappropriately
       “drug-seeking.’ Even such behaviors as illicit drug use and deception can occur in
       the patient’s efforts to obtain relief. Pseudoaddiction can be distinguished from
       true addiction in that the behaviors resolve when the pain is effectively treated.



134
   David E. Weissman & J. David Haddox, Opioid pseudoaddiction—an iatrogenic syndrome,
36(3) Pain 363-66 (Mar. 1989), https://www.ncbi.nlm.nih.gov/pubmed/2710565. (“Iatrogenic”
describes a condition induced by medical treatment.)

                                                109
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Purdue again urged doctors to prescribe higher doses, stating that opioids “are frequently

underdosed - or even withheld due to a widespread lack of information … about their use among

healthcare professionals.”

       199.    Purdue’s Pain Management Kit is another example of publication used by

Purdue’s sales force that endorses pseudoaddiction by claiming that “pain-relief seeking

behavior can be mistaken for drug-seeking behavior.” In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiffs allege that the kit was in use from

roughly 2011 through at least June 2016. A Purdue presentation for doctors titled Medication

Therapy Management recited what had been the consensus view for decades: “Many medical

students are taught that if opioids are prescribed in high doses or for a prolonged time, the patient

will become an addict.” Purdue then assured doctors that this traditional concern about addiction

was wrong — that patients instead suffer from “pseudoaddiction” because “opioids are

frequently prescribed in doses that are inadequate.” Doctors on Purdue’s payroll admitted in

writing that pseudoaddiction was used to describe “behaviors that are clearly characterized as

drug abuse” and put Purdue at risk of “ignoring” addiction and “sanctioning abuse.” But Purdue

nevertheless urged doctors to respond to signs of addiction by prescribing higher doses of

Purdue’s drugs. Purdue publications touting the concept of “pseudoaddiction” were regularly

provided to the Purdue Individual Co-conspirators by Purdue staff. Staff also regularly reported

on the distribution of such materials to the Purdue Individual Defendants.

       200.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid

Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction

and listed “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction,

and addiction” as an element to be considered in awarding grants to CME providers.



                                                110
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       201.    Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he

pseudoaddiction concept has never been empirically validated and in fact has been abandoned by

some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo,

reported that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to

[the NY AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept”

and acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’” 135

Endo thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in

New York.

       202.    The FAQs section of www.pain-topics.org, a now-defunct website to which

Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.

Specifically, the website advised providers to “keep in mind” that signs of potential drug

diversion, rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the

website described as behavior that occurs in patients when pain is “undertreated” and includes

patients becoming “very focused on obtaining opioid medications and may be erroneously

perceived as ‘drug seeking.’”

       203.    Janssen sponsored, funded, and edited a website called “Let’s Talk Pain,” which

in 2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

undertreated . . . Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.” This website was accessible online until at least May

2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a


135
  Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
Executive Law Section 63. Subdivision 15 at 7.

                                               111
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy

being prescribed. Typically, when the pain is treated appropriately the inappropriate behavior

ceases.”136

          204.   Marketing Defendants and Purdue also promoted the concept of pseudoaddiction

through Dr. Russell Portenoy, a leading KOL for the Defendants. In doing so, he popularized the

concept and falsely claimed that pseudoaddiction is substantiated by scientific evidence.

          205.   The CDC Guideline for prescribing opioids for chronic pain, a “systematic review

of the best available evidence” by a panel excluding experts with conflicts of interest, rejects the

concept of pseudoaddiction. The Guidelines nowhere recommend opioid doses be increased if a

patient is not experiencing pain relief. To the contrary, the Guideline explains that “[p]atients

who do not experience clinically meaningful pain relief early in treatment . . . are unlikely to

experience pain relief with longer-term use,”114 and that physicians should “reassess[] pain and

function within 1 month” in order to decide whether to “minimize risks of long-term opioid use

by discontinuing opioids” because the patient is “not receiving a clear benefit.” 137

          206.   Dr. Lynn Webster, a KOL discussed below, admitted that pseudoaddiction “is

already something we are debunking as a concept” and became “too much of an excuse to give

patients more medication. It led us down a path that caused harm.”

          4.     Falsehood #4: Blaming Addicted Patients as “Untrustworthy” “Abusers”

          207.   A recurring strategy employed by the Purdue Individual Co-conspirators, over a

period of decades, was to blame any negative consequences from opioid use on moral failings of

a minority of users, who would be labeled as “abusers” or “untrustworthy” people. In 2001, Co-


136
      What a Prescriber Should Know Before Writing the First Prescription, supra n. 130.
137
      CDC Guideline at 13.

                                                112
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
conspirator Richard Sackler wrote down his solution to the overwhelming evidence of overdose

and death: blame and stigmatize people who become addicted to opioids. Sackler wrote in a

confidential email: “we have to hammer on the abusers in every way possible. They are the

culprits and the problem. They are reckless criminals.” The Sackler Co-conspirators chose to

stigmatize people who were hurt by opioids, calling them “junkies” and “criminals.” In

December 2011, Co-conspirator John Stewart gave a speech titled Providing Relief, Preventing

Abuse in Connecticut, which deceptively blamed the addiction, overdose, and death on “abuse.”

A Purdue pamphlet entitled “Responsible Opioid Prescribing” told doctors that only “a small

minority of people seeking treatment may not be reliable or trustworthy” and not suitable for

addictive opioid drugs. Purdue managers praised sales representatives for pitching doctors on the

idea that prescribing to “trustworthy” patients was safe. A sales rep reported that one doctor: “let

me know that she will Rx OxyContin when the pts [patients] has chronic pain and are

trustworthy.” The rep added that he would “Follow up with Dr and ask what pts does she

consider ‘trust worthy?’” A Purdue district manager responded: “Great follow up question on

what patients does he consider trustworthy.” Purdue managers praised sales reps for pitching

doctors on the idea that prescribing to “trustworthy” patients was safe. Co-conspirator Richard

Sackler, in a 2007 patent application he filed for a purported treatment for opioid addiction,

referred to addicts as “junkies.” In the application, he asks for a monopoly on the treatment of

addicts. He received the patent in January 2018.

       5.      Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering

       208.    In an effort to underplay the risk and impact of addiction, the Marketing

Defendants and Purdue falsely claimed that, while patients become physically dependent on

opioids, physical dependence is not the same as addiction and can be easily addressed, if and

when pain relief is no longer desired, by gradually tapering a patient’s dose to avoid the adverse
                                                113
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
effects of withdrawal. Defendants failed to disclose the extremely difficult and painful effects

that patients can experience when they are removed from opioids—adverse effects that also

make it less likely that patients will be able to stop using the drugs. Defendants also failed to

disclose how difficult it is for patients to stop using opioids after they have used them for a

prolonged period.

       209.    A non-credit educational program sponsored by Endo, Persistent Pain in the

Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

using opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

       210.    However, this claim is at odds with the experience of patients addicted to opioids.

Most patients who have been taking opioids regularly will, upon stopping treatment, experience

withdrawal, characterized by intense physical and psychological effects, including anxiety,

nausea, headaches, and delirium, among others. This painful and arduous struggle to terminate

use can leave many patients unwilling or unable to give up opioids and heightens the risk of

addiction.

       211.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which taught that “Symptoms of physical dependence can often be ameliorated by

gradually decreasing the dose of medication during discontinuation,” but the guide did not

disclose the significant hardships that often accompany cessation of use.

       212.    To this day, the Marketing Defendants and Purdue have not corrected or retracted

their misrepresentations regarding tapering as a solution to opioid withdrawal.

       6.      Falsehood #6: Opioid Doses Can Be Increased Without Limit or Greater
               Risk

       213.    In materials they produced, sponsored, or controlled, Marketing Defendants and

Purdue instructed prescribers that they could safely increase a patient’s dose to achieve pain


                                                 114
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
relief. Each of the Marketing Defendants and Purdue’s claims was deceptive in that they omitted

warnings of increased adverse effects that occur at higher doses that were confirmed by scientific

evidence.

       214.    These misrepresentations were integral to the Marketing Defendants and Purdue’s

promotion of prescription opioids. As discussed above, patients develop a tolerance to opioids’

analgesic effects, so that achieving long-term pain relief requires constantly increasing the dose.

Patients who take larger doses, and who escalate to larger doses faster, are much more likely to

remain on opioids for a longer period of time, resulting in increased revenue.

       215.    In addition, sales representatives aggressively pushed doctors to prescribe

stronger doses of opioids. For example, one Purdue sales representative wrote about how his

regional manager would drill the sales team on their upselling tactics:

       It went something like this. “Doctor, what is the highest dose of OxyContin you
       have ever prescribed?” “20mg Q12h.” “Doctor, if the patient tells you their pain
       score is still high you can increase the dose 100% to 40mg Q12h, will you do that?”
       “Okay.” “Doctor, what if that patient then came back and said their pain score was
       still high, did you know that you could increase the OxyContin dose to 80mg Q12h,
       would you do that?” “I don’t know, maybe.” “Doctor, but you do agree that you
       would at least Rx the 40mg dose, right?” “Yes.”

The next week the representative would see that same doctor and go through the same discussion

with the goal of selling higher and higher doses of OxyContin. Stronger doses were more

expensive and increased the likelihood of addiction.

       216.    These misrepresentations were particularly dangerous. Opioid doses at or above

50 MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

every twelve hours is ten times that.

       217.    In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,



                                                115
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
however, Purdue does not address the increased risk of respiratory depression and death from

increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2

days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be

increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively

until they are under control, then resume upward titration.” 138 Purdue, for years, used a

marketing theme dubbed “Individualize the Dose,” which was a euphemism for “Increase the

Dose,” as a means of propounding the false notion that increasing doses of painkillers was in

patients’ best interests. Staff regularly reported to the Sackler Co-conspirators that Purdue’s

sales representatives were continuing the Individualize the Dose campaign.

       218.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

may be increased until “you are on the right dose of medication for your pain,” at which point

further dose increases would not be required.

       219.    Endo also published on its website a patient education pamphlet entitled

Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take

the opioid now, will it work later when I really need it?” The response is, “The dose can be

increased . . . You won’t ‘run out’ of pain relief.”

       220.    Marketing Defendants and Purdue were aware of the greater dangers high dose

opioids posed. In 2013, the FDA acknowledged “that the available data do suggest a relationship

between increasing opioid dose and risk of certain adverse events” and that studies “appear to

credibly suggest a positive association between high-dose opioid use and the risk of overdose



138
   Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma
L.P.,
https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/Postmarke
tDrugSafetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).

                                                 116
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
and/or overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008

found the rate of overdose deaths is directly related to maximum daily dose.

          7.      Falsehood #7: Long-term Opioid Use Improves Functioning

          221.    Despite the lack of evidence of improved function and the existence of evidence

to the contrary, the Marketing Defendants and Purdue consistently promoted opioids for patients’

function and quality of life because they viewed these claims as a critical part of their marketing

strategies. In recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits

of treatment was necessary to overcome its risks.

          222.    Janssen, for example, promoted Duragesic as improving patients’ functioning and

work productivity through an ad campaign that included the following statements: “[w]ork,

uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that

supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”

          223.    Purdue noted the need to compete with this messaging, despite the lack of data

supporting improvement in quality of life with OxyContin treatment:

          Janssen has been stressing decreased side effects, especially constipation, as well
          as patient quality of life, as supported by patient rating compared to sustained
          release morphine . . . We do not have such data to support OxyContin promotion.
          . . . In addition, Janssen has been using the “life uninterrupted” message in
          promotion of Duragesic for non-cancer pain, stressing that Duragesic “helps
          patients think less about their pain.” This is a competitive advantage based on our
          inability to make any quality of life claims. 139

          224.    Despite its acknowledgment that “[w]e do not have such data to support

OxyContin promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American

Medical Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily

fly-fishing alongside his grandson, implying that OxyContin would help users’ function. This ad


139
      Pain Killer, supra n. 106, at 281.

                                                  117
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your

November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking

OxyContin.”140

       225.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

Management, which claimed that “multiple clinical studies” have shown that opioids are

effective in improving daily function, psychological health, and health-related quality of life for

chronic pain patients. But the article cited as support for this in fact stated the contrary, noting

the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids.”

       226.    A series of medical journal advertisements for OxyContin in 2012 presented

“Pain Vignettes”—case studies featuring patients with pain conditions persisting over several

months—that implied functional improvement. For example, one advertisement described a

“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

effectively.

       227.    Similarly, since at least May of 2011, Endo has distributed and made available on

its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

patients with physically demanding jobs like those of a construction worker or chef, misleadingly

implying that the drug would provide long-term pain relief and functional improvement.

       228.    As noted above, Janssen sponsored and edited a patient education guide entitled

Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

may make it easier for people to live normally.” This guide features a man playing golf on the



140
   Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET
JOURNAL (Jan. 23, 2003), https://www.wsj.com/articles/SB1043259665976915824.

                                                 118
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
cover and lists examples of expected functional improvement from opioids, like sleeping through

the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,

“[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by

Teva, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’

function. The book remains for sale online.

       229.    In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

to function,” falsely implying that her experience would be representative.

       230.    Endo’s NIPC website, www.Painknowledge.com, claimed that with opioids, “your

level of function should improve; you may find you are now able to participate in activities of

daily living, such as work and hobbies, that you were not able to enjoy when your pain was

worse.” In addition to “improved function,” the website touted improved quality of life as a

benefit of opioid therapy. The grant request that Endo approved for this project specifically

indicated NIPC’s intent to make claims of functional improvement.

       231.    Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

via webcast.

       232.    Mallinckrodt’s website, in a section on responsible use of opioids, claims that

“[t]he effective pain management offered by our medicines helps enable patients to stay in the

workplace, enjoy interactions with family and friends, and remain an active member of




                                                 119
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
society.”141

          233.   The Marketing Defendants and Purdue’s claims that long-term use of opioids

improves patient function and quality of life are unsupported by clinical evidence. There are no

controlled studies of the use of opioids beyond 16 weeks, and there is no evidence that opioids

improve patients’ pain and function long term. The FDA, for years, has made clear through

warning letters to manufacturers the lack of evidence for claims that the use of opioids for

chronic pain improves patients’ function and quality of life. 142 Based upon a review of the

existing scientific evidence, the CDC Guideline concluded that “there is no good evidence that

opioids improve pain or function with long-term use.” 143

          234.   Consistent with the CDC’s findings, substantial evidence exists demonstrating

that opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health.

For example, a 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in functional outcomes over other non-addicting treatments. The few longer-term

studies of opioid use had “consistently poor results,” and “several studies have showed that


141
   Mallinckrodt Pharmaceuticals, Responsible Use,
http://www.mallinckrodt.com/corporate-responsibility/responsible-use, (last accessed July
16, 2018).
142
   The FDA has warned other drug makers that claims of improved function and quality of life
were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
improvement in their overall function, social function, and ability to perform daily activities . . .
has not been demonstrated by substantial evidence or substantial clinical experience.”). The
FDA’s warning letters were available to Defendants on the FDA website.
143
      2016 CDC Guideline, supra n. 103, at 20.

                                                 120
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Opioids for chronic pain may actually worsen pain and functioning . . .” 144 along with general

health, mental health, and social function. Over time, even high doses of potent opioids often fail

to control pain, and patients exposed to such doses are unable to function normally.

          235.   On the contrary, the available evidence indicates opioids may worsen patients’

health and pain. Increased duration of opioid use is strongly associated with increased prevalence

of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance

abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

significant.”145 According to the CDC, “for the vast majority of patients, the known, serious, and

too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

pain].”146

          236.   Assessing existing evidence, the CDC Guideline found that there is “insufficient

evidence to determine the long-term benefits of opioid therapy for chronic pain.” 147 In fact, the

CDC found that “[n]o evidence shows a long-term benefit of opioids in pain and function versus

no opioids for chronic pain with outcomes examined at least 1 year later (with most placebo-

controlled randomized trials ≤ 6 weeks in duration)” 148 and that other treatments were more or


144
  Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing
Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503. (Apr. 21, 2016) (hereinafter
“Reducing the Risks of Relief”).
145
      2016 CDC Guideline, supra n. 103, at 2, 18.
146
      Reducing the Risks of Relief, supra n. 144.
147
      CDC Guideline at 10.
148
      CDC Guideline at 9.

                                                    121
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
equally beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the

lack of evidence to support long-term opioid use. In 2013, the FDA stated that it was “not aware

of adequate and well- controlled studies of opioids use longer than 12 weeks.” 149 As a result, the

CDC recommends that opioids not be used in the first instance and for treatment of chronic pain;

rather, opioids should be used only after prescribers have exhausted alternative treatments.

Nevertheless, upon information and belief, Marketing Defendants and Purdue touted the

purported benefits of long-term opioid use, while falsely and misleadingly suggesting that these

benefits were supported by scientific evidence.

       237.    As one pain specialist observed, “opioids may work acceptably well for a while,

but over the long term, function generally declines, as does general health, mental health, and

social functioning. Over time, even high doses of potent opioids often fail to control pain, and

these patients are unable to function normally.” 150 In fact, research such as a 2008 study in the

journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

made them more likely to be disabled and unable to work. 151 Another study demonstrated that

injured workers who received a prescription opioid for more than seven days during the first six

weeks after the injury were 2.2 times more likely to remain on work disability a year later than



149
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013), at 10.
150
   Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
association/magazine/sonoma-medicine-are-we-making-pain-patients-
worse.aspx?pageid=144&tabid=747.
151
   Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes in
disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008), available at
https://www.ncbi.nlm.nih.gov/pubmed/18725868.

                                                  122
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
workers with similar injuries who received no opioids at all. 152 Yet, Marketing Defendants and

Purdue have not acknowledged, retracted, or corrected their false statements.

       8.      Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks Than
               Opioids

       238.    In materials they produced, sponsored, or controlled, the Marketing Defendants

and Purdue omitted known risks of chronic opioid therapy and emphasized or exaggerated risks

of competing products so that prescribers and patients would favor opioids over other therapies

such as over-the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-

inflammatory drugs (“NSAIDs”).

       239.    For example, in addition to failing to disclose the risks of addiction, overdose, and

death in promotional materials, the Marketing Defendants and Purdue routinely ignored the risks

of hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which

the patient becomes more sensitive to certain painful stimuli over time,” 153 hormonal

dysfunction,154 decline in immune function; mental clouding, confusion, and dizziness, increased

falls and fractures in the elderly,155 NAS (when an infant exposed to opioids prenatally suffers

withdrawal after birth), and potentially fatal interactions with alcohol or with benzodiazepines,


152
   Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with
back injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15,
2008) doi: 10.1097/BRS.0b013e318160455c, https://www.ncbi.nlm.nih.gov/pubmed/18197107.
153
   Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
(Sept. 10, 2013).
154
   H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J.
Pain 377-84 (2001), https://www.ncbi.nlm.nih.gov/pubmed/14622741.
155
   See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32 (July
31, 2014), doi: 10.1093/eurpub/cku120, https://www.ncbi.nlm.nih.gov/pubmed/25085470.

                                                123
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
which are used to treat anxiety and may be co-prescribed with opioids, particularly to veterans

suffering from pain.156

       240.    The APF’s Treatment Options: A Guide for People Living with Pain, sponsored

by Purdue and Teva, warned that risks of NSAIDs increase if “taken for more than a period of

months,” with no corresponding warning about opioids. The publication falsely attributed 10,000

to 20,000 deaths annually to NSAID overdose, when the figure is actually closer to 3,200. 157

       241.    Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages

of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if

taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can

increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset

stomach or sleepiness,” which the brochure claims will go away, and constipation.

       242.    Endo’s NIPC website, www.Painknowledge.org, contained a flyer called “Pain:

Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,

dependence, addiction, and death.


156
   Karen H. Seal, et al., Association of Mental Health Disorders With Prescription Opioids and
High- Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940-47,
(March 7, 2012) doi:10.1001/jama.2012.234,
https://jamanetwork.com/journals/jama/fullarticle/1105046.
157
   Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs
and Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent
Epidemiologic Studies, 11 Am. J. of Therapeutics 17-25 (2004),
https://www.ncbi.nlm.nih.gov/pubmed/14704592.

                                                124
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            243.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

Pain.”158 The article asserted:

            Opioids represent a highly effective but controversial and often misunderstood
            class of analgesic medications for controlling both chronic and acute pain. The
            phenomenon of tolerance to opioids – the gradual waning of relief at a given dose
            – and fears of abuse, diversion, and misuse of these medications by patients have
            led many clinicians to be wary of prescribing these drugs, and/or to restrict
            dosages to levels that may be insufficient to provide meaningful relief. 159

            244.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an

alternative to opioids. The article included a case study that focused on the danger of extended

use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

provide the same detail concerning the serious side effects associated with opioids.

            245.   Additionally, Purdue, acting with Endo, sponsored Overview of Management

Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

unsafe at high doses.

            246.   As a result of the Marketing Defendants and Purdue’s deceptive promotion of

opioids over safer and more effective drugs, opioid prescriptions increased even as the

percentage of patients visiting a doctor for pain remained constant. A study of 7.8 million doctor

visits between 2000 and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of



158
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
Pain Med. News, http://www.painmedicinenews.com/download/ BtoB_Opana_WM.pdf, (link no
longer available).
159
      Id.

                                                   125
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
visits, as NSAID and acetaminophen prescriptions fell from 38% to 29%, driven primarily by the

decline in NSAID prescribing.160

       9.      Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief

       247.    Purdue also dangerously misled doctors and patients about OxyContin’s duration

and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and

differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

therefore the rush that fostered addiction and attracted abusers.

       248.    Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

the following chart, which was apparently adapted from Purdue’s own sales materials.




160
    M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
United States, 2000-2010, 51(10) Med. Care, 870-878 (2013). “For back pain alone, the
percentage of patients prescribed opioids increased from 19% to 29% between 1999 and 2010,
even as the use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits;
and referrals to physical therapy remained steady.” See also, J. Mafi, et al., Worsening Trends
in the Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal
Med. 1573, 1573 (2013).

                                                126
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        249.    The reduced release of the drug over time means that the OxyContin no longer

provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

the twelve hours for which Purdue promoted it—a fact that Purdue had known at all times

relevant to this action.

        250.    OxyContin tablets provide an initial absorption of approximately 40% of the

active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

opioid triggers a powerful psychological response. OxyContin thus behaves more like an

immediate release opioid, which Purdue itself once claimed was more addicting in its original

1995 FDA-approved drug label. Second, the initial burst of oxycodone means that there is less of

the drug at the end of the dosing period, which results in the drug’s not lasting for a full twelve

hours and precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose”

failure. (The FDA found in 2008 that a “substantial number” of chronic pain patients will

experience end-of-dose failure with OxyContin.)

        251.    End-of-dose failure renders OxyContin even more dangerous because patients

                                                 127
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.” 161 Many patients will exacerbate

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

opioid, increasing the overall quantity of opioids they are taking.

       252.    It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

While the OxyContin label indicates that “[t]here are no well-controlled clinical studies

evaluating the safety and efficacy with dosing more frequently than every 12 hours,” that is

because Purdue has conducted no such studies.

       253.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

the previous page. However, this version of the chart deceptively minimized the rate of end-of-

dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-

axis. That chart, shown below, depicts the same information as the chart above, but does so in a

way that makes the absorption rate appear more consistent:




161
  Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
ANGELES TIMES (May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/ (hereinafter
You Want a Description of Hell?”).

                                                128
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       254.    Purdue’s 12-hour messaging was key to its competitive advantage over short-

acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

dosing was emphasized as the most important benefit.” 162

       255.    Purdue executives therefore maintained the messaging of twelve-hour dosing

even when many reports surfaced that OxyContin did not last twelve hours. Instead of

acknowledging a need for more frequent dosing, Purdue instructed its representatives to push



162
   Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016), available at
http://documents.latimes.com/oxycontin-launch-1995/.

                                                129
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
higher-strength pills, even though higher dosing carries its own risks, as noted above. Higher

dosing also means that patients will experience higher highs and lower lows, increasing their

craving for their next pill. Nationwide, based on an analysis by the L OS ANGELES TIMES, more

than 52% of patients taking OxyContin longer than three months are on doses greater than 60

milligrams per day—which converts to the 90 MED (morphine equivalent dose) that the CDC

Guideline urges prescribers to “avoid” or “carefully justify.”163

          256.   The information that OxyContin did not provide pain relief for a full twelve hours

was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

of two is apparent from MEDWATCH Adverse Event reports for OxyContin.

          257.   Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

contrast to OxyContin. Opana ER advisory board meetings featured pain specialists’ citing lack

of 12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

referring to “real” 12-hour dosing.

          258.   For example, in a 1996 sales strategy memo from a Purdue regional manager, the

manager emphasized that representatives should “convinc[e] the physician that there is no need”

for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and

instead the solution is prescribing higher doses.” 164 One sales manager instructed her team that




163
      2016 CDC Guideline, supra n. 103 at 16.
164
   Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES
TIMES (May 5, 2016), http://documents.latimes.com/sales-manager-on12-hour-dosing-1996/

                                                130
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
anything shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!” 165

          259.   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

prescribers were misinformed about the advantages of OxyContin in a manner that preserved

Purdue’s competitive advantage and profits, at the expense of patients, who were placed at

greater risk of overdose, addiction, and other adverse effects.

          10.    Falsehood #10: New Formulations of Certain Opioids Successfully Deter
                 Abuse

          260.   Rather than take the widespread abuse of and addiction to opioids as reason to

cease their untruthful marketing efforts, Marketing Defendants, Purdue and Endo seized them as

an opportunity to compete. These companies developed and oversold “abuse-deterrent

formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

continue to safely prescribe their opioids, as well as an advantage of these expensive branded

drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less

subject to abuse than other opioids.

          261.   The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

that the technologies “do not prevent opioid abuse through oral intake, the most common route of

opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of

the CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF



165
      You Want a Description of Hell?, supra n. 161.

                                                 131
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
opioids] actually reduce rates of addiction, overdoses, or death.”

                a.     Purdue’s Deceptive Marketing of Reformulated OxyContin and
                       Hysingla ER

         262.   Reformulated ADF OxyContin was approved by the FDA in April 2010. It was

not until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference

to the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

the beginning, the FDA made clear the limited claims that could be made about ADF noting that

no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of

abuse.

         263.   Purdue introduced reformulated ADF OxyContin shortly before generic versions

of OxyContin were to become available. By so doing, Purdue anticipated and countered a threat

to its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

address the opioid crisis. Internal documents reveal that Purdue knew, and in fact discussed, the

fact that the “crush-proof” ADF reformulation would not prevent the vast majority of opioid

abuse, which comes from swallowing pills, and that they introduced the product solely for

purposes of extending their patent. In 2008, Purdue’s then CEO, wrote to Richard Sackler that

reformulating OxyContin “will not stop patients from the simple act of taking too many pills.”

         264.   Despite its self-proclaimed good intention, Purdue merely continued its generally

deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated and

misstated the evidence for and impact of the abuse-deterrent features of these opioids.

Specifically, Purdue sales representatives:

            a. claimed that Purdue’s ADF opioids prevent tampering and that its ADFs could not
               be crushed or snorted;
                                                132
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            b. claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

            c. asserted or suggested that its ADF opioids are non-addictive or less addictive;

            d. asserted or suggested that Purdue’s ADF opioids are safer than other opioids, could
               not be abused or tampered with, and were not sought out for diversion; and

            e. failed to disclose that Purdue’s ADF opioids do not impact oral abuse or misuse.

         265.   If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

abuse the drug but claimed the ADF features protect the majority of patients. These

misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

own information, and publicly available data.

         266.   Purdue knew or should have known that reformulated OxyContin is not more

tamper-resistant than the original OxyContin and is still regularly tampered with.

         267.   In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

properties will have no effect on abuse by the oral route (the most common mode of abuse).” In

the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in

its label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to

OxyContin were associated with oral consumption, and that only 2% of deaths were associated

with recent injection and only 0.2% with snorting the drug.

         268.   The FDA’s Director of the Division of Epidemiology stated in September 2015

that no data that she had seen suggested the reformulation of OxyContin “actually made a

reduction in abuse,” between continued oral abuse, shifts to injection of other drugs (including

heroin), and defeat of the ADF mechanism. Even Purdue’s own funded research shows that half

of OxyContin abusers continued to do so orally after the reformulation rather than shift to other

drugs.



                                                133
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       269.    A 2013 article presented by Purdue employees, based on review of data from

poison control centers, concluded that ADF OxyContin can reduce abuse, but ignored important

negative findings. The article revealed that abuse merely shifted to other drugs and that, when

the actual incidence of harmful exposures was calculated, there were more harmful exposures to

opioids after the reformulation of OxyContin. In short, the article deceptively emphasized the

advantages and ignored the disadvantages of ADF OxyContin.

       270.    Websites and message boards used by drug abusers, such as www.bluelight.org

and www.reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER,

including through grinding, microwaving then freezing, or drinking soda or fruit juice in which a

tablet is dissolved. Purdue has been aware of these methods of abuse for more than a decade.

       271.    One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users

simply shifted to other opioids such as heroin.

       272.    In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a

supplemental new drug application related to reformulated OxyContin one day before FDA staff

was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

product has a meaningful impact on abuse.” 166 In consideration of a reasonable opportunity for

further investigation and discovery, Plaintiffs allege that Purdue never presented the data to the


166
  Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.

                                                  134
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
FDA because the data would not have supported claims that OxyContin’s ADF properties

reduced abuse or misuse.

       273.    Despite its own evidence of abuse, and the lack of evidence regarding the benefit

of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health

Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

opioids are being abused in large numbers. Purdue’s recent advertisements in national

newspapers also continues to claim its ADF opioids as evidence of its efforts to reduce opioid

abuse, continuing to mislead prescribers, patients, payors, and the public about the efficacy of its

actions.

               b.      Endo’s Deceptive Marketing of Reformulated Opana ER

       274.    Opana ER was particularly likely to be tampered with and abused. That is because

Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

when taken orally. Additionally, when swallowed whole, the extended-release mechanism

remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream

relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap

between bioavailability when consumed orally versus snorting or injection, the greater the

incentive for users to manipulate the drug’s means of administration.

       275.    In December 2011, Endo obtained approval for a new formulation of Opana ER

that added a hard coating that the company claimed made it crush-resistant.

       276.    Even prior to its approval, the FDA advised Endo that it could not market the new

Opana ER as abuse-deterrent.

       277.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it
                                                 135
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
was less able to be crushed and snorted and that it was resistant to injection by syringe.

Borrowing a page from Purdue’s playbook, Endo announced it would withdraw original Opana

ER from the market and sought a determination that its decision was made for safety reasons (its

lack of abuse-deterrence), which would prevent generic copies of original Opana ER.

       278.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

FDA did not block generic competition, $125 million, the amount Endo spent on developing the

reformulated drug to “promote the public welfare,” would be lost. 167 The FDA responded that:

“Endo’s true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.”168

       279.    Despite Endo’s purported concern with public safety, not only did Endo continue

to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

became available, it declined to recall original Opana ER despite its dangers. In fact, Endo

claimed in September 2012 to be “proud” that “almost all remaining inventory” of the original

Opana ER had “been utilized.”169

       280.    In its citizen petition, Endo asserted that redesigned Opana ER had “safety


167
    Pl.’s Opp. to Defs.’ and Intervenor’s Mots. to Dismiss and Pl.’s Reply in Supp. of Mot. for
Prelim. Inj. (“Endo Br.”), Endo Pharmaceuticals Inc. v. U.S. Food and Drug Administration, et
al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec.14, 2012).
168
  Defs.’ Resp. to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v. U.S.
Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3, 2012).
169
   Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.), Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).

                                                136
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue

that it developed Opana ER for patient safety reasons and that the new formulation would help,

for example, “where children unintentionally chew the tablets prior to an accidental

ingestion.”170

          281.   However, in a 2013 decision rejecting the petition, the FDA found that “study

data show that the reformulated version's extended-release features can be compromised when

subjected to . . . cutting, grinding, or chewing.” The FDA also determined that “reformulated

Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the

FDA warned that preliminary data—including in Endo’s own studies—suggested that a higher

percentage of reformulated Opana ER abuse is via injection than was the case with the original

formulation.

          282.   In 2009, only 3% of Opana ER abuse was by intravenous means. Since the

reformulation, injection of Opana ER has increased by more than 500%. Endo’s own data,

presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

ER did so by injection, compared with 36% for the old formulation. 171 The transition into

injection of Opana ER made the drug even less safe than the original formulation. Injection

carries risks of HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-

clotting disorder thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

          283.   Publicly, Endo sought to minimize the problem. On a 2013 call with investors,



170
      Citizens Petition, FDA Docket 2012-8-0895, at 2.
171
    Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations,
Inflexxion (Sept. 7, 2014)), https://www.inflexxion.com/changing-abuse-ecology-extended-
release-oxymorphone/.

                                                137
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
when asked about an outbreak of TTP in Ohio from injecting Opana ER, Endo sought to limit its

import by assigning it to “a very, very distinct area of the country.”

       284.    Despite its knowledge that Opana ER was widely abused and injected, Endo

marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

opportunity for further investigation and discovery, Plaintiffs allege that based on the company’s

detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

claimed that while outlier patients might find a way to abuse the drug, most would be protected.

       285.    A review of national surveys of prescribers regarding their “take-aways” from

pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the

advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For

example, a June 14, 2012 Endo press release announced, “the completion of the company’s

transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

       286.    The press release further stated that: “We firmly believe that the new formulation

of Opana ER, coupled with our long-term commitment to awareness and education around

appropriate use of opioids will benefit patients, physicians and payers.” The press release

described the old formulation of Opana as subject to abuse and misuse, but failed to disclose the

absence of evidence that reformulated Opana was any better. In September 2012, another Endo

press release stressed that reformulated Opana ER employed “INTAC Technology” and

continued to describe the drug as “designed to be crush-resistant.”

       287.     Similarly, journal advertisements that appeared in April 2013 stated Opana ER



                                                138
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

on the Pain Medicine News website, which was accessible to patients and prescribers.

         288.   In 2015, the Indiana Department of Public Health determined that an HIV

outbreak in Southeastern Indiana was linked to injection of Opana, the first documented HIV

outbreak in the United States associated with injection of a prescription painkiller.

         289.   In March 2017, because Opana ER could be “readily prepared for injection” and

was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017. 172 Endo

announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER. 173

However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

that it “has taken significant steps over the years to combat misuse and abuse.”

                c.     Other Marketing Defendants and Purdue’s Misrepresentations
                       Regarding Abuse Deterrence

         290.   A guide for prescribers under Actavis’s copyright deceptively represents that

Kadian is more difficult to abuse and less addictive than other opioids. The guide declares that

“unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

morphine sulfate for intravenous use by illicit users,” and “KADIAN may be less likely to be

abused by health care providers and illicit users” because of its “[s]low onset of action.” Kadian,

however, was not approved by the FDA as abuse deterrent, and, upon information and belief,

Actavis had no studies to suggest it was.



172
      Id. FDA Requests Removal of Opana ER, supra n. 77.
173
      Endo Provides Update on Opana ER, supra n. 78.

                                                139
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          291.   Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

may make it difficult to extract the active ingredient using common forms of physical and

chemical tampering, including chewing, crushing and dissolving.” 174 One member of the FDA’s

Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse

potential comparable to oxycodone” and further stated that “we predict that Exalgo will have

high levels of abuse and diversion.”

          292.   With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that

“XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

active ingredient from the large quantity of inactive and deterrent ingredients.” 175 In anticipation

of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.” 176

          293.   While Marketing Defendants and Purdue promote patented technology as the

solution to opioid abuse and addiction, none of their “technology” addresses the most common

form of abuse—oral ingestion—and their statements regarding abuse-deterrent formulations give

the misleading impression that these reformulated opioids can be prescribed safely.



174
   Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO®
(hydromorphone HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with
Moderate-to-Severe Chronic Pain (Aug. 27, 2012), available at
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.
175
      Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
176
   Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS
JOURNAL (Dec. 30, 2013), http://argentcapital.com/mallinckrodt-banks-on-new-painkillers-for-
sales/

                                                 140
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          294.   In sum, each of the nine categories of misrepresentations discussed above

regarding the use of opioids to treat chronic pain was either not supported by or was contrary to

the scientific evidence. In addition, the Defendants’ misrepresentations and omissions as set in

this Petition are misleading and contrary to the Marketing Defendants and Purdue’s products’

labels.

B.        The Marketing Defendants and Purdue Directly Targeted Hospitals

          295.   From the beginning, hospitals were directly targeted by the Marketing Defendants

and Purdue. Internal documents from the 1995 “OxyContin Launch” orchestrated by Purdue and

Abbott (1) identified “hospital pharmacists” as among their “audience,” (2) identified “hospitals”

among their “institutional targets,” (3) identified an objective of “[f]ormulary acceptance in 75%

of hospitals for first twelve months,” and (4) identified an objective of developing a “successful

distribution program” to “hospitals.” In 1996, Purdue made a deal with Defendant Abbott under

which Abbott’s sales force would promote Purdue’s lead opioid, OxyContin, in hospitals.

Abbott’s co-promotion of OxyContin was, in the words of Abbott’s counsel, by terms of its

contract, dedicated to “hospitals, surgical centers and hospital-based surgeons.” Promoting the

use of OxyContin for “postoperative pain” and “support[ing] the Abbott agreement” were

paramount objectives identified in Purdue’s internal documents. “Abbott and Purdue consciously

targeted hospitals. [Purdue] representatives will work with their Abbott counterparts to make

calls on all Pharmacy and Therapeutic (P&T) communities.” “[S]ales force will provide the

appropriate clinical data necessary to continue to add OxyContin Tablets to hospital

formularies.”177 Initial plans called for marketing to “[a]ll 1,200 cancer centers,” “[a]ll 1,200



177
  2002 Purdue Budget Plan, https://khn.org/news/purdue-and-the-oxycontin-files/ (last visited
Aug. 20, 2018) (emphasis added).

                                                 141
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
major teaching institutions,” and “[a]ll 2,500 community hospitals with >= 100 beds.” The

hospital marketing plan further entailed the following actions:

           a. The Purdue Frederick sales force should call on all hospital P&T committees to
              gain hospital formulary acceptance during the first three months of launch. This
              effort would entail contacting directors of pharmacies in an effort to gain
              formulary acceptance of OxyContin.

           b. Educate MD’s/RN’s/RPH’s regarding the advantages of OxyContin over other
              Step 2 opioids for cancer patients. The promotional effort should focus on the
              ease of use and the reduced administration time. If available, clinical outcomes
              studies, showing improved quality of life and cost effectiveness, should be used to
              convince the house staff to use OxyContin as their opioid of choice.

           c. Educational lectures should be held through the Speakers’ Bureau program during
              grand rounds, tumor boards, etc. The Purdue Frederick Speakers’ Bureau should
              educate the house staff about the benefits of OxyContin, while presenting clinical
              study data.

           d. Educational symposia should be conducted through the use of satellite
              teleconferencing to various cancer centers and major teaching institutions across
              the country, offering CME credits to MD’s/RN’s/RPH’s and focus on the
              implementation of the AHCPR Clinical Practice Guideline for the Management of
              Cancer Pain and the results of clinical trials with OxyContin.

           e. Target the top 100 MS CONTIN/Duragesic hospitals and offer them a special
              pain management day where our OxyContin clinical investigators will train the
              staff on the use of OxyContin.

Defendant Abbott, in a 1997 document, indicated that prescriptions written by “Abbott MD’s”

comprised 25% of all OxyContin prescriptions. In addition, Purdue’s budget records reveal

details of the payments to Abbott for its OxyContin work, which were termed “commissions.”

From 1996 through 2002, Abbott was paid $374 million in commissions, according to those

documents. Total sales of the drug during that time were nearly $5 billion. From 2003 to 2006,

OxyContin sales were nearly $6 billion. From 1996 to 2005, inclusive, Abbott’s “commissions”

exceeded $500 million. The importance of targeting hospital emergency rooms was illustrated by

a study that demonstrated that patients who receive an opiate prescription within 7 days of



                                               142
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
surgery are 44% more likely to still be using the medication one year after surgery than patients

who do not receive an opioid prescription.” 178

C.     The Marketing Defendants and Purdue Disseminated Their Misleading Messages
       About Opioids Through Multiple Direct and Indirect Channels

       296.    The Marketing Defendants and Purdue utilized various channels to carry out their

marketing scheme of targeting the medical community and patients with deceptive information

about opioids: (1) direct, targeted communications with prescribers by sales representatives or

“detailers;” (2) “Front Groups” with the appearance of independence from the Marketing

Defendants and Purdue; (3) so-called KOLs, that is, doctors who were paid by the Marketing

Defendants and Purdue to promote their pro-opioid message; (4) disseminating their misleading

messages through reputable organizations; (5) CME programs controlled and/or funded by the

Marketing Defendants and Purdue; (6) branded advertising; (7) unbranded advertising; (8)

publications; and (9) speakers bureaus and programs.

       1.      The Marketing Defendants and Purdue Used “Detailers” To Directly
               Disseminate Their Misrepresentations to Prescribers

       297.    The Marketing Defendants and Purdue’s sales representatives executed carefully

crafted marketing tactics, developed at the highest rungs of their corporate ladders, to reach

targeted doctors and hospitals with centrally orchestrated messages. The Marketing Defendants

and Purdue’s sales representatives also distributed third-party marketing material to their target

audience that was deceptive. The Marketing Defendants and Purdue’s direct contact with

prescribers was, by far, their most important means of disseminating the False Narrative and

increasing opioid prescriptions, and, accordingly, their sales.


178
   Cheryl Genord, et al., Opioid exit plan: A pharmacist’s role in managing acute postoperative
pain, Journal of the American Pharmacists Association (Jan. 2017), at 593, available at
https://www.japha.org/article/S1544-3191(17)30016-X/fulltext (hereinafter “Opioid Exit Plan”).

                                                  143
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
         298.   Each Marketing Defendant and Purdue promoted opioids through sales

representatives (also called “detailers”) and, in consideration of a reasonable opportunity for

further investigation and discovery, Plaintiffs allege that small group speaker programs were

designed to reach out to individual prescribers. By establishing close relationships with doctors,

the Marketing Defendants and Purdue were able to disseminate their misrepresentations in

targeted, one-on-one settings that allowed them to promote their opioids and to allay individual

prescribers’ concerns about prescribing opioids for chronic pain.

         299.   In accordance with common industry practice, the Marketing Defendants and

Purdue purchased and closely analyzed prescription sales data from IMS Health (now IQVIA), a

healthcare data collection, management, and analytics corporation. This data allowed them to

precisely track the rates of initial and renewal prescribing by individual doctors, which allowed

them to target and tailor their appeals. Sales representatives visited hundreds of thousands of

doctors and disseminated the misinformation and materials described above.

        300.    Marketing Defendants and Purdue devoted and continue to devote massive

resources to direct sales contacts with doctors. In 2014 alone, Marketing Defendants and

Purdue spent $166 million on detailing branded opioids to doctors. This amount is twice as

much as Marketing Defendants and Purdue spent on detailing in 2000. The amount includes

$108 million spent by Purdue, $34 million by Janssen, $13 million by Teva, and $10 million by

Endo.

         301.   Cephalon’s quarterly spending steadily climbed from below $1 million in 2000

to more than $3 million in 2014 (and more than $13 million for the year), with a peak,

coinciding with the launch of Fentora, of more than $27 million in 2007, as shown below:




                                                144
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       302.    For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

patients and by oncologists and pain management doctors experienced in treating cancer pain.

Endo’s quarterly spending went from the $2 million to $4 million range in 2000- 2004 to more

than $10 million following the launch of Opana ER in mid-2006 (and more than $38 million for

the year in 2007) and more than $8 million coinciding with the launch of a reformulated

version in 2012 (and nearly $34 million for the year), as shown below:




                                               145
                                                                                                 Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       303.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000

to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

spending at $142 million for 2011), as shown below:




                                             146
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       304.    Abbott, which was tasked with marketing Purdue’s products to hospitals,

heavily incentivized its staff to push OxyContin, offering $20,000 cash prizes and luxury

vacations to top performers. Abbott’s almost religious zeal to sell the drug is evident in the

wide use of terminology from the Middle Ages Crusades: Sales reps were called “royal

crusaders” and “knights” in internal documents, and they were supervised by the “Royal Court

of OxyContin” – executives referred to in memos as the “Wizard of OxyContin,” “Supreme

Sovereign of Pain Management,” and the “Empress of Analgesia.” The head of pain care sales,

Jerry Eichhorn, was the “King of Pain,” and signed memos simply as “King.”




       305.    At Purdue, aggressive and frequent visits to prescribers was always its most

important marketing technique. The Sackler Co-conspirators set targets for each representative

to visit over 7 prescribers per day, and closely monitored actual data. Some doctors were visited

multiple times per week. The pressure on sales representatives, and on prescribers, was

relentless, and was dictated by the Sackler Co-conspirators.

       306.    Each of these in-person sales visits cost Purdue money — on average more than

                                                147
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
$200 per visit. But Purdue made that money back many times over, because it convinced

doctors to prescribe its addictive drugs. When Purdue identified a doctor as a profitable target,

Purdue visited the doctor frequently: often weekly, sometimes almost every day. Purdue

salespeople asked doctors to list specific patients they were scheduled to see and pressed the

doctors to commit to put the patients on Purdue opioids. By the time a patient walked into a

clinic, the doctor, in Purdue’s words, had already “guaranteed” that he would prescribe

Purdue’s drugs.

       307.    Purdue judged its sales representatives by how many opioids they got doctors to

prescribe. Sales representatives who generated the most prescriptions won bonuses and prizes.

These incentives included a “Toppers Club sales contest” for sales representatives to win

bonuses, based on how much a representative increased OxyContin use in her territory and how

much the representative increased the broader prescribing of opioids — the same “availability

of product” and “prescribing practices” factors that worsen the risk of diversion and abuse.

       308.    Purdue continued to incentivize its representatives to sell opioids even after

some competitors had ended that practice. Representatives who failed to get enough patients on

opioids were placed on probation, put on performance improvement plans, and they would be

threatened with loss of their jobs if they did not generate more opioid sales. Those unable to

generate more sales were fired. In 2015 alone, Purdue replaced 14% of its sales representatives

and 20% of its District Managers for failing to create enough opioid sales.

       309.    Sales representatives focused on prolific and potentially prolific prescribers,

described internally at Purdue as “core,” “super core,” and “high potential” prescribers at times,

even though the Marketing Defendants and Purdue were all well aware of the heightened risk

of improper prescriptions and diversion through these prescribers. Purdue Co-conspirator



                                                148
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Richard Sackler once chastised his senior marketing officer Co-conspirator Gasdia for Purdue’s

managers permitting sales representatives to target “non-high potential prescribers,” asking

“[h]ow can our managers have allowed this to happen?” Co-conspirator Richard Sackler

personally insisted that sales representatives push the doctors who prescribed the most drugs.

       310.    To make sure doctors prescribed more opioids, Purdue tracked doctors’

prescriptions, visited their offices, bought them meals, and asked them to put specific patients

on Purdue drugs. Purdue selected doctors for target lists based on its estimates of which doctors

could be influenced to increase opioid prescriptions the most. Purdue managers told

representatives to visit most often the doctors who were most likely to change their prescribing

to benefit Purdue. Purdue Sales representatives visited Purdue’s targets, including top targets in

Missouri. Those visits cost Purdue more than $40,000 for each doctor. Purdue did not spend

$40,000 per doctor so sales representatives could watch doctors write prescriptions that they

were already going to write anyway. Instead, Purdue paid to lobby these doctors because

Purdue knew its representatives would convince them to put more patients on opioids, at

higher doses, for longer periods. Those extra prescriptions paid back Purdue’s investment

many times over.

       311.    Compared to Missouri doctors and nurses who prescribed Purdue opioids

without lobbying from sales reps, Purdue’s top targets wrote far more dangerous prescriptions.

Purdue’s top targets prescribed Purdue opioids to more of their patients, at higher doses, and

for longer periods of time. Compared to doctors and nurses who prescribed Purdue opioids

without seeing reps, Purdue’s top targets were at least ten times more likely to prescribe Purdue

opioids to patients who overdosed and died. As of the fourth quarter of 2013, Purdue employed

632 sales representatives and, during that quarter they visited prescribers 176,227 times – an



                                                149
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
annualized rate of over 700,000 visits. These statistics were regularly reported to the Sackler

Co-conspirators and Purdue Officer Co-conspirators. Purdue’s budget for Sales and Promotion

for 2013 was $312,563,000. In 2013, Purdue spent over $9 million on meals alone for its

prescribers.

       312.      The sales visits of its staff were so important to the Sackler Co-conspirators that

Richard Sackler himself went into the field in 2013 to promote opioids to doctors alongside a

sales representative. Co-conspirator Gasdia and Purdue’s Chief Compliance Officer were well

aware that this was “a potential compliance risk.” To make sure the Sackler Co-conspirators’

involvement in marketing stayed secret, staff instructed: “Richard needs to be mum and be

anonymous.” When he returned, Richard Sackler argued to the Vice President of Sales that a

legally required warning about Purdue’s opioids wasn’t needed. He asserted that the warning

“implies a danger of untoward reactions and hazards that simply aren’t there.” Richard Sackler

insisted there should be “less threatening” ways to describe Purdue opioids.

       313.      Purdue intensified its marketing efforts in subsequent years, in an effort to

counteract decreasing sales (sales of OxyContin peaked in 2010, and decreased somewhat in

subsequent years). For 2018, the Sacklers approved a target for sales representatives to visit

prescribers 1,050,000 times – which would include thousands of visits to Missouri prescribers

— almost double the number of sales visits they had ordered during the peak of OxyContin

sales in 2010.

       2.        The Marketing Defendants and Purdue Deceptively Directed Front Groups
                 to Promote Opioid Use

       314.      Patient advocacy groups and professional associations also became vehicles to

reach prescribers, patients, and policymakers. Marketing Defendants and Purdue exerted

influence and effective control over the messaging by these groups by providing major funding


                                                  150
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
directly to them, as well as through KOLs who served on their boards. These “Front Groups” put

out patient education materials, treatment guidelines and CMEs that supported the use of opioids

for chronic pain, overstated the benefits of opioids, and understated their risks. 179 Defendants

funded these Front Groups in order to ensure supportive messages from these seemingly neutral

and credible third parties, and their funding did, in fact, ensure such supportive messages—often

at the expense of the Front Groups own constituencies.

            315.     “Patient advocacy organizations and professional societies like the Front Groups

‘play a significant role in shaping health policy debates, setting national guidelines for patient

treatment, raising disease awareness, and educating the public.’” 180 “Even small organizations—

with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

influence in specific disease areas.’ Larger organizations with extensive funding and outreach

capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’” 181

Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

Opioid Manufacturers and Third Party Advocacy Groups,182 which arose out of a 2017 Senate

investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

manufacturers, “provides the first comprehensive snapshot of the financial connections between

opioid manufacturers and advocacy groups and professional societies operating in the area of



179
   U.S. Senate Homeland Sec. & Governmental Affairs Comm., Ranking Members’ Office,
Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid Manufacturers
and Third Party Advocacy Groups, at p. 3 (Feb. 12, 2018),
https://www.hsdl.org/?abstract&did=808171 (hereinafter “Fueling an Epidemic”).
180
      Id. at p. 2.
181
      Id.
182
      Id. at p. 1.

                                                    151
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Office opioids policy,”183 found that the Marketing Defendants and Purdue made millions of

dollars’ worth of contributions to various Front Groups. 184

            316.      The Marketing Defendants and Purdue also “made substantial payments to

individual group executives, staff members, board members, and advisory board members”

affiliated with the Front Groups subject to the Senate Committee’s study. 185

            317.      As the Senate’s Fueling an Epidemic Report found, the Front Groups “amplified

or issued messages that reinforce industry efforts to promote opioid prescription and use,

including guidelines and policies minimizing the risk of addiction and promoting opioids for

chronic pain.”186 They also “lobbied to change laws directed at curbing opioid use, strongly

criticized landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold

physicians and industry executives responsible for over prescription and misbranding.” 187

            318.      The Marketing Defendants and Purdue took an active role in guiding, reviewing,

and approving many of the false and misleading statements issued by the Front Groups, ensuring

that Defendants were consistently in control of their content. By funding, directing, editing,

approving, and distributing these materials, Defendants exercised control over and adopted their

false and deceptive messages and acted in concert with the Front Groups and through the Front

groups, with each working with the other to deceptively promote the use of opioids for the

treatment of chronic pain.


183
      Id.
184
      Id. at p. 3.
185
      Id. at p. 10.
186
      Id. at 12-15.
187
      Id. at 12.

                                                    152
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               a.     American Pain Foundation

       319.    The most prominent of the Front Groups was APF. While the APF held itself out

as an independent patient advocacy organization, in reality it received 90% of its funding in 2010

from the drug and medical-device industry, including from Purdue, Endo, Janssen and Cephalon.

APF received more than $10 million in funding from opioid manufacturers from 2007 until it

closed its doors in May 2012. By 2011, APF was entirely dependent on incoming grants from

Purdue, Cephalon, Endo, and others to avoid using its line of credit. Endo was APF’s largest

donor and provided more than half of its $10 million in funding from 2007 to 2012.

       320.    For example, APF published a guide sponsored by Cephalon and Purdue titled

Treatment Options: A Guide for People Living with Pain and distributed 17,200 copies of this

guide in one year alone, according to its 2007 annual report. This guide contains multiple

misrepresentations regarding opioid use which are discussed supra.

       321.    APF also developed the NIPC (National Initiative on Pain Control), which ran a

facially unaffiliated website, www.painknowledge.org, NIPC promoted itself as an education

initiative led by its expert leadership team, including purported experts in the pain management

field. NIPC published unaccredited prescriber education programs (accredited programs are

reviewed by a third party and must meet certain requirements of independence from

pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that

substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing

its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it

as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,

Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or on

www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.

       322.    APF was often called upon to provide “patient representatives” for the Marketing
                                               153
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Defendants and Purdue’s promotional activities, including for Purdue’s “Partners Against Pain”

and Janssen’s “Let’s Talk Pain.” Although APF presented itself as a patient advocacy

organization, it functioned largely as an advocate for the interests of the Marketing Defendants

and Purdue, not patients. As Purdue told APF in 2001, the basis of a grant to the organization

was Purdue’s desire to strategically align its investments in nonprofit organizations that shared

its business interests.

        323.    In practice, APF operated in close collaboration with Defendants, submitting

grant proposals seeking to fund activities and publications suggested by Defendants and assisting

in marketing projects for Defendants.

        324.    This alignment of interests was expressed most forcefully in the fact that Purdue

hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

Purdue substantial rights to control APF’s work related to a specific promotional project.

Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

connection with that project. The agreement gave Purdue—but not APF—the right to end the

project (and, thus, APF’s funding) for any reason.

        325.    APF’s Board of Directors was largely comprised of doctors who were on the

Marketing Defendants and Purdue’s payrolls, either as consultants or as speakers for medical

events. The close relationship between APF and the Marketing Defendants and Purdue

demonstrates APF’s lack of independence in its finances, management, and mission, and APF’s

willingness to allow Marketing Defendants and Purdue to control its activities and messages



                                                154
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
supports an inference that each Defendant that worked with it was able to exercise editorial

control over its publications—even when Defendants’ messages contradicted APF’s internal

conclusions.

       326.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

determine the links, financial and otherwise, between the organization and the manufacturers of

opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

exist, effective immediately.” Without support from Marketing Defendants and Purdue, to whom

APF could no longer be helpful, APF was no longer financially viable.

               b.     American Academy of Pain Medicine and the American Pain Society

       327.    The American Academy of Pain Medicine (“AAPM”) and the American Pain

Society (“APS”) are professional medical societies, each of which received substantial funding

from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that

endorsed opioids to treat chronic pain and claimed that the risk that patients would become

addicted to opioids was low.188 The Chair of the committee that issued the statement, Dr. J.

David Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee

was Dr. Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement,

which also formed the foundation of the 1998 Guidelines, was published on the AAPM’s

website.

       328.    AAPM’s corporate council includes Purdue, Assertio, Teva and other



188
   The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
http://www.stgeorgeutah.com/wp-
content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdfhttp://www.stgeorgeutah.com/wp-
content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf (last accessed August 1, 2018).

                                               155
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

(“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

(2013), all of whose connections to the opioid manufacturers are well-documented as set forth

below.

            329.   Fishman, who also served as a KOL for Marketing Defendants and Purdue, stated

that he would place the organization “at the forefront” of teaching that “the risks of addiction are

. . . small and can be managed.”189

            330.   AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

per year (on top of other funding) to participate. The benefits included allowing members to

present educational programs at off-site dinner symposia in connection with AAPM’s marquee

event – its annual meeting held in Palm Springs, California, or other resort locations.

            331.   More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM. 190

Janssen paid $83,975 from 2012-2017 to AAPM.191 Insys paid $57,750 from 2012-2017 to

AAPM.192 Endo funded AAPM CMEs. Teva is on AAPM’s corporate relations council.

            332.   As to APS, Purdue paid $542,259.52 from 2012-2017. 193 Janssen paid $88,500




189
   Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available
at http://www.medscape.org/viewarticle/500829http://www.medscape.org/viewarticle/500829.
190
      Id.
191
      Fueling an Epidemic, supra n. 179.
192
      Id.
193
      Id.

                                                 156
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
from 2012-2017.194 Insys paid $22,965 from 2012-2017.195

            333.   AAPM describes its annual meeting as an “exclusive venue” for offering CME

programs to doctors. Membership in the corporate relations council also allows drug company

executives and marketing staff to meet with AAPM executive committee members in small

settings. Defendants Endo, Purdue, and Cephalon were members of the council and presented

deceptive programs to doctors who attended this annual event. The conferences sponsored by

AAPM heavily emphasized CME sessions on opioids – 37 out of roughly 40 at one conference

alone.

            334.   AAPM’s staff understood that they and their industry funders were engaged in a

common task. Defendants were able to influence AAPM through both their significant and

regular funding and the leadership of pro-opioid KOLs within the organization.

            335.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of

Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and

claimed that the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-

authored the AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy

was the sole consultant. The consensus statement remained on AAPM’s website until 2011.

            336.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”).

AAPM, with the assistance, prompting, involvement, and funding of Defendants, issued the

treatment guidelines discussed herein, and continued to recommend the use of opioids to treat

chronic pain. Fourteen of the 21 panel members who drafted the 2009 Guidelines, including

KOL Dr. Fine, received support from Janssen, Cephalon, Endo, and Purdue. Of these


194
      Id.
195
      Id.

                                                  157
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
individuals, six received support from Purdue, eight from Teva, nine from Janssen, and nine

from Endo.

          337.   Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

as “skewed” by drug companies and “biased in many important respects,” including the high

presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

a low risk of addiction.

          338.   The 2009 Guidelines have been a particularly effective channel of deception.

They have influenced not only treating physicians, but also the scientific literature on opioids;

they were reprinted in the Journal of Pain, have been cited hundreds of times in academic

literature, were disseminated during the relevant time period, and were and are available online.

Treatment guidelines are especially influential with primary care physicians and family doctors

to whom Marketing Defendants and Purdue promoted opioids and whose lack of specialized

training in pain management and opioids makes them more reliant on, and less able to evaluate,

these guidelines.

          339.   For that reason, the CDC has recognized that treatment guidelines can “change

prescribing practices.”196

          340.   The 2009 Guidelines are relied upon by doctors, especially general practitioners

and family doctors who have no specific training in treating chronic pain.

          341.   The Marketing Defendants and Purdue widely cited and promoted the 2009

Guidelines without disclosing the lack of evidence to support their conclusions, their

involvement in the development of the Guidelines, or their financial backing of the authors of


196
      2016 CDC Guideline, supra n. 103.

                                                158
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
these Guidelines. For example, a speaker presentation prepared by Endo in 2009 titled The Role

of Opana ER in the Management of Moderate to Severe Chronic Pain relies on the AAPM/APS

2009 Guidelines while omitting their disclaimer regarding the lack of evidence for

recommending the use of opioids for chronic pain.

               c.      Federation of State Medical Boards

       342.    The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians.

       343.    The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

       344.    Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies.” The 1998 Guidelines—that the pharmaceutical companies helped

author—taught not that opioids could be appropriate in only limited cases after other treatments

had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.

       345.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in Perry

County.

       346.    FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by

drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for the
                                                 159
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
printing and distribution of FSMB’s Guidelines. 197

       347.    The publication also received support from the American Pain Foundation (APF)

and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

Opioid Prescribing were distributed by state medical boards. 198 The FSMB website describes the

book as “the leading continuing medical education (CME) activity for prescribers of opioid

medications.” This publication asserted that opioid therapy to relieve pain and improve function

is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

that pain is under-treated, and that patients should not be denied opioid medications except in

light of clear evidence that such medications are harmful to the patient. 199

       348.    The Marketing Defendants and Purdue relied on the 1998 Guidelines to convey

the alarming message that “under-treatment of pain” would result in official discipline, but no

discipline would result if opioids were prescribed as part of an ongoing patient relationship and

prescription decisions were documented. FSMB turned doctors’ fear of discipline on its head:

doctors, who used to believe that they would be disciplined if their patients became addicted to

opioids, were taught instead that they would be punished if they failed to prescribe opioids to



197
   John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL
SENTINEL/MEDPAGE TODAY (Feb. 19, 2012),
https://www.medpagetoday.com/neurology/painmanagement/31256https://www.medpagetoday.c
om/neurology/painmanagement/31256.
198
   Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-
propublica.pdfhttps://assets.documentcloud.org/documents/279033/fishman-responses-to-
propublica.pdf.
199
   Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford
Life Sciences 2007).

                                                 160
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
their patients with chronic pain.

            349.   Dr. Fishman said that he did not receive any payments from FSMB or any

royalties from the publisher because he wanted to avoid the perception of a potential conflict of

interest in his authorship of the book or for the ongoing efforts of FSMB. This is because prior to

2011, he had been scrutinized for his involvement with the front groups/manufacturers and

accepting payments.200

            350.   The Manufacturing Defendants made additional contributions to the FSMB to

further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8

years.201 Cephalon paid FSMB $180,000 over a 3-year period, 2007-2008 and 2011. 202 Endo

paid FSMB $371,620 over a 5-year period. 203 Mallinckrodt paid FSMB $100,000 in 2011. 204

                   d.     The Alliance for Patient Access

            351.   Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical




200
   Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011),
https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
201
   Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and
Hon. Charles Grassley, U.S. Senate (June 8, 2012),
https://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-US-
Senate.htmlhttps://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-
US-Senate.html.
202
      Id.
203
      Id.
204
      Id.

                                                  161
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
care.”205 It is run by Woodberry Associates LLC, a lobbying firm that was also established in

2006.206 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.”

The list includes J&J, Endo, Mallinckrodt, Purdue, and Cephalon.

       352.    APA’s board members have also directly received substantial funding from

pharmaceutical companies.207 For instance, board vice president Dr. Srinivas Nalamachu

(“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that

treat opioids’ side effects, including from defendants Endo, Purdue and Cephalon, and nonparty

Insys. Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys

and its payment of kickbacks to physicians who prescribed Subsys. 208 Other board members

include Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013

through 2015 from pharmaceutical companies, including payments by defendants Cephalon and

Mallinckrodt; Dr. Jack D. Schim from California, who received more than $240,000 between


205
   The Alliance for Patient Access, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membershiphttp://allianceforpatientaccess.org/about-afpa/#membership (last accessed
August 1, 2018). References herein to APA include two affiliated groups: the Global Alliance
for Patient Access and the Institute for Patient Access.
206
   Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians
to push Big Pharma’s agenda, Health News Review (Oct. 2, 2017),
https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/2, 2017),
https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
207
    All information concerning pharmaceutical company payments to doctors in this paragraph
is from ProPublica’s Dollars for Docs database, available at
https://projects.propublica.org/docdollars/.
208
   Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY
STAR (July 19, 2017), http://www.kansascity.com/news/business/health-
care/article162569383.html.

                                              162
                                                                                                 Electronically Filed - Greene - April 14, 2020 - 01:48 PM
2013 and 2015 from pharmaceutical companies, including defendants Endo, Mallinckrodt and

Cephalon; Dr. Howard Hoffberg from Maryland, who received $153,000 between 2013 and

2015 from pharmaceutical companies, including defendants Endo, Purdue, Mallinckrodt,

Cephalon and nonparty Insys; and Dr. Robin K. Dore from California, who received $700,000

between 2013 and 2015 from pharmaceutical companies.

          353.    Among its activities, APA issued a “white paper” titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.” 209 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

                  Prescription monitoring programs that are difficult to use and
                  cumbersome can place substantial burdens on physicians and their
                  staff, ultimately leading many to stop prescribing pain medications
                  altogether. This forces patients to seek pain relief medications
                  elsewhere, which may be much less convenient and familiar and may
                  even be dangerous or illegal.

                                  ***

                   In some states, physicians who fail to consult prescription monitoring
                   databases before prescribing pain medications for their patients are
                   subject to fines; those who repeatedly fail to consult the databases
                   face loss of their professional licensure. Such penalties seem
                   excessive and may inadvertently target older physicians in rural areas
                   who may not be facile with computers and may not have the requisite
                   office staff. Moreover, threatening and fining physicians in an attempt
                   to induce compliance with prescription monitoring programs
                   represents a system based on punishment as opposed to incentives. . .

                   We cannot merely assume that these programs will reduce
                   prescription pain medication use and abuse. 210


209
   Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While
Curbing Abuse, (Oct. 2013), http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-
cdn.com/wp-content/uploads/2013/01/PT_White-Paper_Finala.pdf.
210
      Id. at 4-5 (footnote omitted).

                                                  163
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           354.     The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

           Although well intentioned, many of the policies designed to address this
           problem have made it difficult for legitimate pain management centers to
           operate. For instance, in some states, [pain management centers] must be
           owned by physicians or professional corporations, must have a Board certified
           medical director, may need to pay for annual inspections, and are subject to
           increased record keeping and reporting requirements. . .. [I]t is not even certain
           that the regulations are helping prevent abuses.211

           355.     In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

           Both pain patients and physicians can face negative perceptions and outright
           stigma. When patients with chronic pain can’t get their prescriptions for pain
           medication filled at a pharmacy, they may feel like they are doing something wrong
           – or even criminal. . . . Physicians can face similar stigma from peers. Physicians
           in non-pain specialty areas often look down on those who specialize in pain
           management – a situation fueled by the numerous regulations and fines that
           surround prescription pain medications.212

           356.     In conclusion, the white paper states that “[p]rescription pain medications, and

specifically opioids, can provide substantial relief for people who are recovering from surgery,

afflicted by chronic painful diseases, or experiencing pain associated with other conditions that

does not adequately respond to over-the-counter drugs.” 213

           357.     The APA also issues “Patient Access Champion” financial awards to members of

Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation


211
      Id. at 5-6.
212
      Id. at 6.
213
      Id. at 7.

                                                    164
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
from unnamed donors. While the awards are ostensibly given for protecting patients’ access to

Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

rights of senior citizens and the middle class, they were generally given to members of Congress

who supported the APA’s agenda.214

          358.   The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

the “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act

of 1970, 21 U.S.C. § 801 et seq. (“CSA” or “Controlled Substances Act”). 215 The AAPM is also

a signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually

result in increased diversion, abuse, and public health and safety consequences’” 216 and,

according to DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law

would make it “all but logically impossible” to prosecute manufacturers and distributors, like

Defendants here, in the courts.217 The law passed both Houses of Congress and was signed into

law in 2016.

                 e.      The U.S. Pain Foundation

          359.   The U.S. Pain Foundation (“USPF”) was another Front Group with systematic


214
      Jaklevic, Non-profit Alliance for Patient Access, supra n. 206.
215
   Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha
Blackburn, Peter Welch, and Judy Chu (Jan. 26, 2015).
216
   Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
NEWS (last updated Oct. 17, 2017) https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-
fueled-by-drug-industry-and-congress/.
217
   John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev.
(forthcoming Feb. 2018), https://www.documentcloud.org/documents/4108121-Marquette-Law-
Review-Mulrooney-Legel.html.

                                                  165
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
connections and interpersonal relationships with the Marketing Defendants and Purdue. The

USPF was one of the largest recipients of contributions from the Marketing Defendants and

Purdue, collecting nearly $3 million in payments between 2012 and 2015 alone. 218 The USPF

was also a critical component of the Marketing Defendants and Purdue’s lobbying efforts to

reduce the limits on over-prescription. The U.S. Pain Foundation advertised its ties to the

Marketing Defendants and Purdue, listing opioid manufacturers such as Pfizer, Teva, Assertio,

Endo, Purdue, McNeil (i.e., Janssen), and Mallinckrodt as “Platinum,” “Gold,” and “Basic”

corporate members.219 Industry Front Groups like the American Academy of Pain Management,

the American Academy of Pain Medicine, the American Pain Society, and PhRMA are also

members of varying levels in the USPF.

            360.   More specifically, Purdue paid $359,300 from 2012-2017; 220 Janssen paid

$41,500 from 2012-2017;221 and Insys paid $2,500,000 from 2012-2017 to the USPF. 222

                   f.     American Geriatrics Society

            361.   The AGS was another Front Group with systematic connections and interpersonal

relationships with the Marketing Defendants and Purdue. The AGS was a large recipient of

contributions from the Marketing Defendants and Purdue, including Endo, Purdue and Janssen.

AGS contracted with Purdue, Endo, and Janssen to disseminate guidelines regarding the use of




218
      Fueling an Epidemic, supra n. 179, at p. 4.
219
    Id. at 12; U.S. Pain Foundation, Transparency, https://uspainfoundation.org/transparency/.
(last accessed on August 1, 2018).
220
      Id.
221
      Id.
222
      Id.

                                                    166
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
opioids for chronic pain in 2002 (The Management of Persistent Pain in Older Persons,

hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of Persistent Pain

in Older Persons,223 hereinafter “2009 AGS Guidelines”). According to news reports, AGS has

received at least $344,000 in funding from opioid manufacturers since 2009. 224 AGS’s

complicity in the common purpose with the Marketing Defendants and Purdue is evidenced by

the fact that AGS internal discussions in August 2009 reveal that it did not want to receive up

front funding from drug companies, which would suggest drug company influence, but would

instead accept commercial support to disseminate pro-opioid publications.

          362.   More specifically, Purdue paid $11,785 from 2012-2017 225 and provided $40,000

in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization

affiliated with the group between 2012 and 2015. 226

          363.   The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy.” The panel made “strong

recommendations” in this regard despite “low quality of evidence” and concluded that the risk of

addiction is manageable for patients, even with a prior history of drug abuse. 227 These Guidelines



223
   Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
Soc’y 1331 (2009), https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed on August 1,
2018) (hereinafter “2009 AGS Guidelines”).
224
    John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
J. SENTINEL (May 30, 2012), https://www.medpagetoday.com/geriatrics/painmanagement/32967
(hereinafter “Narcotic Painkiller Use Booming Among Elderly”).
225
      Fueling an Epidemic, supra n. 179.
226
   Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to
Sen. Claire McCaskill (Oct. 11, 2017).
227
      2009 AGS Guidelines, supra n. 223, at 1342.

                                               167
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
further recommended that “the risks [of addiction] are exceedingly low in older patients with no

current or past history of substance abuse.” These recommendations are not supported by any

study or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in

Google Scholar (which allows users to search scholarly publications that would be have been

relied on by researchers and prescribers) since their 2009 publication and as recently as this year.

          364.   One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the Guidelines were influenced by contributions that drug

companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

and committee members.

          365.   Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but

was also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain,

which was funded by Purdue.228

          366.   Representatives of the Marketing Defendants and Purdue, often at informal

meetings at conferences, suggested activities, lobbying efforts and publications for AGS to

pursue. AGS then submitted grant proposals seeking to fund these activities and publications,

knowing that drug companies would support projects conceived as a result of these

communications.

          367.   Members of AGS Board of Directors were doctors who were on the Marketing

Defendants and Purdue’s payrolls, either as consultants or as speakers for medical events. As

described below, many of the KOLs also served in leadership positions within the AGS.




228
      Narcotic Painkiller Use Booming Among Elderly, supra n. 224.

                                                168
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                 g.     American Chronic Pain Association

          368.   The Manufacturer Defendants also made substantial payments to the American

Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education

for people suffering with chronic pain.

          369.   Contributions to the ACPA from the Manufacturing Defendants include $312,470

from Purdue and $50,000 from Janssen from 2012-2017. 229 Between 2013 and 2016, 10

members of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers,

including Endo.

          3.     The Marketing Defendants and Purdue Deceptively Paid KOLs to Promote
                 Opioid Use

          370.   To falsely promote their opioids, the Marketing Defendants and Purdue paid and

cultivated a select circle of doctors who were chosen and sponsored by the Marketing

Defendants and Purdue for their supportive messages. As set forth below, pro-opioid doctors

have been at the hub of the Marketing Defendants and Purdue’s well-funded, pervasive

marketing scheme since its inception and were used to create the grave misperception that

science and legitimate medical professionals favored the wider and broader use of opioids. These

doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry Fine, and Dr. Scott Fishman.

          371.   Although these KOLs were funded by the Marketing Defendants and Purdue, the

KOLs were used extensively to present the appearance that unbiased and reliable medical

research supporting the broad use of opioid therapy for chronic pain had been conducted and

was being reported on by independent medical professionals.

          372.   As the Marketing Defendants and Purdue’s false marketing scheme picked up



229
      Fueling an Epidemic, supra n. 179.

                                               169
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
steam, these pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and

articles, and gave speeches and CMEs supportive of opioid therapy for chronic pain. They

served on committees that developed treatment guidelines that strongly encouraged the use of

opioids to treat chronic pain and they were placed on boards of pro-opioid advocacy groups and

professional societies that developed, selected, and presented CMEs.

       373.    Through use of their KOLs and strategic placement of these KOLs throughout

every critical distribution channel of information within the medical community, the Marketing

Defendants and Purdue were able to exert control of each of these modalities through which

doctors receive their information.

       374.    In return for their pro-opioid advocacy, the Marketing Defendants and Purdue’s

KOLs received money, prestige, recognition, research funding, and avenues to publish. For

example, Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has

received funding from Janssen, Cephalon, Endo, and Purdue.

       375.    The Marketing Defendants and Purdue carefully vetted their KOLs to ensure that

they were likely to remain on-message and supportive of the Marketing Defendants and

Purdue’s agenda. The Marketing Defendants and Purdue also kept close tabs on the content of

the materials published by these KOLs. Of course, the Marketing Defendants and Purdue also

kept these KOLs well-funded, enabling them to push the Marketing Defendants and Purdue’s

deceptive message out to the medical community.

       376.    Once the Marketing Defendants and Purdue identified and funded KOLs and

those KOLs began to publish “scientific” papers supporting the Marketing Defendants and

Purdue’s false position that opioids were safe and effective for treatment of chronic pain, the

Marketing Defendants and Purdue poured significant funds and resources into a marketing



                                                170
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
machine that widely cited and promoted their KOLs and studies or articles by their KOLs to

drive prescriptions of opioids for chronic pain. The Marketing Defendants and Purdue cited to,

distributed, and marketed these studies and articles by their KOLs as if they were independent

medical literature so that it would be well-received by the medical community. By contrast, the

Marketing Defendants and Purdue did not support, acknowledge, or disseminate the truly

independent publications of doctors critical of the use of chronic opioid therapy.

       377.    In their promotion of the use of opioids to treat chronic pain, the Marketing

Defendants and Purdue’s KOLs knew that their statements were false and misleading, or they

recklessly disregarded the truth in doing so, but they continued to publish their misstatements to

benefit themselves and the Marketing Defendants and Purdue.

               a.      Dr. Russell Portenoy

       378.    In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

substantial gains in employment or social function could be attributed to the institution of opioid

therapy.”230

       379.    Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding long-

term use of opioids:

       The traditional approach to chronic non-malignant pain does not accept the long-
       term administration of opioid drugs. This perspective has been justified by the
       perceived likelihood of tolerance, which would attenuate any beneficial effects over
       time, and the potential for side effects, worsening disability, and addiction.
       According to conventional thinking, the initial response to an opioid drug may
       appear favorable, with partial analgesia and salutary mood changes, but adverse
       effects inevitably occur thereafter. It is assumed that the motivation to improve

230
  Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain:
Report of 38 cases, 25(2) Pain 171 (1986), https://www.ncbi.nlm.nih.gov/pubmed/2873550.

                                                171
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            function will cease as mental clouding occurs and the belief takes hold that the drug
            can, by itself, return the patient to a normal life. Serious management problems are
            anticipated, including difficulty in discontinuing a problematic therapy and the
            development of drug seeking behavior induced by the desire to maintain analgesic
            effects, avoid withdrawal, and perpetuate reinforcing psychic effects. There is an
            implicit assumption that little separates these outcomes from the highly aberrant
            behaviors associated with addiction.231

(emphasis added). According to Dr. Portenoy, the foregoing problems could constitute

“compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but

the most desperate cases of chronic nonmalignant pain.” 232

            380.   Despite having taken this position on long-term opioid treatment, Dr. Portenoy

ended up becoming a spokesperson for Purdue and Marketing Defendants, promoting the use of

prescription opioids and minimizing their risks. A respected leader in the field of pain treatment,

Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians for

Responsible Opioid Prescribing, described him “lecturing around the country as a religious-like

figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him speak.

It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets

addicted; it’s been studied.’”233

            381.   As one organizer of CME seminars who worked with Portenoy and Purdue

pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

papers, made some speeches, and his influence would have been minor. With Purdue’s millions




231
   Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
added).
232
      Id.
233
      Dreamland, supra n. 1 at 314.

                                                    172
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
behind him, his message, which dovetailed with their marketing plans, was hugely magnified.” 234

            382.    Dr. Portenoy was also a critical component of the Marketing Defendants and

Purdue’s control over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the

board of the APF. He was also the President of the APS.

            383.    In recent years, some of the Marketing Defendants and Purdue’s KOLs have

conceded that many of their past claims in support of opioid use lacked evidence or support in

the scientific literature.235 Dr. Portenoy has now admitted that he minimized the risks of

opioids,236 and that he “gave innumerable lectures in the late 1980s and ‘90s about addiction that

weren’t true.”237 He mused, “Did I teach about pain management, specifically about opioid

therapy, in a way that reflects misinformation? Well, against the standards of 2012, I guess I did .

. .”238

            384.    In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

real evidence behind:

            I gave so many lectures to primary care audiences in which the Porter and Jick

234
      Id. at 136.
235
   See, e.g., John Fauber, Painkiller boom fueled by networking, Journal Sentinel (Feb. 18,
2012), http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-
networking-dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that
opioid marketing went too far).
236
   Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8,
2013), https://www.newyorker.com/business/currency/who-is-responsible-for-the-pain-pill-
epidemic (hereinafter “Gounder, Who Is Responsible”).
237
   Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL
STREET JOURNAL (Dec. 17, 2012),
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
238
      Id.

                                                   173
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          article was just one piece of data that I would then cite, and I would cite six, seven,
          maybe ten different avenues of thought or avenues of evidence, none of which
          represented real evidence, and yet what I was trying to do was to create a
          narrative so that the primary care audience would look at this information in
          [total] and feel more comfortable about opioids in a way they hadn’t before. In
          essence this was education to destigmatize [opioids], and because the primary
          goal was to destigmatize, we often left evidence behind. 239

          385.    Several years earlier, when interviewed by journalist Barry Meier for his 2003

book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

have always to live with that one.” 240

                  b.      Dr. Lynn Webster

          386.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was

President in 2013 and was a board member of AAPM, a Front Group that ardently supported

chronic opioid therapy. He was a Senior Editor of Pain Medicine, the same journal that published

Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

          387.    Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

minute screening tool relying on patient self-reports that purportedly allows doctors to manage

the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

sort patients likely to become addicted is an important tool in giving doctors confidence to


239
   Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic,
BUSINESS INSIDER (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-
launched-the-opioid-epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain: Addiction is
NOT Rare, YouTube (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
240
      Pain Killer, supra n. 106, at 277.

                                                    174
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
prescribe opioids long-term, and for this reason, references to screening appear in various

industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,

or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via

webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the

Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and

patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

was available to and was intended to reach doctors at hospitals such as Plaintiffs.

       388.    Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

overdoses. In keeping with the Marketing Defendants and Purdue’s promotional messages, Dr.

Webster apparently believed the solution to patients’ tolerance or addictive behaviors was more

opioids: he prescribed staggering quantities of pills.

       389.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent

buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The

presentation’s agenda description states: “Most patients with chronic pain experience episodes of

breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

suggest that [fentanyl buccal] is safe and well-tolerated in patients with chronic pain and

[breakthrough pain].” This CME effectively amounted to off-label promotion of Cephalon’s

opioids, even though they were approved only for cancer pain.

       390.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid



                                                 175
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007, through

December 15, 2008. The CME taught that non-opioid analgesics and combination opioids

containing non-opioids such as aspirin and acetaminophen are less effective at treating

breakthrough pain because of dose limitations on the non-opioid component.

               c.      Dr. Perry Fine

       391.    Dr. Perry Fine’s ties to the Marketing Defendants and Purdue have been well

documented. He has authored articles and testified in court cases and before state and federal

committees, and he, too, has argued against legislation restricting high-dose opioid prescription

for non-cancer patients. He has served on Purdue’s advisory board, provided medical legal

consulting for Janssen, and participated in CME activities for Endo, along with serving in these

capacities for several other drug companies. He co-chaired the APS-AAPM Opioid Guideline

Panel, served as treasurer of the AAPM from 2007 to 2010, and as president of that group from

2011 to 2013, and was also on the board of directors of APF. 241

       392.    Multiple videos feature Dr. Fine’s delivering educational talks about prescription

opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

Smith before her death for pain did not make her an addict.

       393.    Fine has also acknowledged having failed to disclose numerous conflicts of

interest. For example, Dr. Fine failed to fully disclose payments received as required by his

employer, the University of Utah—telling the university that he had received under $5,000 in

2010 from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s



241
   Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid
Abuse and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011),
https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true (hereinafter
“Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”)

                                                176
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
website states that the company paid him $32,017 that year for consulting, promotional talks,

meals and travel.242

        394.    Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia in

which they downplayed the risks of opioid treatment such as respiratory depression and

addiction:

        At clinically appropriate doses . . . respiratory rate typically does not decline.
        Tolerance to the respiratory effects usually develops quickly, and doses can be
        steadily increased without risk.

        Overall, the literature provides evidence that the outcomes of drug abuse and
        addiction are rare among patients who receive opioids for a short period (i.e., for
        acute pain) and among those with no history of abuse who receive long-term
        therapy for medical indications.243

        395.    In November 2010, Dr. Fine and others published an article presenting the results

of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

Pain: An 18-Month Study.”244 In that article, Dr. Fine explained that the 18-month “open-label”

study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-




242
   Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
Industry, ProPublica (Dec. 23, 2011), https://www.propublica.org/article/two-leaders-in-pain-
treatment-have-long-ties-to-drug-industry.
243
   Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20
and 34, McGraw-Hill Companies (2004),
http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
244
   Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).

                                                  177
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
cancer pain.”245 The article acknowledged that: (a) “[t]here has been a steady increase in the use

of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

“widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-

and consensus-based recommendations for the optimal use of opioids in the management of

chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms

of opioid therapy for chronic pain.” 246

            396.   The article concluded: “[T]he safety and tolerability profile of FBT in this study

was generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.”247

            397.   Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only

for cancer patients, but also for non-cancer patients, and suggests it may take four or five

switches over a person’s “lifetime” to manage pain. 248 He states the “goal is to improve

effectiveness which is different from efficacy and safety.” Rather, for chronic pain patients,

effectiveness “is a balance of therapeutic good and adverse events over the course of years.”249



245
      Id.
246
      Id.
247
      Id.
248
   Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube.com (Nov. 8, 2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.
249
      Id.

                                                   178
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
The entire program assumes that opioids are appropriate treatment over a “protracted period of

time” and even over a patient’s entire “lifetime.” He even suggests that opioids can be used to

treat sleep apnea. He further states that the associated risks of addiction and abuse can be

managed by doctors and evaluated with “tools,” but leaves that for “a whole other lecture.” 250

                   d.      Dr. Scott Fishman

            398.   Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

manifold. He has served as an APF board member and as president of the AAPM and has

participated yearly in numerous CME activities for which he received “market rate honoraria.”

As discussed below, he has authored publications, including the seminal guides on opioid

prescribing, which were funded by the Marketing Defendants and Purdue. He has also worked to

oppose legislation requiring doctors and others to consult pain specialists before prescribing high

doses of opioids to non-cancer patients. He has himself acknowledged his failure to disclose all

potential conflicts of interest in a letter in the Journal of the American Medical Association titled

“Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.” 251

            399.   Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic

pain titled “Responsible Opioid Prescribing” in 2007, which promoted the notion that long-term

opioid treatment was a viable and safe option for treating chronic pain.

            400.   In 2012, Dr. Fishman updated the guide and continued emphasizing the

“catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

            Given the magnitude of the problems related to opioid analgesics, it can be
            tempting to resort to draconian solutions: clinicians may simply stop prescribing


250
      Id.
251
    Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion, supra
n. 241.

                                                   179
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            opioids, or legislation intended to improve pharmacovigilance may inadvertently
            curtail patient access to care. As we work to reduce diversion and misuse of
            prescription opioids, it’s critical to remember that the problem of unrelieved pain
            remains as urgent as ever.252

            401.   The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

origins.”253

            402.   In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

“I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.”254 The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

            4.     The Marketing Defendants and Purdue Also Spread Their Misleading
                   Messages to Reputable Organizations

            403.   The Defendants also manipulated reputable organizations like the Joint

Commission on Accreditation of Healthcare Organizations (the “Joint Commission”) in order

to further advance their unlawful marketing of opioids. The Joint Commission certifies over

21,000 health care organizations and is the nation’s oldest and largest standards-setting and

accrediting body in health care.255



252
  Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012).
253
      Id.
254
   Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
Through Better Communication 45 (Oxford University Press 2012).
255
   Joint Commission, FAQ Page, available at
https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last
accessed August 1, 2018).

                                                    180
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            404.   In 2000, Purdue sponsored a book through the Joint Commission which claimed

“there is no evidence that addiction is a significant issue when persons are given opioids for

pain control.”256 It also called doctors’ concerns about addiction side effects “inaccurate and

exaggerated.”257 Dr. David W. Baker, the Joint Commission’s executive vice president for

health care quality evaluation, has acknowledged that “[t]he Joint Commission was one of the

dozens of individual authors and organizations that developed educational materials for pain

management that propagated this erroneous information.” 258

            405.   In 2001, due to the influence of the Marketing Defendants and Purdue, the Joint

Commission, along with the National Pharmaceutical Council (founded in 1953 and supported

by the nation’s major research-based biopharmaceutical companies 259) “introduced standards

for [hospitals] to improve their care for patients with pain.” The new standards for hospitals put

patient pain front and center as the “fifth vital sign.” This monograph, entitled Pain: Current

Understanding of Assessment, Management and Treatments required assessment of pain in all

patients.

            406.   The Joint Commission’s first pain management standards placed responsibility

for pain control on health care organizations (hospitals), and emphasized the need for hospitals

to do systematic assessments and use quantitative measures of pain which was consistent with

the position of the Front Group APS.



256
   Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.
257
      Id.
258
      Id.
259
      Currently funded by Johnson & Johnson, Purdue and Teva, among others.

                                                  181
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            407.   As a result of the Marketing Defendants and Purdue’s efforts to manipulate the

standard of care, many hospitals, including Plaintiffs, risked loss of their Joint Commission

accreditation if they did not incorporate the “fifth vital sign” standard and put pain at the

forefront of their treatment.260 Loss of accreditation by The Joint Commission can result in the

loss of a huge amount of hospital resources to become reaccredited, despite having a patient

satisfaction rating of 99% for the same period. 261

            408.   Since 2001, The Joint Commission standards relating to pain assessment and

management have been revised to lessen emphasis on pain. However, the damage caused by the

Marketing Defendants and Purdue’s marketing campaigns could not be undone. Dr. Baker

explains that “the concept that iatrogenic addiction was rare and that long acting opioids were

less addictive had been greatly reinforced and widely repeated, and studies refuting these

claims were not published until several years later.”

            5.     The Marketing Defendants and Purdue Disseminated Their
                   Misrepresentations Through CME Programs

            409.   Now that the Marketing Defendants and Purdue had both a group of physician

promoters and had built a false body of “literature,” Defendants needed to make sure their false

marketing message was widely distributed.

            410.   One way the Marketing Defendants and Purdue aggressively distributed their

false message was through countless CME programs.

            411.   Doctors are required to attend a certain number and, often, type of CME programs



260
   Testimony of Tim Westlake, MD, FFSMB, FACEP, U.S. Senate Comm. on Homeland Sec.
and Gov’t Affairs (Apr. 15, 2016), available at
https://www.hsgac.senate.gov/imo/media/doc/Testimony-Westlake-2016-04-15-REVISED.pdf.
261
      Id.

                                                  182
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
each year as a condition of their licensure. These programs are generally delivered in person,

often in connection with professional organizations’ conferences, online, or through written

publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

information on new developments in medicine or to deepen their knowledge in specific areas of

practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

and are thought to reflect these physicians’ medical expertise, they can be especially influential

with doctors.

       412.     The countless doctors and other health care professionals who participate in

accredited CMEs constitute an enormously important audience for opioid reeducation. As one

target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of

expertise and specialized training in pain management made them particularly dependent upon

CMEs and, as a result, especially susceptible to the Marketing Defendants and Purdue’s

deceptions.

       413.     The Marketing Defendants and Purdue sponsored CMEs that were delivered

thousands of times, promoting chronic opioid therapy and supporting and disseminating the

deceptive and biased messages described in this Petition. These CMEs, while often generically

titled to relate to the treatment of chronic pain, focused on opioids to the exclusion of alternative

treatments, inflated the benefits of opioids, and frequently omitted or downplayed their risks and

adverse effects.

       414.     Cephalon sponsored numerous CME programs, which were made widely

available through organizations like Medscape, LLC (“Medscape”) and which disseminated false

and misleading information to physicians across the country.

       415.     Another Cephalon-sponsored CME presentation titled Breakthrough Pain:



                                                 183
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Treatment Rationale with Opioids was available on Medscape starting September 16, 2003, and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a

non-time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmaco therapeutics to affect multiple points in the pain-signaling pathway.” 262 The doctor

lists fentanyl as one of the most effective opioids available for treating breakthrough pain,

describing its use as an expected and normal part of the pain management process. 263 Nowhere in

the CME is cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl

use be limited to cancer-related pain.

            416.   Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent

and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

non-cancer-related has limited utility” and recommended Actiq and Fentora for patients with

chronic pain. The CME is still available online.

            417.   Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

FSMB website described it as the “leading continuing medical education (CME) activity for

prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

Opioid Prescribing with a special introductory letter from Dr. Fishman.

            418.   In all, more than 163,000 copies of Responsible Opioid Prescribing were

distributed nationally.



262
   Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last accessed August 1, 2018).
263
      Id.

                                                  184
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        419.    The American Medical Association (“AMA”) recognized the impropriety that

pharmaceutical company-funded CMEs create, stating that support from drug companies with a

financial interest in the content being promoted “creates conditions in which external interests

could influence the availability and/or content” of the programs and urged that “[w]hen possible,

CME[s] should be provided without such support or the participation of individuals who have

financial interests in the education subject matter.” 264

        420.    Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

and Purdue during the relevant time period and were misled by them.

        421.    By sponsoring CME programs put on by Front Groups like APF, AAPM, and

others, the Marketing Defendants and Purdue expected and understood that instructors would

deliver messages favorable to them, as these organizations were dependent on the Marketing

Defendants and Purdue for other projects. The sponsoring organizations honored this principle

by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy. Marketing

Defendants and Purdue-driven content in these CMEs had a direct and immediate effect on

prescribers’ views on opioids. Producers of CMEs and the Marketing Defendants and Purdue

both measure the effects of CMEs on prescribers’ views on opioids and their absorption of

specific messages, confirming the strategic marketing purpose in supporting them.

        6.      The Marketing Defendants and Purdue Used “Branded” Advertising to
                Promote Their Products to Doctors and Consumers

        422.    The Marketing Defendants and Purdue engaged in widespread advertising

campaigns touting the benefits of their branded drugs. The Marketing Defendants and Purdue


 264
    Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
 2011).




                                                  185
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
published print advertisements in a broad array of medical journals, ranging from those aimed at

specialists, such as the Journal of Pain and Clinical Journal of Pain, to journals with wider

medical audiences, such as the Journal of the American Medical Association. The Marketing

Defendants and Purdue collectively spent more than $14 million on medical journal advertising

of opioids in 2011, nearly triple what they spent in 2001. The 2011 total includes $8.3 million by

Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

            423.   The Marketing Defendants and Purdue also targeted consumers in their

advertising. They knew that physicians are more likely to prescribe a drug if a patient

specifically requests it.265 They also knew that this willingness to acquiesce to such patient

requests holds true even for opioids and for conditions for which they are not approved. 266

Endo’s research, for example, found that such communications resulted in greater patient “brand

loyalty,” with longer durations of Opana ER therapy and fewer discontinuations. The Marketing

Defendants and Purdue thus increasingly took their opioid sales campaigns directly to

consumers, including through patient-focused “education and support” materials in the form of

pamphlets, videos, or other publications that patients could view in their physician’s office.

            7.     The Marketing Defendants and Purdue Used “Unbranded” Advertising to
                   Promote Opioid Use for Chronic Pain Without FDA Review

            424.   The Marketing Defendants and Purdue also aggressively promoted opioids

through “unbranded advertising” to generally tout the benefits of opioids without specifically

naming a particular brand-name opioid drug. Instead, unbranded advertising is usually framed as


265
   In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,
Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294
(2014).
266
      Id.

                                                 186
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
“disease awareness”—encouraging consumers to “talk to your doctor” about a certain health

condition without promoting a specific product and, therefore, without providing balanced

disclosures about the product’s limits and risks. In contrast, a pharmaceutical company’s

“branded” advertisement that identifies a specific medication and its indication (i.e., the

condition which the drug is approved to treat) must also include possible side effects and

contraindications—what the FDA Guidance on pharmaceutical advertising refers to as “fair

balance.” Branded advertising is also subject to FDA review for consistency with the drug’s

FDA-approved label. Through unbranded materials, the Marketing Defendants and Purdue

expanded the overall acceptance of and demand for chronic opioid therapy without the

restrictions imposed by regulations on branded advertising.

       425.    Many of the Marketing Defendants and Purdue utilized unbranded websites to

promote opioid use without promoting a specific branded drug, such as Purdue’s pain-

management website, www.inthefaceofpain.com. The website contained testimonials from

several dozen “advocates,” including health care providers, urging more pain treatment. The

website presented the advocates as neutral and unbiased, but an investigation by the New York

Attorney General later revealed that Purdue paid the advocates hundreds of thousands of dollars.

       8.      The Marketing Defendants and Purdue Funded, Edited and Distributed
               Publications That Supported Their Misrepresentations

       426.    The Marketing Defendants and Purdue created a body of false, misleading, and

unsupported medical and popular literature about opioids that (a) understated the risks and

overstated the benefits of long-term use; (b) appeared to be the result of independent, objective

research; and (c) was calculated to shape the perceptions of prescribers, patients, and payors.

This literature served marketing goals, rather than scientific standards, and was intended to

persuade doctors and consumers that the benefits of long-term opioid use outweighed the risks.


                                                187
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       427.    To accomplish their goal, the Marketing Defendants and Purdue—sometimes

through third- party consultants and/or Front Groups—commissioned, edited, and arranged for

the placement of favorable articles in academic journals.

       428.    The Marketing Defendants and Purdue’s plans for these materials did not

originate in the departments with the organizations that were responsible for research,

development, or any other area that would have specialized knowledge about the drugs and their

effects on patients; rather, they originated in the Marketing Defendants and Purdue’ marketing

departments.

       429.    The Marketing Defendants and Purdue made sure that favorable articles were

disseminated and cited widely in the medical literature, even when the Marketing Defendants

and Purdue knew that the articles distorted the significance or meaning of the underlying study,

as with the Porter & Jick letter. The Marketing Defendants and Purdue also frequently relied on

unpublished data or posters, neither of which are subject to peer review, but were presented as

valid scientific evidence.

       430.    The Marketing Defendants and Purdue published or commissioned deceptive

review articles, letters to the editor, commentaries, case-study reports, and newsletters aimed at

discrediting or suppressing negative information that contradicted their claims or raised concerns

about chronic opioid therapy.

       431.    For example, in 2007, Cephalon sponsored the publication of an article titled

“Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,” 267


267
   Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
Chronic, Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral
Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).

                                                188
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

use of its branded fentanyl products. The article’s authors (including Dr. Webster, discussed

above) stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain]

more rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he

purpose of [the] study was to provide a qualitative evaluation of the effect of BTP on the [quality

of life] of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in the

patients studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain

(7%). The article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

                   In summary, BTP appears to be a clinically important condition in
                   patients with chronic non-cancer pain and is associated with an adverse
                   impact on QoL. This qualitative study on the negative impact of BTP and
                   the potential benefits of BTP-specific therapy suggests several domains
                   that may be helpful in developing BTP-specific, QoL assessment tools.268

            9.     The Marketing Defendants and Purdue Used Speakers’ Bureaus and
                   Programs to Spread Their Deceptive Messages.

            432.   In addition to making sales calls, the Marketing Defendants and Purdue’s

detailers also identified doctors to serve, for payment, on their speakers’ bureaus and to attend

programs with speakers with meals paid for by the Marketing Defendants and Purdue. These

speaker programs and associated speaker trainings served three purposes: they provided 1) an

incentive to doctors to prescribe, or increase their prescriptions of, a particular drug; 2) an

opportunity for doctors to be selected to attend forum at which the drug companies could

further market to the speaker himself or herself; and 3) an opportunity for the doctors to market

to their peers. The Marketing Defendants and Purdue graded their speakers, and future

opportunities were based on speaking performance, post-program sales, and product usage.


268
      Id.

                                                  189
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Purdue, Janssen, Endo, Cephalon, and Mallinckrodt each made thousands of payments to

physicians nationwide, for activities including participating on speakers’ bureaus, providing

consulting services, and other services.

D.      The Marketing Defendants and Purdue’s Goal Was for More Patients to Take More
        Opioids at Higher Doses for Longer Periods of Time

        1.     Increasing the Patient Population

               a.      The Marketing Defendants and Purdue Focused on Vulnerable
                       Populations

        433.   The Marketing Defendants and Purdue specifically targeted their marketing at two

particularly vulnerable populations—the elderly and veterans—who tend to suffer from chronic

pain.

        434.   Internal Purdue documents demonstrate that the Purdue Individual Co-

conspirators focused on elderly patients because they are frequent pain sufferers, and, of equal

importance, are likely to be covered by Medicare. Purdue internal documents reflected that if it

targeted “Patients over the age of 65 … more Medicare Part D coverage is achieved.” Elderly

patients frequently suffer from osteoarthritis, but opioids are not approved to treat the condition.

Purdue conducted a single study on osteoarthritis for its Butrans opioid, and it failed. Purdue

admitted in internal documents that its opioids “are not indicated for a specific disease” and “it is

very important that you never suggest to your HCP [health care professional] that OxyContin is

indicated for the treatment of a specific disease state such as Rheumatoid Arthritis or

Osteoarthritis.” Nevertheless, to meet its business goals, Purdue trained its representatives to

mislead doctors by promoting opioids for osteoarthritis without disclosing Purdue’s failed trial.

Purdue even measured how often it targeted osteoarthritis patients. A Purdue marketing

presentation concluded that its sales reps were “identifying appropriate patients” because

osteoarthritis was specifically mentioned during 35% of sales visits. Purdue also directed sales

                                                190
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
reps to use marketing materials that highlight patients with osteoarthritis, even though Purdue

drugs were never indicated for that disease and Purdue’s Butrans trial had failed. At one point,

the Purdue Individual Co-conspirators wanted to know if sales reps could sell more by

remaining silent about the failed trial: “What can be said in response to a prescriber who asks

directly or indirectly, ‘can this product be prescribed for my patient with OA?’ In responding are

we required to specifically mention the failed trials in OA?”

          435.     The Marketing Defendants and Purdue targeted these vulnerable patients even

though the risks of long-term opioid use were significantly greater for them. For example, a

2016 CDC Guideline observes that existing evidence confirms that elderly patients taking

opioids suffer from elevated fall and fracture risks, reduced renal function and medication

clearance, and a smaller window between safe and unsafe dosages. 269 Elderly patients taking

opioids have also been found to have a greater risk for hospitalizations and increased

vulnerability to adverse drug effects and interactions, such as respiratory depression. The 2016

CDC Guideline concludes that there must be “additional caution and increased monitoring” to

minimize the risks of opioid use in elderly patients. 270

                   b.     The Marketing Defendants and Purdue Focused on Having Opioids
                          Perceived as a “First Line” of Medication for “Opioid-Naïve” Patients,
                          Rather Than as a Last Resort for Cancer Patients and the Terminally
                          Ill

          436.     From the very beginning, Purdue and Abbott intended to position OxyContin as

useful for more than just cancer pain. Internal documents from the 1995 “OxyContin Launch”

indicate that they also intended it for a “secondary market . . . for non-malignant pain



269
      2016 CDC Guideline, supra n. 103.
270
      Id. at 27.

                                                 191
                                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
(musculoskeletal, injury and trauma)” and that it must be “reinforced that we do not want to

niche OxyContin just for cancer pain.” In 1996, Purdue envisioned OxyContin’s being

prescribed for a long laundry list of conditions, and literally generated a “wish list” of clinical

studies to support its prescription in a variety of contexts, including: (1) postoperative pain,

with specific objectives of supporting the “Abbott agreement” to market to hospitals, removing

“the prohibition of giving the product during the 12-24 hour immediate postop period,” and

removing “the qualification limiting the indication to pain for more than a few days;” (2)

“nonmalignant pain” (including low back pain, osteoarthritis); and (3) HIV/AIDS treatment.

Purdue, particularly after its overall OxyContin sales began to slow after 2010, instructed its

sales representatives to focus on expanding the patient base, by promoting its drugs specifically

for patients who had not previously taken opioids, who it described as “opioid-naïve” or simply

“naïve” patients:

              “Your opportunity here is with the naïve community, let’s use the naïve trial to
               make your case.”

              “You created an epiphany with the doctor today (potentially) by reviewing the
               opiate naïve patient profile. What made him more pat to write for this patient,
               being an amiable doctor, is the fact that he would not have to talk patients out of
               their short acting [opioids].”

              “This was an example of what a good call looks like … [Dr.] was particularly
               interested in the RM case study of Marjorie, which generated a robust discussion
               of opioid naïve patients …”

Purdue also promoted its drugs for “opioid-naïve” patients using the deceptive term “first line

opioid.” “First line” is a medical term for the preferred first step in treating a patient. Opioids are

not an appropriate first line therapy. Nevertheless, Purdue’s internal documents and testimony

from sales representatives shows that Purdue repeatedly promoted OxyContin as “first line” —

“the first thing they would take to treat pain.” A particularly insidious aspect of Purdue’s focus

on “naïve” patients, and on keeping patients on opioids longer, was its savings card program.

                                                 192
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
The cards provided a discount on a patient’s first five prescriptions. In 2012, Purdue’s internal

10-year plan highlighted its discovery that opioid savings cards kept patients on opioids longer:

“more patients remain on OxyContin after 90 days.” The savings card program was incredibly

lucrative -- the return on investment for Purdue was 4.28, so that every $1,000,000 Purdue gave

away in savings came back to Purdue as $4,280,000 in revenue because patients stayed on

dangerous opioids longer. Discounts could have cut Purdue’s revenue if patients took opioids for

a short time. But Purdue’s internal 10-year plan highlighted its discovery that opioid savings

cards kept patients on opioids longer: “more patients remain on OxyContin after 90 days.”

Purdue sales representatives did not disclose to doctors that “opioid naïve” patients faced greater

risks of overdose and death. Purdue focused on less sophisticated prescribers, such as its “core”

prolific prescribers, and certain nurses and PAs who might be more vulnerable to persuasion by

its sales representatives.

        2.      Increasing Dosages and Increasing Them Quickly to Keep Patients on
                Longer

        437.    In order to promote long-term sales, the Marketing Defendants and Purdue

promoted the prescription of higher dosages of opioids. There were several dimensions to this.

First, the Marketing Defendants and Purdue charged more for the higher dosages. More

importantly, patients who took higher dosages would stay on opioids longer. At Purdue, staff,

from sales representatives to senior management including the Purdue Individual Co-

conspirators, regularly and candidly discussed internally the imperative of increasing

prescribed dosages. Accordingly, Purdue’s second most important sales tactic (after frequent

sales representative visits, the most important strategy employed by Purdue) was to cause

prescribers to prescribe higher doses. This was manifested in Purdue’s Individualize the Dose

campaign, and was communicated to prescribers in sales representatives’ visits, including by


                                                193
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
the sales representatives in Missouri. Sales representatives were relentlessly pressured to

increase the average doses prescribed by the prescribers in their territories. An aspect of this

strategy was to encourage faster upward titration, that is moving quickly from smaller to larger

doses. The lowest dosage of Purdue’s Butrans product, for example, was described to

prescribers as an “introductory” dose that would presumptively be increased for most if not all

patients. Purdue secretly determined that pushing patients to higher doses would keep them on

opioids longer. Purdue developed tactics specifically to keep patients hooked on opioids

longer, which it called by the euphemism: “Improving the Length of Therapy” — sometimes

abbreviated as “LOT” or “LoT.” Purdue taught its employees that there is “a direct

relationship” between getting patients on higher doses and keeping them on Purdue’s opioids

longer. The Marketing Defendants and Purdue’s focus on increasing dosages, and increasing

the duration of opioid usage, had devastating consequences for patients. Patients exposed to

higher dosages, and for longer periods of time, are many times more likely to become addicted,

and to overdose.

E.     The Marketing Defendants and Purdue’s Scheme Succeeded, Creating A Public
       Health Epidemic

       1.      Dramatically Expanded Opioid Prescribing and Use

       438.    The Marketing Defendants and Purdue necessarily expected a return on the

enormous investment they made in their deceptive marketing scheme, and they worked to

measure and expand their success. Their own documents show that they knew they were

influencing prescribers and increasing prescriptions. Studies also show that in doing so, they

fueled an epidemic of addiction and abuse.

       439.    Cephalon also recognized the return of its efforts to market Actiq and Fentora

off-label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales


                                                194
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
had increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives

and targeting our marketing efforts to pain specialists.”271 Actiq became Cephalon’s second

best-selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million. 272 Only 1% of

the 187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of

2006 were prescribed by oncologists. One measure suggested that “more than 80 percent of

patients who use[d] the drug don’t have cancer.” 273 Each of the Marketing Defendants and

Purdue tracked the impact of their marketing efforts to measure their impact in changing

doctors’ perceptions and prescribing of their drugs. They purchased prescribing and survey data

that allowed them to closely monitor these trends, and they did actively monitor them. For

instance, they monitored doctors’ prescribing before and after detailing visits and before and

after speaker programs. Defendants continued and, in many cases, expanded and refined their

aggressive and deceptive marketing for one reason: t worked. As described in this Petition, both

in specific instances (e.g., the low abuse potential of various Defendants’ opioids), and more

generally, Defendants’ marketing changed prescribers’ willingness to prescribe opioids, led

them to prescribe more of their opioids, and persuaded them not to stop prescribing opioids.

            440.   This success would have come as no surprise. Drug Company marketing


271
   Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003),
https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-
k.htm.https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-
k.htm.
272
  John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, THE WALL
STREET JOURNAL (Nov. 3, 2006), https://www.wsj.com/articles/SB116252463810112292.
273
      Id.




                                                195
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
materially impacts doctors’ prescribing behavior. 274 The effects of sales calls on prescribers’

behavior is well documented in the literature. One study examined four practices, including

visits by sales representatives, medical journal advertisements, direct-to-consumer advertising,

and pricing, and found that sales representatives have the strongest effect on drug utilization.

An additional study found that doctor meetings with sales representatives are related to changes

in both prescribing practices and requests by physicians to add the drugs to hospitals’

formularies.

       441.    Marketing Defendants and Purdue spent millions of dollars to market their drugs

to prescribers and patients and meticulously tracked their return on that investment. In one

recent survey published by the AMA, even though nine in ten general practitioners reported

prescription drug abuse to be a moderate to large problem in their communities, 88% of the

respondents said they were confident in their prescribing skills, and nearly half were

comfortable using opioids for chronic non-cancer pain. 275 These results are directly due to the

Marketing Defendants and Purdue’s fraudulent marketing campaign focused on several



274
   See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription
Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
See, e.g., P. Manchanda & P. Ch’ntagunta, Responsiveness of Physician Prescription Behavior to
Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004) (detailing has
a positive impact on prescriptions written); I. Larkin, Restrictions on Pharmaceutical Detailing
Reduced Off-Label Prescribing of Antidepressants and Antipsychotics in Children, 33(6) Health
Affairs 1014 (2014)) (finding academic medical centers that restricted direct promotion by
pharmaceutical sales representatives resulted in a 34% decline in on-label use of promoted
drugs); see also A. Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph,
Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009)) (correlating an increase of
OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a doubling of
Purdue’s sales force and trebling of annual sales calls). (hereinafter “Commercial Triumph”).
275
   CS Hwang et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians,
175 JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520,
https://www.ncbi.nlm.nih.gov/pubmed/25485657. .

                                                196
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
misrepresentations.

          442.    Thus, both independent studies and Defendants’ own tracking confirm that

Defendants’ marketing scheme dramatically increased their sales.

          2.      The Marketing Defendants and Purdue’s Deception in Expanding Their
                  Market Created and Fueled the Opioid Epidemic.

          443.    Independent research demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.” 276 It has

been estimated that 60% of the opioids that are abused come, directly or indirectly, through

physicians’ prescriptions.

          444.    There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs

and associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.” 277

          445.    In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients’



276
    Theodore J. Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16
Pharmacopidemiology and Drug Safety, 827-40 (2007), doi: 10.1002/pds.1452,
https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abu
se%20of%20Opioid%20Analgesics.pdf. Theodore J. Cicero, et al., Relationship Between
Therapeutic Use and Abuse of Opioid Analgesics in Rural, Suburban, and Urban Locations in
the United States, 16 Pharmacoepidemiology and Drug Safety, 827-40 (2007), doi:
10.1002/pds.1452, https://www.cdhs.udel.edu/content-sub-
site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abu
se%20of%20Opioid%20Analgesics.pdf.
277
      See Califf et al., supra n. 27.

                                                   197
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain

are critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”

F.     Each of the Marketing Defendants and Purdue Made Materially Deceptive
       Statements and Concealed Material Facts

       446.     As alleged herein, the Marketing Defendants and Purdue made and/or

disseminated deceptive statements regarding material facts and further concealed material facts

in the course of manufacturing, marketing, and selling prescription opioids. The Marketing

Defendants and Purdue’s actions were intentional and/or unlawful. Such statements include, but

are not limited to, those set out below and alleged throughout this Petition.

       447.     As a part of their deceptive marketing scheme, the Marketing Defendants and

Purdue identified and targeted susceptible prescribers and vulnerable patient populations in the

United States. For example, the Marketing Defendants and Purdue focused their deceptive

marketing on primary care doctors, who were more likely to treat chronic pain patients and

prescribe them drugs, but were less likely to be educated about treating pain and the risks and

benefits of opioids and therefore more likely to accept the Marketing Defendants and Purdue’s

misrepresentations.

       1.       Purdue

       448.     Purdue made and/or disseminated deceptive statements, and concealed material

facts in such a way to make their statements deceptive, including, but not limited to, the

following:

             a. Creating, sponsoring, and assisting in the distribution of patient education
                materials distributed to consumers that contained deceptive statements;

             b. Creating and disseminating advertisements that contained deceptive statements

                                                198
                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
   concerning the ability of opioids to improve function long-term and concerning the
   evidence supporting the efficacy of opioids long-term for the treatment of chronic
   non-cancer pain;

c. Disseminating misleading statements concealing the true risk of addiction and
   promoting the deceptive concept of pseudoaddiction through Purdue’s own
   unbranded publications and on internet sites Purdue operated that were marketed
   to and accessible by consumers;

d. Distributing brochures to doctors, patients, and law enforcement officials that
   included deceptive statements concerning the indicators of possible opioid abuse;

e. Sponsoring, directly distributing, and assisting in the distribution of publications
   that promoted the deceptive concept of pseudoaddiction, even for high-risk
   patients;

f. Endorsing, directly distributing, and assisting in the distribution of publications
   that presented an unbalanced treatment of the long-term and dose-dependent
   risks of opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOL doctors who made
   deceptive statements concerning the use of opioids to treat chronic non-cancer
   pain;

h. Providing needed financial support to pro-opioid pain organizations that made
   deceptive statements, including in patient education materials, concerning the
   use of opioids to treat chronic non-cancer pain;

i. Assisting in the distribution of guidelines that contained deceptive statements
   concerning the use of opioids to treat chronic non-cancer pain and
   misrepresented the risks of opioid addiction;

j. Endorsing and assisting in the distribution of CMEs containing deceptive
   statements concerning the use of opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that misleadingly concluded
   opioids are safe and effective for the long-term treatment of chronic non-cancer
   pain and that opioids improve quality of life, while concealing contrary data;

l. Assisting in the dissemination of literature written by pro-opioid KOLs that
   contained deceptive statements concerning the use of opioids to treat chronic
   non-cancer pain;

m. Creating, endorsing, and supporting the distribution of patient and prescriber
                                     199
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                 education materials that misrepresented the data regarding the safety and efficacy
                 of opioids for the long-term treatment of chronic non-cancer pain, including known
                 rates of abuse and addiction and the lack of validation for long-term efficacy;

             n. Targeting veterans by sponsoring and disseminating patient education marketing
                materials that contained deceptive statements concerning the use of opioids to
                treat chronic non-cancer pain;

             o. Targeting the elderly by assisting in the distribution of guidelines that contained
                deceptive statements concerning the use of opioids to treat chronic non-cancer
                pain and misrepresented the risks of opioid addiction in this population;

             p. Exclusively disseminating misleading statements in education materials to
                hospital doctors and staff while purportedly educating them on new pain
                standards;

             q. Making deceptive statements concerning the use of opioids to treat chronic non-
                cancer pain to prescribers through in-person detailing; and

             r. Withholding from law enforcement the names of prescribers Purdue believed to be
                facilitating the diversion of its opioid, while simultaneously marketing opioids to
                these doctors by disseminating patient and prescriber education materials and
                advertisements and CMEs they knew would reach these same prescribers.

          449.   More specifically, Purdue made and/or disseminated deceptive statements, and

promoted a culture that mislead doctors and patients into believing opioids were safe for

chronic care, including, but not limited to, the following:

             a. In 1998, Purdue distributed 15,000 copies of an OxyContin video to physicians
                without submitting it to the FDA for review, an oversight later acknowledged by
                Purdue. In 2001, Purdue submitted to the FDA a second version of the video, which
                the FDA did not review until October 2002—after the General Accounting Office
                inquired about its content. After its review, the FDA concluded that the video
                minimized the risks from OxyContin and made unsubstantiated claims regarding
                its benefits to patients.278

             b. According to training materials, Purdue instructed sales representatives to assure
                doctors—repeatedly and without evidence—that “fewer than one per cent” of
                patients who took OxyContin became addicted. (In 1999, a Purdue-funded study of
                patients who used OxyContin for headaches found that the addiction rate was


278
      Empire of Pain, supra n. 109.

                                                 200
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                thirteen per cent.)279

             c. Andrew Kolodny, the co-director of the Opioid Policy Research Collaborative, at
                Brandeis University, has worked with hundreds of patients addicted to opioids. He
                has stated that, though many fatal overdoses have resulted from opioids other than
                OxyContin, the crisis was initially precipitated by a shift in the culture of
                prescribing—a shift carefully engineered by Purdue. “If you look at the prescribing
                trends for all the different opioids, it’s in 1996 that prescribing really takes off,”
                Kolodny said. “It’s not a coincidence. That was the year Purdue launched a
                multifaceted campaign that misinformed the medical community about the
                risks.”280

             d. “Purdue had a speakers’ bureau, and it paid several thousand clinicians to attend
                medical conferences and deliver presentations about the merits of the drug. Doctors
                were offered all-expenses-paid trips to pain-management seminars in places like
                Boca Raton. Such spending was worth the investment: doctors who attended these
                seminars in 1996 wrote OxyContin prescriptions more than twice as often as those
                who didn’t. The company advertised in medical journals, sponsored Web sites
                about chronic pain, and distributed a dizzying variety of OxyContin swag: fishing
                hats, plush toys, luggage tags. Purdue also produced promotional videos featuring
                satisfied patients—like a construction worker who talked about how OxyContin
                had eased his chronic back pain, allowing him to return to work. The videos, which
                also included testimonials from pain specialists, were sent to tens of thousands of
                doctors. The marketing of OxyContin relied on an empirical circularity: the
                company convinced doctors of the drug’s safety with literature that had been
                produced by doctors who were paid, or funded, by the company.” 281

             e. Purdue encouraged sales representatives to increase sales of OxyContin through a
                lucrative bonus system, which resulted in a large number of visits to physicians
                with high rates of opioid prescriptions. In 2001, Purdue paid $40 million in bonuses
                to its sales representatives.282

             f. Purdue claimed that the risk of addiction from OxyContin was extremely small and
                trained its sales representatives to carry the message that the risk of addiction was
                “less than one percent,” while knowing that there was no empirical support for that
                statement.

             g. By 2003, the Drug Enforcement Administration had found that Purdue’s

279
      Id.
280
      Id.
281
      Id.
282
      Commercial Triumph, supra n. 274.

                                                 201
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                 “aggressive methods” had “very much exacerbated OxyContin’s widespread
                 abuse.” Rogelio Guevara, a senior official at the D.E.A., concluded that Purdue had
                 “deliberately minimized” the risks associated with the drug. 283

          450.   “From 1996 to 2001, Purdue conducted more than 40 national pain-management

and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000

physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they

were recruited and trained for Purdue’s national speaker bureau. It is well documented that this

type of pharmaceutical company symposium influences physicians’ prescribing even though

the physicians who attend such symposia believe that such enticements do not alter their

prescribing patterns.”284

          451.   As noted above, Purdue utilized Front Groups to help disseminate and defend its

false messages. Between January 2012 and March 2017, Purdue made the following

contributions:

 Academy of Integrative Pain Management             $1,091,024.86
 American Academy of Pain Management                $725,584.95
 ACS Cancer Action Network                          $168,500.00285
 American Chronic Pain Association                  $312,470.00
 American Geriatrics Society                        $11,785.00286
 American Pain Foundation                           $25,000
 American Pain Society                              $542,259.52
 American Society of Pain Educators                 $30,000
283
      Empire of Pain, supra n. 109.
284
      Commercial Triumph, supra n. 274.
285
   Payments from Purdue to the American Cancer Society Cancer Action Network include
payments to the American Cancer Society that could potentially have applied to the Cancer
Action Network. Production from Purdue Pharma to the Senate Homeland Security and
Governmental Affairs Committee (Nov. 13, 2017).
286
   The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its
AGS Health in Aging Foundation, a 501(c)(3) organization affiliated with the group, between
2012 and 2015. Letter from Nancy E. Lundebjerg, Chief Executive Office, Am. Geriatrics Soc’y,
to Sen. Claire McCaskill (Oct. 11, 2017), supra n. 226.

                                                 202
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
 American Society of Pain Management               $242,535.00
 Nursing
 The Center for Practical Bioethics                $145,095.00
 U.S. Pain Foundation                              $359,300.00
 Washington Legal Foundation                       $500,000.00
                                    TOTAL          $4,153,554.33

       452.      The Purdue Individual Co-conspirators reinforced Purdue’s sales visits with

dozens of other deceptive tactics aimed at Missouri. The Purdue Individual Co-conspirators

wrote deceptive pamphlets and mailed them to doctors in Missouri. The Purdue Individual Co-

conspirators used all these deceptive tactics to collect money in Missouri, by getting more

Missouri patients on opioids, at higher doses, for longer periods of time.

       453.      Purdue streamed videos to Missouri doctors on its OxyContin Physicians

Television Network. Purdue hired the most prolific opioid prescribers as spokesmen to

promote its drugs to other doctors.

       454.      Purdue promoted its opioids to Missouri patients with marketing that was

designed to obscure the risk of addiction and even the fact that Purdue was behind the

campaign.

       2.        Endo

       455.      Defendant Endo made and/or disseminated deceptive statements, and concealed

material facts in such a way to make their statements deceptive, including, but not limited to,

the following:

            a. Creating, sponsoring, and assisting in the distribution of patient education
               materials that contained deceptive statements;

            b. Creating and disseminating advertisements that contained deceptive statements
               concerning the ability of opioids to improve function long-term and concerning
               the evidence supporting the efficacy of opioids long-term for the treatment of
               chronic non-cancer pain;

            c. Creating and disseminating paid advertisement supplements in academic
                                                203
                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
   journals promoting chronic opioid therapy as safe and effective for long term
   use for high risk patients;

d. Creating and disseminating advertisements that falsely and inaccurately
   conveyed the impression that Endo’s opioids would provide a reduction in oral,
   intranasal, or intravenous abuse;

e. Disseminating misleading statements concealing the true risk of addiction and
   promoting the misleading concept of pseudoaddiction through Endo’s own
   unbranded publications and on internet sites Endo sponsored or operated;

f. Endorsing, directly distributing, and assisting in the distribution of publications
   that presented an unbalanced treatment of the long-term and dose-dependent
   risks of opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOLs, who made
   deceptive statements concerning the use of opioids to treat chronic non-cancer
   pain;

h. Providing needed financial support to pro-opioid pain organizations – including
   over $5 million to the organization responsible for many of the most egregious
   misrepresentations – that made deceptive statements, including in patient
   education materials, concerning the use of opioids to treat chronic non-cancer
   pain;

i. Targeting the elderly by assisting in the distribution of guidelines that
   contained deceptive statements concerning the use of opioids to treat chronic
   non-cancer pain and misrepresented the risks of opioid addiction in this
   population;

j. Endorsing and assisting in the distribution of CMEs containing deceptive
   statements concerning the use of opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that deceptively concluded
   opioids are safe and effective for the long-term treatment of chronic non-cancer
   pain and that opioids improve quality of life, while concealing contrary data;

l. Directly distributing and assisting in the dissemination of literature written by
   pro- opioid KOLs that contained deceptive statements concerning the use of
   opioids to treat chronic non-cancer pain, including the concept of
   pseudoaddiction;

m. Creating, endorsing, and supporting the distribution of patient and prescriber

                                    204
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               education materials that misrepresented the data regarding the safety and
               efficacy of opioids for the long-term treatment of chronic non-cancer pain,
               including known rates of abuse and addiction and the lack of validation for
               long-term efficacy; and

            n. Making deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain to prescribers through in-person detailing.

       3.      Janssen

       456.    Defendant Janssen made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

            a. Creating, sponsoring, and assisting in the distribution of patient education
               materials that contained deceptive statements;

            b. Directly disseminating deceptive statements through internet sites over which
               Janssen exercised final editorial control and approval stating that opioids are
               safe and effective for the long-term treatment of chronic non-cancer pain and
               that opioids improve quality of life, while concealing contrary data;

            c. Disseminating deceptive statements concealing the true risk of addiction and
               promoting the deceptive concept of pseudoaddiction through internet sites over
               which Janssen exercised final editorial control and approval;

            d. Promoting opioids for the treatment of conditions for which Janssen knew, due
               to the scientific studies it conducted, that opioids were not efficacious and
               concealing this information;

            e. Sponsoring, directly distributing, and assisting in the dissemination of patient
               education publications over which Janssen exercised final editorial control and
               approval, which presented an unbalanced treatment of the long-term and dose
               dependent risks of opioids versus NSAIDs;

            f. Providing significant financial support to pro-opioid KOLs, who made
               deceptive statements concerning the use of opioids to treat chronic non-cancer
               pain;

            g. Providing necessary financial support to pro-opioid pain organizations that
               made deceptive statements, including in patient education materials, concerning
               the use of opioids to treat chronic non-cancer pain;

                                                205
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            h. Targeting the elderly by assisting in the distribution of guidelines that
               contained deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain and misrepresented the risks of opioid addiction in this
               population;

            i. Targeting the elderly by sponsoring, directly distributing, and assisting in the
               dissemination of patient education publications targeting this population that
               contained deceptive statements about the risks of addiction and the adverse
               effects of opioids, and made false statements that opioids are safe and effective
               for the long-term treatment of chronic non-cancer pain and improve quality of
               life, while concealing contrary data;

            j. Endorsing and assisting in the distribution of CMEs containing deceptive
               statements concerning the use of opioids to treat chronic non-cancer pain;

            k. Directly distributing and assisting in the dissemination of literature written by
               pro-opioid KOLs that contained deceptive statements concerning the use of
               opioids to treat chronic non-cancer pain, including the concept of
               pseudoaddiction;

            l. Creating, endorsing, and supporting the distribution of patient and prescriber
               education materials that misrepresented the data regarding the safety and
               efficacy of opioids for the long-term treatment of chronic non-cancer pain,
               including known rates of abuse and addiction and the lack of validation for
               long-term efficacy;

            m. Targeting veterans by sponsoring and disseminating patient education
               marketing materials that contained deceptive statements concerning the use of
               opioids to treat chronic non-cancer pain; and

            n. Making deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain to prescribers through in-person detailing.

       4.      Assertio

       457.    Defendant Assertio has, since at least October 2011, made and/or disseminated

untrue, false and deceptive statements, and concealed material facts in such a way to make their

statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January

2015) of Nucynta and Nucynta ER, including, but not limited to:

            a. Promoting the usage of Lazanda with patients not suffering from cancer;
                                                206
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            b. Endorsing, supporting, and pressuring its sales representative to target pain
               management physicians, particularly those who historically wrote large numbers
               of Lazanda-like drugs;

            c. Discouraging sales representatives from promoting sales of Lazanda to cancer
               patients only against the FDA instruction that Lazanda is only indicated “for the
               management of breakthrough pain in cancer patients 18 years of age and older
               who are already receiving and who are tolerant to opioid therapy for their
               underlying persistent cancer pain;”

            d. Training of sales representatives on how to deal with pushback from physicians;

            e. Promoting of Nucynta and Nucynta ER for all manner of pain management while
               downplaying the drug’s addictive nature;

            f. Promoting its drugs as a safer alternative than other opioids;

            g. Telling investors that Depomed is safe. August Moretti, Assertio’s Senior Vice
               President and Chief Financial Officer, stated that “[a]lthough not in the label,
               there’s a very low abuse profile and side effect rate.”

       5.      Cephalon

       458.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

statements, and concealed material facts in such a way to make their statements deceptive,

including, but not limited to, the following:

            a. Creating, sponsoring, and assisting in the distribution of patient education materials
               that contained deceptive statements;

            b. Sponsoring and assisting in the distribution of publications that promoted the
               deceptive concept of pseudoaddiction, even for high-risk patients;

            c. Providing significant financial support to pro-opioid KOL doctors who made
               deceptive statements concerning the use of opioids to treat chronic non-cancer pain
               and breakthrough chronic non-cancer pain;

            d. Developing and disseminating scientific studies that deceptively concluded opioids
               are safe and effective for the long-term treatment of chronic non-cancer pain in
               conjunction with Cephalon’s potent rapid-onset opioids;

            e. Providing needed financial support to pro-opioid pain organizations that made
               deceptive statements, including in patient education materials, concerning the use
               of opioids to treat chronic non-cancer pain;

                                                207
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            f. Endorsing and assisting in the distribution of CMEs containing deceptive
               statements concerning the use of opioids to treat chronic non-cancer pain;

            g. Endorsing and assisting in the distribution of CMEs containing deceptive
               statements concerning the use of Cephalon’s rapid-onset opioids;

            h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of
               doctors, including general practitioners, neurologists, sports medicine specialists,
               and workers’ compensation programs, serving chronic pain patients;

            i. Making deceptive statements concerning the use of Cephalon’s opioids to treat
               chronic non-cancer pain to prescribers through in-person detailing and speakers’
               bureau events, when such uses are unapproved and unsafe; and

            j. Making deceptive statements concerning the use of opioids to treat chronic non-
               cancer pain to prescribers through in-person detailing and speakers’ bureau events.

       6.      Actavis

       459.    Defendant Actavis made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

            a. Making deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain to prescribers through in-person detailing;

            b. Creating and disseminating advertisements that contained deceptive statements
               that opioids are safe and effective for the long-term treatment of chronic non-
               cancer pain and that opioids improve quality of life;

            c. Creating and disseminating advertisements that concealed the risk of addiction in
               the long-term treatment of chronic, non-cancer pain; and

            d. Developing and disseminating scientific studies that deceptively concluded
               opioids are safe and effective for the long-term treatment of chronic non-cancer
               pain and that opioids improve quality of life while concealing contrary data.

A Kadian prescriber guide deceptively represents that Kadian is more difficult to abuse and less

addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that Actavis has not

done any studies on the topic and that the guide is “only intended to assist you in forming your

                                                208
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
own conclusion.” However, the guide includes the following statements: 1) “unique

pharmaceutical formulation of KADIAN may offer some protection from extraction of morphine

sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be abused by

health care providers and illicit users” because of “Slow onset of action,” “Lower peak plasma

morphine levels than equivalent doses of other formulations of morphine,” “Long duration of

action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at steady state.”

The guide is copyrighted by Actavis in 2007, before Actavis officially purchased Kadian from

Alpharma.

       7.      Mallinckrodt

       460.    Defendant Mallinckrodt made and/or disseminated deceptive statements, and

concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

            a. Creating and promoting publications that misrepresented and trivialized the risks
               of addiction;

            b. Creating and promoting publications that overstated the benefits of opioids for
               chronic pain; and

            c. Making deceptive statements about pseudoaddiction.

   VI.  DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
 DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS AND TO
    IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS

       461.    The Marketing Defendants and Purdue created a vastly and dangerously larger

market for opioids. All of the Defendants compounded this harm by facilitating the supply of far

more opioids that could have been justified to serve that market. The failure of the Defendants to

maintain effective controls, and to investigate, report, and take steps to halt orders that they knew

or should have known were suspicious breached both their statutory and common law duties.

Marketing Defendants and Purdue’s scheme was resoundingly successful. Chronic opioid

                                                209
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
therapy—the prescribing of opioids long-term to treat chronic pain—has become a

commonplace, and often first-line, treatment. Marketing Defendants and Purdue’s deceptive

marketing caused prescribing not only of their opioids, but also of opioids as a class, to

skyrocket. According to the CDC opioid prescriptions, as measured by number of prescriptions

and MME per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid

sales, today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

population over 45, have used opioids.

            462.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” 287 Patients

receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

morbidity.”288

A.          All Defendants Have, and Breached, Duties to Guard Against, and Report, Unlawful
            Diversion and to Report and Prevent Suspicious Orders

            463.   Multiple sources impose duties on Defendants with respect to the supply of

opioids, including the common law duty to exercise reasonable care. Each Defendant was also

required to register with Missouri Department and/or obtain a license from Health and Missouri

Board of Pharmacy, and certify compliance with Missouri law. The Defendants also had legal



287
      2000-2014 Increases in Drug and Opioid Overdose Deaths, supra n. 43.
288
      Id.

                                                   210
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
duties under Missouri common law, statutes and regulations to maintain adequate records, and

prevent diversion, and to monitor, report, and prevent suspicious orders of prescription opioids.

This includes the common law of fraud, negligence and nuisances, statutes designed to

specifically require disclosure and reporting of suspicious orders of controlled substances.

Mo. Rev. Statutes § 195.030 states as follows:
               No person shall manufacture, compound, mix, cultivate, grow, or by
               any other process produce or prepare, distribute, dispense or
               prescribe any controlled substance and no person as a wholesaler
               shall supply the same, without having first obtained a registration
               issued by the department of health and senior services in accordance
               with rules and regulations promulgated by it.

Similarly, Mo. Rev. Statutes § 338.220 (1) states:

               It shall be unlawful for any person, copartnership, association,
               corporation or any other business entity to open, establish, operate,
               or maintain any pharmacy as defined by statute without first
               obtaining a permit or license to do so from the Missouri board of
               pharmacy.

Mo. Rev. Statutes §195.040 (7) states as follows:

               A registration to manufacture, distribute, or dispense a controlled
               substance may be suspended or revoked by the department of health
               and senior services upon a finding that the registrant:
               (1) Has furnished false or fraudulent material information in any
               application filed under this chapter;
               (2) Has been convicted of a felony under any state or federal law
               relating to any controlled substance;
               (3) Has had his or her federal registration to manufacture, distribute
               or dispense suspended or revoked;
               (4) Has violated any federal controlled substances statute or
               regulation, or any provision of this chapter or chapter 579 or
               regulation promulgated under this chapter; or
               (5) Has had the registrant’s professional license to practice
               suspended or revoked.

Similarly, Mo. Rev. Statutes § 388.250 states:

               No permit shall be issued or renewed for the operation of a
               pharmacy unless the pharmacy shall be operated in a manner and
               according to the rules and regulations prescribed by law and by the

                                                 211
                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               Missouri board of pharmacy with respect to obtaining and
               maintaining such a permit. Any pharmacy that receives or possesses
               drugs or devices shall be held responsible for compliance with all
               laws within this chapter as well as state and federal drug laws on all
               drugs received or possessed, including but not limited to drugs and
               devices received or possessed pursuant to a consignment
               arrangement.

Mo. Rev. Statutes § 388.333 (1) further states:

               No license shall be issued or renewed for a wholesale drug
               distributor, pharmacy distributor, drug outsourcer, or third-party
               logistics provider to operate unless the same shall be operated in a
               manner prescribed by law and according to the rules and regulations
               promulgated by the board of pharmacy with respect thereto.

Mo. Rev. Statutes §195.050 (6) further states:
               Every person registered to manufacture, distribute or dispense
               controlled substances under this chapter shall keep records and
               inventories of all such drugs in conformance with the record keeping
               and inventory requirements of federal law, and in accordance with
               any additional regulations of the department of health and senior
               services.

Mo. Rev. Statutes §195.050(7) further states:

               Manufacturers and wholesalers shall keep records of all narcotic and
               controlled substances compounded, mixed, cultivated, grown, or by
               any other process produced or prepared, and of all controlled
               substances received and disposed of by them, in accordance with
               this section.

Similarly, Mo. Rev. Statutes §343 further states:

               Any licensee licensed under the provisions of sections 338.330 to
               338.340 must maintain required records to guarantee security,
               storage and accountability. These records shall be available for
               inspection by the board.

Similarly, 19 CSR 30-1.032 (2) states:

               The registrant shall design and operate a system to disclose to the
               registrant suspicious orders of controlled substances. The registrant
               shall inform the Department of Health and Senior Services of
               suspicious orders when discovered by the registrant. Suspicious
               orders include orders of unusual size, orders deviating substantially
               from a normal pattern and orders of unusual frequency.

                                                  212
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       464.    Thus, in addition to having common law duties, Defendants are governed by the

statutory requirements of the Missouri Comprehensive Drug Control Act, Mo. Rev. Statutes §§

195.005, et seq.; Missouri Regulations on Pharmacies, Mo. Rev. Statutes §§ 338.210, et seq., and

regulations promulgated by Missouri Department of Health and Missouri Board of Pharmacy

thereunder, Missouri Code of State Regulations §§ 19 CSR 30-1.002., Missouri Code of State

Regulations 20 CSR 2220-5, et seq. et seq.

       465.    In addition to filing distribution and transactional reports on controlled

substances, Missouri law requires each registrant to maintain on a current basis a complete and

accurate record of each substance manufactured, imported, received, sold, delivered, exported, or

otherwise disposed of. It is a violation of Missouri law for any person to negligently fail to abide

by the recordkeeping and reporting requirements. See Missouri Code of State Regulations, 20

CSR 2220-5.030(3)(I); Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M).

       466.    Missouri Department of Health regulations require all manufacturers, wholesalers,

and retailers of controlled substances to maintain effective controls against opioid diversion. See

Mo. Rev. Statutes §343; Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5), (7),

20 CSR 2220-5.060.

       182.    The registration issued by Missouri Department of Health to conduct procedures

with controlled substances may be suspended or revoked if it “[h]as violated any federal

controlled substances statute or regulation, or any provision of this chapter.” Mo. Rev. Statutes

§§ 195.040 (7)(4).

       183.    In addition to reporting all suspicious orders, Defendants must also stop shipment

on any order which is flagged as suspicious and only ship orders which were flagged as

potentially suspicious if, after conducting due diligence, the recipient can determine that the



                                                213
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed. Reg.

36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all flagged orders must be

reported. These prescription drugs are regulated for the purpose of providing a “closed” system

intended to reduce the widespread diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control. 289 “Different entities supervise the discrete

links in the chain that separate a consumer from a controlled substance. Statutes and regulations

define each participant’s role and responsibilities.”290 The foreseeable harm resulting from a

breach of these duties is the diversion of prescription opioids for nonmedical purposes and

subsequent plague of opioid addiction, with costs and damages necessarily inflicted on and

incurred by Plaintiffs and others. The foreseeable harm resulting from the diversion of

prescription opioids for nonmedical purposes is abuse, addiction, morbidity and mortality, along

with the costs imposed upon Plaintiffs and others associated with the treatment of these

conditions and related health consequences caused by opioid abuse. Finding it impossible to


289
      See 1970 U.S.C.C.A.N. 4566, 4571-72.
290
   Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug Stores
as Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No.
15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (hereinafter “Brief for HDMA and
NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now known as the
Healthcare Distribution Alliance (HDA) —is a national, not-for-profit trade association that
represents the nation’s primary, full-service healthcare distributors whose membership includes,
among others: AmerisourceBergen Drug Corporation and Cardinal Health, Inc. See generally
HDA, About, https://www.healthcaredistribution.org/about (last accessed Aug. 1, 2018). The
National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade association
that represents traditional drug stores and supermarkets and mass merchants with pharmacies
whose membership includes, among others: Walgreen Company, CVS Health, Rite Aid
Corporation        and        Walmart.         See       generally       NACDS,          Mission,
https://www.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).

                                                214
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
legally achieve their ever-increasing sales ambitions, Defendants engaged in the common

purpose of increasing the supply of opioids and fraudulently increasing the quotas that governed

the manufacture and distribution of their prescription opioids.

       184.    Wholesale distributors such as the Supply Chain Defendants had close financial

relationships with both Marketing Defendants and Purdue and customers, for whom they provide

a broad range of value-added services that render them uniquely positioned to obtain information

and control against diversion. These services often otherwise would not be provided by

manufacturers to their dispensing customers and would be difficult and costly for the dispenser

to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow

customers to electronically order and confirm their purchases, as well as to confirm the

availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12

Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able

“to combine the purchase volumes of customers and negotiate the cost of goods with

manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

software to assist their dispensing customers.

       185.    Distributor Defendants had financial incentives from the Marketing Defendants

and Purdue to distribute higher volumes and thus to refrain from reporting or declining to fill

suspicious orders. Wholesale drug distributors acquire pharmaceuticals, including opioids, from

manufacturers at an established wholesale acquisition cost. Discounts and rebates from this cost

may be offered by manufacturers based on market share and volume. As a result, higher volumes

may decrease the cost per pill to distributors. Decreased cost per pill in turn, allows wholesale

distributors to offer more competitive prices, or alternatively, pocket the difference as additional

profit. Either way, the increased sales volumes result in increased profits.



                                                 215
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          186.    The Marketing Defendants and Purdue engaged in the practice of paying rebates

and/or chargebacks to the Distributor Defendants for sales of prescription opioids as a way to

help them boost sales and better target their marketing efforts. The Washington Post has

described the practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”)

includes a “Contracts and Chargebacks Working Group,” suggesting a standard practice.

          187.    Further, in a recent settlement with the DEA, Mallinckrodt acknowledged that

“[a]s part of their business model Mallinckrodt collects transaction information, referred to as

chargeback data, from their direct customers (distributors).” The transaction information contains

data relating to the direct customer sales of controlled substances to “downstream registrants,”

meaning pharmacies or other dispensaries, such as hospitals. Marketing Defendants and Purdue

buy data from pharmacies as well. This exchange of information, upon information and belief,

would have opened channels providing for the exchange of information revealing suspicious

orders as well.

          188.    A dramatic example of the use of prescription information provided by IMS

Health was described in Congressional testimony:

            Mr. Greenwood: Well, why do you want that [IMS Health] information then?

            Mr. Friedman: Well, we use that information to understand what is happening in
            terms of the development of use of our product in any area.

            Mr. Greenwood. And so the use of it--and I assume that part of it--a large part
            of it you want is to see how successful your marketing techniques are so that you
            can expend money in a particular region or among a particular group of
            physicians-- you look to see if your marketing practices are increased in sales.
            And, if not, you go back to the drawing board with your marketers and say, how
            come we spent “X” number of dollars, according to these physicians, and sales
            haven't responded. You do that kind of thing. Right?

            Mr. Friedman: Sure.291

291
      Oxycontin: Its Use and Abuse, supra n. 120.

                                                 216
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        189.    The contractual relationships among the Defendants also include vault security

programs. Defendants are required to maintain certain security protocols and storage facilities for

the manufacture and distribution of their opiates. The Defendants negotiated agreements

whereby the Marketing Defendants and Purdue installed security vaults for the Distributor

Defendants in exchange for agreements to maintain minimum sales performance thresholds.

These agreements were used by the Defendants as a tool to violate their reporting and diversion

duties in order to reach the required sales requirements.

        190.    Under the common law, Defendants had a duty to exercise reasonable care in

manufacturing and distributing dangerous narcotic substances. National Pharmacies further had a

duty to exercise reasonable care in supervising the sale of such drugs. By flooding Missouri with

opioids and failing to effectively prevent diversion, including failing to monitor for red flags,

Defendants breached their duties. By filling and failing to report or halt orders that they knew or

should have realized were likely being diverted for illicit uses, Supply Chain Defendants further

breached their duties. These breaches by Defendants both created and failed to prevent a

foreseeable risk of harm to the Plaintiffs.

        191.    Defendants also assumed a duty, when speaking publicly about opioids and their

efforts and commitment to combat diversion of prescription opioids, to speak accurately and

truthfully. They breached the duty by making inaccurate or untruthful statements on their efforts

to combat diversion. They also breached the duty by misrepresenting the efficacy of opioids, as

stated in this Petition.

        1.      Defendants’ Use of Trade and Other Organizations

        192.    In addition, Defendants worked together to achieve their common purpose

through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.


                                                217
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                   a.     Pain Care Forum

            193.   PCF has been described as a coalition of drug makers, trade groups, and dozens

of non-profit organizations supported by industry funding, including the Front Groups

described in this Petition. The PCF recently became a national news story when it was

discovered that lobbyists for members of the PCF quietly shaped federal and state policies

regarding the use of prescription opioids for more than a decade.

            194.   The Center for Public Integrity and The Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national

response to the ongoing wave of prescription opioid abuse.” 292 Specifically, PCF members

spent over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of

issues, including opioid-related measures. 293 The Defendants who stood to profit from

expanded prescription opioid use are members of and/or participants in the PCF. 294 In 2012,

membership and participating organizations included Endo, Purdue, Actavis and Cephalon.

Each of the Marketing Defendants and Purdue worked together through the PCF. But the

Marketing Defendants and Purdue were not alone. The Distributor Defendants actively

participated, and continue to participate, in the PCF through, at a minimum, their trade


 292
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
 Center for Public Integrity (September 19, 2017, 12:01 a.m.),
 https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
 amid-drug-epidemic (emphasis added).Sept. 19, 2017),
 https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
 amid-drug-epidemic. (emphasis added).
293
      Id.
294
   PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011),
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
Schedule-amp.pdfhttps://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-
Meetings-Schedule-amp.pdf.

                                                  218
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
organization, the HDA.295 The Distributor Defendants participated directly in the PCF as well.

               b.     Healthcare Distribution Alliance (HDA)

       195.    Additionally, the HDA led to the formation of interpersonal relationships and an

organization among the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Marketing

Defendants, including Actavis, Endo, Purdue, Mallinckrodt and Cephalon, and Purdue were

members of the HDA.296 Additionally, the HDA and each of the Distributor Defendants, eagerly

sought the active membership and participation of the Marketing Defendants and Purdue by

advocating for the many benefits of members, including “strengthening . . . alliances.” 297 Beyond

strengthening alliances, the benefits of HDA membership included the ability to, among other

things, “network one on one with manufacturer executives at HDA’s members-only Business

and Leadership Conference,” “networking with HDA wholesale distributor members,”

“opportunities to host and sponsor HDA Board of Directors events,” “participate on HDA

committees, task forces and working groups with peers and trading partners,” and “make




295
   Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group President,
Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation.
Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1, 2018),
https://www.healthcaredistribution.org/about/executive-committee%20.
296
    Manufacturer Membership, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed on Aug.
1, 2018).
297
   Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on
September 14, 2017),
https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
benefits.ashx?la=en Id.

                                               219
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
connections.”298 The HDA and the Distributor Defendants used membership in the HDA as an

opportunity to create interpersonal and ongoing organizational relationships and “alliances”

between the Marketing and Distributor Defendants.

            196.   The application for manufacturer membership in the HDA further indicates the

level of connection among the Defendants and the level of insight that they had into each other’s

businesses.299 For example, the manufacturer membership application must be signed by a

“senior company executive,” and it requests that the manufacturer applicant identify a key

contact and any additional contacts from within its company. The HDA application also requests

that the manufacturer identify its current distribution information, including the facility name and

contact information. Manufacturer members were also asked to identify their “most recent year

end net sales” through wholesale distributors, including the Distributor Defendants

AmerisourceBergen, Anda, Cardinal, and Henry Schein and their subsidiaries.

            197.   The closed meetings of the HDA’s councils, committees, task forces and working

groups provided the Marketing and Distributor Defendants with the opportunity to work closely

together, confidentially, to develop and further the common purpose and interests of the

enterprise.

            198.   The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Marketing Defendants and Purdue as an opportunity to “bring together high-level executives,

thought leaders and influential managers . . . to hold strategic business discussions on the most




298
      Id.
299
      Id.

                                                 220
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pressing industry issues.”300 The conferences also gave the Marketing and Distributor

Defendants “unmatched opportunities to network with [their] peers and trading partners at all

levels of the healthcare distribution industry.”301 The HDA and its conferences were significant

opportunities for the Marketing and Distributor Defendants to interact at a high-level of

leadership. The Marketing Defendants and Purdue embraced this opportunity by attending and

sponsoring these events.302

            199.   After becoming members of the HDA, Defendants were eligible to participate

on councils, committees, task forces and working groups, including:

               a. Industry Relations Council: “This council, composed of distributor and
                  manufacturer members, provides leadership on pharmaceutical distribution
                  and supply chain issues.”

               b. Business Technology Committee: “This committee provides guidance to HDA
                  and its members through the development of collaborative e-commerce business
                  solutions. The committee’s major areas of focus within pharmaceutical
                  distribution include information systems, operational integration and the impact
                  of e-commerce.” Participation in this committee includes distributor and
                  manufacturer members.

               c. Logistics Operation Committee: “This committee initiates projects designed to
                  help members enhance the productivity, efficiency and customer satisfaction
                  within the healthcare supply chain. Its major areas of focus include process
                  automation, information systems, operational integration, resource management
                  and quality improvement.” Participation in this committee includes distributor and
                  manufacturer members.

               d. Manufacturer Government Affairs Advisory Committee: “This committee
300
   Business and Leadership Conference – Information for Manufacturers, Healthcare
Distribution Alliance, https://www.healthcaredistribution.org/events/2015-business-
and- leadership-conference/blc-for-manufacturers (last accessed on September 14,
2017, and no longer available).Aug. 1, 2018, and no longer available).
301
      Id.
302
    2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
https://www.healthcaredistribution.org/events/2015-distribution-management-conference.
(last accessed Aug. 1, 2018).

                                                  221
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               provides a forum for briefing HDA’s manufacturer members on federal and state
               legislative and regulatory activity affecting the pharmaceutical distribution
               channel. Topics discussed include such issues as prescription drug traceability,
               distributor licensing, FDA and DEA regulation of distribution, importation and
               Medicaid/Medicare reimbursement.” Participation in this committee includes
               manufacturer members.

           e. Contracts and Chargebacks Working Group: “This working group explores how
              the contract administration process can be streamlined through process
              improvements or technical efficiencies. It also creates and exchanges industry
              knowledge of interest to contract and chargeback professionals.” Participation in
              this group includes manufacturer and distributor members.

       200.    The Distributor Defendants, Marketing Defendants and Purdue also participated,

through the HDA, in Webinars and other meetings designed to exchange detailed information

regarding their prescription opioid sales, including purchase orders, acknowledgements, ship

notices, and invoices.303 For example, on April 27, 2011, the HDA offered a Webinar to

“accurately and effectively exchange business transactions between distributors and

manufacturers…” The Marketing Defendants and Purdue used this information to gather high-

level data regarding overall distribution and to direct the Distributor Defendants on how to most

effectively sell prescription opioids.

       201.    Taken together, the interaction and length of the relationships between and among

the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Marketing and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. Defendants operated together as a united entity, working together on multiple fronts, to

engage in the unlawful sale of prescription opioids. The HDA and the Pain Care Forum are but



303
   Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017),
https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.

                                               222
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
two examples of the overlapping relationships and concerted joint efforts to accomplish common

goals and demonstrates that the leaders of each of the Defendants were in communication and

cooperation.

       202.    Publications and guidelines issued by the HDA confirm that the Defendants

utilized their membership in the HDA to form agreements. Specifically, in the fall of 2008, the

HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the

development of this publication” beginning in late 2007.

       203.    This statement by the HDA and the Industry Compliance Guidelines support the

allegation that Defendants utilized the HDA to form agreements about their approach to their

legal duties with respect to the distribution of controlled substances. As John M. Gray,

President/CEO of the HDA stated to the Energy and Commerce Subcommittee on Health in

April 2014, it is “difficult to find the right balance between proactive anti-diversion efforts while

not inadvertently limiting access to appropriately prescribed and dispensed medications.” Here, it

is apparent that all of the Defendants found the same balance – an overwhelming pattern and

practice of failing to identify, report or halt suspicious orders, and failure to prevent diversion.

Discovery, including discovery of meeting minutes within the HDA, will further reveal that

Defendants utilized the HDA to combat their legal duties and avoid compliance with the law and

regulations.

       204.    The Defendants worked together to control the flow of information and to

influence governments to pass legislation that supported the use of opioids and limited the



                                                 223
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The

Marketing and Distributor Defendants did this through their participation in the PCF and HDA.

       205.    The Defendants also had obligations to report suspicious orders of other parties if

they became aware of them. Defendants were thus collectively responsible for each other’s

compliance with their reporting obligations.

       206.    Defendants thus knew that their own conduct could be reported by other

distributors or manufacturers and that their failure to report suspicious orders they filled could

be revealed. As a result, Defendants had an incentive to communicate with each other about the

reporting of suspicious orders to ensure consistency.

       207.    The desired consistency was achieved. As described below, none of the

Defendants reported suspicious orders and the flow of opioids continued unimpeded.

       2.      Defendants Were Aware of and Have Acknowledged Their Obligations to
               Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders

       208.    The reason for the reporting rules is to create a “closed” system intended to

control the supply and reduce the diversion of these drugs out of legitimate channels into the

illicit market, while at the same time providing the legitimate drug industry with a unified

approach to narcotic and dangerous drug control. Both because distributors handle such large

volumes of controlled substances, and because they are uniquely positioned, based on their

knowledge of their customers and orders, as the first line of defense in the movement of legal

pharmaceutical controlled substances from legitimate channels into the illicit market,

distributors’ obligation to maintain effective controls to prevent diversion of controlled

substances is critical. Should a distributor deviate from these checks and balances, the closed




                                                224
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
system of distribution, designed to prevent diversion, collapses. 304

       209.    Defendants were well aware they had an important role to play in this system, and

also knew or should have known that their failure to comply with their obligations would have

serious consequences.

       3.      Defendants Kept Careful Track of Prescribing Data and Knew About
               Suspicious Orders and Prescribers

       210.    The data that reveals and/or confirms the identity of each wrongful opioid

distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

many of the transactions that were suspicious is in possession of the Distributor, Marketing

Defendants and Purdue but has not been disclosed to the public.

       211.    Publicly available information confirms that Distributor and Marketing

Defendants and Purdue funneled far more opioids into communities across the United States than

could have been expected to serve legitimate medical use and ignored other red flags of

suspicious orders. This information, along with the information known only to Distributor,

Marketing Defendants and Purdue, would have alerted them to potentially suspicious orders of

opioids.

       212.    This information includes the following facts:

            a. distributors and manufacturers have access to detailed transaction-level data on
               the sale and distribution of opioids, which can be broken down by zip code,
               prescriber, and pharmacy and includes the volume of opioids, dose, and the
               distribution of other controlled and non-controlled substances;

            b. manufacturers make use of that data to target their marketing and, for that
               purpose, regularly monitor the activity of doctors and pharmacies;


304
   See Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW ECF No.
14-2 (D.D.C. Feb. 10, 2012).

                                                225
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           c. manufacturers and distributors regularly visit pharmacies and doctors to promote
              and provide their products and services, which allows them to observe red flags of
              diversion;

           d. Distributor Defendants together account for approximately 90% of all revenues
              from prescription drug distribution in the United States, and each plays such a
              large part in the distribution of opioids that its own volume provides a ready
              vehicle for measuring the overall flow of opioids into a pharmacy or geographic
              area; and

           e. Marketing Defendants and Purdue purchased chargeback data (in return for
              discounts to Distributor Defendants) that allowed them to monitor the combined
              flow of opioids into a pharmacy or geographic area.

       213.    The conclusion that Defendants were on notice of the problems of abuse and

diversion follows inescapably from the fact that they flooded communities with opioids in

quantities that they knew or should have known exceeded any legitimate market for opioids-even

the wider market for chronic pain.

       214.    At all relevant times, the Defendants were in possession of national, regional,

state, and local prescriber-and patient-level data that allowed them to track prescribing patterns

over time. They obtained this information from data companies, including but not limited to:

IMS Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics,

NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,

Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in

interest (the “Data Vendors”). The Distributor Defendants developed “know your customer”

questionnaires and files. This information, compiled pursuant to comments from the DEA in

2006 and 2007, was intended to help the Defendants identify suspicious orders or customers who

were likely to divert prescription opioids. 305 The “know your customer” questionnaires informed

305
   Suggested Questions a Distributor should ask prior to shipping controlled substances, DEA,
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard



                                                226
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
the Defendants of the number of pills that the pharmacies sold, how many non-controlled

substances were sold compared to controlled substances, whether the pharmacy purchased

opioids from other distributors, and the types of medical providers in the area, including pain

clinics, general practitioners, hospice facilities, cancer treatment facilities, and others. These

questionnaires put the recipients on notice of suspicious orders.

       215.    Defendants purchased nationwide, regional, state, and local prescriber- and

patient-level data from the Data Vendors that allowed them to track prescribing trends, identify

suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

Vendors’ information purchased by the Defendants allowed them to view, analyze, compute, and

track their competitors’ sales, and to compare and analyze market share information. 306 IMS

Health, for example, provided Defendants with reports detailing prescriber behavior and the

number of prescriptions written between competing products. 307 Similarly, Wolters Kluwer, an

entity that eventually owned data mining companies that were created by Cardinal (ArcLight),

provided the Defendants with charts analyzing the weekly prescribing patterns of multiple

physicians, organized by territory, regarding competing drugs and analyzed the market share of




Widup, Jr. & Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA,
Purdue Pharma and McGuireWoods LLC, https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
 306
    A Verispan representative testified that the Distributor Defendants use the prescribing
 information to “drive market share.” Sorrell v. IMS Health Inc., 2011 WL 661712, *9-10 (Feb.
 22, 2011).
307
   Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a Mountain of
Data              into           a         Few            Information-rich       Molehills,
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf, Figure
2 at p. 3 (last accessed Aug. 1, 2018).

                                                 227
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
those drugs.308

            216.   This information allowed the Defendants to track and identify instances of

overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

information could be used to track, identify, report and halt suspicious orders of controlled

substances.309 Defendants were, therefore, collectively aware of the suspicious orders that flowed

from their facilities.

            217.   Defendants refused to identify, investigate, and report suspicious orders to the

DEA when they became aware of the same despite their actual knowledge of drug diversion

rings. As described in detail below, Defendants refused to identify suspicious orders and diverted

drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

registrant actions between 2008 and 2012310 and 117 recommended decisions in registrant

actions from The Office of Administrative Law Judges. These numbers include 76 actions

involving orders to show cause and 41 actions involving immediate suspension orders, all for

failure to report suspicious orders. 311

            218.   Sales representatives were also aware that the prescription opioids they were



308
      Sorrell v. IMS Health Inc., 2011 WL 705207, at *467-471 (Feb. 22, 2011).
309
   In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a
firm that sells narcotic analgesics was able to use prescriber-identifiable information to identify
physicians that seemed to be prescribing an inordinately high number of prescriptions for their
product.” Id; see also Joint Appendix in Sorrell v. v. IMS Health, 2011 WL 687134, at *204
(Feb. 22, 2011).
310
   Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
https://oig.justice.gov/reports/2014/e1403.pdf.https://oig.justice.gov/reports/2014/e1403.pdf
(hereinafter “The Drug Enforcement Administration’s Adjudication of Registrant Actions”).
311
      Id.

                                                   228
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
promoting were being diverted, often with lethal consequences. As a sales representative wrote

on a public forum:

                    Actions have consequences - so some patient gets Rx’d the 80mg
                    OxyContin when they probably could have done okay on the
                    20mg (but their doctor got “sold” on the 80mg) and their teen
                    son/daughter/child’s teen friend finds the pill bottle and takes out
                    a few 80’s... next they’re at a pill party with other teens and some
                    kid picks out a green pill from the bowl... they go to sleep and
                    don’t wake up (because they don’t understand respiratory
                    depression). Stupid decision for a teen to make...yes... but do they
                    really deserve to die?

            219.   Moreover, Defendants’ sales incentives rewarded sales representatives who

happened to have pill mills within their territories, enticing those representatives to look the

other way even when their in-person visits to such clinics should have raised numerous red flags.

In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.

People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s

diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the

doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

OxyContin sales at the clinic. He reportedly told another local physician that this clinic

accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s

top-ranked sales representative.312 In response to news stories about this clinic, Purdue issued a

statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,

such activity would continue regardless of whether we contacted the doctor or not.” 313

            220.   In another example, a Purdue sales manager informed her supervisors in 2009

about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic


312
      Pain Killer, supra n. 106, at 298-300.
313
      Id.

                                                   229
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
with her sales representative, “it was packed with a line out the door, with people who looked

like gang members,” and that she felt “very certain that this an organized drug ring[.]” 314 She

wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her

supervisor at Purdue responded that while they were “considering all angles,” it was “really up to

[the wholesaler] to make the report.” 315 This pill mill was not only distributing opioids locally -

over a million pills were transported to the City of Everett, Washington, a city of around 100,000

people. Couriers drove up I-5 through California and Oregon, or flew from Los Angeles to

Seattle. The Everett-based dealer who received the pills from southern California wore a

diamond necklace in the shape of the West Coast states with a trail of green gemstones—the

color of 80-milligram OxyContin—connecting Los Angeles and Washington state. Purdue

waited until after the clinic was shut down in 2010 to inform the authorities. At Purdue, the

Purdue Individual Co-conspirators were well aware of the importance of prolific prescribers,

which they and their staff referred to internally, at times, as “core,” “super core,” “high value”

and “high potential” prescribers. In fact, it was an explicit, and significant, sales strategy to pay

particular attention to actual and potential prolific prescribers, which the Purdue Individual Co-

conspirators understood to account for approximately 10% of overall revenues. At Purdue, the

Sackler Co-conspirators and Purdue Officer Co-conspirators were aware that Purdue regularly

received “Reports of Concern” about abuse and diversion of opioids, as well as reports of other

adverse events, and also calls to Purdue’s compliance “hotline.” In July 2007, staff told the

Sackler Co-conspirators and Purdue Officer Co-conspirators that more than 5,000 cases of


314
   Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of
criminals and addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016),
http://www.latimes.com/projects/la-me-oxycontin-part2/.
315
      Id.

                                                 230
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
adverse events had been reported to Purdue in just the first three months of 2007. Staff also told

the Sackler Co-conspirators and Purdue Officer Co-conspirators that Purdue received 572

Reports of Concern about abuse and diversion of Purdue opioids during Q2 2007. Staff reported

to the Sackler Co-conspirators that they completed only 21 field inquiries in response. Staff also

told the Sackler Co-conspirators that they received more than 100 calls to Purdue’s compliance

hotline during the quarter, which was a “significant increase,” but Purdue did not report any of

the hotline calls or Reports of Concern to the FDA, DEA, Department of Justice, or state

authorities. Purdue’s self-interested failure to report abuse and diversion would continue,

quarter after quarter, even though the 2007 Judgment required Purdue to report “potential abuse

or diversion to appropriate medical, regulatory or law enforcement authorities.” Instead of

reporting dangerous prescribers, or even directing sales reps to stop visiting them, the Sackler

Co-conspirators chose to keep pushing opioids to whoever prescribed the most. Purdue also

tracked prescribers from whom there was a substantial possibility of opioids having been

diverted, or, at a minimum, grossly over-prescribed. It described these prescribers as,

collectively, “Region Zero,” and even generated a map, given to members of the Board,

correlating these prescribers with poison control calls and pharmacy thefts.




                                                231
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                              Map presented to the Purdue Board in 2011

Once prescribers were categorized as part of “Region Zero,” Purdue would eventually stop

promoting to them, but it would not stop selling to them, and it would not report them to

authorities. This would have been costly. Staff told Co-conspirator Stewart, the Sackler Co-

conspirators and the Board that the company was receiving a steadily rising volume of hotline

calls and other compliance matters in this timeframe, reaching an all-time high during October,

November, and December 2010. Purdue made a calculated economic decision not to report

suspicious prescribers and orders. Indeed, an internal Purdue study showed that the financial

penalties imposed on drug companies for illegal marketing were “relatively small” when

“compared to the perpetrating companies’ profits.” When the CDC issued a national warning

against the highest and most dangerous doses of opioids, Purdue studied prescription data to

                                               232
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
calculate how much profit it would lose if doctors followed the CDC’s advice, and it elected not

to. Defendants’ obligation to report suspicious prescribing ran head on into their marketing

strategy. Defendants did identify doctors who were their most prolific prescribers. However, this

was done not to report them, but to market to them. It would make little sense to focus on

marketing to doctors who may be engaged in improper prescribing only to report them to law

enforcement.

       221.    Defendants purchased data from IMS Health (now IQVIA) or other proprietary

sources to identify doctors to target for marketing and to monitor their own and competitors’

sales. Marketing visits were focused on increasing, sustaining, or converting the prescriptions of

the biggest prescribers, particularly through aggressive, high frequency detailing visits.

       222.    This focus on marketing to the highest prescribers demonstrates that

manufacturers were keenly aware of the doctors who were writing large quantities of opioids.

But instead of investigating or reporting those doctors, Defendants were singularly focused on

maintaining, capturing, or increasing their sales.

       223.    Whenever examples of opioid diversion and abuse have drawn media attention,

Coconspirator Purdue and other Marketing Defendants and Purdue have consistently blamed

“bad actors.” For example, in 2001, during a Congressional hearing, Purdue’s attorney Howard

Udell answered pointed questions about how it was that Purdue could utilize IMS Health data to

assess their marketing efforts but not notice a particularly egregious pill mill in Pennsylvania run

by a doctor named Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The

picture that is painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who

preyed upon this community, who caused untold suffering. And he fooled us all. He fooled law




                                                233
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
enforcement. He fooled the DEA. He fooled local law enforcement. He fooled us.” 316

          224.    But given the closeness with which they monitored prescribing patterns through

IMS Health data, the Defendants either knew or chose not to know of the obvious drug

diversions. In fact, a local pharmacist had noticed the volume of prescriptions coming from

Paolino’s clinic and alerted authorities. Purdue had the prescribing data from the clinic and

alerted no one. Indeed, a Purdue executive referred to Purdue’s tracking system and database as a

“gold mine” and acknowledged that Purdue could identify highly suspicious volumes of

prescriptions.

          225.    As discussed below, Endo knew that Opana ER was being widely abused. Yet, the

New York Attorney General revealed, based on information obtained in an investigation into

Endo, that Endo sales representatives were not aware that they had a duty to report suspicious

activity and were not trained on the company’s policies or duties to report suspicious activity,

and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently

arrested for illegal prescribing.

          226.    Sales representatives making in-person visits to such clinics were likewise not

fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives

alike, Marketing Defendants and Purdue and their employees turned a collective blind eye,

allowing certain clinics to dispense staggering quantities of potent opioids and feigning surprise

when the most egregious examples eventually made the nightly news.




 316
       Pain Killer, supra n. 106, at 179.




                                                  234
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        4.      Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                Diversion

        227.    As discussed above, Defendants failed to report suspicious orders, prevent

diversion, or otherwise control the supply of opioids flowing into communities across America.

Despite the notice described above, Defendants continued to pump massive quantities of opioids

into communities in disregard of their legal duties to control the supply, prevent diversion, and

report and take steps to halt suspicious orders.

        228.    Governmental agencies and regulators have confirmed (and in some cases

Defendants have admitted) that Defendants did not meet their obligations and have uncovered

especially blatant wrongdoing.

        229.    For example, in 2017, the Department of Justice fined Mallinckrodt $35 million

for failure to report suspicious orders of controlled substances, including opioids, and for

violating recordkeeping requirements. The government alleged that “Mallinckrodt failed to

design and implement an effective system to detect and report ‘suspicious orders’ for controlled

substances - orders that are unusual in their frequency, size, or other patterns . . . [and]

Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

these suspicious orders.”

        230.    On December 23, 2016, Cardinal agreed to pay the United States $44 million to

resolve allegations that it violated reporting requirements in Maryland, Florida, and New York

by failing to report suspicious orders of controlled substances, including oxycodone, to the DEA.

In the settlement agreement, Cardinal admitted, accepted, and acknowledged that it had violated

the CSA between January 1, 2009 and May 14, 2012 by failing to:

             a. “timely identify suspicious orders of controlled substances and inform the
                DEA of those orders, as required by 21 C.F.R. §1301.74(b)”;
                                                   235
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           b. “maintain effective controls against diversion of particular controlled
              substances into other than legitimate medical, scientific, and industrial
              channels, as required by 21 C.F.R. §1301.74, including the failure to make
              records and reports required by the CSA or DEA’s regulations for which a
              penalty may be imposed under 21 U.S.C. §842(a)(5)”; and

           c. “execute, fill, cancel, correct, file with the DEA, and otherwise handle DEA
              ‘Form 222’ order forms and their electronic equivalent for Schedule II
              controlled substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part
              1305.”

       231.    In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as

well as several smaller wholesalers, for numerous causes of action, including violations of

consumer credit and protection laws, antitrust laws, and, the creation of a public nuisance.

Unsealed court records from that case demonstrate that AmerisourceBergen, along with

Cardinal, shipped 423 million pain pills to West Virginia between 2007 and 2012.

AmerisourceBergen itself shipped 80.3 million hydrocodone pills and 38.4 million oxycodone

pills during that time period. These quantities demonstrate that the Defendants failed to control

the supply chain or to report and take steps to halt suspicious orders. In 2016,

AmerisourceBergen agreed to settle the West Virginia lawsuit for $16 million to the state;

Cardinal settled for $20 million. Henry Schein, too, is a repeat offender. Since the company’s

inception, it has been subjected to repeated disciplinary actions across the United States for its

sale and/or distribution of dangerous drugs to persons or facilities not licensed or otherwise

authorized to possess such drugs. In 2014, Henry Schein Animal Health was investigated by the

State of Ohio Board of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an

entity not holding a valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy

related to this investigation in 2015. Records from a disciplinary proceeding against a

Wisconsin-licensed medical practitioner reveal that from May 2005 through September 2006,

Henry Schein continued to deliver opioids to the provider, despite the fact that his license had
                                                236
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
been suspended for inappropriate prescribing of opioids.

       232.    Thus, Defendants have admitted to disregarding their duties. They have admitted

that they pumped massive quantities of opioids into communities around the country despite

their obligations to control the supply, prevent diversions, and report and take steps to halt

suspicious orders.

       233.    The National Retail Pharmacies continuously paid other Defendants to supply

large quantities of prescription opioids and continuously dispensed them in order to satisfy

demand for the drugs, despite knowing of their illegitimate or, at best, suspicious nature, despite

knowing that Manufacturer Defendants and Distributor Defendants were habitually violating

state law, and despite Retail Defendants’ duty to prevent diversion.

       5.      Defendants Delayed a Response to the Opioid Crisis by Pretending to
               Cooperate with Law Enforcement

       234.    When a manufacturer or distributor does not report or stop suspicious orders,

prescriptions for controlled substances may be written and dispensed to individuals who abuse

them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and

results in opioid-related overdoses. Without reporting by those involved in the supply chain, law

enforcement may be delayed in taking action - or may not know to take action at all. After being

caught failing to comply with particular obligations at particular facilities, Supply Chain

Defendants made broad promises to change their ways and insisted that they sought to be good

corporate citizens.

       235.    More generally, Defendants publicly portrayed themselves as committed to

working with law enforcement, opioid manufacturers, and others to prevent diversion of these

dangerous drugs. For example, Defendant Cardinal claims that: “We challenge ourselves to best

utilize our assets, expertise and influence to make our communities stronger and our world more


                                                237
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
sustainable, while governing our activities as a good corporate citizen in compliance with all

regulatory requirements and with a belief that doing ‘the right thing’ serves everyone.”

Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies to help

prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims to

“maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

those orders of prescription-controlled medications that do not meet [its] strict criteria.”

Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants

related to prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses

“advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as

effective and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”

         236.    Along the same lines, Defendant AmerisourceBergen has taken the public

position that it is “work[ing] diligently to combat diversion and [is] working closely with

regulatory agencies and other partners in pharmaceutical and healthcare delivery to help find

solutions that will support appropriate access while limiting misuse of controlled substances.” A

company spokeswoman also provided assurance that: “At AmerisourceBergen, we are

committed to the safe and efficient delivery of controlled substances to meet the medical needs

of patients.” Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associations, HDMA and

NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

statements:317

             a. “HDMA and NACDS members not only have statutory and regulatory
                responsibilities to guard against diversion of controlled prescription drugs, but
317
      Brief for HDMA and NACDS, supra n. 290, 2016 WL 1321983, at *3-4, *25.

                                                 238
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               undertake such efforts as responsible members of society.”

           b. “Distributors take seriously their duty to report suspicious orders, utilizing both
              computer algorithms and human review to detect suspicious orders based on the
              generalized information that is available to them in the ordering process.”

       237.    Through the above statements made on their behalf by their trade associations,

and other similar statements assuring their continued compliance with their legal obligations, the

Distributor Defendants not only acknowledged that they understood their obligations under the

law, but they further asserted that their conduct was in compliance with those obligations.

       238.    Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is

required by law. We address diversion and abuse through a multidimensional approach that

includes educational efforts, monitoring for suspicious orders of controlled substances . . .”

       239.    Other Marketing Defendants and Purdue also misrepresented their compliance

with their legal duties and their cooperation with law enforcement. Purdue serves as a hallmark

example of such wrongful conduct. Purdue deceptively and unfairly failed to report to authorities

illicit or suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

“constructive role in the fight against opioid abuse,” including its commitment to ADF opioids

and its “strong record of coordination with law enforcement. 318 At the heart of Purdue’s public

outreach is the claim that it works hand-in-glove with law enforcement and government agencies

to combat opioid abuse and diversion. Purdue has consistently trumpeted this partnership since at

least 2008, and the message of close cooperation is in virtually all of Purdue’s recent



318
   Purdue, Setting The Record Straight On Our Anti-Diversion Programs (July 11, 2016),
http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-our-
anti-diversion-programs/. (hereinafter “Setting The Record Straight On Our Anti-Diversion
Programs”).

                                                 239
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pronouncements in response to the opioid epidemic.

            240.   Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

aware of the public health risks these powerful medications create . . .. That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

abuse and misuse . . . .”319 Purdue’s statement on “Opioids Corporate Responsibility” likewise

states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse

by partnering with . . . communities, law enforcement, and government.” 320 And, responding to

criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

diversion.”321

            241.   These public pronouncements create the false impression that Purdue is

proactively working with law enforcement and government authorities nationwide to root out

drug diversion, including the illicit prescribing that can lead to diversion. It aims to distance

Purdue from its past conduct in deceptively marketing opioids and make its current marketing

seem more trustworthy and truthful.

            242.   Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously



319
   Purdue website, Opioids With Abuse-Deterrent Properties, available at http://www.
purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-with-abuse-
deterrent-properties/ (last accessed Aug. 1, 2018).
320
      Id.
321
   Setting The Record Straight, supra n. 318. Contrary to its public statements, Purdue seems to
have worked behind the scenes to push back against law enforcement.

                                                   240
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

B.     The Marketing Defendants and Purdue’s Unlawful Failure to Prevent Diversion and
       Monitor, Report, And Prevent Suspicious Orders

       243.    The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids that were incumbent upon the Supply Chain Defendants

were also legally required of the Marketing Defendants and Purdue under Missouri law. Like the

Supply Chain Defendants, the Marketing Defendants and Purdue were required to register with

Missouri Department of Health and the DEA to manufacture and distribute Schedule II

controlled substances, like prescription opioids. Defendants violated Missouri law in failing to

report suspicious orders of opioid pain medications in Missouri. Defendants violated Missouri

law in failing to maintain effective controls against the diversion of opioids into other than

legitimate medical channels. Defendants also violated Missouri law in failing to operate a system

to stop orders which is flagged or should have been flagged as suspicious. Like the Supply Chain

Defendants, the Marketing Defendants and Purdue breached these duties.

       244.    Marketing Defendants and Purdue have specialized and detailed knowledge of

the potential suspicious prescribing and dispensing of opioids through their regular visits to

doctors’ offices and pharmacies, and from the data they purchase from commercial sources,

such as IMS Health (now IQVIA). Their extensive boots-on-the-ground through their sales

force, allows them to observe the signs of suspicious prescribing and dispensing discussed

elsewhere in the Petition —lines of seemingly healthy patients, out-of-state license plates, and

cash transactions, to name only a few.


                                                241
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       245.    In addition, Marketing Defendants and Purdue had access to and possession of

the information necessary to monitor, report, and prevent suspicious orders and to prevent

diversion. Marketing Defendants and Purdue regularly mine data, including, upon information

and belief, chargeback data, that allows them to monitor the volume and type of prescribing of

doctors, including sudden increases in prescribing and unusually high dose prescribing, which

would have alerted them, independent of their sales representatives, to suspicious prescribing.

       246.    A chargeback is a payment made by a manufacturer to a distributor after the

distributor sells the manufacturer’s product at a price below a specified rate. After a distributor

sells a manufacturer’s product to a pharmacy, for example, the distributor requests a

chargeback from the manufacturer and, in exchange for the payment, the distributor identifies

to the manufacturer the product, volume and the pharmacy to which it sold the product. Thus,

the Marketing Defendants and Purdue knew – just as the Supply Chain Defendants knew – the

volume, frequency, and pattern of opioid orders’ being placed and filled. The Marketing

Defendants and Purdue built receipt of this information into the payment structure for the

opioids provided to the opioid distributors. These information points give Manufacturer

Defendants insight into prescribing and dispensing conduct that enables them to play a valuable

role in the preventing diversion and fulfilling their obligations under the law.

       247.    The Department of Justice has recently confirmed the suspicious order

obligations clearly imposed by law upon opioid manufacturers, fining Mallinckrodt $35 million

for failure to report suspicious orders of controlled substances, including opioids, and for

violating recordkeeping requirements. 322


322
   See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for



                                                 242
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            248.   In the press release accompanying the settlement, the Department of Justice

stated: “[Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders

of controlled substances such as oxycodone, the abuse of which is part of the current opioid

epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of

controlled substances, like oxycodone.” . . . “Mallinckrodt’s actions and omissions formed a link

in the chain of supply that resulted in millions of oxycodone pills being sold on the street. . . .

Manufacturers and distributors have a crucial responsibility to ensure that controlled substances

do not get into the wrong hands. . . .” 323

            249.   Among the allegations resolved by the settlement, the government alleged

“Mallinckrodt failed to design and implement an effective system to detect and report

‘suspicious orders’ for controlled substances – orders that are unusual in their frequency, size, or

other patterns . . . [and] Mallinckrodt supplied distributors, and the distributors then supplied

various U.S. pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills

without notifying DEA of these suspicious orders.”324

            250.   The Memorandum of Agreement entered into by Mallinckrodt (“2017

Mallinckrodt MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility

to maintain effective controls against diversion, including a requirement that it review and




Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.
323
      Id.
324
      Id.

                                                  243
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
monitor these sales and report suspicious orders to DEA.” 325 Mallinckrodt further stated that it

“recognizes the importance of the prevention of diversion of the controlled substances they

manufacture” and agreed that it would “design and operate a system that meets the

requirements of 21 C.F.R. § 1301.74(b) . . . [such that it would] utilize all available transaction

information to identify suspicious orders of any Mallinckrodt product.” Mallinckrodt

specifically agreed “to notify DEA of any diversion and/or suspicious circumstances involving

any Mallinckrodt controlled substances that Mallinckrodt discovers.” The 2017 Mallinckrodt

MOA further details the DEA’s allegations regarding Mallinckrodt’s failures to fulfill its legal

duties as an opioid manufacturer:

           a. With respect to its distribution of oxycodone and hydrocodone products,
              Mallinckrodt’s alleged failure to distribute these controlled substances in a
              manner authorized by its registration and Mallinckrodt’s alleged failure to
              operate an effective suspicious order monitoring system and to report
              suspicious orders to the DEA when discovered as required by and in
              violation of 21 C.F.R. § 1301.74(b). The above includes, but is not limited
              to Mallinckrodt’s alleged failure to: conduct adequate due diligence of its
              customers;

           b. Detect and report to the DEA orders of unusual size and frequency;

           c. Detect and report to the DEA orders deviating substantially from normal patterns
              including, but not limited to, those identified in letters from the DEA Deputy
              Assistant Administrator, Office of Diversion Control, to registrants dated
              September 27, 2006 and December 27, 2007:

               i. orders that resulted in a disproportionate amount of a substance
                  which is most often abused going to a particular geographic region
                  where there was known diversion,

               ii. orders that purchased a disproportionate amount of substance which
                   is most often abused compared to other products, and



325
   Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf’t
Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
https://www.justice.gov/usao-edmi/press-release/file/986026/download.

                                                 244
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                    iii. orders from downstream customers to distributors who were
                         purchasing from multiple different distributors, of which
                         Mallinckrodt was aware;

               d. Use “chargeback” information from its distributors to evaluate suspicious orders.
                  Chargebacks include downstream purchasing information tied to certain
                  discounts, providing Mallinckrodt with data on buying patterns for Mallinckrodt
                  products; and

               e. Take sufficient action to prevent recurrence of diversion by downstream customers
                  after receiving concrete information of diversion of Mallinckrodt product by those
                  downstream customers.326

          251.      Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

not meet the standards outlined in letters from the DEA Deputy Administrator, Office of

Diversion Control, to registrants dated September 27, 2006 and December 27, 2007.”

Mallinckrodt further agreed that it “recognizes the importance of the prevention of diversion of

the controlled substances they manufacture” and would “design and operate a system that meets

the requirements of 21 C.F.R. 1301.74(b) . . . [such that it would] utilize all available transaction

information to identify suspicious orders of any Mallinckrodt product. Further, Mallinckrodt

agrees to notify DEA of any diversion and/or suspicious circumstances involving any

Mallinckrodt controlled substances that Mallinckrodt discovers.” 327

          252.      Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt

collects transaction information, referred to as chargeback data, from their direct customers

(distributors). The transaction information contains data relating to the direct customer sales of

controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

would “report to the DEA when Mallinckrodt concludes that the chargeback data or other



326
      Id. at 2-3.
327
      Id. at 3-4.

                                                   245
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
information indicates that a downstream registrant poses a risk of diversion.” 328

           253.     The same duties imposed by law on Mallinckrodt were imposed upon all

Marketing Defendants and Purdue.

           254.     The same business practices utilized by Mallinckrodt regarding “charge backs”

and receipt and review of data from opioid distributors regarding orders of opioids were utilized

industry-wide among opioid manufacturers and distributors, including the other Marketing and

Distributor Defendants.

           255.     Through the charge back data, the Marketing Defendants and Purdue could

monitor suspicious orders of opioids.

           256.     The Marketing Defendants and Purdue failed to monitor, report, and halt

suspicious orders of opioids as required by law.

           257.     The Marketing Defendants and Purdue’s failures to monitor, report, and halt

suspicious orders of opioids were intentional and unlawful.

           258.     The Marketing Defendants and Purdue have misrepresented their compliance with

the laws regulating controlled substances.

           259.     The wrongful actions and omissions of the Marketing Defendants and Purdue that

caused the diversion of opioids and which were a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of

Defendants’ unlawful acts below.

           260.     The Marketing Defendants and Purdue’s actions and omissions in failing to

effectively prevent diversion and failing to monitor, report, and prevent suspicious orders have


328
      Id. at p.5.




                                                   246
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
enabled the unlawful diversion of opioids throughout the United States, including in Missouri.

C.     The Distributor Defendants’ Unlawful Distribution of Opioids

       261.    The Distributor Defendants owe a duty under Missouri common law and

statutory law, to monitor, detect, investigate, refuse to fill, and report suspicious orders of

prescription opioids as well as those orders which the Distributor Defendants knew or should

have known were likely to be diverted.

       262.    The foreseeable harm from a breach of these duties was the medical, social, and

financial consequences rippling through society, arising from the abuse of diverted opioids for

nonmedical purposes.

       263.    Each Distributor Defendant repeatedly and purposefully breached its duties

under Missouri law. Such breaches are a direct and proximate causes of the widespread

diversion of prescription opioids for nonmedical purposes, with the resultant medical and

financial damages.

       264.    For over a decade, all the Defendants aggressively sought to bolster their

revenue, increase profit, and grow their share of the prescription painkiller market by

unlawfully and surreptitiously increasing the volume of opioids they sold. However,

Defendants are not permitted to engage in a limitless expansion of their sales through the

unlawful sales of regulated painkillers. Rather, as described below, Defendants are subject to

various duties to report the quantity of Schedule II controlled substances in order to monitor

such substances and prevent oversupply and diversion into the illicit market.

       265.    The unlawful diversion of prescription opioids is a direct and proximate cause of

the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social

and financial costs borne by, among others, individuals, families and hospitals.

       266.    The Distributor Defendants intentionally continued their conduct, as alleged
                                                 247
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
herein, with knowledge that such conduct was creating the opioid epidemic and causing the

damages alleged herein.

D.     The Distributor Defendants Breached Their Duties

       267.    Opioids are a controlled substance. Schedule II controlled substances have “high

potential for abuse,” which “may lead to severe psychic or physical dependence.” Mo. Rev.

Statutes § 195.017 (3).

       268.    Each Distributor Defendant was required to obtain a license from Missouri’s

Department of Health. Each Distributor Defendant is a wholesaler that engaged in the chain of

distribution or resale of Schedule II controlled substances with a duty to comply with all

security requirements imposed under that statutory scheme. In failing to maintain effective

controls against their diversion and illegitimate use, it is foreseeable that controlled substances

will be prescribed for illegitimate purposes, diverted by corrupt retailers, and abused by the

public that have fallen victim to their “high potential for abuse.” Mo. Rev. Statutes § 195.017

(3).

       269.    Each Distributor Defendant has an affirmative duty to act as a gatekeeper

guarding against the diversion of the highly addictive, dangerous opioid drugs. In addition, the

Missouri Comprehensive Drug Control Act and regulations promulgated by Missouri

Department of Health and Missouri Board of Pharmacy thereunder impose specific record-

keeping an reporting requirements on manufacturers, wholesalers and retailers who are required

to maintain detailed records of all inventory of narcotic drugs received by and disposed of by

them. The information required to be collected and maintained includes dates of production and

distribution and contact information of the persons to whom or for whose use the drugs were

sold, administered or dispensed.

       270.    “Suspicious orders include orders of unusual size, orders deviating substantially
                                                 248
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
from a normal pattern and orders of unusual frequency.” 19 CSR 30-1.032 (2). These criteria

are disjunctive and are not all inclusive. For example, if an order deviates substantially from a

normal pattern, the size of the order does not matter and the order should be reported as

suspicious. Likewise, a wholesale distributor need not wait for a normal pattern to develop over

time before determining whether a particular order is suspicious. The size of an order alone,

regardless of whether it deviates from a normal pattern, is enough to trigger the wholesale

distributor’s responsibility to report the order as suspicious. The determination of whether an

order is suspicious depends not only on the ordering patterns of the particular customer but also

on the patterns of the entirety of the wholesale distributor’s customer base and the patterns

throughout the relevant segment of the wholesale distributor industry.

         271.   In addition to reporting all suspicious orders, distributors must also stop

shipment on any order which is flagged as suspicious and only ship orders which were flagged

as potentially suspicious if, after conducting due diligence, the distributor can determine that

the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed.

Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

Enforcement Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged

orders must be reported. Id.

         272.   These prescription drugs are regulated for the purpose of providing a “closed”

system intended to reduce the widespread diversion of these drugs out of legitimate channels

into the illicit market, while at the same time providing the legitimate drug industry with a

unified approach to narcotic and dangerous drug control.329

         273.   Because distributors are the first major line of defense in the movement of legal



329
      See 1970 U.S.C.C.A.N. 4566, 4571-72.
                                                 249
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
pharmaceutical controlled substances from legitimate channels into the illicit market, it is

incumbent on them to maintain effective controls to prevent diversion of controlled substances.

          274.    As the DEA advised the Distributor Defendants in a letter dated September 27,

2006, wholesale distributors are “one of the key components of the distribution chain. If the

closed system is to function properly … distributors must be vigilant in deciding whether a

prospective customer can be trusted to deliver controlled substances only for lawful purposes.

This responsibility is critical, as … the illegal distribution of controlled substances has a

substantial and detrimental effect on the health and general welfare of the American people.” 330

          275.    The Distributor Defendants have admitted that they are responsible for reporting

suspicious orders.331

          276.    The DEA’s September 27, 2006 letter also warned the Distributor Defendants

that it would use its authority to revoke and suspend registrations when appropriate. The letter

expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific, and industrial channels.” 332 The letter also


330
    See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (hereinafter
“Rannazzisi Letter)”) (“This letter is being sent to every commercial entity in the United States
registered with the Drug Enf’t Admin. (DEA) to distribute controlled substances. The purpose of
this letter is to reiterate the responsibilities of controlled substance distributors in view of the
prescription drug abuse problem our nation currently faces.”), Cardinal Health, Inc. v. Holder,
No. 1:12-cv-00185-RBW, ECF No. 14-51 (D.D.C. Feb. 10, 2012) (hereinafter “Letter from
Joseph T. Rannazzisi to Cardinal Health”).
331
    See Brief for HDMA and NACDS, supra n. 290, 2016 WL 1321983, at *4 (“[R]egulations . .
. in place for more than 40 years require distributors to report suspicious orders of controlled
substances to DEA based on information readily available to them (e.g., a pharmacy’s placement
of unusually frequent or large orders).”).
332
      Rannazzisi Letter, supra n. 330, at 2.

                                                 250
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
instructs that “distributors must be vigilant in deciding whether a prospective customer can be

trusted to deliver controlled substances only for lawful purposes.” 333 The DEA warns that

“even just one distributor that uses its DEA registration to facilitate diversion can cause

enormous harm.”

            277.   The DEA sent a second letter to each of the Distributor Defendants on

December 27, 2007.334 This letter reminds the Distributor Defendants of their statutory and

regulatory duties to “maintain effective controls against diversion” and “design and operate a

system to disclose to the registrant suspicious orders of controlled substances.” 335 The letter

further explains:

              The regulation also requires that the registrant inform the local DEA Division
              Office of suspicious orders when discovered by the registrant. Filing a
              monthly report of completed transactions (e.g., “excessive purchase report” or
              “high unity purchases”) does not meet the regulatory requirement to report
              suspicious orders.

              The regulation specifically states that suspicious orders include orders of
              unusual size, orders deviating substantially from a normal pattern, and orders
              of an unusual frequency. These criteria are disjunctive and are not all inclusive.

              Lastly, registrants that routinely report suspicious orders, yet fill these orders
              without first determining that order is not being diverted into other than
              legitimate medical, scientific, and industrial channels, may be failing to
              maintain effective controls against diversion. Failure to maintain effective
              controls against diversion is inconsistent with the public interest as that term
              is used in 21 USC 823 and 824, and may result in the revocation of the
              registrant’s DEA Certificate of Registration. 336

            278.   Finally, the DEA letter references the Revocation of Registration issued in


333
      Id. at 1.
334
      Id. at 2.
335
      See Letter from Joseph T. Rannazzisi to Cardinal Health, supra n. 330.
336
      Id.

                                                     251
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

obligation to report suspicious orders and “some criteria to use when determining whether an

order is suspicious.”337

            279.   The Distributor Defendants admit that they “have not only statutory and

regulatory responsibilities to detect and prevent diversion of controlled prescription drugs, but

undertake such efforts as responsible members of society.” 338

            280.   The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association (now known as the HDA, a front group of the Defendants, discussed

below), the trade association of pharmaceutical distributors, explain that distributors are “[a]t

the center of a sophisticated supply chain” and therefore “are uniquely situated to perform due

diligence in order to help support the security of the controlled substances they deliver to their

customers.” The guidelines set forth recommended steps in the “due diligence” process, and

note in particular: If an order meets or exceeds a distributor’s threshold, as defined in the

distributor’s monitoring system, or is otherwise characterized by the distributor as an order of

interest, the distributor should not ship to the customer, in fulfillment of that order, any units of

the specific drug code product as to which the order met or exceeded a threshold or as to which

the order was otherwise characterized as an order of interest. 339


337
      Id.
338
   See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal
Health, Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir. May 9,
2012), 2012 WL 1637016,, at *10 (hereinafter “Brief of HDMA in Support of Cardinal).).”).
339
   Healthcare Distribution Mgmt. Ass’n (HDMA) Industry Compliance Guidelines: Reporting
Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health,



                                                  252
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       281.    The FTC has recognized the unique role of distributors. Since their inception,

Distributor Defendants have continued to integrate vertically by acquiring businesses that are

related to the distribution of pharmaceutical products and health care supplies. In addition to the

actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

management system and distribution facility that allows customers to reduce inventory carrying

costs. Distributor Defendants are also able to use the combined purchase volume of their

customers to negotiate the cost of goods with manufacturers and offer services that include

software assistance and other database management support. See Fed. Trade Comm’n v.

Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for

preliminary injunction and holding that the potential benefits to customers did not outweigh the

potential anti-competitive effect of a proposed merger between Cardinal, Inc. and Bergen

Brunswig Corp.). As a result of their acquisition of a diverse assortment of related businesses

within the pharmaceutical industry, as well as the assortment of additional services they offer,

Distributor Defendants have a unique insight into the ordering patterns and activities of their

dispensing customers.

       282.    The DEA also repeatedly reminded the Defendants of their obligations to report

and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

customers, the DEA began a major push to remind distributors of their obligations to prevent



Inc. v. Holder, , Doc. No. 1362415 (App’x B), No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No.
1362415 (App’x B).

                                                253
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
these kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA

has hosted at least five conferences that provided registrants with updated information about

diversion trends and regulatory changes. Each of the Distributor Defendants attended at least

one of these conferences. The DEA has also briefed wholesalers regarding legal, regulatory,

and due diligence responsibilities since 2006. During these briefings, the DEA pointed out the

red flags wholesale distributors should look for to identify potential diversion.

       283.    Each of the Distributor Defendants sold prescription opioids, including

hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew

prescription opioids were likely to be diverted.

       284.    Each Distributor Defendant owes a duty to monitor, detect and refuse suspicious

orders of prescription opioids, to report suspicious orders of prescription opioids and to prevent

the diversion of prescription opioids into illicit markets.

       285.    The laws at issue here concerning the sale and distribution of controlled

substances are also the public safety statutes and regulations of states in which Plaintiffs’

hospitals operate.

       286.    The Distributor Defendants’ violations of public safety statutes constitute prima

facie evidence of negligence under state law.

       287.    The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants refuse to abide by the duties imposed by state law which are required

to legally acquire and maintain a license to distribute prescription opiates.

       288.    The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and said

actions have a great probability of causing substantial harm.



                                                   254
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       1.      Inadequate Compliance Staffing and Training

       289.    First, the Distributor Defendants routinely failed to staff their compliance

functions with qualified personnel, and failed to provide those compliance employees and their

sales representatives with appropriate training. Even front-line compliance functions, such as

approving threshold increases, detecting, blocking, and reporting suspicious orders, and

terminating and/or suspending customers, were often assigned to operations, sales and

administrative employees who had no experience with regulatory compliance of any kind.

       2.      Inadequate Scrutiny of Customers

       290.    None of the Distributor Defendants had a consistent practice of conducting

appropriate due diligence of either prospective new customers or their existing customers. New

customers were routinely on-boarded despite the acknowledged presence of unresolved red flags,

and none of the Distributor Defendants ensured that additional investigations were conducted

when existing customers made suspicious orders, even when compliance staff flagged those

orders as suspicious, blocked them, and reported them to the State.

       291.    Indeed, the Distributor Defendants routinely allowed their customers to make

multiple suspicious orders within the same month, week, or even year, without conducting any

additional due diligence of those customers. In fact, salespeople would warn customers when

they were approaching their monthly threshold limits for ordering certain categories of controlled

substances, putting them in a position to assist their customers in evading compliance reviews

that would have otherwise occurred by manipulating the timing and volume of their orders.

       292.    Even where customers had to be blocked from ordering opioids in excess of their

monthly threshold allowance multiple times within that month, the Distributor Defendants would

allow those customers to resume ordering opioids the next month, at the same volume levels as

before, without requiring any follow up investigation.

                                                255
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       293.    And none of the Distributor Defendants conducted periodic, unexpected due

diligence audits of their customers, even among the easily identifiable and relatively small

groups of pharmacies that consistently ordered the highest volumes of opioids. Instead, these

pharmacies could go for years without the Distributor Defendants updating their knowledge of

those customers’ prescriber base, customer traffic patterns, and other relevant store conditions.

Even when those pharmacies were scrutinized, the customer was often warned in advance.

       3.      Failure to Detect, Block and Report Suspicious Orders

       294.    The Distributor Defendants failed to report “suspicious orders,” which the

Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.

       295.    The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or

in areas from which the Distributor Defendants knew opioids were likely to be diverted.

       296.    The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse and report suspicious orders of prescription opiates, and/or in areas from which the

Distributor Defendants knew opioids were likely to be diverted.

       297.    The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels.

       298.    The Distributor Defendants breached their duty to “design and operate a system to

disclose to the registrant suspicious orders of controlled substances” and failed to inform the

authorities, including the DEA, of suspicious orders when discovered in violation of their duties

under state law.

       299.    The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,
                                                256
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
scientific, and industrial channels.340 While the Distributor Defendants’ policies nominally

allowed for compliance staff to identify any order as suspicious, as a matter of practice, only

orders that exceeded a customer’s monthly threshold limit for a particular category of controlled

substances would actually trigger a compliance review. As a result, untold numbers of opioid

orders that should have been reviewed due to their unusual size or frequency, or their departure

from the customers’ normal ordering patterns, were never even checked to determine whether

they were suspicious. Because the Distributor Defendants routinely allowed their customers to

obtain information about the monthly threshold limits governing their orders of opioid products,

orders customers made within the limits after being enabled to “game” them were improperly

excluded from compliance review, when they all should have been checked to see whether the

customers were deliberately structuring their orders to evade scrutiny.

          300.   Even as to orders that exceeded customers’ monthly thresholds, the Distributor

Defendants, over varying time periods, routinely failed to accurately identify those orders as

suspicious. Instead, they released those orders for delivery based on perfunctory and unverified

information provided by the customer, or for no documented reason at all. Moreover, even when

the Distributor Defendants did identify orders as suspicious and did block them from delivery to

customers, they routinely failed to report those suspicious orders to the State, sometimes going

months or years without reporting any at all. When they did make suspicious-order reports, the

reports were routinely incomplete, for example, by failing to identify all of the relevant

suspicious orders for a customer, even when they were made within the same month, week, or

even day.

          301.   The sheer volume of prescription opioids distributed to pharmacies in various


340
      See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).

                                                257
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
areas, and/or to pharmacies from which the Distributor Defendants knew the opioids were likely

to be diverted, was excessive for the medical need of the community and facially suspicious.

Some red flags are so obvious that no one who engages in the legitimate distribution of

controlled substances can reasonably claim ignorance of them. 341

       4.      Distributor Defendants Failed to Suspend Suspicious Customers

       302.    The Distributor Defendants failed to act to suspend customers from ordering

controlled substances, let alone terminate their accounts, even after compliance staff had blocked

and reported dozens, or even hundreds, of suspicious orders from those customers. In the

relatively rare instances where a customer had been terminated or suspended, the Distributor

Defendants allowed them to reinstate their accounts, or open accounts under new business

names, without investigating and resolving the issues that had led to the initial termination or

suspension.

       5.      Distributor Defendants Failed to Adequately Maintain Accessible Data
               Concerning Customers and Prescribers

       303.    None of the Distributor Defendants systematically stored, organized, and made

accessible for reference information about their customers or their owners, pharmacists, and top

prescribers, in order to allow for meaningful future compliance efforts.

       304.    The Distributor Defendants did not require compliance staff to obtain customers’

prescriber information, and some actually changed their policies to forbid such inquiries,

willfully blinding themselves to one of the most important indicators of diversion. While

compliance staff and/or third-party investigators retained by the Distributor Defendants would



341
   Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015)) (citing
Holiday CVS, L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322
(2012)).)).

                                                258
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
sometimes flag prescribers as suspicious in the course of conducting due diligence of a

pharmacy, that information was not stored or shared in any useable format. As a result, when the

same suspicious prescriber appeared among another pharmacy’s top prescribers, the compliance

staff handling that subsequent due diligence investigation would have no way of knowing about

this risk that had already been identified, unless they had personally handled the earlier

investigation, and happened to remember the prescriber’s name. Similarly, they made no effort to

collect and compare information about pharmacies that made high-volume orders of opioids, had

been flagged for making suspicious orders, or had been suspended or terminated for suspicious

or illegal practices. As a result, compliance staff had no way of knowing that a pharmacy they

were investigating shared ordering patterns or top prescribers with another risky, suspicious,

and/or previously disciplined customer.

       6.      The Distributor Defendants Failed to Report Violations to Government
               Authorities

       305.    The Distributor Defendants failed to promptly report compliance violations to the

State of Missouri, and other governments. Indeed, even when they actually detected failures in

their compliance systems, they made no effort to report those known incidents. More broadly,

due to the combination of systematic failures riddling their compliance systems described above,

none of the Distributor Defendants had the competence to effectively detect their own violations.

       306.    For example, if any of the relevant Distributor Defendants had conducted periodic

audits of their own records of customers’ orders, those customers’ patterns of ordering in excess

of their monthly threshold allowance for opioid products, the number of times those orders were

released without justification, and the number of times those orders were blocked as suspicious

without being reported to government agencies and/or triggering additional investigations,

suspensions, or terminations, they would have each been obliged to report hundreds, if not


                                                259
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
thousands, of violations at a time.

          307.   In short, the Distributor Defendants deliberately lied to Missouri and other states,

both expressly and by omission, year in and year out, about the effectiveness of their compliance

systems and the incidence of violations, so that they could fraudulently maintain their licenses to

continue doing business in Missouri and elsewhere.

          308.   The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the

suspicious orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or

criminal indifference to civil obligations affecting the rights of others and justifies an award of

punitive damages.

          7.     Each of the Distributor Defendants Engaged in Wrongful Conduct

                 a.         Cardinal

          309.   Defendant Cardinal Health breached its duties under federal and state law.

          310.   As shown by the ARCOS Data, Cardinal Health distributed an extraordinary

amount of prescription opioids into Plaintiffs’ community. According to ARCOS data, from

2006 to 2014, Cardinal Health was one of the top five distributors of hydrocodone and

oxycodone pills in Missouri, selling 177,559,526 pills into Missouri during this eight-year time

period. Cardinal Health’s excessive distribution was made possible by, and is evidence of,

Cardinal Health’s failures to comply with its duties under state and federal law.

          311.   From 1996 to 2008, Cardinal Health did not have an anti-diversion program that

could adequately monitor and detect suspicious orders of opioids or timely report any suspicious

orders.

                       i.         Cardinal’s Flawed Written Policies Enabled Opioid Diversion

          312.   Cardinal’s written policies for compliance were and are contained in Standard

                                                 260
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Operating Procedures (“SOPs”) that apply to its various operating and sales departments. These

SOPs were first implemented in 2008 and have since undergone several revisions.

       313.    These policies were fundamentally flawed in that they were not coordinated

within the context of a consistent, unified umbrella policy to prevent the diversion of controlled

substances, resulting in employees governed by one of the SOPs being unaware of the

obligations imposed by other SOPs on other employees, even when effective anti-diversion

measures required that understanding and coordination. Furthermore, these documents are not

readily available even to the employees charged with implementing them.

       314.    In addition, Cardinal's SOPs and policies contained numerous gaps that would

have prevented them from effectively preventing diversion, even if enforced. For example, these

policies:

       •       Allowed new accounts with no formal mechanism to ensure review and approval
               by a supervisor;
       •       Allowed onboarding of new accounts even where customers failed to provide
               requested information about other suppliers, dispensing data, and top prescriber
               information; and
       •       Allowed compliance staff to release a customer's first order in excess of its
               monthly threshold, regardless of whether the customer made other orders in
               excess of the same drug threshold at the same time.
       •       Allowed compliance staff to approve on boarding Cardinal’s Failure to
               Effectively Prevent Diversion in Practice

       315.    At all relevant times, Cardinal failed to employ qualified compliance staff to

implement these policies, failed to adequately train those compliance staff or its sales

representatives concerning Cardinal's anti-diversion duties, and failed to enforce even the

defective policies it had in place.

       316.    Cardinal failed to install qualified personnel in key compliance positions. For

example, Cardinal's front-line “New Account Specialists” and “Analysts,” responsible for

onboarding new customers and monitoring existing customers, respectively, were routinely

                                                261
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
recruited from the ranks of the company's existing pool of administrative assistants. These

employees, who had no experience in regulatory compliance, were generally supervised by

pharmacists or other professionals with no prior experience in supervising investigative

functions.

       317.    Moreover, Cardinal failed to provide meaningful training to either these

unqualified compliance personnel or sales representatives. Instead, Cardinal expected the

compliance staff to “learn on the job” through informal in-person “team meetings.” Due to the

lack of proper training and clear guidelines, compliance staff did not fully understand critical

components of their jobs and often developed their own procedures and benchmarks for

reviewing customers.

       318.    Unsurprisingly, these unqualified and untrained staff routinely failed to follow

even the most basic procedures required under the company's various SOPs. In addition,

Cardinal allowed customers to reinstate their accounts through the new account onboarding

process despite having compliance red flags

       319.    Even to staff charged with investigations and anti-diversion, the message was

clear: without sales, there is no Cardinal. Indeed, many of Cardinal's policies and practices have

prioritized sales over regulatory obligations.

       320.    In 2012 and 2013, Cardinal took significant steps to renew focus on increased

sales at the cost of a robust and responsible compliance structure, thereby keeping as customers

pharmacies that it knew or should have known were high risk for diversion of opioids. For

example, Cardinal:

     a. Continuously reduced the due diligence information collected from prospective and
        existing customers, diluting the customer questionnaire, removing the requirements to
        collect photos of the pharmacies, and ceasing to ask about top prescribers;



                                                 262
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
     b. Expanded the geographic scope of investigators with essential regional knowledge of,
        for example, top prescribers and their locations relative to the pharmacies where their
        prescriptions were being filled, thus reducing the investigators' efficacy;

     c. Restricted the information reviewed from site visits by first removing the investigator
        comment section and for a time eliminating written reports entirely; and

     d. Demoted, moved to non-compliance functions, or let go several staff members who
        articulated an interest in expanding the company's compliance functions, aggressively
        scrutinizing pharmacy customers, and/or terminating problematic customers.

       321.    As to existing customers, Cardinal routinely failed to follow the SOP's procedures

for detecting, monitoring, and reporting suspicious orders. Cardinal’s compliance staff routinely

released orders in excess of a customer's threshold without conducting the follow-up

investigation and providing the detailed written justification called for by the SOPs.

       322.    Even when Cardinal did block customers' orders and report them as, it routinely

took no steps to suspend or terminate those customers pending further investigation, and instead

allowed them to continue receiving their threshold amount of opioids month after month

thereafter, regardless of whether the customer continued to make additional suspicious orders.

       323.    Between 2012 and 2017, for example, Cardinal reported twelve or more opioid

related suspicious orders for at least one year-the equivalent of one per month-for hundreds of

pharmacies nationwide. Those pharmacies had several known red flags on their shipment orders

and prescription data. More than half of these pharmacies: (a) exceeded the 90th percentile in the

State in terms of opioid volume shipped; (b) exceeded the 90th percentile in the State in terms of

oxycodone volume shipped; and (c) exceeded the 90th percentile in the State in terms of median

strength of opioids prescribed per day. Nonetheless, even after reporting twelve or more opioid-

related suspicious orders for one of these pharmacies, Cardinal continued to ship opioids, on

average, for more than three years. Within this group of suspect pharmacies that Cardinal did

nothing to control, these included particularly egregious cases in which Cardinal reported more


                                                263
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
than 50 opioid-related suspicious orders per year-the equivalent of one suspicious order per

·week to the authorities for three or more consecutive years.

       324.    In still other instances, neither Cardinal nor other distributors reported numerous

suspicious orders, but almost certainly should have, given that a handful of prescribers were

responsible for writing an unusually high percentage of the pharmacy's opioid prescriptions. By

itself, having a high concentration of opioid prescriptions written by a small number of providers

is a known red flag for opioid diversion. Subsequently, these pharmacies had among the highest

percentage of prescriptions written by providers who were indicted or convicted on opioid-

related prescribing and distribution charges.

       325.    Examples of egregious cases identified in an investigation by a state attorney

general included:

       a. A pharmacy in the 99th percentile in the state, to which Cardinal reported an average
          of 85 suspicious orders per year for five years, the equivalent of more than once a
          week, yet as of 2018, as of 2018, this pharmacy continued to receive opioids from
          Cardinal.

       b. A pharmacy in the 95th percentile in the state, to which Cardinal, from 2012 to 2018,
          shipped more than 20,000 grams of opioids, the equivalent of about thirteen 30mg
          oxycodone pills for every person in the county.

       c. A pharmacy in the 90th percentile where more than 20% of its customers have
          received opioid prescriptions by three or more doctors in a six-year period, and to
          which Cardinal continued to ship opioids after other distributors had issued 223
          SORs.

       d. A pharmacy in the 99th percentile where approximately 60% of prescriptions were
          written by prescribers who were later indicted or convicted, and to which Cardinal
          has failed to issue a single SOR as of December 2017.

       326.    Finally, even if Cardinal had conducted due diligence to investigate its high-

volume opioids customers, Cardinal's failure to implement any system to store and share

information about their suspicious customers and/or suspicious prescribers would have

compromised the effectiveness of any such investigation.

                                                264
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        327.   Due to these flaws, Cardinal routinely continued to supply pharmacies that filled

prescriptions for prescribers that had been flagged in its own (infrequent) investigations of other

pharmacies as likely sources of diversion.

                     ii.      Cardinal Was Put on Notice of its Wrongful Conduct

        328.   In addition to numerous instances, including examples cited above, in which

Cardinal's own employees acknowledged failures in its compliance systems, the company was

explicitly put on notice on multiple occasions by government agencies that it was not fulfilling

its duties.

        329.   To date, Cardinal has paid a total of $98 million in fines and other amounts

involving multiple DEA and various state actions relating to its improper management and

distribution of opioids to pharmacies across the United States.

        330.   In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid

diversion taking place at seven warehouses 342 around the United States (the “2008 Cardinal

Settlement Agreement”).343 These allegations included failing to report to the DEA thousands of

suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled


342
   Including its Lakeland, Florida facility. https://www.dea.gov/pubs/pressrel/pr100608.html. In
2012, Cardinal described the Lakeland facility as shipping “an average of about 4 million dosage
units of prescription drugs, including about 500,000 dosage units of controlled substances, on a
monthly basis to more than 5,200 customers in Florida, Georgia and South Carolina. The volume
of prescription drugs distributed makes the Lakeland facility the largest prescription drug
wholesaler in Florida.” Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No.
12-185, ECF No. 3-1, at 6; 3-13 at 2; 3-15 (Feb. 3, 2012).
343
    Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept.
30, 2008), a cached version is available at
https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/d
ivisions/hq/2012/cardinal_agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S.
Att’y Office, Dist. of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that
it Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.

                                                265
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
illegitimate prescriptions originating from rogue Internet pharmacy websites. 344

            331.    In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that

“[d]espite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,

Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled

substances filled by its distribution facilities located throughout the United States.” 345 The DEA

concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of

hydrocodone from legitimate to non-legitimate channels.” 346

            332.    As part of the 2008 Cardinal Settlement Agreement, Cardinal agreed to “maintain

a compliance program designed to detect and prevent diversion of controlled substances as

required by the CSA and applicable DEA regulations.”347 However, in 2012, the DEA issued an

“immediate suspension order,” suspending Cardinal’s registration with respect to Cardinal’s drug

distribution facility in Lakeland, Florida. That order stated that “Despite the [2008 Cardinal

Settlement Agreement], the specific guidance provided to Cardinal by DEA, and despite the

public information readily available regarding the oxycodone epidemic in Florida, Cardinal has

failed to maintain effective controls against diversion of controlled substances into other than

legitimate medical, scientific, and industrial channels, in violation of [the CSA].” 348 For



344
      Id.
345
    U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle
Claims that It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct.
2, 2008), https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
346
      Id.
347
    Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-4,
at ¶ 2 (Feb. 3, 2012).
348
      Id. at ¶ 3.

                                                  266
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
example, from “2008-2009, Cardinal’s sales to its top four retail pharmacies [in the State of

Florida] increased approximately 803%. From 2009 to 2010, Cardinal’s sales to its top four retail

pharmacies [in the State of Florida] increased 162%.” 349

            333.    In 2012, Cardinal reached another settlement with the DEA relating to its failure

to “conduct meaningful due diligence to ensure that the controlled substances were not diverted

into other than legitimate channels” resulting in systemic opioid diversion in its Florida

distribution center (the “2012 Cardinal Settlement Agreement”). 350 Cardinal’s Florida center

received a two-year license suspension for supplying more than 12 million dosage units to only

four area pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida

and an increase of 241% in only two years. 351 The DEA found that Cardinal’s own investigator

warned Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to

notify the DEA or cut off the supply of drugs to the suspect pharmacies. 352 Instead, Cardinal’s

opioid shipments to the pharmacies increased. 353

            334.    In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed

to maintain effective controls against the diversion of controlled substances, including failing to



349
      Id. at ¶ 4.
350
   Administrative Memorandum of Agreement (May 14, 2012),
https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018);
Press Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale
Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15,
2012), https://www.dea.gov/pubs/pressrel/pr051512.html (hereinafter “Administrative
Memorandum of Agreement (May 14, 2012)”)
351
      Id.
352
      Id.
353
      Id.

                                                    267
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii)

failed to detect and report suspicious orders of controlled substances as required by the CSA, on

or before May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal

Settlement Agreement.354

            335.   In December 2016, Cardinal again settled charges that it had violated the CSA by

failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the

“2016 Cardinal Settlement Agreement”).355 The settlement covered DEA allegations that

Cardinal had failed to report suspicious orders across Washington, Maryland, New York, and

Florida.356 The same Florida distribution center at the heart of the 2012 settlement was again

implicated in this case.357 The settlement also covered a Cardinal subsidiary, Kinray, LLC, which

failed to report a single suspicious order despite shipping oxycodone and hydrocodone to more

than 20 New York-area pharmacy locations that placed unusually high orders of controlled

substances at an unusually frequent rate. 358

                       iii.      Cardinal Actively Marketed Prescription Opioids

            336.   Cardinal worked to increase sales of opioids through a range of in-house

marketing platforms directed at prescribers, pharmacists, and consumers, implemented

nationally.


354
      Administrative Memorandum of Agreement (May 14, 2012), supra n. 350.
355
   U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act (Dec. 23, 2016) https://www.justice.gov/usao-
md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-controlled-substances-act.
356
      Id.
357
      Id.
358
      Id.

                                                  268
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       337.    Cardinal not only offers marketing services to its drug manufacturer clients, it

incentivizes and encourages manufacturers to use these marketing channels as a way of building

their business and increasing sales of prescription opioids.

       338.    Purdue and other manufacturers worked hand-in-glove with Cardinal to promote

their products through the distributors to pharmacies and pharmacists.

       339.    Cardinal profited in two ways from its marketing activities: (1) it was paid by the

drug manufacturers to promote their prescription opioids, and/or (2) it was paid from increases in

pharmacy drug sales that resulted from these marketing efforts.

       340.    The targeting of pharmacists by Cardinal in its marketing activities was

particularly problematic because of Cardinal’s existing and often long-term business

relationships with pharmacies—with whom Cardinal shared a legal responsibility to prevent

diversion. Opioid distributors, like Cardinal, were in a unique and trusted position in the

controlled substances supply chain from which they could have spoken truthfully to their

pharmacy customers about the serious risks posed by opioids (including the risk of diversion).

They could have remained silent about the benefits and risks of opioids, and simply filled orders

and shipped drugs. Instead, Cardinal abused its unique position for profit, by contributing to the

chorus of deception surrounding opioids.

       341.    To engage in the promotion of controlled substances at all, under the

circumstances detailed in this Petition, was a dereliction of Cardinal’s duties to prevent opioid

diversion. Through these marketing activities, Cardinal contributed to and reinforced the

deceptive and misleading marketing messages that healthcare providers received about opioids

through other channels. Moreover, much of the Cardinal’s marketing content was deceptive,

because it either affirmatively misrepresented the benefits and risks of prescription opioids, or it



                                                269
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
omitted important information about the risks of prescription opioids. Cardinal knew or should

have known that these marketing messages—particularly those that misrepresented or omitted

material information about the potential for diversion or risks of addiction associated with

prescription opioids—were deceptive.

       342.    Through marketing activities, Cardinal built upon, reinforced, and profited from

the drug manufacturers’ campaign to deceive healthcare providers about the risks and benefits of

prescription opioid use—a campaign that encouraged and normalized over-prescribing and over-

dispensing of prescription opioids.

       343.    Cardinal made false statements that it had no role in influencing the prescribing or

dispensing of prescription opioids and did not promote and market any pharmaceuticals-

including opioids-directly to consumers.

               b.         AmerisourceBergen

       344.    Defendant AmerisourceBergen breached its duties under federal and state law.

       345.    As shown by the ARCOS Data, AmerisourceBergen distributed an extraordinary

amount of prescription opioids into Plaintiffs’ communities. According to ARCOS data, from

2006 to 2014 AmerisourceBergen was the third largest distributor of oxycodone and

hydrocodone in Missouri, selling 326,552,585 pills into Missouri during this eight-year period.

AmerisourceBergen’s excessive distribution was made possible by, and is evidence of,

AmerisourceBergen’s failures to comply with its duties under state and federal law.

       346.    According to ARCOS data, from 2006 through 2014, AmerisourceBergen

distributed 326,552,585 pills of oxycodone and hydrocodone into Missouri.

                     i.        AmerisourceBergen’s Flawed Written Policies Enabled Opioid
                               Diversion

       347.    AmerisourceBergen is the nation’s third largest drug distributor.


                                                270
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
AmerisourceBergen’s written policies for compliance were and are contained within its

Diversion Control Program and its Order Monitoring Program (“COMP”). The programs are

administered by AmerisourceBergen’s Corporate Security and Regulatory Affairs (“’CSRA”).

From 2007 to 2015, the program’s specifics were scattered through a series of policy and

procedure documents, and which were not uniform for AmerisourceBergen and its subsidiary,

Bellco Health, which it acquired in 2007.

        348.    AmerisourceBergen compliance policies are flawed from the point of initial new

customer on boarding. Since 2007, AmerisourceBergen has generally required a customer

questionnaire, a site visit, license verification, and online investigation as part of its new

customer due diligence process. A central component of AmerisourceBergen’s new customer

procedure is its Retail Pharmacy Questionnaire (“590 Form”). The form asks for information

about other distributors, disciplinary history, customer payment methods, percentages of

controlled substances, usage numbers for specific high-risk drugs, and top prescribers of opioids,

among other questions. Though the form requests information about prescribing physicians, it is

not AmerisourceBergen’s policy to perform news searches on those prescribers as part of the

new customer procedure, and controlled substances could account for up to-of prescriptions

dispensed before triggering additional investigation.

        349.    AmerisourceBergen does not require new customers to provide usage reports or

dispensing data as part of the on boarding process. By relying on these customers to self-report

without any documented verification, AmerisourceBergen does not fulfill its obligation of truly

knowing its customers’ business practices.

        350.    Both prior to and after program revision, AmerisourceBergen’s policies have

allowed for frequent threshold manipulation to avoid orders being held for review, rejected from



                                                  271
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
shipment, or reported as suspicious. Staff reviewing the form have high benchmarks for these

numbers before considering them red flags.

          351.   AmerisourceBergen’s policies are not sufficient to comply with the requirements

Missouri law and regulations. By limiting the orders even held for review, AmerisourceBergen’s

policy does not fulfill its obligation to identify even orders of interest, much less suspicious

orders.

          352.   Examples of egregious cases identified recently in a complaint filed by a state

attorney general included:

             a. A pharmacy at or above both the 99th percentile in terms of both number of opioid
                orders and total opioid weight, at which, between 2014 and 2016, more than 10%
                of its prescriptions were written by prescribers who were later indicted or
                convicted of opioid-related prescribing and distribution charges, concerning
                which AmerisourceBergen reported nearly 200 SORs in 2013-14, and to which
                as of 2018, AmerisourceBergen was still serving as this pharmacy's primary
                opioid distributor;

             b. A pharmacy where, between 2013 and 2017, 77% of its prescriptions, on average,
                were written by prescribers who were later indicted or convicted, including 90%
                in 2014, and to which Amerisource appears to have only stopped shipping in
                2017; and

             c. A pharmacy that exceeded the 95th percentile for the percentage of oxycodone
                volume shipped for five years straight (2012 to 2016), where on average 58% of
                its opioid prescriptions were paid in cash (99 th percentile), where for three
                consecutive years (2013 to 2015) approximately half of all opioid scripts were
                filled by prescribers who were later convicted, and which, as of 2018, was still a
                customer of AmerisourceBergen.

                      ii.       AmerisourceBergen’s Failure to Effectively Prevent Diversion
                                in Practice

          353.   At all relevant times, AmerisourceBergen failed to employ sufficient numbers of

qualified compliance staff to implement these policies, failed to ensure those compliance staff

were meeting AmerisourceBergen’s anti-diversion duties, and failed to enforce even the

defective policies it had in place. Among other deficiencies, AmerisourceBergen failed to


                                                 272
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
sufficiently staff its compliance departments.

       354.    Since the integration of Bellco into AmerisourceBergen and the revamp of its

Diversion Control Program in 2015, the company has increased anti-diversion staffing, but has

not significantly increased the number of fully trained ground level employees. Since that time,

AmerisourceBergen has maintained only five to seven front-line employees on its Diversion

Control Team, responsible for reviewing new customers and monitoring its existing customers.

       355.    Many of AmerisourceBergen’s compliance violations begin with its new

customer policy. The process relies heavily on the customer 590 Form, given that

AmerisourceBergen only requests dispensing information from new customers when it already

knows of potential issues. For example, dispensing data was requested recently in considering

customers moving from distributor Morris & Dickson Company-including customers that

prompted a DEA investigation because of their high-volume opioid purchasing.

       356.    Despite the 590 Form’s being so critical to understanding its customers and

ensuring it can fulfill its regulatory obligations, and despite numerous other AmerisourceBergen

procedures relying on reviewing or updating this form, AmerisourceBergen has had significant

issues related to failing to perform even this baseline screening. Bellco Generics customers, for

example, regularly completed the 590 Form independently, submitted it to Bellco, and were on

boarded thereafter without receiving a site visit.

       357.    Disjunction between AmerisourceBergen and Bellco has led to many compliance

failures. Until system integration in or around November 2015, staff had no systematic way of

identifying dual customers. The lack of an integrated system also meant that thresholds were not

coordinated between AmerisourceBergen and Bellco at any point. As a result, a dual customer

could have high thresholds set with both, could be exceeding both thresholds, or even having its



                                                 273
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
threshold periodically increased with both, without detection. In or around April 2013,

AmerisourceBergen implemented a policy for dual customers that prevented both

AmerisourceBergen and Bellco from supplying controlled substances to the same customer, but

implementation was spotty, and, in practice, only a small percentage of orders flagged for review

are cancelled, and even fewer are deemed suspicious.

       358.    AmerisourceBergen has a high tolerance for apparent compliance issues before it

will terminate a customer. It lacked an internal rule or policy that requires investigation of a

customer based on a specific number of suspicious order reports. Even when customers were

restricted, blocked, or terminated, AmerisourceBergen’s system failed to ensure their accounts

were de-activated.

       359.    The one area in which AmerisourceBergen has consistently stood out as

compared to its major competitors is its unwillingness to identify suspicious orders, even among

customers that regularly exceeded their thresholds and presented multiple red flags of diversion.

During this time, numerous AmerisourceBergen opioid customers exhibited several common

indicators of suspicious activity for multiple years. These flags included:

      a. Scoring above the 90th percentile in the county for opioid order volume;

      b. Scoring above the 90th percentile in the county for total opioid orders;

      c. Scoring above the 90th percentile in the county for oxycodone order volume;

      d. Scoring above the 90th percentile in the county for total oxycodone orders;

      e. Scoring above the 90th percentile in the state for the percentage of oxycodone volume
         shipped out of all controlled substances shipped;

      f. Filling prescriptions by prescribers who were later indicted or convicted on opioid-
         related prescribing and distribution charges;

      g. Scoring above the 90th percentile in terms of percentage of patient doctor-shoppers;

      h. Scoring above the 90th percentile in terms of percentage of cash payments; and

                                                 274
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
            i. Scoring above the 90th percentile in terms of the median MME prescribed per day.

                        iii.      AmerisourceBergen Was Put on Notice of its Wrongful
                                  Conduct

            360.    AmerisourceBergen’s deficiencies and failures did not go undetected. The

company was explicitly put on notice on multiple occasions by government agencies that it was

not fulfilling its duties.

            361.    AmerisourceBergen has paid $16 million in settlements and had licenses revoked

as a result of allegations related to the diversion of prescription opioids.

            362.    In 2007, AmerisourceBergen lost its license to send controlled substances from a

distribution center amid allegations that it was not controlling shipments of prescription opioids

to Internet pharmacies.359 Over the course of one year, AmerisourceBergen had distributed 3.8

million dosage units of hydrocodone to “rogue pharmacies.” 360 The DEA suspended

AmerisourceBergen's registration after determining that “the continued registration of this

company constitutes an imminent danger to public health and safety.” 361

            363.    Again in 2012, AmerisourceBergen was implicated for failing to protect against

diversion of particular controlled substances into non-medically necessary channels. 362




359
   Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
Distributing Controlled Substances (Apr. 24, 2007),
https://www.dea.gov/divisions/mia/2007/mia042407p.html.
360
      Id.
361
      Id.
362
   Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com
(Aug. 9, 2012), available at https://www.law360.com/articles/368498/amerisourcebergen-
subpoenaed-by-dea-over-drug-diversion.

                                                   275
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               c.         H.D. Smith

       364.    Defendant H.D. Smith breached its duties under federal and state law.

       365.    As shown by the ARCOS Data, H.D. Smith distributed an extraordinary amount

of prescription opioids into Plaintiffs’ community. According to ARCOS data, from 2006 to

2014, H.D. Smith was one of the top five distributors of oxycodone and hydrocodone in nine

Missouri counties: Adair County (1,782,500 pills), Benton County (9,636,560 pills), Boone

County (8,068,690 pills), Carroll County (111,020 pills), Chariton County (68,500 pills), Henry

County (982,220 pills), Marion County (1,019,370pills), Pike County (786,200 pills), and St.

Clair County (45,700 pills). In just these nine counties, H.D. Smith distributed a combined

13,838,660 pills during this eight-year period. H.D. Smith’s excessive distribution was made

possible by, and is evidence of, H.D. Smith’s failures to comply with its duties under state and

federal law.

                     i.         H.D. Smith’s Flawed Written Policies Enabled Opioid
                                Diversion

       366.    Through 2008, H.D. Smith only had two undated policies that were at least

nominally in place that covered suspicious order monitoring. These policies were little used. The

fact that these policies even existed was not well known by many employees of H.D. Smith.

       367.    In or around 2008, H.D. Smith began developing a computer based suspicious

order monitoring system which H.D. Smith calls CSOMP. The system did not include pattern

and frequency as considerations. Another flaw in the program provided for automatic release of

all orders by new pharmacies in order for them to “ramp up.” Orders which hit CSOMP limits

were automatically released, allowing the customer to build a high-volume sales “history.”

Further, hundreds of people within the company had authority to release a held order.

       368.    In or around 2014, H.D. Smith hired a new compliance officer and began to create


                                               276
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
an improved CSOMP program to comply with law requirements. However, in 2016, the new

compliance officer was terminated before any enhancements went into effect. H.D. Smith

rehired their former Vice President of Compliance, as of May 31, 2016.

                      ii.     H.D. Smith’s Failure to Effectively Prevent Diversion in
                              Practice

         369.   Lori Kirbach worked in the Compliance Department at H.D. Smith until she

resigned in February of 2015. When she resigned, she participated in an exit interview, in which

she stated that the main reason she wanted to leave H.D. Smith was because she felt that the

company, “Is and has been breaking the law for some time.” She did not understand why this

was being tolerated. Specifically, Ms. Kirbach stated that CSOMP had not been working

correctly since OPUS Go Live and that no one would listen to compliance personnel when the

issue was brought up. She confirmed that, “Compliance is releasing orders that they should not

be releasing.”363

         8.     The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                Their Compliance with Their Legal Duties

         370.   The Distributor Defendants have repeatedly misrepresented their compliance with

their legal duties under state law and have wrongfully and repeatedly disavowed those duties in

an effort to mislead regulators and the public regarding the Distributor Defendants’ compliance

with their legal duties.

         371.   Distributor Defendants have refused to recognize any duty beyond reporting

suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017),

the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the

Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”)


363
      See HDS_MDL_00510236.

                                              277
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
submitted amicus briefs regarding the legal duty of wholesale distributors. Denying –

inaccurately – the legal duties that the wholesale drug industry has been tragically recalcitrant in

performing, they argued as follows:

              a. The Associations complained that the “DEA has required distributors not only to
                 report suspicious orders, but to investigate orders (e.g., by interrogating
                 pharmacies and physicians) and take action to halt suspicious orders before they
                 are filled.”364

              b. The Associations argued that, “DEA now appears to have changed its position to
                 require that distributors not only report suspicious orders, but investigate and halt
                 suspicious orders. Such a change in agency position must be accompanied by an
                 acknowledgment of the change and a reasoned explanation for it. In other words,
                 an agency must display awareness that it is changing position and show that there
                 are good reasons for the new policy. This is especially important here, because
                 imposing intrusive obligation on distributors threatens to disrupt patient access to
                 needed prescription medications.”365

              c. The Associations alleged (inaccurately) that nothing “requires distributors to
                 investigate the legitimacy of orders, or to halt shipment of any orders deemed to
                 be suspicious.”366

              d. The Associations complained that the purported “practical infeasibility of
                 requiring distributors to investigate and halt suspicious orders (as well as report
                 them) underscores the importance of ensuring that DEA has complied with the
                 APA before attempting to impose such duties.”367

              e. The Associations alleged (inaccurately) that “DEA’s regulations [] sensibly
                 impose [] a duty on distributors simply to report suspicious orders, but left it to
                 DEA and its agents to investigate and halt suspicious orders.” 368

              f. Also inaccurately, the Associations argued that, “[i]mposing a duty on
                 distributors – which lack the patient information and the necessary
                 medical expertise – to investigate and halt orders may force distributors

364
      Brief for HDMA and NACDS, supra n. 290, 2016 WL 1321983, at *4–5.
365
      Id. at *8 (citations and quotation marks omitted).
366
      Id. at *14.
367
      Id. at *22.
368
      Id. at *24–25

                                                  278
                                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                   to take a shot-in-the-dark approach to complying with DEA’s
                   demands.”369

          372.     The positions taken by the trade groups is emblematic of the position taken by the

Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

the dangerous drugs.370

          373.     The Court of Appeals for the District of Columbia Circuit recently issued its

opinion affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In

Masters Pharmaceuticals, the Court upheld the revocation of Masters Pharmaceutical’s license

and determined that DEA regulations require that in addition to reporting suspicious orders,

distributors must “decline to ship the order, or conduct some ‘due diligence’ and—if it is able to

determine that the order is not likely to be diverted into illegal channels—ship the order.”

Masters Pharmaceutical was in violation of legal requirements because it failed to conduct

necessary investigations and filled suspicious orders. A distributor’s investigation must dispel all

the red flags giving rise to suspicious circumstance prior to shipping a suspicious order. The

Circuit Court also rejected the argument made by the HDMA and NACDS (quoted above), that,

allegedly, the DEA had created or imposed new duties.

          374.     Because of the Distributor Defendants’ refusals to abide by their legal obligations,

the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

in May 2014, the United States Department of Justice, Office of the Inspector General,

Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178



369
      Id. at 26.
370
   See Brief of HDMA in Support of Cardinal, supra n. 338, 2012 WL 1637016, at *3 (arguing
the wholesale distributor industry “does not know the rules of the road because” they claim
(inaccurately) that the “DEA has not adequately explained them”).

                                                   279
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
registrant actions between 2008 and 2012.371 As noted above, the Office of Administrative Law

Judges issued a recommended decision in a total of 117 registrant actions before the DEA issued

its final decision, including 76 actions involving orders to show cause and 41 actions involving

immediate suspension orders.372 These actions include the following:

             a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the AmerisourceBergen Orlando, Florida distribution
                center (“Orlando Facility”) alleging failure to maintain effective controls against
                diversion of controlled substances. On June 22, 2007, AmerisourceBergen entered
                into a settlement that resulted in the suspension of its DEA registration;

             b. On November 28, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Auburn, Washington Distribution Center
                (“Auburn Facility”) for failure to maintain effective controls against diversion of
                hydrocodone;

             c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Lakeland, Florida Distribution Center
                (“Lakeland Facility”) for failure to maintain effective controls against diversion of
                hydrocodone;

             d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Swedesboro, New Jersey Distribution
                Center (“Swedesboro Facility”) for failure to maintain effective controls against
                diversion of hydrocodone;

             e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
                Suspension Order against the Cardinal Stafford, Texas Distribution Center
                (“Stafford Facility”) for failure to maintain effective controls against diversion of
                hydrocodone;

             f. On September 30, 2008, Cardinal entered into a Settlement and Release
                Agreement and Administrative Memorandum of Agreement with the DEA related
                to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford
                Facility. The document also referenced allegations by the DEA that Cardinal
371
      The Drug Enforcement Administration’s Adjudication of Registrant Actions, supra n. 310.
372
      Id.




                                                 280
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               failed to maintain effective controls against the diversion of controlled substances
               at its distribution facilities located in McDonough, Georgia (“McDonough
               Facility”), Valencia, California (“Valencia Facility”) and Denver, Colorado
               (“Denver Facility”);

           g. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
              Suspension Order against the Cardinal Lakeland, Florida Distribution Center
              (“Lakeland Facility”) for failure to maintain effective controls against diversion of
              oxycodone; and

           h. On December 23, 2016, Cardinal agreed to pay a $44 million fine to the DEA to
              resolve the civil penalty portion of the administrative action taken against its
              Lakeland, Florida Distribution Center.

       375.    Rather than abide by their non-delegable duties under public safety laws, the

Distributor Defendants, individually and collectively through trade groups in the industry,

pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s

license from “imminent harm” to “immediate harm” and provided the industry the right to “cure”

any violations of law before a suspension order can be issued. 373

       376.    In addition to taking actions to limit regulatory prosecutions and suspensions, the


373
   See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the
Opioid Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
d7c704ef9fd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham,
Investigations: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
Crisis, WASHINGTON POST (Mar. 6, 2017), https://www.washingtonpost.com/investigations/us-
senator-calls-for-investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-
b1e9-a05d3c21f7cf_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No
Leadership” in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.

                                                281
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Distributor Defendants undertook to fraudulently convince the public that they were complying

with their legal obligations, including those imposed by licensing regulations. Through such

statements, the Distributor Defendants attempted to assure the public they were working to curb

the opioid epidemic.

       377.    For example, a Cardinal executive claimed that it uses “advanced analytics” to

monitor its supply chain and represented that it was being “as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.” 374 Given the

sales volumes and the company’s history of violations, this executive was either not telling the

truth, or, if Cardinal had such a system, it ignored the results.

       378.    By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

arouse suspicion of the claims that the Plaintiffs now assert.

       379.    The Distributor Defendants pay fines as a cost of doing business in an industry

that generates billions of dollars in annual revenue. They hold multiple DEA registration

numbers and when one facility is suspended, they simply ship from another facility.

       380.    The wrongful actions and omissions of the Distributor Defendants which have

caused the diversion of opioids and which have been a substantial contributing factor to and/or

proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of

Defendants’ unlawful acts below.

       381.    The Distributor Defendants have abandoned their duties imposed under state law,


374
   Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: “No One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.a5f051722a7a.

                                                 282
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
taken advantage of a lack of adequate law enforcement, and abused the privilege of distributing

controlled substances.

       9.      The National Retail Pharmacies Were on Notice of and Contributed to Illegal
               Diversion of Opioids

       382.    National retail pharmacy chains earned enormous profits by flooding the country

with prescription opioids.375 They were keenly aware of the oversupply of prescription opioids

through the extensive data and information they developed and maintained as both distributors

and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

communities, they continued to participate in the oversupply and profit from it.

       383.    Each of the National Retail Pharmacies does substantial business throughout the

United States and Missouri. This business includes the distribution of opioids.

       384.    Data shows that the National Retail Pharmacies distributed substantial quantities

of opioids, including fentanyl, hydrocodone, and oxycodone in Missouri. In addition, they

distributed substantial quantities of opioids in other states, and these drugs were diverted from

these other states to Missouri. The National Retail Pharmacies failed to take meaningful action to

stop this diversion despite their knowledge of it, and contributed substantially to the diversion

problem.

       385.    The National Retail Pharmacies developed and maintained extensive data on

opioids they distributed. Through this data, National Retail Pharmacies had direct knowledge of

patterns and instances of improper distribution and use of opioids in communities throughout the

country, and in Missouri in particular. They used the data to evaluate their own sales activities

and workforce. On information and belief, the National Retail Pharmacies also provided other


375
   Plaintiffs’ allegations of wrongdoing are pointing to the National Retail Pharmacies not the
pharmacy industry who in general serve a vital healthcare function in the United States.

                                                283
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Defendants with the data in exchange for rebates or other forms of consideration. The National

Retail Pharmacies’ data is a valuable resource that they could have used to help stop diversion,

but failed to do so.

        10.     The National Retail Pharmacies Have a Duty to Prevent Diversion

        386.    Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of opioids into the illegal market by,

among other things, monitoring and reporting suspicious activity.

        387.    The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the Comprehensive Drug Control Act and licensees under Mo. Rev. Statutes

§338.333. Missouri law requires each registrant to maintain on a current basis a complete and

accurate record of each substance manufactured, imported, received, sold, delivered, exported, or

otherwise disposed of. It is a violation of Missouri law for any person to negligently fail to abide

by the recordkeeping and reporting requirements.

        388.    Further, Missouri law requires compliance with federal controlled substance law,

which has provided extensive guidance to pharmacies concerning their duties to the public. The

guidance advises pharmacies how to identify suspicious orders and other evidence of diversion.

Suspicious pharmacy orders include orders unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the

pharmacy, orders that deviate from a normal pattern and/or orders of unusual frequency and

duration, among others. Suspicious pharmacy orders are red flags for if not direct evidence of

diversion.

        389.    Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe

patterns or instances of sales and distribution that are potentially suspicious, of oversupply in
                                                284
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
particular stores or geographic areas, or of prescribers or facilities that seem to engage in

improper conduct.

       390.    According to industry standards, if a pharmacy finds evidence of diversion, the

local Board of Pharmacy and DEA must be contacted.

       391.    Despite their legal obligations as registrants under Missouri law, the National

Retail Pharmacies allowed widespread diversion to occur—and they did so knowingly. They

knew that they made money by distributing opioids under suspicious orders.

       392.    Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

System, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

orders that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

the country and in Missouri. The policies remained in place even as the epidemic raged.

       393.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that this problem was compounded by the National Retail

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

properly and adequately handle orders for opioids, including what constitutes a proper inquiry

into whether an order is legitimate, whether an order is likely for a condition with an approved

treatments by opioids, and what measures and/or actions to take when suspicious circumstances

are present, including when prescriptions are procured and pills supplied for the purpose of

illegal diversion and drug trafficking.



                                                 285
                                                                                                          Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       394.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to adequately use data

available to them to identify pill-mills that were ordering suspicious amounts of opioids, or to

adequately use data available to them to do statistical analysis to prevent the filling of suspicious

orders that have contributed to the opioid crisis.

       395.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies failed to analyze: (a) the number

of opioid orders filled by individual pharmacies relative to the population of the pharmacy’s

community; (b) the increase in opioid sales relative to past years; (c) the number of opioid orders

filled relative to other drugs; and (d) the increase in annual opioid sales relative to the increase in

annual sales of other drugs.

       396.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to conduct adequate

internal or external audits of their opioid sales to identify patterns regarding orders that should

not have been filled and to create policies accordingly, or if they conducted such audits, they

failed to take any meaningful action as a result.

       397.    In consideration of a reasonable opportunity for further investigation and

discovery, Plaintiffs allege that the National Retail Pharmacies also failed to effectively respond

to concerns raised by their own employees regarding inadequate policies and procedures

regarding the filling of opioid orders.

       398.    The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed by them was untenable, and in many areas patently absurd;

yet, they did not take meaningful action to investigate or to ensure that they were complying with



                                                 286
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
their duties and obligations under the law with regard to controlled substances.

       11.       Multiple Enforcement Actions Against the National Retail Pharmacies
                 Confirms their Compliance Failures

       399.      The National Retail Pharmacies have long been on notice of their failure to abide

by the law and regulations governing the distribution of prescription opioids. Indeed, several of

the National Retail Pharmacies have been repeatedly penalized for their illegal practices. In

consideration of a reasonable opportunity for further investigation and discovery, Plaintiffs

allege that based upon the widespread nature of these violations, these enforcement actions are

the product of, and confirm, national policies and practices of the National Retail Pharmacies.

                 a.     CVS

       400.      CVS is one of the largest companies in the world, with annual revenue of more

than $150 billion. According to news reports, it manages medications for nearly 90 million

customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid

crisis, but like other Defendants, CVS sought profits over people.

       401.      CVS is a repeat offender; the company has paid fines totaling over $40 million as

the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines

as the cost of doing business and has allowed distribution of opioids in quantities significantly

higher than any plausible legitimate need would require, and to continue violating its obligations

under the law.

       402.      As recently as March 2019, CVS entered into a $535,000 settlement with the U.S.

Attorney’s Office for the District of Rhode Island regarding allegations that its pharmacies in

Rhode Island violated federal law “including by… in 39 instances between September 9, 2015

and June 18, 2017, filling a prescription for a Schedule II drug under circumstances … that the

CVS pharmacist filling the prescription knew or had reason to know that the prescription in


                                                287
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
question was invalid or unauthorized…”

       403.    This fine was preceded by numerous others throughout the county.

       404.    In July 2017, CVS entered into a $5 million settlement with the U.S. Attorney’s

Office for the Eastern District of California regarding allegations that its pharmacies failed to

keep and maintain accurate records of Schedule II, III, IV, and V controlled substances. 376

       405.    In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties

under the CSA and filling orders with no legitimate medical purpose. 377

       406.    In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

in Connecticut failed to maintain proper records in accordance with the CSA. 378

       407.    In September 2016, CVS entered into a $795,000 settlement with the

Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the

state’s prescription monitoring program website and review a patient’s drug use history before




376
   Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle
Alleged Violations of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017),
https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-settle-alleged-
violationscontrolled-substance-act.
377
    Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million
Settlement Agreement with CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t
of Just. (Feb. 12, 2016), https://www.justice.gov/usao-md/pr/united-states-reaches-8-
millionsettlement-agreement-cvs-unlawful-distribution-controlled.
378
   Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle
Controlled Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016),
https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-settle-controlled-substances-
actallegations.

                                                288
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
sales of certain opioid drugs.379

       408.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances—

mostly addictive painkillers—more than 500 times between 2011 and 2014. 380

       409.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The

United States alleged that CVS retail pharmacies in Rhode Island filled a number of forged

prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

permitted to prescribe that drug. Additionally, the government alleged that CVS had

recordkeeping deficiencies.381

       410.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had sold opioids,

“based on prescriptions that had not been issued for legitimate medical purposes by a health care



379
    Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in
agreement         with        state,       Boston.com        (Sept.       1,        2016),
https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-policies-
around-dispensing-opioids-inagreement-with-state.
380
    Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve
Allegations that Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016),
https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-
filledfake-prescriptions.
381
   Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health
Corp. Resolved With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015),
https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved-
450000-civil-settlement.

                                                289
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
provider acting in the usual course of professional practice. CVS also acknowledged that its

retail pharmacies had a responsibility to dispense only those prescriptions that were issued based

on legitimate medical need.”382

       411.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired.383

       412.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.384

       413.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.385

               b.       Walgreens

       414.    Walgreens is the second-largest pharmacy store chain in the United States behind



382
    Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million
Settlement Agreement with CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t
of Just. (May 13, 2015), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22- million-
settlement-agreement-cvs-unlawful-distribution.
383
   Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5,
2014), http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-
5736554.php.
384
  Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times,
NEWSOK (May 3, 2015), http://newsok.com/article/5415840.
385
   Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle
Civil Penalty Claims Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr.
3, 2013), https://www.justice.gov/usao-wdok/pr/cvs-pay-11-million-settle-civil-penaltyclaims-
involving-violations-controlled.

                                                290
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

adjusted basis in fiscal 2017.

            415.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of violations of the CSA, including

negligently allowing controlled substances such as oxycodone and other prescription painkillers

to be diverted for abuse and illegal black-market sales. 386

            416.   As part of the settlement, Walgreens admitted that it failed to uphold its

obligations as a DEA registrant regarding the above-described conduct. 387

            417.   The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

            418.   Walgreens’ Florida operations at issue in this settlement highlight its egregious

conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten

times the average amount.388

            419.   They increased their orders over time, in some cases as much as 600% in the


386
   Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record
Settlement pf $80 Million for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of
Just.    (June    11,     2013),     https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
recordsettlement-80-million-civil-penalties-under-controlled.
387
      Id.
388
  Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens
Co. (Drug Enf’t Admin. Sept. 13, 2012).

                                                   291
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders

of oxycodone in a one-month period. Yet Walgreens’ corporate officers not only turned a blind

eye, but provided pharmacists with incentives through a bonus program that compensated them

based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at

Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that

“if these are legitimate indicators of inappropriate prescriptions perhaps we should consider not

documenting our own potential noncompliance,” underscoring Walgreens’ attitude that profit

outweighed compliance with the law or the health of communities. 389

            420.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.390

            421.   The six retail pharmacies in Florida that received the suspicious drug shipments

from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or




389
      Id.
390
      Id.

                                                   292
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
should have known were not for legitimate medical use.391

            422.   Walgreens has also settled with a number of state attorneys general, including

West Virginia ($575,000) and Massachusetts ($200,000).392

            423.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the

opioid use of some Medicaid patients who were considered high-risk.

            424.   In January 2017, an investigation by the Massachusetts Attorney General found

that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use

sound professional judgment when distributing opioids and other controlled substances—despite

the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

follow certain procedures.393

   VII. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
 DUTIES CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED HEREIN

            425.   As the Marketing Defendants and Purdue’s efforts to expand the market for

opioids increased so have the rates of prescription and sale of their products — and the rates of

opioid-related substance abuse, hospitalization, and death among the people of the United States.

The Supply Chain Defendants have continued to unlawfully ship these massive quantities of

opioids.

            426.   There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and


391
      Id.
392
    Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
393
      Id.

                                                    293
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
associated adverse outcomes.”394

          427.    Opioid analgesics are widely diverted and improperly used, and the widespread

use of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions. 395

          428.    The epidemic is “directly related to the increasingly widespread misuse of

powerful opioid pain medications.”396

          429.    The increased abuse of prescription painkillers along with growing sales has

contributed to a large number of overdoses and deaths. 397

          430.    As shown above, the opioid epidemic has escalated with devastating effects:

substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

Defendants’ increased distribution of opioids.

          431.    Because of the well-established relationship between the use of prescription

opioids and the use of non-prescription opioids, like heroin, the massive distribution of opioids

by Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

          432.    Defendants repeatedly and purposefully breached their duties under Missouri law,

and such breaches are direct and proximate causes of, and/or substantial factors leading to, the

widespread diversion of prescription opioids for nonmedical purposes and the foreseeable,

inevitable financial burdens imposed on and incurred by hospitals and other health care

providers.


394
   See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United
States, 372 N. Eng. J. Med. 241-248 (2015), doi: 10.1056/NEJMsa1406143,
http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.
395
      See Volkow & McLellan, supra n. 96.
396
      See Califf et al., supra n. 27.
397
      See Prescription Painkiller Overdoses at Epidemic Levels, supra n. 21.

                                                 294
                                                                                                            Electronically Filed - Greene - April 14, 2020 - 01:48 PM
          433.       Hospitals are integral to the solution to the opioid epidemic, because they can “aid

in the proper treatment of postoperative pain while also helping to combat a nationwide

epidemic.”398 Indeed, “[h]ospital pharmacists…are in an ideal position to help address the

opioid epidemic and make sure these agents are used appropriately.” 399 But Defendants’

wrongful conduct has jeopardized the ability of Plaintiffs and other hospital purchasers to

properly limit their purchasing and dispensing of opioids, particularly at the key junctures of

patient admission and discharge. Indeed, by creating and fueling the opioid epidemic,

Defendants have impaired the hospitals’ ability to perform their integral responsibilities to

patients.

          434.       During admission, hospital professionals routinely consult with the patient to

assess which medications the patient is taking at home. But, due to Defendants’ conduct,

hospitals can no longer trust patients to self-report their prescriptions. Hospital pharmacists may

also check available databases to ensure that patients are not stockpiling prescription opioids, but

such databases often do not record the actual flow of opioids. 400 Hospital pharmacies’ inability

to rely on their patients’ self-reporting, and having to take additional steps to independently

verify their patients’ purchases from other sources, imposes additional burdens on hospitals.

          435.       Then, before discharge, hospital professionals “obtain a list of planned outpatient

prescriptions and perform a counseling session on how to safely and effectively control




398
      Opioid Exit Plan, supra n. 178.
399
   Joey Sweeney, Hospital Pharmacists Can Help Reduce Opioid Prescriptions, PHARMACY
TODAY (July 2016) (emphasis added), available at https://www.pharmacytoday.org/article/S1042-
0991(16)30505-9/fulltext.
400
      Id. at ¶ 32.

                                                     295
                                                                                                        Electronically Filed - Greene - April 14, 2020 - 01:48 PM
postoperative pain.”401 The hospitals’ efforts to provide meaningful counseling is subverted by

Defendants’ sales practices described in the Petition, pursuant to which Defendants have

disseminated misinformation throughout all levels of the marketplace and fostered increased

demand for their products.

          436.       Hospitals must admit opioid users who present in need of intensive care or who

display symptoms of mental illness. Defendants knew that federal and state law require hospitals

to admit and treat opioid-dependent patients. Similarly, if a pregnant opioid-dependent patient

presents for treatment, the hospital must provide care for both the opioid-dependent mother and

the opioid-dependent baby. Defendants relied on Plaintiffs to provide a safety net to prevent

overdose deaths and treat health consequences arising from opioid dependence and depended on

hospitals themselves to mitigate the health consequences of their illegal activities. 402 In 2011, it

is “estimated that [there were] greater than 420[,000 emergency room] visits related to the

misuse of abuse of narcotic pain relievers” in the United States. 403 Hospitals bear an enormous

burden in providing care, as insurance covers only a portion of the cost.

          437.       The increased financial burdens on hospitals include, but are not limited to the

following:

               a. Unreimbursed costs for providing healthcare and medical care, additional
                  diagnostic, therapeutic and other treatments for patients suffering from opioid-
                  related addiction or disease, including physical and mental disabilities, overdoses
                  and deaths;


401
      Opioid Exit Plan, supra n. 178.
402
      Id. at ¶ 19.
403
    Cindy Williams, Vice President and Chief Pharmacy Officer, Riverside Health System,
Establishment      of     an       Opioid     Stewardship    Program,      available      at
http://www.vshp.org/uploads/6/3/6/0/6360223/williams-opioid_1_per_page.pdf      (hereinafter
described as the “Va. Hospital Pharmacists Paper”).

                                                     296
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           b. Costs associated with patient counseling with respect to pain management,
              necessitated by overprescription to the general population and dissemination of
              false and misleading information to prospective patients and others; as hospitals
              and other providers question their patients’ self-reporting, it necessitates further
              steps to be taken in all phases of treatment and counseling;

           c. Unreimbursed costs of opioids purchased by hospitals themselves, which were
              direct targets of the Defendants’ marketing campaigns;

           d. Unreimbursed costs of prescription drugs used to treat opioid-dependent patients;

           e. Costs of training additional personnel in the proper treatment of drug overdoses;

           f. Costs associated with obtaining and training staff in the application of naloxone—
              an opioid antagonist used to block the deadly effects of opioids in the context of
              overdose;

           g. Additional unreimbursed costs for providing mental-health services, treatment,
              counseling, rehabilitation services, and social services to victims of the opioid
              epidemic and their families;

           h. Unreimbursed costs for providing treatment of infants born with opioid-related
              medical conditions, or born dependent on opioids due to drug use by mother
              during pregnancy;

           i. Substantial reimbursement shortages for patients treated with opioid-related
              conditions or comorbidities and patients for whom opioid dependence is a
              condition.

       438.    The unlawful diversion of prescription opioids is a direct and proximate cause of,

and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, dependence,

morbidity, and mortality in the United States. This diversion and the epidemic are direct causes

of foreseeable harm to Plaintiffs.

       439.    Defendants’ unlawful conduct resulted in direct and foreseeable, past and

continuing, economic damages for which Plaintiffs seek relief.

                            VIII. CONSPIRACY ALLEGATIONS

       440.    The Defendants conspired with each other and with Purdue (not named in this

Petition as a defendant, to engage in the wrongful conduct complained of herein and intended to


                                                297
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
benefit both independently and jointly from their wrongful conduct.

A.      Conspiracy Among the Marketing Defendants and Purdue

        441.   The Marketing Defendants and Purdue agreed among themselves to set up,

develop, and fund an unbranded promotion and marketing network to promote the use of opioids

for the management of pain. The promotion and marketing network was intended and designed

to mislead physicians, patients, health care providers such as hospitals, and health care payors

regarding the appropriate uses, risks, and safety of opioids, in order to increase sales, revenues,

and profits from the marketing Defendants’ and Purdue’s opioid products.

        442.   The Marketing Defendants and Purdue collectively used, developed, and funded

unbranded marketing materials, KOLs, purported scientific literature, CMEs, patient education

materials, and Front Groups all to disseminate deceptive messages about the appropriate uses,

risks, and safety of opioids. These messages were directed at consumers and health care

providers, including hospitals.

        443.   The Marketing Defendants’ and Purdue’s marketing scheme centered around the

development, dissemination, and reinforcement of nine false propositions: (1) that addiction is

rare among patients taking opioids for pain; (2) that addiction risk can be effectively managed;

(3) that symptoms of addiction exhibited by opioid patients are actually symptoms of an

invented condition dubbed “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that

increased dosing presents no significant risks; (6) that long-term use of opioids improves

function; (7) that the risks of alternative forms of pain treatment are greater than the adverse

effects of opioids; (8) that use of time-released dosing prevents addiction; and (9) that abuse-

deterrent formulations provide a solution to opioid abuse.

        444.   The Marketing Defendants and Purdue knew that none of these propositions are

true.
                                                298
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       445.    Each Marketing Defendant and Purdue worked individually and collectively to

develop and actively promulgate these nine false propositions in order to mislead physicians,

patients, and health care providers such as hospitals and healthcare payors regarding the

appropriate uses, risks, and safety of opioids.

       446.    The Marketing Defendants and Purdue worked jointly through coordinated

activities, and individually, in pursuit of a common goal: to expand the market for opioids by

persuading consumers and medical providers, such as hospitals, of the safety of opioids, and to

hide their actual risks and dangers. In doing so, the Marketing Defendants and Purdue

effectively built a new – and extremely lucrative – opioid marketplace for their select group of

industry players.

       447.    The Marketing Defendants’ and Purdue’s unbranded promotion and marketing

network was a wildly successful marketing tool that achieved marketing goals that would have

been impossible to have been met by a single or even a handful of the network’s distinct

corporate members.

       448.    For example, the network members pooled their vast marketing funds and

dedicated them to expansive and normally cost-prohibitive marketing ventures, such as the

creation of Front Groups. These collaborative networking tactics allowed each Marketing

Defendant and Purdue to diversify its marketing efforts, all the while sharing any risk and

exposure, financial and/or legal, with other Marketing Defendants and Purdue.

       449.    The most unnerving tactic utilized by the Marketing Defendants’ and Purdue’s

network was their unabashed mimicry of the scientific method of citing “references” in their

materials. In the scientific community, cited materials and references are rigorously vetted by

objective unbiased and disinterested experts in the field, and an unfounded theory or proposition



                                                  299
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
would, or should, never gain traction.

       450.    Marketing Defendants and Purdue put their own twist on the scientific method:

they worked together to manufacture wide support for their unfounded theories and propositions

involving opioids. Due to their sheer numbers and resources, the Marketing Defendants and

Purdue were able to create a false consensus through their materials and references.

       451.    An illustrative example of the Marketing Defendants and Purdue’s use of this

tactic is the wide promulgation of the Porter & Jick Letter, which declared the incidence of

addiction “rare” for patients treated with opioids. The authors had analyzed a database of

hospitalized patients who were given opioids in a controlled setting to ease suffering from acute

pain. These patients were not given long-term opioid prescriptions or provided opioids to

administer to themselves at home, nor was it known how frequently or infrequently and in what

doses the patients were given their narcotics. Rather, it appears the patients were treated with

opioids for short periods of time under in-hospital doctor supervision.

       452.    Nonetheless, Marketing Defendants and Purdue widely and repeatedly cited this

letter as proof of the low addiction risk in connection with taking opioids despite the letter’s

obvious shortcomings. Marketing Defendants and Purdue’s egregious misrepresentations based

on this letter included claims that less than one percent of opioid users became addicted.

       453.    Marketing Defendants and Purdue’s collective misuse of the Porter & Jick Letter

helped the opioid manufacturers convince patients and healthcare providers such as hospitals

that opioids were not a concern. The enormous impact of Marketing Defendants and Purdue’s

misleading amplification of this letter was well documented in another letter published in the

NEJM on June, 1, 2017, describing the way the one-paragraph 1980 letter had been

irresponsibly cited and, in some cases, “grossly misrepresented.” In particular, the authors of this



                                                300
                                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
letter explained:

       [W]e found that a five-sentence letter published in the Journal in 1980 was heavily
       and uncritically cited as evidence that addiction was rare with long-term opioid
       therapy. We believe that this citation pattern contributed to the North American
       opioid crises by helping to shape a narrative that allayed prescribers’ concerns
       about the risk of addiction associated with long-term opioid therapy…

       454.    By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

the Marketing Defendants and Purdue committed overt acts in furtherance of their conspiracy.

B.     Conspiracy Among the Marketing Defendants, Purdue and the Supply Chain
       Defendants

       455.    In addition, and on an even broader level, all the Marketing Defendants and

Purdue and Supply Chain Defendants took advantage of the industry structure, including end-

running its internal checks and balances, to their collective advantage. The Marketing

Defendants and Purdue and Supply Chain Defendants agreed among themselves to increase the

supply of opioids and fraudulently increase the quotas that governed the manufacture and supply

of prescription opioids. The Marketing Defendants and Purdue and Supply Chain Defendants

did so to increase sales, revenue, and profit from their opioid products.

       456.    The interaction and length of the relationships between and among the Marketing

Defendants and Purdue and Supply Chain Defendants reflected a deep level of interaction and

cooperation between the Marketing Defendants and Purdue and Supply Chain Defendants in a

tightly knit industry. The Marketing and Supply Chain Defendants were not two separate groups

operating in isolation or two groups forced to work together in a closed system. The Marketing

Defendants and Purdue and Supply Chain Defendants operated together as a united entity,

working together on multiple fronts, to engage in the unlawful sale of prescription opioids.

       457.    The Marketing Defendants and Purdue and Supply Chain Defendants

collaborated to expand the opioid market in an interconnected and interrelated network in the


                                                301
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
following ways, as set forth more fully below including, for example, membership in the

Healthcare Distribution Alliance.

       458.    The Marketing Defendants and Purdue and Supply Chain Defendants utilized

their membership in the HDA and other forms of collaboration to form agreements about their

approach to their duties under the CSA and Missouri law to report suspicious orders. The

Marketing Defendants and Purdue and Supply Chain Defendants overwhelmingly agreed on the

same approach – to fail to identify, report, or halt suspicious opioid orders, and fail to prevent

diversion. The Marketing Defendants, Purdue, and Supply Chain Defendants were thus

collectively responsible for each other’s compliance with their reporting obligations. The

Marketing Defendants and Purdue and Supply Chain Defendants were aware, both individually

and collectively, of the suspicious orders that flowed directly from the Marketing Defendants

and Purdue and Supply Chain Defendants’ facilities. The understanding shared among

Defendants, Purdue, and the Supply Chain Defendants to restrict reporting provided an added

layer of insulation from scrutiny for the entire industry.

       459.    The Marketing Defendants, Purdue, and Supply Chain Defendants knew that their

own conduct could be reported by other Defendants and Purdue, and that their failure to report

suspicious orders they filled could be brought to the government’s attention. As a result, the

Marketing Defendants, Purdue, and Supply Chain Defendants had an incentive to communicate

with each other about the reporting or suspicious orders to ensure consistency in their dealings

with the authorities.

       460.    The desired consistency and collective end goal were achieved. The Marketing

Defendants and Purdue and Supply Chain Defendants achieved blockbuster profits through

higher opioid sales by orchestrating the unimpeded flow of opioids.



                                                 302
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       461.    By their participation in this Conspiracy, all of the Defendants are responsible for

the actions of the other Conspirators taken in furtherance of the conspiracy, and share liability

for the Claims for which they are charged as having liability as Conspirators.

       462.    The countless acts of the Manufacturing Defendants and Purdue in deceptively

marketing opioids each constitutes an overt act in furtherance of a conspiracy.

       463.    The countless acts of the Supply Chain Defendants in filling suspicious orders, in

the face of overwhelming evidence of drug diversions, including the acts and practices for which

some of the Supply Chain Defendants have been administratively sanctioned, each constitutes

acts in furtherance of a conspiracy.

       464.    The acts of coordination of the Manufacturing Defendants and Supply Chain

Defendants, through trade associations such as HDA and through other means, designed to avoid

regulatory scrutiny while they attempted to create and supply an ever-expanding market for

opioids by creating and supplying and ever-increasing number of opioid-dependent individuals,

constitute acts in furtherance of a conspiracy.

       465.    Through the operation of this Conspiracy, the Defendants are liable for the

actions of each other in using unlawful and fraudulent means to pursue the goals, and are liable

with each for the Claims set forth in this Petition.

         IX.     ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES

       466.    As set forth above, Defendants acted deliberately to increase sales of, and profits

from, opioid drugs. The Marketing Defendants and Purdue knew there was no support for their

claims that addiction was rare, that addiction risk could be effectively managed, that signs of

addiction were merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses

pose no significant additional risks, that long-term use of opioids improves function, or that

time-release or abuse-deterrent formulations would prevent addiction or abuse. Nonetheless,
                                                  303
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
they knowingly promoted these falsehoods in order to increase the market for their addictive

drugs.

           467.   All of the Defendants, moreover, knew that large and suspicious quantities of

opioids were being poured into communities throughout the United States. Despite this

knowledge, Defendants took no steps to report suspicious orders, control the supply of opioids,

or otherwise prevent diversion. Indeed, as described above, Defendants acted in concert together

to maintain high levels of quotas for their products and to ensure that suspicious orders would

not be reported to regulators.

           468.   Defendants’ conduct was so willful and deliberate that it continued in the face of

numerous enforcement actions, fines, and other warnings from state and local governments and

regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

with their marketing and supply schemes. This ongoing course of conduct knowingly,

deliberately, and repeatedly threatened and accomplished harm and risk of harm to public health

and safety, and large-scale economic loss to communities, governments, families, communities,

hospitals and health care providers across the country.

           469.   As all of the governmental actions against all the Defendants show, Defendants

knew that their actions were unlawful, and yet deliberately refused to change their practices

because compliance with their legal obligations would have decreased their sales and their

profits.

A.         The Marketing Defendants and Purdue Persisted in Their Fraudulent Scheme
           Despite Repeated Admonitions, Warnings, and Even Prosecutions

           470.   So determined were the Marketing Defendants and Purdue to sell more opioids

that they simply ignored multiple admonitions, warnings, and prosecutions, as described more

fully below.


                                                  304
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       1.      FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion of
               Duragesic

       471.    On February 15, 2000, the FDA sent Janssen a letter concerning the

dissemination of “homemade” promotional pieces that promoted the Janssen drug Duragesic in

violation of the Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30,

2000, the FDA explained that the “homemade” promotional pieces were “false or misleading

because they contain misrepresentations of safety information, broaden Duragesic’s indication,

contain unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed

numerous ways in which Janssen’s marketing was misleading.

       472.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

“false or misleading claims about the abuse potential and other risks of the drug, and . . .

unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

2004 letter detailed a series of unsubstantiated, false or misleading claims.

       473.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public

health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been

“examining the circumstances of product use to determine if the reported adverse events may be

related to inappropriate use of the patch” and noted the possibility “that patients and physicians

might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid

analgesic approved only for chronic pain in opioid-tolerant patients that could not be treated by

other drugs.

       2.      Governmental Action, Including Large Monetary Fines, Failed to Stop


                                                 305
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               Cephalon From Falsely Marketing Actiq For Off-label Uses

       474.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity

agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in

civil and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

promote off-label uses.

       475.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and

the massive settlement, Cephalon has continued its deceptive marketing strategy.

       3.      FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
               Label Marketing of Fentora

       476.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” Indeed, the FDA specifically

denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment

of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

       477.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,

the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

Warning Letter described a Fentora Internet advertisement as misleading because it purported to

broaden “the indication for Fentora by implying that any patient with cancer who requires

treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It


                                                 306
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.

       478.    Despite this warning, Cephalon continued to use the same sales tactics to push

Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).”

Despite the repeated warnings of the dangers associated with the use of the drugs beyond their

limited indication, as detailed above, the first sentence of the insert states: “It is well recognized

that the judicious use of opioids can facilitate effective and safe management of chronic pain.”

       4.      A Guilty Plea and a Large Fine did not Deter Co-conspirator Purdue from
               Continuing its Fraudulent Marketing of OxyContin

       479.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay nearly $635 million in fines and fees. In

its plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

misrepresented the risk of addiction, and was unsupported by science. At the time, this was one

of the largest settlements with a drug company for marketing misconduct. 404 Additionally,

Michael Friedman, the company’s president, pled guilty to a misbranding charge and agreed to

pay $19 million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to

pay $8 million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well

and agreed to pay $7.5 million in fines.

       480.    Nevertheless, even after the settlement, Purdue continued to pay doctors on


404
   Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10,
2007), http://www.nytimes.com/2007/05/10/business/11drug-web.html.

                                                 307
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and to fund

seemingly neutral organizations to disseminate the message that opioids were non-addictive as

well as other misrepresentations. At least until early 2018, Purdue continued deceptively

marketing the benefits of opioids for chronic pain while diminishing the associated dangers of

addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight

any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

other painkiller producers, along with their associated nonprofits, spent nearly $900 million

dollars on lobbying and political contributions - eight times what the gun lobby spent during that

period.

          481.   Since at least 2002, Purdue has maintained a database of health care providers

suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

to this database based on observed indicators of illicit prescribing such as excessive numbers of

patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength

pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

diversion). Purdue claims that health care providers added to the database no longer were

detailed, and that sales representatives received no compensation tied to these providers’

prescriptions.

          482.   Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy

level—meaning Purdue continued to generate sales revenue from their prescriptions—and failed

to report these providers to state medical boards or law enforcement. Purdue’s former senior

compliance officer acknowledged in an interview with the Los Angeles Times that in five years

of investigating suspicious pharmacies, the company never stopped the supply of its opioids to a

pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.



                                                 308
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           483.   The same was true of prescribers. For example, as discussed above, despite

Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law

enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

tablets.

           484.   Indeed, the New York Attorney General found that Purdue placed 103 New York

health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that

Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

period.

           5.     Endo Continued to Aggressively Promote Opana After Becoming Aware of
                  Its Widespread Abuse

           485.   The New York Attorney General found that Endo knew, as early as 2011, that

Opana ER was being abused in New York, but certain sales representatives who detailed New

York health care providers testified that they did not know about any policy or duty to report

problematic conduct. The New York Attorney General further determined that Endo detailed

health care providers who were subsequently arrested or convicted for illegal prescribing of

opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for

Opana ER (although the subsequent criminal charges at issue did not involve Opana ER).

           486.   Even after the Indiana Department of Public Health determined that an HIV

outbreak in Southeastern Indiana was linked to injection of the prescription painkiller Opana and

requested removal from the market, in 2015, “based on its concern that the benefits of the drug

may no longer outweigh its risks,” Endo continued to market the drug until 2017.




                                                 309
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
B.          Repeated Admonishments and Fines Did Not Stop the Supply Chain Defendants
            from Ignoring Their Obligations to Control the Supply Chain and Prevent
            Diversion

            487.   Defendants were repeatedly admonished and even fined by regulatory authorities,

but continued to disregard their obligations to control the supply chain of dangerous opioids and to

institute controls to prevent diversion.

            488.   In a 60 Minutes interview, former DEA agent Joe Rannazzisi described

Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they

wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,

people die. That’s just it. People die.” The interview continued:

            JOE RANNAZZISI: The three largest distributors are Cardinal Health,
            McKesson, and AmerisourceBergen. They control probably 85 or 90 percent of
            the drugs going downstream.

            [INTERVIEWER]: You know the implication of what you’re saying, that these
            big companies knew that they were pumping drugs into American communities
            that were killing people.

            JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
            they did.

            489.   Another DEA veteran similarly stated that these companies failed to make even a

“good faith effort” to “do the right thing.” He explained that “I can tell you with 100 percent

accuracy that we were in there on multiple occasions trying to get them to change their behavior.

And they just flat out ignored us.”405

            490.   Government actions against the Distributor Defendants with respect to their

obligations to control the supply chain and prevent diversion include:

                   a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                          Immediate Suspension Order against the AmerisourceBergen Orlando,
                          Florida distribution center (“Orlando Facility”) alleging failure to

405
      Id.

                                                  310
                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
     maintain effective controls against diversion of controlled substances.
     On June 22, 2007, AmerisourceBergen entered into a settlement that
     resulted in the suspension of its DEA registration;

b.   On November 28, 2007, the DEA issued an Order to Show Cause
     and Immediate Suspension Order against the Cardinal Auburn,
     Washington Distribution Center (“Auburn Facility”) for failure to
     maintain effective controls against diversion of hydrocodone;

c.   On December 5, 2007, the DEA issued an Order to Show Cause and
     Immediate Suspension Order against the Cardinal Lakeland, Florida
     Distribution Center (“Lakeland Facility”) for failure to maintain
     effective controls against diversion of hydrocodone;

d.   On December 7, 2007, the DEA issued an Order to Show Cause and
     Immediate Suspension Order against the Cardinal Swedesboro, New
     Jersey Distribution Center (“Swedesboro Facility”) for failure to
     maintain effective controls against diversion of hydrocodone;

e.   On January 30, 2008, the DEA issued an Order to Show Cause against
     the Cardinal Stafford, Texas Distribution Center (“Stafford Facility”) for
     failure to maintain effective controls against diversion of hydrocodone;

f.   On September 30, 2008, Cardinal entered into a Settlement and Release
     Agreement and Administrative Memorandum of Agreement with the
     DEA related to its Auburn, Lakeland, Swedesboro and Stafford
     Facilities. The document also referenced allegations by the DEA that
     Cardinal failed to maintain effective controls against the diversion of
     controlled substances at its distribution facilities located in McDonough,
     Georgia (“McDonough Facility”), Valencia, California (“Valencia
     Facility”) and Denver, Colorado (“Denver Facility”);

g.   On February 2, 2012, the DEA issued an Order to Show Cause and
     Immediate Suspension Order against the Cardinal’s Lakeland
     Facility for failure to maintain effective controls against diversion
     of oxycodone; and

h.   On December 23, 2016, Cardinal agreed to pay a $44 million fine to the
     DEA to resolve the civil penalty portion of the administrative action
     taken against its Lakeland Facility.


i.   In January 2017, an investigation by the Massachusetts Attorney General
     found that some Walgreens pharmacies failed to monitor patients’ drug
     use patterns and didn’t use sound professional judgment when dispensing
     opioids and other controlled substances—despite the context of soaring
     overdose deaths in Massachusetts. Walgreens agreed to pay $200,000

                              311
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                         and follow certain procedures for dispensing opioids.


               j.        In March 2019, CVS entered into a $535,000 settlement with the U.S.
                         Attorney’s Office for the District of Rhode Island regarding allegations
                         that its pharmacies in Rhode Island violated federal law “including by…
                         in 39 instances between September 9, 2015 and June 18, 2017, filling a
                         prescription for a Schedule II drug under circumstances … that the CVS
                         pharmacist filling the prescription knew or had reason to know that the
                         prescription in question was invalid or unauthorized…” This fine was
                         preceded by numerous others throughout the county.

                    X.    TOLLING AND FRAUDULENT CONCEALMENT

       491.    Plaintiffs’ claims are equitably tolled because Defendants knowingly and

fraudulently concealed from the Plaintiffs the facts and their wrongful acts, and the material

information pertinent to their discovery. Defendants affirmatively intended to conceal from

plaintiffs that they had a claim, and committed to act to hinder and delay the commencement of

an action holding Defendants responsible for their actions. Plaintiffs did not know, or could not

have known through the exercise of reasonable diligence, of their claims, as a result of

Defendants’ conduct.

       492.    The fraudulent concealment consists of numerous acts set forth throughout this

Petition. The Defendants invented the term “pseudoaddiction” and promoted it to the medical

community, including Plaintiffs. Defendants provided the medical community, including

Plaintiffs, with false and misleading information about ineffectual medical strategies to avoid or

control opioid addiction. Marketing Defendants recommended to the medical community that

dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a

period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,

disguising the risks, and promoting sales. Defendants overstated the benefits of and evidence for

the use of opioids for chronic pain and understated their very serious risks, including the risk of

addition and death. Defendants falsely promoted abuse-deterrent formulations as reducing

                                                 312
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
abuse, and falsely claimed that OxyContin provides 12 hours of relief. Defendants falsely

portrayed their efforts or commitment to rein in the supply and diversion of opioids when, in

truth and in fact, they behaved recklessly in disregard of their duties and adopted practices and

policies that caused nearly an unchecked supply of opioids. By word and deed, Defendants have

engaged in intentional, fraudulent misrepresentations and concealment of the material facts.

       493.    Plaintiffs had no reason to suspect that the Marketing Defendants were

perpetrating what was, in essence, a massive fraud on the public. Plaintiffs had no reason to

suspect that the Supply Chain Defendants – including large publicly traded companies - were

routinely violating legal and commonsense duties of not distributing addictive drugs in ways that

they knew were facilitating and promoting widespread opioid dependence.

       494.    So long as the Defendants’ worked in coordination with each other in pursuit of

the common goal of expanding opioid consumption, so that the false statements to create

demand went hand in hand with the negligent and unlawful distribution activities to create

supply, Plaintiffs were kept unaware of the existence of the facts supporting the causes of

actions set forth in this Petition, and the facts supporting the causes of action could not have

been discoverable by reasonable diligence.

       495.    Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about

Defendants’ unlawful statements and actions because Defendants made deliberate efforts to

conceal their conduct. As a result of the above, Plaintiffs were unable to obtain vital information

bearing on their claims absent any fault or lack of diligence on their part.

       496.    The tortious and unlawful conduct by the Defendants is not limited to a single

transgression, but constitutes an ongoing and continuous series of acts causing an ongoing and



                                                313
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
continuous series of injuries to Plaintiffs. The tortious conduct and injury to Plaintiffs occurs

each time an individual presents himself or herself to Plaintiffs’ hospitals as a result of an

opioid-related condition. The damages have not occurred all at once but have continued to

occur and have increased as time progresses. The harm is not completed nor have all the

damages been incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by

Defendants have not ceased. The nuisance created by Defendants remains unabated.

                   XI.     WAIVER OF CERTAIN CLAIMS FOR RELIEF

       497.    Plaintiffs expressly disclaim and waive any and all right to recovery, whether

financial, injunctive, or equitable, relating to or arising out of the distribution by any person of

any product, or the provision of any service, pursuant to McKesson Corporation’s

Pharmaceutical Prime Vendor Contract with the United States Department of Veteran Affairs

(“PPV Contract”). Plaintiffs further commit that they will not, in any forum, rely on or raise the

PPV Contract in connection with their allegations and/or prosecution in this matter.

       498.    Plaintiffs agree that should Defendants present evidence sufficient for the trier of

fact to determine that Plaintiffs’ injuries were caused, in whole or in part, by the distribution of

products or provision of services through the PPV, Defendants are entitled to a reduction of their

liability proportionately by the extent to which the trier of fact determines that any injury to

Plaintiffs was caused by goods or products distributed and/or services provided through the

PPV.

                                  XII.    CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                                           Negligence
                                     (Against All Defendants)

       499.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of


                                                 314
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
this Petition, as if fully set forth herein. All Defendants are charged in this claim, as principals

and as conspirators with each other.

       500.    This claim is brought under the common law of negligence.

A.     The Defendants Owed a Duty of Care

       501.    The Defendants had a duty to exercise reasonable care in the manufacturing,

marketing, selling, and distributing of highly dangerous opioid drugs.

       502.    These Defendants would have reasonably anticipated and foreseen that the

scourge of opioid addiction would wreak havoc on communities, and impose significant costs

upon the medical facilities, including Plaintiff hospitals, which were required to treat those with

addiction-related conditions. The injuries alleged herein were entirely foreseeable by the

Defendants.

       503.    Reasonably prudent manufacturers of pharmaceutical products would know

and foresee that aggressively pushing highly addictive opioids for chronic pain would

result in increased addiction, causing patients to seek increasing amounts and levels of

opioids, frequently turning to the illegal drug market, and imposing significant costs upon the

medical facilities, such as Plaintiff hospitals, which were required to treat those with addiction-

related conditions.

       504.    Reasonably prudent distributors and others in the supply chain would know and

foresee that by failure to exercise due care and comply with statutory and other legal

requirements, they were supplying addicts, supplying those persons and entities that were

illegally supplying addicts, expanding the opioid dependent community, and thereby imposing

significant costs upon the medical facilities, such as Plaintiff hospitals, which were required to

treat those with addiction-related conditions.



                                                 315
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
B.     Defendants Breached Their Duty of Care

       1.      Defendants’ Conduct, in Violation of Applicable Statutes, Constitutes
               Negligence Per Se

       505.    Missouri law mandates that the Defendants implement effective controls and

procedures in their supply chains to guard against theft, diversion, and the abuse of prescription

opioids.

       506.    Missouri Comprehensive Drug Control Act, including Mo. Rev. Statutes §§

195.030, 050, and 195.017, and numerous related Missouri registration laws and regulations,

are public laws, imposing numerous requirements on Defendants.

       507.    Missouri Revised Statutes, Section 195.030, provides that manufacturers,

distributors and prescribers of controlled substances are required to obtain a registration by the

Department of Health and Senior Citizens.

       508.    Missouri’s minimum requirements for wholesale drug distribution mandate that

“every person registered to manufacture, distribute or dispense controlled substances under this

chapter shall keep records and inventories of all such drugs in conformance with the record

keeping and inventory requirements of federal law, and in accordance with any additional

regulations of the department of health and senior services.” Mo. Rev. Stat. § 195.050.

       509.    Missouri Code of State Regulations, 19 CSR § 30-1.032 provides: “The

registrant shall design and operate a system to disclose to the registrant suspicious orders of

controlled substances. The registrant shall inform the Department of Health and Senior Services

of suspicious orders when discovered by the registrant. Suspicious orders include orders of

unusual size, orders deviating substantially from a normal pattern and orders of unusual

frequency.”

       510.    Missouri Code of State Regulations, 20 CSR 2220-5, et seq., governs the State


                                                316
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Board of Pharmacy and statutory requirements for dispensing medication.

       511.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(I) requires

wholesale drug distributors to establish and maintain inventories and records of all transactions

regarding the receipt and distribution or other disposition of prescription drugs.

       512.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M) requires

wholesale drug distributors to establish written policies and procedures for identifying,

recording, and reporting losses or thefts and for correcting errors and inaccuracies in inventory.

       513.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5) requires

wholesale drug distributors to report suspicions of diversion or theft.

       514.    Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5), (7) requires

that any suspected criminal activity or diversion be reported.

       515.    Missouri Code of State Regulations, 20 CSR 2220-5.060 requires wholesale

drug and pharmacy distributors to report the distribution of opioid controlled substances.

       516.    In violation of the above regulations, Defendants failed to adequately report

suspicious orders, and failed to design and operate a system to detect, halt, and/or report

suspicious orders of prescription opioids.

       517.    Defendants negligently disseminated massive quantities of prescription opioids

into areas served by Plaintiffs, and failed to report suspicious transactions and guard against

diversion.

       518.     Defendants' conduct, actions, and failures to act facilitated the creation of a

population of addicted opioid users, supplied those users’ addictions, created continued demand

for both prescription and non-prescription opioids, and supplied prescription opioids in

circumstances where they knew or should have known diversion was taking place – acting as a



                                                317
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
willing manufacturer for and supplier to the illegal opioid market.

        519.    As a direct and proximate result of Defendants' conduct, actions, and failure to

act, areas served by Plaintiffs have been inundated by the scourge of opioid addiction, causing

the numerous opioid-related conditions that have placed enormous financial burdens on

Plaintiff hospitals.

        520.     Defendants knowingly, intentionally, recklessly, and/or negligently

disseminated prescription opioids without effective controls and procedures to guard against

theft, diversion, and/or abuse of prescription opioids.

        521.    As a direct and proximate result of Defendants' conduct, and each of them,

Plaintiff has sustained and will continue to sustain significant costs in an amount to be

determined according to proof at trial. The Plaintiffs are members of the class of persons and

entities intended to be protected by the statutes and regulations. The harm that has occurred is

the type of harm that the above referenced provisions of law are intended to guard against, and

the violation of the statutes and regulations was a proximate cause of Plaintiffs’ injuries.

        522.    Defendants’ violations constitute negligence per se.

C.      Defendants Breached Their Duty of Reasonable Care

        523.    Alternatively, to the extent that Marketing and Supply Chain Defendants’

statutory violations do not obviate the need to show breaches of the duty of care, each

Defendant breached its aforesaid duties of care.

        1.      Negligent Misrepresentation (in Marketing)

        524.    The Marketing Defendants marketed opioids in a negligent and improper

manner by:

             a. Overstating the benefits of chronic opioid therapy, promising improvement in
                patients’ function and quality of life, and failing to disclose the lack of evidence
                supporting long-term use;

                                                  318
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
           b. Trivializing or obscuring opioids’ serious risks and adverse outcomes, including
              the risk of addiction, overdose and death;

           c. Overstating opioids’ superiority compared with other treatments, such as other
              non-opioid analgesics, physical therapy, and other alternatives;

           d. Mischaracterizing the difficulty of withdrawal from opioids and the prevalence of
              withdrawal symptoms;

           e. Marketing opioids for indications and benefits that were outside of the opioids’
              labels and not supported by substantial evidence.

        525.   Each of these misrepresentations made by Defendants violated their duty of

care.

        526.   It was Defendants’ marketing – and not any medical breakthrough – that

persuaded the medical establishment that opioids should be prescribed for chronic pain and

opened the floodgates of opioid use and abuse. The result has been catastrophic.

        527.   The Marketing Defendants disseminated many of their false, misleading,

imbalanced, and unsupported statements indirectly, through KOLs and Front Groups, and in

unbranded marketing materials. These KOLs and Front Groups were important elements of

Defendants’ marketing plans, which specifically contemplated their use, because they seemed

independent and therefore outside FDA oversight. Through unbranded materials, Marketing

Defendants, with their own knowledge of the risks, benefits and advantages of opioids,

presented information and instructions concerning opioids generally that were contrary to, or at

best, inconsistent with information and instructions listed on Marketing Defendants’ branded

marketing materials and drug labels. Marketing Defendants did so knowing that unbranded

materials typically are not submitted to or reviewed by the FDA.

        528.   The Marketing Defendants also marketed opioids through the following

vehicles: (a) KOLs, who could be counted upon to write favorable journal articles and deliver


                                               319
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
supportive CMEs; (b) a body of biased and unsupported scientific literature; (c) treatment

guidelines; (d) CMEs; (e) unbranded patient education materials; and (f) Front Group patient-

advocacy and professional organizations, which exercised their influence both directly and

through Defendant-controlled KOLs who served in leadership roles in those organizations.

       2.       Negligent Distribution

       529.      The Marketing and Supply Chain Defendants distributed opioids in a negligent

and improper manner by:

             a. Distributing and selling opioids in ways that facilitated and encouraged their flow
                into the illegal, secondary market;

             b. Distributing and selling opioids without maintaining effective controls against
                diversion;

             c. Choosing not to or failing to effectively monitor for suspicious orders;

             d. Choosing not to or failing to report suspicious orders;

             e. Choosing not to or failing to stop or suspend shipments of suspicious orders; and

             f. Distributing and selling opioids prescribed by “pill mills” when Marketing and
                Supply Chain Defendants knew or should have known the opioids were being
                prescribed by “pill mills.”

D.     The Marketing and Supply Chain Defendants’ Breaches of Care Were Intentional,
       Willful, Wanton and/or Reckless

       530.     Marketing and Supply Chain Defendants’ breaches of care were intentional,

willful, wanton and/or reckless. The Marketing and Supply Chain Defendants made a series of

conscious choices to act, both with knowledge of the serious danger to others involved and with

knowledge of the facts, which would disclose the danger to any reasonable person. The

Marketing and Supply Chain Defendants recognized that their conduct involves a risk

substantially greater in amount than that which is necessary to make the conduct merely

negligent.


                                                 320
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       531.    Marketing and Supply Chain Defendants purposely overstated the benefits of

chronic opioid therapy and opioids’ superiority compared with other treatments, such as other

non-opioid analgesics, physical therapy, and other alternatives; actively and continuously

promoted the use of opioids for improvement in patients’ function and quality of life but failed

to disclose the lack of evidence supporting the long-term use, as well as mischaracterized the

difficulty of withdrawal from opioids and the prevalence of withdrawal symptoms;

intentionally trivialized or obscured opioids’ serious risks and adverse outcomes, including the

risk of addiction, overdose, and death; continuously marketed opioids for indications and

benefits that were outside of the opioids’ labels and not supported by substantial evidence.

       532.    Marketing and Supply Chain Defendants willfully turned a blind eye towards the

actual facts by regularly distributing large quantities of controlled substances to retailers and

dispensers who are serving a customer base substantially comprised of individuals who are

abusing and/or diverting prescription medications, many of whom are opioid-dependent and all

of whom can reasonably be expected to become opioid-dependent. Marketing and Supply

Chain Defendants conducted themselves with wanton and conscious disregard for the rights

and safety of others. Notwithstanding their conscious and timely knowledge that their conduct

posed unusual danger and of common probability of injury to others, the Defendants embarked

on their tortious conduct, with indifference to the consequences, including reckless indifference

to human health and life, and acted in such a way that the natural and probable consequences of

their conduct was injury to others, including the Plaintiffs.

E.     Injury, Causation and Damages

       533.    As a proximate result of Marketing and Supply Chain Defendants’ conduct,

Marketing and Supply Chain Defendants have caused Plaintiffs’ injury related to the diagnosis

and treatment of opioid-related conditions. Plaintiffs have incurred massive costs by providing
                                                 321
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
uncompensated care as a result of opioid-related conditions.

       534.    The injuries to Plaintiffs would not have happened in the ordinary course of

events had Marketing and Supply Chain Defendants exercise the degree of care, prudence,

watchfulness, and vigilance commensurate to the dangers involved in the transaction of its

business in the manufacture, marketing, sale and distribution of opioids.

       535.    Plaintiffs are entitled to recover compensatory damages as a result of Marketing

and Supply Chain Defendants’ negligence, in an amount to be determined at trial.

       536.    As a result of Marketing and Supply Chain Defendants’ intentional, willful,

wanton and/or reckless conduct described herein, Plaintiffs are entitled to punitive, exemplary

and/or otherwise enhanced damages to the full extent available under state law, in an amount to

be determined at trial.

                                SECOND CLAIM FOR RELIEF

                                            Nuisance
                                     (Against All Defendants)

       537.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

this Petition, as if fully set forth herein. All Defendants are charged in this claim, as principals

and as conspirators with each other.

       538.    The Defendants’ conduct set forth in this Petition, consisting of thousands of

purposeful and intentional acts directed at vastly expanding the use of opioids, created a

nuisance. The conduct caused widespread opioid dependence and related individual and social

harms. The conduct injured public health and interfered with the comfortable enjoyment of life

and property of thousands of citizens throughout Missouri and the regions served by Plaintiffs,

and, as discussed below, inflicted special pecuniary injury on Plaintiffs. The Defendants had

reasonable anticipation of this harm and failed to exercise reasonable care to avert it and in fact


                                                 322
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
encouraged it.

        539.     Defendants’ nuisance-causing activities include selling or facilitating the sale of

prescription opioids to the patients of Plaintiffs, as well as to unintended users, including

children, people at risk of overdose or suicide, and criminals, and causing opioid dependence

and other opioid-related conditions.

        540.     Defendants’ nuisance-causing activities also include failing to implement

effective controls and procedures in their supply chains to guard against theft, diversion and

misuse of controlled substances, and their failure to adequately design and operate a system to

detect, halt and report suspicious orders of controlled substances.

        541.     Defendants’ activities unreasonably interfere with and injured the economic

rights of Plaintiffs.

        542.     The Defendants’ interference with these rights of Plaintiffs is unreasonable

because it:

                 a.     Has harmed and will continue to harm the public health services of and
                        public peace of Plaintiffs;

                 b.     Has harmed and will continue to harm the communities and
                        neighborhoods which Plaintiffs serve;

                 c.     Is proscribed by statutes and regulation, including the CSA, pharmacy
                        regulations, and the consumer protection statute;

                 d.     Is of a continuing nature and it has produced long-lasting effects;

                 e.     Defendants have reason to know their conduct has a significant effect
                        upon Plaintiffs; and

                 f.     Has inflicted substantial costs on Plaintiffs.

        543.     The nuisance undermines public health, quality of life, and safety. It has resulted

in high rates of opioid dependence, overdoses, dysfunction, and despair within families and



                                                  323
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
entire communities. It has created a public health crisis.

       544.    The resources of Plaintiffs are being unreasonably consumed in efforts to

address the prescription drug abuse epidemic, thereby eliminating available resources needed in

other health care areas.

       545.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever.

There is no legitimately recognized societal interest in facilitating widespread opioid

dependence and failing to identify, halt, and report suspicious opioid transactions.

       546.    At all times, all Defendants possessed the right and ability to control the

nuisance causing outflow of opioids from pharmacy locations or other points of sale.

Distributor Defendants had the power to shut off the supply of illicit opioids to Plaintiffs and in

the geographic area served by Plaintiffs.

       547.    As a direct and proximate result of the nuisance, Plaintiffs have sustained

economic harm by spending a substantial amount of money trying to remedy the harms caused

by Defendants' nuisance-causing activity, including, but not limited to, costs of hospital

services and healthcare. In short, the Defendants created a mess, leaving it to the Plaintiffs and

other hospitals the costs of cleaning it up.

       548.    As a result of Defendants’ actions, Plaintiffs have suffered a special injury,

differing in kind and degree from the general injury to the general public, namely that Plaintiffs

have incurred costs by providing uncompensated care for patients suffering from opioid related

conditions.

       549.    The effects of the nuisance can be abated, and the further occurrence of such

harm and inconvenience can be prevented. All Defendants share in the responsibility for doing



                                                324
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
so.

       550.    Defendants should be required to pay the expenses Plaintiffs have incurred or

will incur in the future to fully abate the nuisance.

                                  THIRD CLAIM FOR RELIEF

                                       Unjust Enrichment
                                     (Against All Defendants)

       551.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

this Petition, as if fully set forth herein. All Defendants are charged in this claim, as principals

and as conspirators with each other.

       552.    Plaintiffs provided unreimbursed healthcare treatment to patients with opioid

conditions that Defendants are responsible for creating. Plaintiffs thereby conferred a benefit on

Defendants because Defendants should bear the expense of treating these patients’ opioid

conditions. This is because Defendants created the opioid epidemic and the patients’ opioid

conditions, as described above.

       553.    Defendants appreciated and knew of this benefit because they knew their opioid

promotional and marketing policies would cause, and in fact caused, hospitals throughout the

United States to provide unreimbursed healthcare treatment to patients with opioid conditions

that Defendants were responsible for creating.

       554.    The circumstances under which Defendants accepted or retained the benefit,

described throughout this Petition, were such as to make it inequitable for Defendants to retain

the benefit without payment of its value.

       555.    Defendants have therefore been unjustly enriched.

       556.    By reason of the foregoing, Defendants must disgorge their unjustly acquired

profits and other monetary benefits resulting from their unlawful conduct and provide


                                                 325
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
restitution to the Plaintiffs.

                                  FOURTH CLAIM FOR RELIEF

                                          Fraud and Deceit
                                       (Against All Defendants)

          557.   Plaintiffs repeat, re-allege, and incorporate by reference all other paragraphs of

this Petition, as if fully set forth herein.

          558.   This claim is brought under the common law of fraud and deceit. All

Defendants are charged in this Claim as principals and as conspirators with each other.

          559.   As alleged herein, Defendants violated their duty not to actively deceive by

intentionally and unlawfully making knowingly false representations, intending that the

representations be relied upon, and by intentionally and unlawfully omitting and/or concealing

information.

          560.   Defendants made misrepresentations and failed to disclose material facts to

physicians and consumers throughout Missouri and the United States, to induce the physicians

to prescribe and administer, and consumers to purchase and consume, opioids as set forth

herein.

          561.   Specifically, the Marketing Defendants’ knowing deceptions during the relevant

period, which were intended to induce reliance, include but are not limited to:

                 a.      Marketing Defendants’ misrepresentations overstating the benefits of, and
                         evidence for, the use of opioids in chronic pain;

                 b.      Marketing Defendants’ misrepresentations that the risks of long-term
                         opioid use, especially the risk of addiction, were overblown;

                 c.      Marketing Defendants’ misrepresentations that opioid doses can be safely
                         and effectively increased until pain relief is achieved;

                 d.      Marketing Defendants’ misrepresentations that signs of addiction were
                         “pseudoaddiction” and thus reflected undertreated pain, which should be
                         responded to with more opioids;
                                                  326
                                                                                  Electronically Filed - Greene - April 14, 2020 - 01:48 PM
e.   Marketing Defendants’ misrepresentations that screening tools effectively
     prevent addiction;

f.   Marketing Defendants’ misrepresentations concerning the comparative
     risks of NSAIDs and opioids;

g.   Marketing Defendants’ misrepresentations that opioids differ from
     NSAIDs in that opioids have no ceiling dose;

h.   Marketing Defendants’ misrepresentations that evidence supports the
     long-term use of opioids for chronic pain;

i.   Marketing Defendants’ misrepresentations that chronic opioid therapy
     would improve patients’ function and quality of life;

j.   Marketing Defendants’ false portrayal of their efforts and/or commitment
     to rein in the diversion and abuse of opioids;

k.   Marketing Defendants’ misrepresentations that withdrawal is easily
     managed;

l.   Endo’s and Co-conspirator Purdue’s misrepresentations that alleged
     abuse-deterrent opioids reduce tampering and abuse;

m.   Co-conspirator Purdue’s misrepresentations that OxyContin provides a
     full 12 hours of pain relief;

n.   Co-conspirator Purdue’s misrepresentations that it cooperates with and
     supports efforts to prevent opioid abuse and diversion;

o.   Mallinckrodt’s misrepresentations that it meets or exceeds legal
     requirements for controlling against diversion of controlled substances it
     has been entrusted to handle;

p.   Teva’s misrepresentations that Actiq and Fentora were appropriate for
     treatment of non-cancer pain and its failure to disclose that Actiq and
     Fentora were not approved for such use;

q.   Cephalon’s unsubstantiated claims that Actiq and Fentora were
     appropriate for treatment of non-cancer pain;

r.   Marketing Defendants’ use of front groups to misrepresent that the
     deceptive statements from the sources described in this Petition came from
     objective, independent sources;



                             327
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
               s.      Marketing Defendants’ creation of a body of deceptive, misleading and
                       unsupported medical and popular literature, advertisements, training
                       materials, and speaker presentations about opioids that (1i) understated the
                       risks and overstated the benefits of long-term use; (ii) appeared to be the
                       result of independent, objective research; and (iii) was thus more likely to
                       be relied upon by physicians, patients, and payors; and,

               t.      Such other misrepresentations and deceptions outlined above.

       562.    By engaging in the acts and practices alleged herein, Marketing Defendants, in

the relevant time period and with the intent that others rely on their omissions or suppression of

information, omitted material facts that Marketing Defendants had a duty to disclose by virtue

of these Defendants’ other representations, including but not limited to, the facts that:

               a.      Opioids are highly addictive and may result in overdose or death;

               b.      No credible scientific evidence supports the use of screening tools as a
                       strategy for reducing abuse or diversion;

               c.      High dose opioids subject the user to greater risks of opioid dependence,
                       other injury, and/or death;

               d.      Opioids present the risks of hyperalgesia, hormonal dysfunction, decline
                       in immune function, mental clouding, confusion, dizziness, increased falls
                       and fractures in the elderly, NAS, and potentially fatal interactions with
                       alcohol or benzodiazepines; these omissions were made while Defendants
                       exaggerated the risks of competing products such as NSAIDs;

               e.      Claims regarding the benefits of chronic opioid therapy lacked scientific
                       support or were contrary to the scientific evidence;

               f.      Co-conspirator Purdue’s 12-hour OxyContin fails to last a full twelve
                       hours in many patients;

               g.      Co-conspirator Purdue’s and Defendant Endo’s abuse-deterrent
                       formulations are not designed to address, and have no effect on, the
                       common route of abuse (oral), can be defeated with relative ease, and may
                       increase overall abuse;

               h.      Marketing Defendants were systematically failing to report suspicious
                       prescribers and/or orders;




                                                328
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                  i.     Cephalon’s products Actiq and Fentora were not approved for non-cancer
                         pain;

                  j.     Marketing Defendants had substantial financial ties to and a substantial
                         role in connection with KOLs, front groups, and their creation and the
                         contents of deceptive literature and related materials, and their promotion
                         and contents of CME programs, as more fully described above; and

                  k.     Such other omissions and concealments as described above in this
                         Petition.

        563.      In each of the circumstances described inter alia the foregoing paragraph,

Marketing Defendants knew that their failure to disclose rendered their prior representations untrue

or misleading, or would be material to the targets of their false representations.

        564.      In addition, and independently, Marketing Defendants had a duty not to deceive

Plaintiffs because Marketing Defendants had in their possession unique material knowledge

that was unknown, and not knowable to Plaintiffs, their agents, their community, physicians,

and the public.

        565.      Marketing Defendants intended and had reason to expect under the operative

circumstances that Plaintiffs, their agents, their community, physicians, and persons on whom

Plaintiffs and their agents relied would be deceived by Defendants’ statements, concealments,

and conduct as alleged herein and that Plaintiffs would act or fail to act in reasonable reliance

thereon.

        566.      Marketing Defendants intended that Plaintiffs, their agents, their communities,

physicians, and persons on whom Plaintiffs and their agents relied would rely on these

Defendants’ misrepresentations and omissions; Defendants intended and knew that this

reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and

omissions; and, Defendants intended and knew that such reliance would cause Plaintiffs to

suffer loss.

                                                  329
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       567.    The Marketing Defendants were not alone in this. The Supply Chain Defendants

were also knowingly deceptive during the relevant period, and their deception was intended to

induce reliance. The Supply Chain Defendants repeatedly made statements acknowledging their

roles and responsibilities to guard against diversion, and claiming that they were carrying out

those functions. Such statements included but are not limited to:

               a.     Acknowledgment of the Distributor Defendants by and through their front
                      group, the HDMA, that distributors are at the center of a sophisticated
                      supply chain and therefore, are uniquely situated to perform due diligence
                      in order to help support the security of the controlled substances they
                      deliver to their customers;

               b.     Acknowledgment of the Distributor Defendants that because of their
                      unique position within the “closed” system, they were to act as the first
                      line of defense in the movement of legal pharmaceutical controlled
                      substances from legitimate channels into the illicit market;

               c.     Cardinal Health claims to “lead [its] industry in anti-diversion strategies to
                      help prevent opioids from being diverted for misuse or abuse;”

               d.     AmerisourceBergen took a same position as its counterpart within the
                      industry and stated that it was “work[ing] diligently to combat diversion
                      and [is] working closely with regulatory agencies and other partners in
                      pharmaceutical and healthcare to help find solutions that will support
                      appropriate access while limiting misuse of controlled substances;”

               e.     More holistically, Distributor Defendants misrepresented that not only do
                      its members (Distributor Defendants) have statutory and regulatory
                      responsibilities to guard against diversion of controlled prescription drugs,
                      but undertake such efforts as responsible members of society; and

               f.     Such other omissions or concealments as described above in this Petition.

       568.    In truth and in fact, despite having induced reliance on their purported food faith

efforts to protect against diversion, Supply Chain Defendants, in the relevant time period and

with the intent that others rely on their omissions or suppression of information, omitted

material facts that Supply Chain Defendants had a duty to disclose by virtue of the above

representations, so as to make those statements true and accurate and complete, including, but

                                               330
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
not limited to:

                  a.     There being no legitimate medical purpose for the copious amounts of
                         opioids shipped into and distributed around Plaintiffs’ communities;

                  b.     That they failed to report to the DEA suspicious orders;

                  c.     That they failed to maintain effective controls against diversion of
                         particular controlled substances into other than legitimate medical
                         scientific and industrial channels by sales to certain customers;

                  d.     That they failed to prevent against diversion from legitimate to non-
                         legitimate channels;

                  e.     That they failed to conduct meaningful due diligence to ensure that
                         controlled substances were not diverted into other than legitimate
                         channels;

                  f.     That they failed to keep and maintain accurate records of Schedule II –
                         V controlled substances;

                  g.     That they maintained they were entitled to ship opioids to locations
                         where diversion was obvious so long as the DEA did not actually tell
                         them not to.

                  h.     Such other omissions or concealments as alleged above in this Petition.

        569.      Supply Chain Defendants intended and had reason to expect under the operative

circumstances that Plaintiffs, their agents, community, physicians, and persons on whom

Plaintiffs relied would be deceived by their statements, concealments, and conduct as alleged

herein and that Plaintiffs would act or fail to act in reasonable reliance thereon.

        570.      Supply Chain Defendants intended that Plaintiffs, their agents, communities,

physicians, and persons on whom Plaintiffs and their agents relied would rely on these

Defendants’ misrepresentations and omissions; Defendants intended and knew that this

reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and

omissions; and, Defendants intended and knew that such reliance would cause Plaintiffs to

suffer loss.

                                                  331
                                                                                                       Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       571.    Plaintiffs rightfully, reasonably, and justifiably relied on Defendants’ and their

Co-conspirators’ representations and/or concealments, both directly and indirectly. As the

Defendants and their Co-conspirators knew or should have known Plaintiffs were directly and

proximately injured as a result of this reliance, Plaintiffs’ injuries were directly and proximately

caused by this reliance.

       572.    As a result of these representations and/or omissions, Plaintiffs proceeded under

the misapprehension that the opioid crisis was simply a result of conduct by persons other than

Defendants and their Co-conspirators. As a consequence, Defendants prevented Plaintiffs

from a timelier and effective response to the opioid epidemic.

       573.    Defendants’ false representations and omissions were material and were made

and omitted intentionally and recklessly.

       574.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       575.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort Plaintiffs would reasonably expect to occur and is not part of the

normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts

which are neither discrete nor of the sort a hospital can reasonably expect.

       576.    Plaintiffs have incurred expenditures for special programs over and above

ordinary hospital healthcare services.

       577.    Defendants’ conduct was accompanied by wanton and willful disregard of

person who foreseeably might be harmed by their acts and omissions.

       578.    Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.



                                                332
                                                                                                         Electronically Filed - Greene - April 14, 2020 - 01:48 PM
        579.    Plaintiffs have suffered monetary damages as aforesaid. As such, Plaintiffs seek

all legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

disgorgement of profits, compensatory and punitive damages, and all damages allowed by law

to be paid by the Defendants.

                                    FIFTH CLAIM FOR RELIEF

                                          Civil Conspiracy
                                       (Against All Defendants)

        580.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

this Petition, as if fully set forth herein.

        581.    Plaintiffs bring this claim under Missouri common law providing for the civil

liability of persons who conspire to commit one or more unlawful acts.

        582.    Defendants engaged in a common design between two or more persons to

accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means,

an overt act in furtherance of the conspiracy, and resulting injury to Plaintiffs.

        583.    Defendants engaged in a combination and an agreement to act in concert in their

tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in

Plaintiffs’ communities.

        584.    Defendants engaged in one or more unlawful activities to further the conspiracy.

The objects of the conspiracy were nuisance, negligence, fraud, misrepresentation, violation of

ADTPA, and other unlawful conduct as described above in this Petition. Defendants knew that

these objects were unlawful and would be accomplished by unlawful means such as fraud,

misrepresentations, and omissions.

        585.    Defendants each conspired with various KOLs and Front Groups to commit

unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front


                                                  333
                                                                                                 Electronically Filed - Greene - April 14, 2020 - 01:48 PM
Groups with which each of them was allied, knowingly and voluntarily agreed to engage in

unfair and deceptive practices to promote and distribute opioids for the treatment of chronic

pain by making and disseminating false, unsubstantiated, and misleading statements and

misrepresentations to prescribers and consumers. Defendants enlisted various KOLs and Front

Groups to make and disseminate these statements in furtherance of their common strategy to

increase the sale and distribution of opioids, and Defendants—along with the KOLs and Front

Groups with whom each of them conspired—knew that the statements they made and

disseminated served this purpose.

       586.    By engaging in the conduct described in this Petition, Defendant Cephalon

agreed with Front Groups FSMB and APF that they would deceptively promote the risks,

benefits and superiority of opioid therapy. As part of its agreements with FSMB and APF,

Cephalon provided support for FSMB’s and APF’s deceptive statements promoting opioids and

FSMB and APF used that support to more broadly disseminate deceptive messaging promoting

opioids, which would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and

FSMB) and Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are

publications that contained a number of deceptive statements about opioids as outlined supra.

They are products of these conspiracies, and the collaboration between Cephalon and each of

these entities in creating and disseminating these publications is further evidence of each

conspiracy’s existence.

       587.    By engaging in the conduct described in this Petition, Defendant Endo agreed

with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,

benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and

FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements



                                                334
                                                                                                   Electronically Filed - Greene - April 14, 2020 - 01:48 PM
promoting opioids and APF, NICP, AGS and FSMB used that support to more broadly

disseminate deceptive messaging promoting opioids, which would benefit Endo’s drugs.

Persistent Pain in the Older Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient

(Endo, APF, and NIPC), Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and

APF), Pharmacological Management of Persistent Pain in Older Persons (Endo and AGS), and

Responsible Opioid Prescribing (Endo and FSMB) are publications, CMEs, and websites that

contained a number of deceptive statements about opioids as outlined supra. They are products

of these conspiracies, and the collaboration between Endo and each of these entities in creating

and disseminating these publication, CMEs, and websites is further evidence of each

conspiracy’s existence.

       588.    By engaging in the conduct described in this Petition, Defendant Janssen agreed

with Front Groups AAPM, AGS and APF that they would deceptively promote the risks,

benefits, and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and

APF, Janssen provided support for AAPM, AGS, and APF’s deceptive statements promoting

opioids and Conrad & Associates LLC, Medical Writer X, AAPM, AGS, and APF used that

support to more broadly disseminate deceptive messaging promoting opioids, which would

benefit Janssen’s drugs. Finding Relief: Pain Management for Older Adults (Janssen, AAPM,

and AGS), a CME promoting the Pharmacological Management of Persistent Pain in Older

Persons (Janssen and APF), the Let’s Talk Pain website (Janssen and APF), and Exit Wounds

(Janssen and APF) are publications, CMEs, and websites that contained a number of deceptive

statements about opioids as outlined supra. They are products of these conspiracies and the

collaboration between Janssen and each of these entities in creating and disseminating these

publications is further evidence of each conspiracy’s existence.



                                               335
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       589.    By engaging in the conduct described in this Petition, Purdue agreed with Front

Groups APF, FDMB, and AGS that they would deceptively promote the risks, benefits, and

superiority of opioid therapy. As part of its agreements with APF, FSMB, and AGS, Purdue

provided support for APF, FSMB, and AGS’s deceptive statements promoting opioids and

APF, FSMB, and AGS used that support to more broadly disseminate deceptive messaging

promoting opioids, which would benefit Purdue’s drugs. The Partners Against Pain website

(Purdue and APF), A Policymaker’s Guide to Understanding Pain & Its Management (Purdue

and APF), Treatment Options: A Guide for People Living with Pain (Purdue and APF), Exit

Wounds (Purdue and APF),406 Responsible Opioid Prescribing (Purdue and FSMB), and a

CME promoting the Pharmacological Management of Persistent Pain in Older Persons (Purdue

and AGS) are publications, CMEs, and websites that contained a number of deceptive

statements about opioids as outlined supra. They are products of these conspiracies, and the

collaboration between Purdue and each of these entities in creating and disseminating these

publications, CME’s and websites is further evidence of each conspiracy’s existence.

       590.    Each of the participants to the conspiracies outlined above was aware of the

misleading nature of the statements they planned to issue and of the role they played in each

scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and

superiority of using opioids to Plaintiffs in return for increased pharmaceutical sales, financial

contributions, reputational enhancements, and other benefits.

       591.    Each of the participants to the conspiracies outlined above was aware of the


406
   Purdue’s collaboration with APF through APF’s “Corporate Roundtable” and Purdue and
APF’s active collaboration in running PCF constitute additional evidence of the conspiracy
between Purdue and APF to deceptively promote opioids.

                                                336
                                                                                                     Electronically Filed - Greene - April 14, 2020 - 01:48 PM
nuisance resulting from their conduct and agreed to continue the practices described above that

resulted in the maintenance of that nuisance.

       592.    Supply Chain Defendants utilized their membership in the HDA and other forms

of collaboration to form agreements about their approach to their duties under the CSA to

report suspicious orders. The Defendants overwhelmingly agreed on the same approach – to

fail to identify, report or halt suspicious opioid orders, and fail to prevent diversion.

Defendants’ agreement to restrict reporting provided an added layer of insulation from DEA

scrutiny for the entire industry as Defendants were thus collectively responsible for each other’s

compliance with their reporting obligations. Defendants were aware, both individually and

collectively aware of the suspicious orders that flowed directly from Defendants’ facilities.

       593.    Defendants knew that their own conduct could be reported by other Defendants

and that their failure to report suspicious orders they filled could be brought to the DEA’s

attention. As a result, Defendants had an incentive to communicate with each other about the

reporting or suspicious orders to ensure consistency in their dealings with DEA.

       594.    The Defendants also worked together to ensure that the opioid quotas allowed by

the DEA remained artificially high and ensured that suspicious orders were not reported to the

DEA in order to ensure that the DEA had no basis for refusing to increase or decrease

production quotas due to diversion.

       595.    The Defendants further worked together in their unlawful failure to act to prevent

diversion and failure to monitor for, report, and prevent suspicious order of opioids.

       596.    The desired consistency, and collective end goal was achieved. Defendants

achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow

of opioids.



                                                 337
                                                                                                    Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       597.    By reason of Defendants’ unlawful acts, Plaintiffs have been damaged and

continue to be damaged by paying the costs of Defendants’ externalities and have suffered

additional damages for the costs of providing and using opioids long-term to treat chronic pain.

       598.    Defendants acted with a common understanding or design to commit unlawful

acts, as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly

caused the injuries alleged herein.

       599.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       600.    Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

       601.    As outlined above, Defendants played an active role in determining the substance

of the misleading messages issued by KOLs and Front Groups, including by providing content

themselves, editing and approving content developed by their co-conspirators, and providing

slide decks for speaking engagements. Defendants further ensured that these misstatements

were widely disseminated, by both distributing the misstatements themselves and providing

their co-conspirators with funding and other assistance with distribution. The result was and

unrelenting stream of misleading information about compliance with state and federal

legislation as related to opioid distribution, and the risks, benefits, and superiority of using

opioids to treat chronic pain from sources Defendants knew were trusted by prescribers and

consumers. Defendants exercised direct editorial control over most of these statements.

However, even if Defendants did not directly disseminate or control the content of these

misleading statements, they are liable for conspiring with the third parties who did.



                                                 338
                                                                                                      Electronically Filed - Greene - April 14, 2020 - 01:48 PM
       602.    Defendants conduct in furtherance of the conspiracy described herein was not

mere parallel conduct because each Defendant acted directly against their commercial interests

in not reporting the unlawful distribution practices of their competitors to the authorities, which

they had a legal duty to do. Each Defendant acted against their commercial interests in this

regard due to an actual or tacit agreement between the Defendants that they would not report

each other to the authorities so they could all continue to engage in their unlawful conduct.

       603.    Defendants had a meeting of the minds on the object of or course of action for

this conspiracy. Defendants knew and agreed upon the unlawful object or course of action for

this conspiracy. Defendants also knew that their wrongful actions would inflict injury upon the

targets of the conspiracy, including Plaintiffs.

       604.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

       605.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       606.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergent of the sort a hospital would reasonably expect to occur and is not part of the

normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts

which are neither discrete nor of the sort a hospital can reasonably expect.

       607.    Plaintiffs have incurred expenditures for special programs over and above

ordinary healthcare services.

       608.    Because of Defendants dissemination of false information and misleading

information of opioid risks, benefits, and sustainability for chronic pain, and false and

misleading statements regarding compliance with Missouri law concerning the distribution of

opioids, Defendants are responsible for the costs.



                                                   339
Electronically Filed - Greene - April 14, 2020 - 01:48 PM
                                           Electronically Filed - Greene - April 14, 2020 - 01:48 PM
      Email: galeshire@aleshirerobb.com

      John Bigler, #69863
      BIGLER LAW OFFICE, LLC
      4045 E. Sunshine
      Suite 220
      Springfield, MO 65809
      Phone: (417) 799-9583
      Fax: (417) 888-6488
      Email: aj@biglerlawoffice.com

      John W. (Don) Barrett
      David McMullan, Jr.
      Richard Barrett
      Sterling Starns
      BARRETT LAW GROUP
      P.O. Box 927
      404 Court Square North
      Lexington, Mississippi 39095
      Ph: (662) 834-2488
      Fax: (662) 834-2628
      dbarrett@barrettlawgroup.com
      dmcmullan@barrettlawgroup.com
      rrb@rrblawfirm.net
      sstarns@barrettlawgroup.com

      Michael J. Flannery, # 52714
      CUNEO GILBERT & LADUCA, LLP
      7733 Forsyth Boulevard, Suite 1675
      St. Louis, MO 63105
      Phone: (314) 226-1015
      Fax: (202) 789-1813
      mflannery@cuneolaw.com


      Attorneys for Plaintiffs




341
